EXHIBIT 10.3
Execution Copy
 
ABL CREDIT AGREEMENT
among
MOBILE MINI, INC.,
THE OTHER BORROWERS AND GUARANTORS PARTY HERETO,
THE VARIOUS LENDERS PARTY HERETO
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT
 
Dated as of June 27, 2008
 
DEUTSCHE BANK SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as JOINT LEAD ARRANGERS
DEUTSCHE BANK SECURITIES INC., BANC OF AMERICA SECURITIES LLC and J.P. MORGAN
SECURITIES INC.,
as JOINT BOOKRUNNERS
BANK OF AMERICA, N.A.,
as SYNDICATION AGENT,
And
JPMORGAN CHASE BANK, N.A., ING CAPITAL LLC and THE BANK OF NOVA SCOTIA,
as CO-DOCUMENTATION AGENTS
 

 



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS

                              Page   SECTION 1.   Definitions and Accounting
Terms     1          
 
            1.01  
Defined Terms
    1          
 
        SECTION 2.   Amount and Terms of Credit     49          
 
            2.01  
The Commitments
    49       2.02  
Minimum Amount of Each Borrowing
    54       2.03  
Notice of Borrowing
    54       2.04  
Disbursement of Funds
    55       2.05  
Notes
    57       2.06  
Conversions
    58       2.07  
Pro Rata Borrowings
    58       2.08  
Interest
    58       2.09  
Interest Periods
    59       2.10  
Increased Costs, Illegality, etc.
    60       2.11  
Compensation
    62       2.12  
Change of Lending Office
    62       2.13  
Replacement of Lenders
    62       2.14  
US Company as Agent for US Borrowers and UK Company as Agent for UK Borrower
    63       2.15  
Incremental Commitments
    65       2.16  
UK Revolving Loans; Intra-Lender Issues
    66       2.17  
Equivalent Amount
    72          
 
        SECTION 3.   Letters of Credit     72          
 
            3.01  
US Letters of Credit
    72       3.02  
UK Letters of Credit
    73       3.03  
Maximum US Letter of Credit Outstandings; Final Maturities
    74       3.04  
Maximum UK Letter of Credit Outstandings; Final Maturities
    74       3.05  
US Letter of Credit Requests; Minimum Stated Amount
    74       3.06  
UK Letter of Credit Requests; Minimum Stated Amount
    75       3.07  
US Letter of Credit Participations
    76       3.08  
UK Letter of Credit Participations
    77       3.09  
Agreement to Repay US Letter of Credit Drawings
    79       3.10  
Agreement to Repay UK Letter of Credit Drawings
    80       3.11  
Increased Costs — US Letters of Credit
    81       3.12  
Increased Costs — UK Letters of Credit
    81          
 
        SECTION 4.   Commitment Commission; Fees; Reductions of Commitment    
82          
 
            4.01  
Fees
    82  

i



--------------------------------------------------------------------------------



 



                              Page       4.02  
Voluntary Termination of Unutilized Commitments
    83       4.03  
Mandatory Reduction of Commitments
    83          
 
        SECTION 5.   Prepayments; Payments; Taxes     84          
 
            5.01  
Voluntary Prepayments
    84       5.02  
Mandatory Repayments; Cash Collateralization
    85       5.03  
Method and Place of Payment
    88       5.04  
Net Payments — US Borrowers
    90       5.05  
Tax Gross Up and Indemnities — UK Subsidiaries
    92          
 
        SECTION 6.   Conditions Precedent to Credit Events on the Initial
Borrowing Date     97          
 
            6.01  
Effective Date; Notes
    97       6.02  
Officer’s Certificate
    98       6.03  
Opinions of Counsel
    98       6.04  
Company Documents; Proceedings; etc.
    99       6.05  
Consummation of the Transactions; etc.
    99       6.06  
No Acquisition Agreement Material Adverse Effect
    100       6.07  
No Material Adverse Effect on US Company
    100       6.08  
US Pledge Agreement
    100       6.09  
UK Share Charge
    100       6.10  
US Security Agreement
    100       6.11  
UK Debenture
    101       6.12  
Financial Statements; Pro Forma Balance Sheet; Projections; etc.
    101       6.13  
Solvency Certificate; Insurance Certificates
    101       6.14  
Fees, etc.
    102       6.15  
Initial Borrowing Base Certificate; etc
    102       6.16  
No Defaults under Senior Note Indentures
    102       6.17  
Patriot Act
    102       6.18  
Notice of Borrowing
    102          
 
        SECTION 7.   Conditions Precedent to All Credit Events     102          
 
            7.01  
No Default; Representations and Warranties
    103       7.02  
Notice of Borrowing; Letter of Credit Request
    103          
 
        SECTION 8.   Representations, Warranties and Agreements     104        
 
 
            8.01  
Organization and Qualification
    104       8.02  
Power and Authority; No Violation
    104       8.03  
Legally Enforceable Agreement
    104       8.04  
Capital Structure
    104       8.05  
Names
    105       8.06  
Business Locations; Agent for Process
    105       8.07  
Title to Properties; Priority of Liens
    105       8.08  
Accounts
    105       8.09  
Equipment
    106  

[ABL Credit Agreement]





--------------------------------------------------------------------------------



 



                              Page       8.10  
Financial Statements; Financial Condition; Undisclosed Liabilities; Projections
    106       8.11  
Full Disclosure
    108       8.12  
Surety Obligations
    108       8.13  
Tax Returns and Payments
    108       8.14  
Dutch Credit Parties and Luxembourg Subsidiary
    108       8.15  
Intellectual Property, etc
    108       8.16  
Government Consents
    109       8.17  
Compliance with Laws
    109       8.18  
Restrictions
    109       8.19  
Litigation
    109       8.20  
No Defaults
    109       8.21  
Leases
    109       8.22  
[Intentionally Omitted]
    110       8.23  
Use of Proceeds; Margin Regulations
    110       8.24  
Compliance with ERISA
    110       8.25  
Trade Relations
    111       8.26  
Security Documents
    111       8.27  
Investment Company Act
    112       8.28  
Representations and Warranties in Other Documents
    112       8.29  
Environmental Matters
    112       8.30  
Employment and Labor Relations
    113       8.31  
Indebtedness
    113       8.32  
Insurance
    113       8.33  
Employee Benefit Plans; Non-Compete Agreements; Collective Bargaining
Agreements; Existing Indebtedness Agreements
    113       8.34  
Anti-Terrorism Laws
    114       8.35  
UK Financial Assistance
    114       8.36  
UK Pensions
    114          
 
        SECTION 9.   Affirmative Covenants     114          
 
            9.01  
Information Covenants
    114       9.02  
Books, Records and Inspections; Field Examinations; Appraisals; Records and
Reports of Inventory, Machinery and Equipment
    117       9.03  
Maintenance of Property; Insurance
    118       9.04  
Administration of Equipment; Maintenance of Equipment
    119       9.05  
Existence; Franchises
    120       9.06  
Compliance with Statutes, etc.
    120       9.07  
Compliance with Environmental Laws
    120       9.08  
ERISA
    121       9.09  
End of Fiscal Years; Fiscal Quarters
    122       9.10  
Performance of Obligations
    122       9.11  
Payment of Taxes
    122       9.12  
Use of Proceeds
    122       9.13  
Additional Security; Further Assurances; etc.
    123       9.14  
Convertible Preferred Stock
    124  

[ABL Credit Agreement]





--------------------------------------------------------------------------------



 



                              Page       9.15  
Projections
    124       9.16  
Landlord, Processor and Storage Agreements
    124       9.17  
Deposit and Brokerage Accounts
    124       9.18  
Credit Party Financial Statements
    125       9.19  
Qualifying Derivative Obligations
    125       9.20  
Centre of Main Interest
    125       9.21  
Administration of Accounts
    125       9.22  
Completion of Mobile Storage Acquisition on the Closing Date
    125          
 
        SECTION 10.   Negative Covenants     126          
 
            10.01  
Capital Expenditures
    126       10.02  
Liens
    126       10.03  
Sale of Assets
    128       10.04  
Restricted Payments
    128       10.05  
Indebtedness
    129       10.06  
Contingent Obligations
    131       10.07  
Advances, Investments and Loans
    131       10.08  
Transactions with Affiliates
    132       10.09  
[Reserved]
    132       10.10  
[Reserved]
    132       10.11  
Additional Negative Pledges
    132       10.12  
No Subsidiaries
    132       10.13  
Operating Leases; Off-Balance Sheet Financing
    133       10.14  
Permitted Acquisitions
    134       10.15  
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc
    135       10.16  
Limitation on Certain Restrictions on Subsidiaries
    136       10.17  
Limitation on Issuance of Equity Interests
    136       10.18  
Business; etc
    136       10.19  
[Reserved]
    136       10.20  
No Additional Deposit Accounts; etc
    136       10.21  
[Reserved]
    137       10.22  
Tax Consolidation
    137       10.23  
Fiscal Year End
    137       10.24  
Applicability of Financial Covenants
    137       10.25  
Fixed Charge Coverage Ratio
    137       10.26  
Debt Ratio
    138       10.27  
Minimum Utilization
    138          
 
        SECTION 11.   Events of Default     139          
 
            11.01  
Payment of Obligations
    139       11.02  
Misrepresenations
    139       11.03  
Breach of Specific Covenants
    139       11.04  
Breach of Other Covenants
    139       11.05  
Default Under Other Agreements
    139  

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



                              Page       11.06  
Failure of Enforceability of Credit Documents; Security
    139       11.07  
[Reserved]
    140       11.08  
Insolvency and Related Proceedings
    140       11.09  
Business Disruption; Condemnation
    140       11.10  
ERISA
    141       11.11  
Guarantee
    141       11.12  
Criminal Forfeiture
    141       11.13  
Judgments
    141       11.14  
Change of Control
    142          
 
        SECTION 12.   The Administrative Agent and the Collateral Agent     142
         
 
            12.01  
Appointment
    142       12.02  
Nature of Duties
    142       12.03  
Lack of Reliance on the Administrative Agent and the Collateral Agent
    143       12.04  
Certain Rights of the Agents
    143       12.05  
Reliance
    143       12.06  
Indemnification
    144       12.07  
The Administrative Agent in its Individual Capacities
    144       12.08  
Holders
    144       12.09  
Resignation by the Administrative Agent
    144       12.10  
Collateral Matters
    145       12.11  
Delivery of Information
    146       12.12  
Withholding
    146       12.13  
Delegation of Duties
    147       12.14  
Quebec Security
    147          
 
        SECTION 13.   Miscellaneous     148          
 
            13.01  
Payment of Expenses, etc.
    148       13.02  
Right of Setoff
    149       13.03  
Notices
    149       13.04  
Benefit of Agreement; Assignments; Participations
    150       13.05  
No Waiver; Remedies Cumulative
    152       13.06  
Payments Pro Rata
    152       13.07  
Calculations; Computations
    153       13.08  
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    153       13.09  
Counterparts
    154       13.10  
Effectiveness
    155       13.11  
Headings Descriptive
    155       13.12  
Amendment or Waiver; etc.
    155       13.13  
Survival
    156       13.14  
Domicile of Loans
    156       13.15  
Register
    157       13.16  
Confidentiality
    157       13.17  
Patriot Act
    158  

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



                              Page       13.18  
Release of Borrowers
    158          
 
        SECTION 14.   Nature of Borrower Obligations     158          
 
            14.01  
Nature of Borrower Obligations
    158       14.02  
Independent Obligation
    158       14.03  
Authorization
    158       14.04  
Reliance
    159       14.05  
Contribution; Subrogation
    159       14.06  
Waiver
    159          
 
        SECTION 15.   Guarantee     159          
 
            15.01  
The Guarantees
    159       15.02  
Obligations Unconditional
    160       15.03  
Reinstatement
    162       15.04  
Subrogation; Subordination
    163       15.05  
Remedies
    163       15.06  
Instrument for Payment of Money
    163       15.07  
Continuing Guarantee
    164       15.08  
General Limitation on Guarantee Obligations
    164       15.09  
Release of Guarantors
    165       15.10  
Right of Contribution
    165  

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.01(a)
  Lenders and Commitments
Schedule 1.01(b)
  Locations — United States and Canada
Schedule 1.01(c)
  Locations — United Kingdom
Schedule 1.01(d)
  Eligible Real Property
Schedule 1.01(e)
  Consolidated EBITDA
Schedule 1.01(f)
  Consolidated Net Cash Flow
Schedule 1.01(g)
  Qualified Derivative Obligations
Schedule 3.01(c)
  Existing US Letters of Credit
Schedule 8.01
  Qualifications to do Business
Schedule 8.04
  Capital Structure
Schedule 8.05
  Names
Schedule 8.06
  Business Locations
Schedule 8.12
  Surety Obligations
Schedule 8.18
  Restrictions
Schedule 8.19
  Litigation
Schedule 8.21
  Leases
Schedule 8.24
  ERISA Plans
Schedule 8.25
  Business Relationships
Schedule 8.31
  Continuing Indebtedness
Schedule 8.32
  Insurance
Schedule 8.32
  Employee Benefit Plans
Schedule 10.02
  Liens
Schedule 10.05
  Indebtedness
Schedule 10.09
  Bank Accounts
Schedule 10.07
  Deposits with Financial Institutions
Schedule 10.08
  Transactions with Affiliates
Schedule 10.13
  Operating Leases
Schedule 10.12
  Subsidiaries
Schedule 10.20
  Deposit Accounts
 
   
EXHIBITS
   
 
   
Exhibit A-1
  Notice of Borrowing
Exhibit A-2
  Notice of Conversion/Continuation
Exhibit B-1
  Form of US Revolving Note
Exhibit B-2
  Form of US Swingline Note
Exhibit B-3
  Form of UK Revolving Note
Exhibit B-4
  Form of UK Swingline Note
Exhibit C
  Form Assignment and Assumption Agreement
Exhibit D
  Form of Incremental Commitment Agreement
Exhibit E
  Form of Joinder Agreement
Exhibit F
  Form of US Letter of Request
Exhibit G
  Form of UK Letter of Request
Exhibit H
  Form of Section 5.04(b)(ii) Certificate
Exhibit I-1-A
  Form of Squire Sanders Opinion (Mobile Mini Entities)
Exhibit I-1-B
  Form of Squire Sanders Opinion (Mobile Storage Entities)
Exhibit I-2
  Form of White & Case Opinion
Exhibit I-3
  Form of Kirkland & Ellis Opinion
Exhibit I-4-A
  Form of UK Opinion (Mobile Mini Entities)

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



     
Exhibit I-4-B
  Form of UK Opinion (Mobile Storage Entities)
Exhibit I-5
  Form of Luxembourg Opinion
Exhibit I-6
  Form of Canadian Opinion
Exhibit I-7
  Form of Special Delaware Counsel Opinion
Exhibit J
  Form of Credit Party Secretary’s Certificate
Exhibit K
  Form of US Pledge Agreement
Exhibit L
  Form of UK Share Charge
Exhibit M
  US Security Agreement
Exhibit N
  UK Debenture
Exhibit O
  Form of Solvency Certificate
Exhibit P
  Form of Compliance Certificate
Exhibit Q
  Form of Borrowing Base Certificate
Exhibit R
  UK Intercreditor Deed

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



Execution Copy
          ABL CREDIT AGREEMENT, dated as of June 27, 2008, among Mobile Mini,
Inc., a Delaware corporation (the “US Company” and, together with each other
entity that executes this Agreement as a US Borrower or that becomes a US
Borrower pursuant to Section 9.13(f), Section 9.13(g), or Section 10.12,
collectively, the “US Borrowers”, and each, a “US Borrower”), Ravenstock MSG
Limited, a limited liability company incorporated in England and Wales (the “UK
Company”), Mobile Mini UK Limited, a corporation incorporated in England and
Wales (“Mobile Mini UK” and together with UK Company and each other entity that
executes this Agreement as a UK Borrower or that becomes a UK Borrower pursuant
to Section 10.12, collectively, the “UK Borrowers”, and each, a “UK Borrower”
and, together with each US Borrower, collectively, the “Borrowers”, and each, a
“Borrower”), the Guarantors party hereto from time to time, the Lenders party
hereto from time to time and Deutsche Bank AG New York Branch, as Administrative
Agent. All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.
W I T N E S S E T H:
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Joint Lead Arrangers have arranged, and the Lenders are willing to
make available to the Borrowers, the senior secured revolving credit facility
provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Definitions and Accounting Terms.
                    1.01 Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
          “Account” shall mean an “account” as such term is defined in Article 9
of the UCC, and any and all supporting obligations in respect thereof.
          “Account Debtor” shall mean each Person who is obligated on an
Account.
          “Acquisition” shall mean (i) the acquisition by US Company or any of
its Subsidiaries of all of the issued and outstanding Securities or other equity
interests of a Person, (ii) the acquisition by US Company or any of its
Subsidiaries of all or substantially all of the assets of a Person or a line of
business of a Person or (iii) the merger or consolidation of US Company or any
of its Subsidiaries with a Person other than a Person that was a Subsidiary of
US Company or such Subsidiary immediately prior to such merger.
          “Acquisition Documents” shall mean collectively, (i) the Merger
Agreement (ii) the Joinder Agreement in the form attached to the Merger
Agreement as Exhibit A thereto, (iii) the Escrow Agreement in the form attached
to the Merger Agreement as Exhibit B thereto, (iv) the Stockholders Agreement,
in the form attached to the Merger Agreement as Exhibit C thereto, (v) the
certificate of designations for the Convertible Preferred Stock in the form
attached to the Merger Agreement as Exhibit D, (vi) the Amendment to the Amended
and Restated Certificate of Incorporation of US Company in the form attached to
the Merger Agreement as Exhibit E thereto, (vii) the agreements relating to the
Subsequent Mergers, and all other agreements and documents relating to the
Mobile Storage Acquisition.
          “Additional Security Documents” shall have the meaning provided in
Section 9.13.

 



--------------------------------------------------------------------------------



 



          “Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
          “Administrative Agent” shall mean Deutsche Bank AG New York Branch, in
its capacity as Administrative Agent for the Lenders hereunder and under the
other Credit Documents, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
and officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (a) to vote 15% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of US Company or any Subsidiary
thereof.
          “Agent Advance” shall have the meaning provided in Section 2.01(h).
          “Agent Advance Period” shall have the meaning provided in
Section 2.01(h).
          “Agents” shall mean and include the Administrative Agent, the
Collateral Agent, the Syndication Agent and the Co-Documentation Agents.
          “Aggregate Borrowing Base” shall mean as of any date of determination
thereof, an amount equal to the lesser of:
          (i) the sum of (A) the amount calculated under the definition of US
Borrowing Base; plus (B) an amount equal to the lesser of (x) the UK Maximum
Amount and (y) the amount calculated under the definition of UK Borrowing Base
(excluding from such calculation, subclause (i) thereof); or
          (ii) the amount permitted to be outstanding under this Agreement by
each of the Senior Note Indentures.
          “Aggregate Exposure” shall mean, at any time, the sum of (a) the
Aggregate UK Exposure and (b) the Aggregate US Exposure.
          “Aggregate UK Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all UK Revolving Loans then outstanding, (b) the
aggregate amount of all UK Letter of Credit Outstandings at such time (exclusive
of UK Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of UK Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage, the aggregate principal amount of all UK Swingline Loans
then outstanding (exclusive of UK Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of UK Revolving Loans).
          “Aggregate US Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all US Revolving Loans then outstanding, (b) the
aggregate amount of all US Letter of Credit Outstandings at such time (exclusive
of US Letter of Credit Outstandings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of US Revolving
Loans), and (c) except for purposes of calculating the Applicable Commitment
Commission Percentage,

-2-



--------------------------------------------------------------------------------



 



the aggregate principal amount of all US Swingline Loans then outstanding
(exclusive of US Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of US Revolving
Loans).
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended and/or renewed from time to time.
          “Applicable Commitment Commission Percentage” shall mean (i) for each
day on which the Aggregate Exposure is less than or equal to 50% of the Total
Revolving Loan Commitment, 0.375%, and (ii) for each day during which the
Aggregate Exposure exceeds 50% of the Total Revolving Loan Commitment, 0.25%.
          “Applicable Law” shall mean all laws, rules and regulations applicable
to the Person, conduct, transaction, covenant, Credit Document or other material
contract in question, including all applicable common law and equitable
principles; all provisions of all applicable state, federal and foreign
constitutions, statutes, rules, regulations and legally enforceable orders of
governmental bodies; and legally enforceable orders, judgments and decrees of
all courts and arbitrators, in each case, in any jurisdiction.
          “Applicable Margin” shall mean, for the period from the Initial
Borrowing Date until the first Start Date thereafter, a percentage per annum
equal to, in the case of
          (a) US Revolving Loans maintained as (i) Base Rate Loans, 1.00%, and
(ii) US LIBOR Loans, 2.50%;
          (b) US Swingline Loans, 1.00%;
          (c) UK Revolving Loans, 2.50%, and
          (d) UK Swingline Loans, 2.50%.
          From and after the first day of the calendar month immediately
following the delivery of any certificate delivered in accordance with the first
sentence of the following paragraph indicating an entitlement to a different
margin for any Type of Loan than that described in the immediately preceding
sentence (each, a “Start Date”) to and including the applicable End Date
described below, the Applicable Margins for such Type of Loan (hereinafter, the
“Adjustable Applicable Margins”) shall be those set forth below opposite the
Debt Ratio indicated to have been achieved in any certificate delivered in
accordance with the following sentence:

                              Revolving Loan   US Revolving Loan and        
LIBOR/EURIBOR and UK   US Swingline Loan Level   Debt Ratio   Swingline Loan
Margin   Base Rate Margin
I
  Greater than 4.50 to 1.00     2.75 %     1.25 %
 
                   
II
  Greater than 3.50 to 1.00 but less than or equal to 4.50 to 1.00     2.50 %  
  1.00 %
 
                   
III
  Less than or equal to 3.50 to 1.00     2.25 %     0.75 %

-3-



--------------------------------------------------------------------------------



 



          The Debt Ratio used in a determination of Adjustable Applicable
Margins shall be determined based on the delivery of a certificate of US Company
(each, a “Quarterly Pricing Certificate”) by an Authorized Officer of US Company
to the Administrative Agent (with a copy to be sent by the Administrative Agent
to each Lender), within 45 days after the last day of any fiscal quarter of US
Company (or within 90 days after the last day of the fourth fiscal quarter of US
Company), which certificate shall set forth the calculation of the Debt Ratio as
at the last day of the test period ended immediately prior to the relevant Start
Date and the Adjustable Applicable Margins which shall be thereafter applicable
(until same are changed or cease to apply in accordance with the following
sentences). The Adjustable Applicable Margins so determined shall apply, except
as set forth in the succeeding sentence, from the relevant Start Date to the
first day of the calendar month immediately following the date on which the next
Quarterly Pricing Certificate is delivered to the Administrative Agent (the “End
Date”); provided that if no such subsequent Quarterly Pricing Certificate is
delivered on or prior to the date which is 45 days (or 90 days in the case of
the fourth fiscal quarter of the US Company) following the last day of the test
period in which the previous Start Date occurred, a new Start Date shall be
deemed to have commenced and the Adjustable Applicable Margins shall
automatically adjust to those that correspond to a Debt Ratio at Level I (such
Adjustable Applicable Margins as so determined, the “Highest Adjustable
Applicable Margins”), effective prospectively from such date until the next End
Date. Notwithstanding anything to the contrary contained above in this
definition, (i) the Applicable Margin and the Adjustable Applicable Margins
shall be the Highest Adjustable Applicable Margins at all times during which
there shall exist any Default or Event of Default and (ii) for the period from
the Initial Borrowing Date through (but not including) the date of the delivery
of the Quarterly Pricing Certificate for the fiscal quarter of US Company ending
June 30, 2009, the Adjustable Applicable Margins will set at Level II in the
chart above.
          Notwithstanding anything to the contrary contained above in this
definition or elsewhere in this Agreement, if it is subsequently determined that
the Debt Ratio set forth in any Quarterly Pricing Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Adjustable
Applicable Margin that is less than that which would have been applicable had
the Debt Ratio been accurately determined, then, for all purposes of this
Agreement, the “Adjustable Applicable Margin” for any day occurring within the
applicable period shall retroactively be deemed to be the relevant percentage as
based upon the accurately determined Debt Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant periods pursuant to Sections 2.08 and 4.01(b) as a result of the
miscalculation of the Debt Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of Section 2.08 or 4.01(b), as applicable,
within two Business Days of discovery of such inaccuracy (and shall remain due
and payable until paid in full, together with all amounts owing under
Section 2.08(d), in accordance with the terms of this Agreement).
          “Appraised Fair Market Value” shall mean, with respect to any Real
Property, the price at which a willing buyer, not an Affiliate of the seller,
and a willing seller who does not have to sell, would agree to purchase and sell
such Real Property, as determined by an Appraiser in an appraisal in form and
substance reasonably satisfactory to Administrative Agent.
          “Appraiser” shall mean an appraiser employed by Administrative Agent
or an independent third party appraiser engaged by Administrative Agent, at US
Company’s expense.
          “Approved Credit Support” shall mean an Account is (a) supported by an
irrevocable letter of credit satisfactory to the Administrative Agent, in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), that has been delivered to the Administrative Agent and is

-4-



--------------------------------------------------------------------------------



 



directly drawable by the Administrative Agent, or (b) is covered by credit
insurance in form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent, in its Permitted Discretion.
          “Arrangers” shall mean collectively, Deutsche Bank Securities Inc. and
Banc of America Securities LLC.
          “Asset Sale” shall have the meaning set forth in Section 10.03.
          “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit C.
          “Authorized Officer” shall mean, with respect to (a) delivering
Notices of Borrowing, Notices of Conversion/Continuation and similar notices,
any person or persons that has or have been authorized by the board of directors
(or equivalent governing body) of the respective Borrower to deliver such
notices pursuant to this Agreement and for which an appropriate incumbency
certificate in form and substance satisfactory to the Administrative Agent has
been delivered to the Administrative Agent, the Swingline Lender or the
respective Issuing Lender, (b) delivering financial information and officer’s
certificates pursuant to this Agreement, the chief financial officer or the
chief accounting officer of the US Company or the respective Borrower, and
(c) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the US Company or the respective Borrower.
          “Bank” shall mean Deutsche Bank AG New York Branch.
          “Banking Product Obligations” of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Products of which the Administrative Agent has received written
notice.
          “Banking Products” means each and any of the following bank services
provided to any Credit Party (or the LKE Qualified Intermediary with respect to
a LKE Joint Account) by any Lender or any of its Affiliates: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, E-payables or comparable services, return items, overdrafts and
interstate depository network services).
          “Bank Product Reserve” shall mean a reserve established by the
Administrative Agent from time to time in respect of the Borrowing Base Parties’
liabilities or potential liabilities as part of their cash management system
(including, without limitation, liabilities related to Banking Products) such
as, but not limited to, reserves for returned items, customary charges for
maintaining Deposit Accounts and similar items.
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto.
          “Base Rate” shall mean, at any time, the higher of (a) the Prime
Lending Rate at such time and (b) 1/2 of 1% in excess of the overnight Federal
Funds Rate at such time.
          “Base Rate Loan” shall mean (a) each US Swingline Loan and (b) each US
Revolving Loan designated or deemed designated as such by the relevant Borrower
at the time of the incurrence thereof or conversion thereto determined by
reference to the Base Rate.

-5-



--------------------------------------------------------------------------------



 



          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Borrower” and “Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.
          “Borrowing” shall mean a UK Borrowing or a US Borrowing.
          “Borrowing Base Certificate” shall have the meaning provided in
Section 9.01(j).
          “Borrowing Base Party” shall mean each US Borrowing Base Party and
each UK Borrowing Base Party.
          “Business Day” shall mean (a) for all purposes other than as covered
by clause (b) below, any day except Saturday, Sunday and any day which shall be
in New York, New York, and/or London, England, a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, (i) LIBOR Loans, any
day which is a Business Day described in clause (a) above and which is also a
day for trading by and between banks in US Dollar and Pounds Sterling deposits
in the interbank eurodollar market and (ii) EURIBOR Loans, any TARGET Day.
          “Cabin Fleet Inventory” shall mean timber accommodation units which
are included in UK Borrowers’ lease fleet.
          “Canadian Dollars” and the sign “CA$” shall each mean freely
transferable lawful money of Canada.
          “Canadian Priority Payables” shall mean, at any time, with respect to
any Borrowing Base Party which has employees in Canada or otherwise carries on
business in Canada or which leases, sells or otherwise owns goods in Canada or
has Accounts with Account Debtors located in Canada:
     (i) the amount past due and owing by such Borrowing Base Party, or the
accrued amount for which such Borrowing Base Party has an obligation to remit to
a Governmental Authority in Canada or in any province, municipality or other
political subdivision thereof (“Canadian Governmental Authority”) or other
Person pursuant to any applicable law, rule or regulation, in respect of
(a) pension fund obligations; (b) unemployment insurance; (c) goods and services
taxes, sales taxes, employee income taxes and other taxes payable or to be
remitted or withheld; (c) workers’ compensation; (e) vacation pay; and (f) other
like charges and demands; in each case, in respect of which any Canadian
Governmental Authority or other Person may claim a security interest, lien,
trust or other claim ranking or capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Security Documents; and
     (ii) the aggregate amount of any other liabilities of such Borrowing Base
Party (a) in respect of which a trust has been or may be imposed on any
Collateral to provide for payment or (b) which are secured by a security
interest, pledge, lien, charge, right or claim on any Collateral; in each case,
pursuant to any applicable law, rule or regulation and which trust, security
interest, pledge, lien, charge, right or claim ranks or is capable of ranking in
priority to or pari passu with one or more of the Liens granted in the Security
Documents.
          “Capital Expenditures” shall mean expenditures made or liabilities
incurred for the acquisition of any fixed assets (including but not limited to
containers) or improvements, replacements,

-6-



--------------------------------------------------------------------------------



 



substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations and
that portion of Investments allocable to property, plant or equipment. Capital
Expenditures shall exclude (i) new and used manufactured or remanufactured
portable container Inventory held for sale, (ii) proceeds of a Casualty Loss
applied to the repair or replacement of the property affected by the Casualty
Loss and (iii) Inventory or Equipment acquired in a Permitted Acquisition.
          “Capitalized Lease Obligation” shall mean any Indebtedness represented
by obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
          “Cash Equivalents” shall mean, as to any Person, (a) securities issued
or directly and fully guaranteed or insured by the United States or the United
Kingdom or any agency or instrumentality thereof (provided that the full faith
and credit of such country is pledged in support thereof or it otherwise has a
equivalent credit rating) having maturities of not more than one year from the
date of acquisition, (b) marketable direct obligations issued by any state of
the United States or the United Kingdom or any political subdivision of such
country or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s, (c) Pounds Sterling
or Dollar-denominated time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more than one year
from the date of acquisition by such Person, (d) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above, (e) commercial paper denominated
in Pounds Sterling or Dollars and not convertible or exchangeable into any other
securities issued by any Person incorporated in the United States or the United
Kingdom rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by such Person, (f) Pounds Sterling bills of
exchange eligible for rediscount at the Bank of England and accepted by any bank
meeting the qualifications specified in clause (c) above, (g) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (a) through (f) above and which can be turned
into cash on not more than 30 days’ notice, or (h) any other debt security
approved by the Required Lenders, and in each case described in clauses
(a) through (h) above, which is not subject to any Lien (other than any Lien
arising under the Security Documents).
          “Cash Management Control Agreement” shall mean a “control agreement”
in form and substance reasonably acceptable to the Administrative Agent and
containing terms regarding the treatment of all cash and other amounts on
deposit in the respective Collection Account, Disbursement Account, Designated
Petty Cash Account, Designated Payroll Account or LKE Joint Account governed by
such Cash Management Control Agreement consistent with the requirements of
Section 5.03 hereto and Section 3.9 of the US Security Agreement (including,
without limitation, any such agreement with respect to any LKE Joint Account
pursuant to which the applicable Credit Party and the LKE Qualified Intermediary
instruct the appropriate financial institution(s) to transfer funds from the LKE
Joint Accounts to the Administrative Agent in accordance with Section 5.03
hereto).
          “Casualty Loss” shall mean (i) the loss, damage, or destruction of any
asset owned or used by US Company or any of its Subsidiaries, (ii) the
condemnation, confiscation, or other taking, in whole or in part, of any such
asset, or (iii) the diminishment of such asset so as to render use for its
intended purpose impracticable or unreasonable.

-7-



--------------------------------------------------------------------------------



 



          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same has been amended and may
hereafter be amended from time to time, 42 USC. § 9601 et seq.
          “Certificate of Title” shall mean a certificate of title, certificate
of ownership or other registration certificate issued or required to be issued
for any asset under the certificate of title or similar laws of any
jurisdiction.
          “Change in Law” shall have the meaning provided in Section 11.10.
          “Change of Control” shall mean (i)  any “person” (as such term is used
in Subsections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended) on or after the Initial Borrowing Date is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under such Act), directly or indirectly, of
Securities of US Company representing 25% or more of the combined voting power
of US Company’s then-outstanding Securities; or (ii) the existing directors for
any reason cease to constitute 75% of US Company’s Board of Directors or
(iii) any Borrower or Guarantor ceases to be a wholly-owned Subsidiary of US
Company, except as expressly permitted by the Credit Documents; or (iv) a
“Change of Control” (as defined in any of the Senior Note Indentures) occurs.
For purposes of this definition, “existing directors” means (x) individuals
constituting US Company’s Board of Directors on the Initial Borrowing Date, and
(y) any subsequent director whose election by the Board of Directors or
nomination for election by US Company’s shareholders was approved by a vote of
at least 75% of the directors then in office which directors either were
directors on the Initial Borrowing Date or whose election or nomination for
election was previously so approved.
          “Chief Executive Office” shall mean, with respect to any Person, the
location from which such Person manages the main part of its business operations
or other affairs.
          “Claims” shall have the meaning provided in the definition of
Environmental Claims.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Co-Documentation Agent” shall mean JPMorgan Chase Bank, N.A., ING
Capital LLC and The Bank of Nova Scotia, each in its capacity as documentation
agent.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any Liens have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 5.02 or Section 11.
          “Collateral Agent” shall mean the Administrative Agent, in its
capacity as collateral agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.
          “Collection Account” shall mean each account established at a
Collection Bank subject to a Cash Management Control Agreement into which funds
shall be transferred as provided in Section 5.03(b).

-8-



--------------------------------------------------------------------------------



 



          “Collection Bank” shall have the meaning provided in Section 5.03(b).
          “Collective Bargaining Agreements” shall mean all collective
bargaining agreements applying or relating to any employee of US Company or any
of its Subsidiaries.
          “Commitment Commission” shall have the meaning provided in
Section 4.01(a).
          “Compliance Period” shall mean any period (x) commencing on the first
Business Day on which the Total Borrowing Availability is less than the Minimum
Availability Amount and (y) ending on the first Business Day thereafter on which
the Total Borrowing Availability has been equal to or greater than the Minimum
Availability Amount for 30 consecutive days.
          “Computation Date” shall mean the date on which the Equivalent Amount
of any currency is determined.
          “Concentration Account” shall have the meaning provided in
Section 5.03(c).
          “Consolidated” shall mean the consolidation in accordance with GAAP of
the accounts or other items as to which such term applies.
          “Consolidated EBITDA” shall mean for a period, the Consolidated Net
Income of US Company and its Subsidiaries (excluding (a) extraordinary gains and
(b) non-cash extraordinary losses) and without duplication (i) plus all Interest
Expense, income tax expense, depreciation and amortization (including
amortization of any goodwill or other intangibles) for the period, (ii) less
gains or plus losses attributable to any fixed asset sales (excluding sales of
containers held for lease) in the period, (iii) plus or minus any other non-cash
charges which have been subtracted or added in calculating Consolidated Net
Income, (iv) plus fees and expenses directly incurred in connection with the
Transactions (including, without limitation, professional, legal and other
advisory fess, and other costs incurred in connection with the initial funding
under this Agreement), provided that such fees, costs and expenses are in an
aggregate amount not to exceed $30,000,000 (or the Equivalent Amount thereof)
and are incurred on or prior to December 31, 2008, in each case to the extent
deducted (and not added back) in such period in computing such Consolidated Net
Income, (v) plus the amount of any one time merger related costs, including,
without limitation, costs related to the closure and/or consolidation of
facilities, duplicative advertising costs, integration costs, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, in each case to the extent deducted (and
not added back) in such period in computing such Consolidated Net Income,
provided that such fees, costs and expenses are in an aggregate amount not to
exceed $25,000,000 (or the Equivalent Amount thereof) and are incurred on or
prior to June 30, 2009, and (vi) with respect to any period ending on or prior
to the last date of the fourth full fiscal quarter to be completed following the
Closing Date, the amount of post-Mobile Storage Acquisition net cost savings
projected by the US Company in good faith to be realized as a result of
specified actions commenced by the US Company and its Subsidiaries (calculated
on a pro forma basis as though such cost savings had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions, provided that (A) such cost savings are reasonably
identifiable and factually supportable, (B) such actions are taken on or prior
to the date that is twelve months following the Closing Date, (C) no cost
savings shall be added pursuant to this clause (vi) to the extent duplicative of
any expenses or charges relating to such cost savings that are included in
clause (v) above with respect to such period and (D) the aggregate amount of
cost savings added pursuant to this clause (vi) shall not exceed an amount equal
to $25,000,000 (it being understood and agreed that, for purposes solely of
Section 6.12(b) hereof, the amount of such cost savings shall be deemed to be
$25,000,000). For all purposes other than calculating Consolidated Net Cash
Flow, Consolidated EBITDA for any such period shall be calculated by giving pro
forma effect to any Permitted Acquisition

-9-



--------------------------------------------------------------------------------



 



and any Asset Sale specifically permitted pursuant to clauses (iv) or (v) of
Section 10.03 during such period, as if such Acquisition or Asset Sale, as the
case may be, had been consummated on the first day of such period, as long as US
Company shall have delivered to Administrative Agent audited financial
statements for such period for the Person or assets acquired or if consented to
by Administrative Agent, other reasonably acceptable financial statements or
other supporting documentation. Notwithstanding anything to the contrary
contained herein and subject to adjustment as provided in the immediately
preceding sentence with respect to Acquisitions and Asset Sales occurring
following the Closing Date, Consolidated EBITDA for the fiscal quarters ended
March 31, 2008, December 31, 2007 and September 30, 2007 shall be as set forth
on Schedule 1.01(e).
          “Consolidated Net Cash Flow” shall mean for a period, Consolidated
EBITDA less the sum of (i) Unfinanced Capital Expenditures during such period
plus (ii) income taxes paid in cash during such period plus (iii) Restricted
Payments paid in cash during such period (other than Restricted Payments paid by
a Subsidiary of US Company to a Credit Party). Notwithstanding anything to the
contrary contained herein, Consolidated Net Cash Flow for the fiscal quarters
ended March 31, 2008, December 31, 2007, and September 30, 2007 shall be as set
forth on Schedule 1.01(f).
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of US Company and its Subsidiaries determined on a consolidated basis
for such period (taken as a single accounting period) in accordance with GAAP
(after any deduction for minority interests); provided that the following items
shall be excluded in computing Consolidated Net Income (without duplication):
(a) the net income of any other Person which is not a Subsidiary of US Company
or is accounted for by the equity method of accounting except to the extent of
the payment of cash dividends or cash distributions by such other Person to US
Company or a Subsidiary thereof during such period, and (b) the net income of
any Subsidiary of US Company to the extent that the declaration or payment of
cash dividends or similar cash distributions by such Subsidiary of such net
income is not at the time permitted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary.
          “Container Fleet Inventory” shall mean new and used manufactured or
remanufactured portable and ISO containers and portable mobile offices held by
US Company or another Credit Party for intended lease or rental by US Company or
another Credit Party to third parties.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person as a result of such Person being a general partner of any other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or guarantees by a parent entity of real property
leases entered into by a UK Subsidiary in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made

-10-



--------------------------------------------------------------------------------



 



or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
          “Convertible Preferred Stock” shall mean US Company’s Series A
Convertible Redeemable Participating Preferred Stock to be issued in connection
with the Mobile Storage Acquisition.
          “Convertible Preferred Stock Documents” shall mean (i) the
Stockholders Agreement, in the form attached to the Merger Agreement as
Exhibit C thereto, and (ii) the certificate of designations for the Convertible
Preferred Stock in the form attached to the Merger Agreement as Exhibit D, and
all other agreements and documents relating to the issuance of the Convertible
Preferred Stock.
          “Credit Account” shall have the meaning provided in Section 5.03(g).
          “Credit Documents” shall mean this Agreement, the US Pledge Agreement,
the US Security Agreement, the UK Security Agreements, the Fee Letter and, after
the execution and delivery thereof pursuant to the terms of this Agreement, each
Note, each Incremental Commitment Agreement, each Joinder Agreement, each
Mortgage and each other Security Document.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit under this Agreement.
          “Credit Party” shall mean each of the US Credit Parties and each of
the UK Credit Parties.
          “DBNY” shall mean Deutsche Bank AG New York Branch, and its permitted
successors and assigns.
          “Debt Ratio” shall mean as of any date of determination, the ratio of
(i) Funded Debt as of such date to (ii) Consolidated EBITDA in each case for the
four fiscal quarters ending on such date.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Deposit Account” shall mean a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization.
          “Derivative Obligations” shall mean every obligation of a Person under
any forward contract, futures contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreements), the value of which is dependent upon interest rates,
currency or exchange rates or valuations.
          “Designated Payroll Accounts” shall mean those accounts set forth on
Part E of Schedule 10.20, as well as any new payroll account established
pursuant to Section 10.20, in each case which are maintained near a branch for
any Credit Party and in which cash is transferred in accordance with the terms
of this Agreement to pay ordinary course payroll expenses of such Credit Party.
          “Designated Petty Cash Accounts” shall mean those accounts set forth
on Part D of Schedule 10.20, as well as any new petty cash account established
pursuant to Section 10.20, in each case

-11-



--------------------------------------------------------------------------------



 



which are maintained near a branch for any Credit Party and in which cash is
transferred in accordance with the terms of this Agreement to pay certain
ordinary course cash expenses of such Credit Party.
          “Disbursement Account” shall mean each checking and/or disbursement
account set forth on Part C of Schedule 10.20, maintained by each Borrower and
each Guarantor for their respective general corporate purposes, including for
the purpose of paying their trade payables and other operating expenses.
          “Documents” shall mean, collectively, (a) the Credit Documents and
(b) the Acquisition Documents.
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Domestic Subsidiary” of any Person shall mean any Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District or Columbia.
          “Dutch Credit Parties” shall mean Mobile Mini Holding B.V. and Mobile
Mini B.V.
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Account” shall mean those Accounts created by a Borrowing
Base Party in the ordinary course of its business that arise out of its sale,
lease or rental of goods or rendition of services, that comply in all material
respects with each of the representations and warranties respecting Eligible
Accounts made in the Credit Documents, and that are not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below. The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Accounts from time to time in its Permitted Discretion on three
Business Days’ prior written notice to US Company in respect of the US Borrowing
Base or the UK Company in respect of the UK Borrowing Base, in each case after
consultation with US Company or UK Company, as applicable. In determining the
amount to be included, Eligible Accounts shall be the face amount of such
Eligible Accounts and shall be calculated net of unearned revenue, charge-backs,
customer deposits, unapplied cash, bonding subrogation rights to the extent not
cash collateralized, any and all returns, rebates, discounts (which may, at the
Administrative Agent’s option, be calculated on shortest terms), service
charges, customer deposits, credits, allowances or excise taxes of any nature at
any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time. Without limiting the
generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Account shall be an Eligible Account if:
          (i) it arises out of a sale made or services rendered by a Borrowing
Base Party to US Company, a Subsidiary of US Company or an Affiliate of US
Company or to a Person controlled by an Affiliate of US Company; or
          (ii) it is an Account that has payment terms longer than 60 days from
the date of invoice; provided, however, that $500,000 or the Equivalent Amount
thereof may be considered Eligible Accounts with payment terms longer than
60 days but no longer than 90 days from the date of the invoice;
          (iii) it remains unpaid more than 90 days after the original invoice
date; or

-12-



--------------------------------------------------------------------------------



 



          (iv) it is owed by an Account Debtor and the total unpaid Accounts of
such Account Debtor exceed 10% of the net amount of all Eligible Accounts, but
only to the extent of such excess; or
          (v) any covenant, representation or warranty contained in the
Agreement or any Security Document with respect to such Account has been
breached; or
          (vi) (1) the Account Debtor is also a creditor or supplier of the
applicable Borrowing Base Party or any other Subsidiary of US Company, or the
Account Debtor has disputed liability with respect to such Account, or the
Account Debtor has made any claim with respect to any other Account due from
such Account Debtor to the applicable Borrowing Base Party or any other
Subsidiary of US Company, or the Account otherwise is or may become subject to
right of setoff by the Account Debtor, provided, that any such Account shall be
eligible to the extent such amount thereof exceeds such contract, dispute,
claim, setoff or similar right; or (2) it is a portion (and only such portion)
of any Account that constitutes late fees or finance charges or (3) it is less
than ninety (90) days past the original invoice date and related to invoices
that have been partially paid, if the US Company or the UK Company, as
applicable, has reason to believe that such Account will not be fully paid; or
          (vii) the Account Debtor has commenced a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, (or otherwise
voluntarily submitted to insolvency, bankruptcy, arrangement, liquidation or
equivalent proceedings in any jurisdiction) or made an assignment for the
benefit of creditors, or a decree or order for relief has been entered by a
court having jurisdiction in the premises in respect of the Account Debtor in an
involuntary case under the federal or other similar bankruptcy, receivership,
reorganization, arrangement, liquidation or insolvency laws, as now constituted
or hereafter amended, or any other petition, procedure or other application for
relief under the federal or other similar bankruptcy, receivership,
reorganization or insolvency laws of any jurisdiction, as now constituted or
hereafter amended, has been filed against the Account Debtor, declared a
moratorium on any indebtedness or is the subject of a voluntary scheme of
arrangement or if the Account Debtor has failed, suspended business or payments,
ceased to be Solvent, or consented to or suffered a receiver, receiver manager,
trustee, administrator, liquidator, compulsory manager, monitor or custodian to
be appointed for it or for all or a significant portion of its assets or
affairs; or
          (viii) (1) with respect to Account Debtors of any US Borrowing Base
Party, it arises from a sale made or services rendered to an Account Debtor
outside the United States, unless the sale is either (a) to an Account Debtor
located in Ontario or any other province of Canada in which the Personal
Property Security Act has been adopted in substantially the same form as
currently in effect in Ontario or (b) is subject to Approved Credit Support or
(2) with respect to Account Debtors of any UK Borrowing Base Party it arises
from a sale made or services rendered to an Account Debtor outside the United
Kingdom, unless the sale is subject to Approved Credit Support, or (3) with
respect to Account Debtors of any US Borrowing Base Party, the Account Debtor is
the government of any country or sovereign state other than the United States,
or of any state, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
the sale is subject to Approved Credit Support, or (4) with respect to Account
Debtors of any UK Borrowing Base Party, the Account Debtor is the government of
any country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless the sale is subject to
Approved Credit Support,

-13-



--------------------------------------------------------------------------------



 



          (ix) (1) it arises from a sale to the Account Debtor on a
bill-and-hold or, consignment basis or in any other transaction wherein goods
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, or
any other terms by reason of which the payment by the Account Debtor may be
conditional (other than, for the avoidance of doubt, a rental or lease basis) or
(2) it is subject to a reserve established by US Company or any of its
Subsidiaries for potential returns or refunds, to the extent of such reserve; or
          (x) the Account Debtor is the United States of America, any State or
any political subdivision or department, agency or instrumentality thereof,
unless the applicable Borrowing Base Party, assigns its right to payment of such
Account to the Administrative Agent, in a manner satisfactory to the
Administrative Agent, in its Permitted Discretion, so as to comply with the
Assignment of Claims Act of 1940 (31 USC. §203 et seq., as amended) or complies
with any similar applicable state or local law as the Administrative Agent may
require; or
          (xi) it is not at all times subject to Collateral Agent’s duly
perfected, First Priority security interest and to no other Lien that is not a
Permitted Lien; or
          (xii) the goods giving rise to such Account have not been delivered to
and accepted by the Account Debtor or the services giving rise to such Account
have not been performed by the applicable Borrowing Base Party and accepted by
the Account Debtor or the Account otherwise does not represent a final sale; or
          (xiii) the Account is evidenced by an instrument of any kind, or has
been reduced to judgment; or
          (xiv) the applicable Borrowing Base Party has made any agreement with
the Account Debtor for any deduction therefrom, except for discounts or
allowances which are made in the ordinary course of business for prompt payment
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; or
          (xv) more than 50% of the Accounts owing from the Account Debtor are
not Eligible Accounts hereunder; or
          (xvi) the Account is subject to any progress payment or other similar
advance made by or for the benefit of the applicable Account Debtor; or
          (xvii) the Account evidences a lease or sale to an Account Debtor that
is an individual to the extent that the aggregate of such Accounts exceeds
$750,000; or
          (xviii) the Account represents amounts which have not yet been billed
to the applicable Account Debtor and the amount of such Account together with
the amount of all other Accounts which represent amounts which have not yet been
billed to the applicable Account Debtors to the extent such amount exceeds
$2,000,000 or the Equivalent Amount thereof, or
          (xix) except as provided in clause (x) above, with respect to which
either the perfection, enforceability, or validity of the Collateral Agent’s
Liens in such Account, or the Collateral Agent’s right or ability to obtain
direct payment to the Collateral Agent of the proceeds of such Account, is
governed by any national, federal, state, provincial or local statutory
requirements other than those of the UCC or, in the case of the UK Borrowing
Base Parties, the UK Companies Act of 1985 (as amended), or

-14-



--------------------------------------------------------------------------------



 



          (xx) in the case of Accounts of any US Borrowing Base Party, is not
payable in Dollars or Canadian Dollars or, in the case of Accounts of any UK
Borrowing Base Party, is not payable in Pounds Sterling or Euros; or
          (xxi) with respect to the UK Borrowing Base Parties, Accounts
regulated by the UK Consumer Credit Act of 1974 (as amended); or
          (xxii) with respect to the UK Borrowing Base Parties, the Accounts are
governed by laws other than that of England and Wales; or
          (xxiii) it is a LKE Account.
          “Eligible Cabin Fleet Inventory” shall mean shall mean Eligible Goods
Inventory of a UK Borrowing Base Party consisting of Cabin Fleet Inventory,
valued at the lower of such Borrowing Base Party’s cost or Orderly Liquidation
Value.
          “Eligible Container Fleet Inventory” shall mean Eligible Goods
Inventory of a Borrowing Base Party consisting of Container Fleet Inventory,
valued at the lower of such Borrowing Base Party’s cost or Orderly Liquidation
Value, except for custom containers that are pre-sold and ISO containers that
are pre-sold, which will be valued at the lower of Borrowing Base Party’s cost
or sales invoice price.
          “Eligible Container Inventory Held For Sale” shall mean Eligible Goods
Inventory of a Borrowing Base Party consisting of (a) new and used manufactured
or remanufactured portable and ISO containers and portable mobile offices held
by a Borrowing Base Party for intended sale to third parties, containers
temporarily out of service and otherwise unrefurbished ISO units and (b) up to
$10,000,000 (or the Equivalent Amount thereof) of containers used by Borrowing
Base Parties in the conduct of their business (and not held for sale or lease),
each of which containers in clauses (a) and (b) shall be valued at the net book
value thereof.
          “Eligible Goods Inventory” shall mean all of the Inventory owned by
one of the Borrowing Base Parties that comply in all material respects with each
of the representations and warranties respecting such Inventory made in the
Credit Documents, and that are not excluded as ineligible by one or more of the
excluding criteria set forth below, and which the Administrative Agent shall
have, in its Permitted Discretion, deemed to be Eligible Goods Inventory. The
Administrative Agent shall have the right to establish or modify Reserves
against Eligible Goods Inventory from time to time in its Permitted Discretion
on three Business Days’ prior written notice to US Company after consultation
with US Company. The amount of Eligible Goods Inventory shall be determined on a
first-in, first-out basis; and Inventory “cost” shall be determined in a manner
consistent with the respective Borrowing Base Parties’ current and historical
accounting practices unless otherwise specifically provided in this Agreement.
Unless otherwise approved in writing by Administrative Agent, no Inventory shall
be deemed Eligible Goods Inventory if:
     (i) it is not owned solely by a Borrowing Base Party or a Borrowing Base
Party does not have good, valid and marketable title thereto; or
     (ii) it is not (A) with respect to a US Borrowing Base Party (x) located at
one of the locations in the United States or Canada, in either case, set forth
on Schedule 1.01(b), or from and after the date hereof, another location
maintained by US Company or any of its Subsidiaries in the United States or
Canada (it being understood that, with respect to Inventory with a cost in
excess of $1,000,000 located in any Province of Canada other than the Provinces
of British Columbia or Ontario, such Inventory must be subject to a valid and
perfected First Priority Lien

-15-



--------------------------------------------------------------------------------



 



in favor of the Collateral Agent, enforceable on substantially the same basis as
the Liens in favor of the Collateral Agent pursuant to the Security Documents
over Inventory located in the United States (as reasonably determined by the
Administrative Agent) and supported by such Additional Security Documents and
opinions of counsel as the Administrative Agent may reasonably request, and with
all actions required pursuant to Section 9.13(a) with respect to such Additional
Security Documents having been completed), or (y) on lease with a customer in
the ordinary course of business and located in the United States or Canada (it
being understood that, with respect to Inventory located in Canada, such
Inventory must be subject to a valid and perfected First Priority Lien in favor
of the Collateral Agent, enforceable on substantially the same basis as the
Liens in favor of the Collateral Agent pursuant to the Security Documents over
Inventory located in the United States (as reasonably determined by the
Administrative Agent) and supported by such Additional Security Documents and
opinions of counsel as the Administrative Agent may reasonably request, and with
all actions required pursuant to Section 9.13(a) with respect to such Additional
Security Documents having been completed), or (B) with respect to a UK Borrowing
Base Party (x) located at one of the locations in the United Kingdom set forth
on Schedule 1.01(c), or from and after the date hereof, another location
maintained by a UK Borrowing Base Party in the United Kingdom, or (y) on lease
with a customer in the ordinary course of business and located in the United
Kingdom;
     (iii) it is not subject to a valid and perfected First Priority Lien in
favor of Administrative Agent except, with respect to Inventory stored at sites
described in clause (ii) above, for Liens for unpaid rent or normal and
customary warehousing charges; provided that this clause (iii) will not apply to
either (A) Inventory represented by a Certificate of Title (such Inventory being
subject to clause (xiii) below) or (B) Inventory with a cost not in excess of
$1,000,000 located in any Province of Canada other than the Provinces of British
Columbia or Ontario, which such Inventory described in this clause (B) need not
be subject to a First Priority Lien; or
     (iv) it consists of goods returned or rejected by Borrowing Base Party’s or
Affiliate’s customers or goods in transit to third parties; or
     (v) it is not first-quality finished goods or work in process, is obsolete,
or does not otherwise conform to the representations and warranties contained in
the Credit Documents; or
     (vi) it is subject to a lease which should be classified as a capital lease
under GAAP or contains a purchase option for an amount less than the amount
equal to the net book value; or
     (vii) [omitted]; or
     (viii) it can not be located at the time of Borrowing Base Party’s physical
inventory; or
     (ix) it is subject to any third party retention of title or romalpa
provision, unless a Reserve has been established by the Administrative Agent in
respect of the UK Priority Claims related thereto in an amount equal to the
value of such claims; or
     (x) it is Eligible Raw Materials Inventory or Eligible Machinery and
Equipment; or
     (xi) it is damaged or defective and is not repairable; or
     (xii) [omitted]; or

-16-



--------------------------------------------------------------------------------



 



     (xiii) it is Inventory represented (or required to be represented) by a
Certificate of Title unless the Credit Parties shall have complied with
Article 6 of the US Security Agreement; or
     (xiv) it has not been appraised by the Appraiser with an appraisal in form
and substance satisfactory to Administrative Agent and reasonably satisfactory
to the Required Lenders and it is not of an identical kind or type of Inventory
that has been appraised.
          “Eligible Inventory” shall mean Eligible Goods Inventory and Eligible
Raw Materials Inventory.
          “Eligible Machinery and Equipment” shall mean all of the Equipment
owned by a Borrowing Base Party in the ordinary course of business and which
complies in all material respects with the representations and warranties
respecting Eligible Machinery and Equipment made in the Credit Documents and
that are not excluded as ineligible by virtue of one or more of the exclusionary
criteria set forth below. The Administrative Agent shall have the right to
establish or modify Reserves against Eligible Machinery and Equipment from time
to time in its Permitted Discretion on three Business Days’ prior written notice
to US Company after consultation with US Company. Eligible Machinery and
Equipment shall be valued at its Net Orderly Liquidation Value. Without limiting
the generality of the foregoing, unless otherwise approved in writing by
Administrative Agent, no Equipment shall be deemed Eligible Machinery and
Equipment if:
     (i) it is not owned solely by a Borrowing Base Party or a Borrowing Base
Party does not have good, valid and marketable title thereto; or
     (ii) it is not (A) with respect to a US Borrowing Base Party, located at
one of the locations in the United States or Canada set forth on
Schedule 1.01(b), or from and after the date hereof, another location maintained
by US Company or one of its Subsidiaries in the United States or Canada (it
being understood that, with respect to Equipment located in any Province of
Canada other than the Provinces of British Columbia or Ontario, such Equipment
must be subject to a valid and perfected First Priority Lien in favor of the
Collateral Agent, enforceable on substantially the same basis as the Liens in
favor of the Collateral Agent pursuant to the Security Documents over Equipment
located in the United States (as reasonably determined by the Administrative
Agent) and supported by such Additional Security Documents and opinions of
counsel as the Administrative Agent may reasonably request, and with all actions
required pursuant to Section 9.13(a) with respect to such Additional Security
Documents having been completed), or (B) with respect to a UK Borrowing Base
Party, located at one of the locations in the United Kingdom set forth on
Schedule 1.01(c), or from and after the date hereof, another location maintained
by a UK Borrowing Base Party in the United Kingdom; or
     (iii) it is not subject to a valid and perfected First Priority Lien in
favor of Administrative Agent except, with respect to Equipment stored at sites
described in clause (c) above, for Liens for unpaid rent or normal and customary
warehousing charges; provided that this clause (iii) will not apply to Equipment
represented by a Certificate of Title (such Equipment being subject to clause
(v) below); or
     (iv) it has not been appraised by the Appraiser with an appraisal in form
and substance satisfactory to Administrative Agent and reasonably satisfactory
to the Required Lenders and it is not of an identical kind or type of Equipment
that has been appraised; or

-17-



--------------------------------------------------------------------------------



 



     (v) it is Equipment represented (or required to be represented) by a
Certificate of Title or constitutes Serial Numbered Equipment unless the Credit
Parties shall have complied with Article 6 of the US Security Agreement; or
     (vi) it is Eligible Goods Inventory.
          “Eligible Raw Materials Inventory” shall mean Inventory of a Borrowing
Base Party, purchased from third parties consisting of steel, lumber, plywood,
paint, drywall, plumbing materials and fixtures, electrical components,
insulation materials, HVAC materials, doors and windows, and fasteners, valued
at the applicable Borrowing Base Party’s cost (except, in the case of steel,
lumber, plywood, paint, where, for purposes of fiscal year end calculations, the
value will be the lower of the applicable Borrowing Base Party’s cost or
market), which Administrative Agent, in its Permitted Discretion, deems to be
Eligible Raw Materials Inventory. The amount of Raw Materials Inventory shall be
determined on a first-in, first-out basis. Without limiting the generality of
the foregoing, unless otherwise approved in writing by Administrative Agent, no
Inventory shall be deemed Eligible Raw Materials Inventory if:
     (i) it is not owned solely by a Borrowing Base Party or a Borrowing Base
Party does not have good, valid and marketable title thereto; or
     (ii) it is not (A) with respect to a US Borrowing Base Party, located at
one of the locations in the United States or Canada set forth on
Schedule 1.01(b), or from and after the date hereof, another location maintained
by US Company or one of its Subsidiaries in the United States or Canada (it
being understood that, with respect to Inventory located in any Province of
Canada other than the Provinces of British Columbia or Ontario, such Inventory
must be subject to a valid and perfected First Priority Lien in favor of the
Collateral Agent, enforceable on substantially the same basis as the Liens in
favor of the Collateral Agent pursuant to the Security Documents over Inventory
located in the United States (as reasonably determined by the Administrative
Agent) and supported by such Additional Security Documents and opinions of
counsel as the Administrative Agent may reasonably request, and with all actions
required pursuant to Section 9.13(a) with respect to such Additional Security
Documents having been completed), or (B) with respect to a UK Borrowing Base
Party, it is not located at one of the locations in the United Kingdom set forth
on Schedule 1.01(c), or from and after the date hereof, another location
maintained by a UK Borrowing Base Party in the United Kingdom; or
     (iii) it is not subject to a valid and perfected First Priority Lien in
favor of Administrative Agent except, with respect to Inventory stored at sites
described in clause (ii) above, for Liens for unpaid rent or normal and
customary warehousing charges; or
     (iv) it is not first-quality raw materials, is obsolete or slow moving, or
does not otherwise conform to the representations and warranties contained in
the Credit Documents; or
     (v) it is Eligible Goods Inventory or Eligible Machinery and Equipment; or
     (vi) it is subject to any third party retention of title or romalpa
provision, unless a Reserve has been established by the Administrative Agent in
respect of the UK Priority Claims related thereto in an amount equal to the
value of such claims.
          “Eligible Real Property” shall mean all of the Real Property owned by
a US Borrowing Base Party in the ordinary course of business and which complies
in all material respects with the representations and warranties respecting Real
Property made in the Credit Documents and that are not excluded as ineligible by
virtue of one or more of the exclusionary criteria set forth below. The

-18-



--------------------------------------------------------------------------------



 



Administrative Agent shall have the right to establish or modify Reserves
against Eligible Real Property from time to time in its Permitted Discretion on
three Business Days’ prior written notice to US Company after consultation with
US Company. Eligible Real Property shall be valued at its Appraised Fair Market
Value. Without limiting the generality of the foregoing, unless otherwise
approved in writing by Administrative Agent, no Real Property shall be deemed
Eligible Real Property if:
     (i) it is not owned solely by a US Borrowing Base Party or a US Borrowing
Base Party does not have good record and valid and marketable title in fee
simple thereto; or
     (ii) it is not located in the United States; or
     (iii) it is not subject to a valid and perfected First Priority Lien,
subject only to any Permitted Encumbrances, pursuant to a Mortgage in form and
substance satisfactory to the Administrative Agent, in favor of Administrative
Agent on behalf of itself and the Lenders; or
     (iv) it has not been appraised by the Appraiser with an appraisal in form
and substance satisfactory to Administrative Agent and reasonably satisfactory
to the Required Lenders; or
     (vi) it is not designated as “Eligible Real Property” on Schedule 1.01(d),
as amended from time to time with the consent of Administrative Agent; or
     (vii) it is not covered by a Mortgage Policy with respect to the Lien of
the Administrative Agent and casualty and property insurance, in each case
reasonably acceptable to the Agent; or
     (viii) it is not the subject of an environmental report reasonably
acceptable to the Agent;
     (ix) an opinion of counsel for the Credit Party which is the owner of the
Real Property has not been delivered to the Administrative Agent, in a form,
scope and substance reasonably satisfactory to the Administrative Agent and its
counsel, if reasonably requested by the Administrative Agent; or
     (x) a customary certificate in a form reasonable acceptable to the
Administrative Agent has not been obtained indicating that the property is not
in a flood zone, or if the property is in a flood zone, appropriate insurance
reasonable acceptable to the Administrative Agent has not been obtained.
          “Eligible Trailer Fleet Inventory” shall mean Eligible Goods Inventory
consisting of Trailer Fleet Inventory, valued at the lower of cost or Orderly
Liquidation Value, excluding any Inventory that is not manufactured in
accordance with and does not meet all standards imposed by all requirements of
law or by any governmental authority having regulatory authority over such goods
or their manufacture, use, sale, or lease.
          “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), but in any event excluding US Company and its
Subsidiaries and Affiliates.

-19-



--------------------------------------------------------------------------------



 



          “Eligible UK Account” shall mean an Eligible Account of UK Company or
another UK Borrowing Base Party.
          “Eligible UK Container Fleet Inventory” shall mean Eligible Container
Fleet Inventory of UK Company or another UK Borrowing Base Party.
          “Eligible UK Goods Inventory” shall mean Eligible Goods Inventory of
UK Company or another UK Borrowing Base Party.
          “Eligible UK Inventory” shall mean Eligible UK Goods Inventory and
Eligible UK Raw Materials Inventory.
          “Eligible UK Machinery and Equipment” shall mean Eligible Machinery
and Equipment of UK Company or any other UK Borrowing Base Party.
          “Eligible UK Raw Materials Inventory” shall mean Eligible Raw
Materials Inventory of UK Company or another UK Borrowing Base Party.
          “Eligible UK Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of UK Company or another UK Borrowing Base
Party.
          “Eligible US Account” shall mean an Eligible Account of US Company or
another US Borrowing Base Party.
          “Eligible US Container Fleet Inventory” shall mean Eligible Container
Fleet Inventory of US Company or another US Borrowing Base Party.
          “Eligible US Container Inventory Held For Sale” shall mean Eligible
Container Inventory Held For Sale of US Company or another US Borrowing Base
Party.
          “Eligible US Goods Inventory” shall mean Eligible Goods Inventory of
US Company or another US Borrowing Base Party.
          “Eligible US Inventory” shall mean Eligible US Goods Inventory and
Eligible US Raw Materials Inventory.
          “Eligible US Machinery and Equipment” shall mean Eligible Machinery
and Equipment of US Company or another US Borrowing Base Party.
          “Eligible US Raw Materials Inventory” shall mean Eligible Raw
Materials Inventory of US Company or another US Borrowing Base Party.
          “Eligible US Work-In-Process Container Inventory” shall mean Eligible
Work-In-Process Container Inventory of US Company or another US Borrowing Base
Party.
          “Eligible Work-In-Process Container Inventory” shall mean Eligible
Goods Inventory, valued at net book value, consisting of: (a) new and used
manufactured or remanufactured portable containers, which is in the
work-in-process phase of manufacturing; (b) shaped steel component parts; or
(c) sub-assemblies.
          “Employee Benefit Plans” shall mean all Plans (and for each Plan that
is required to file an annual report on Internal Revenue Service Form
5500-series, the most recent such report (including, to

-20-



--------------------------------------------------------------------------------



 



the extent required, the related financial and actuarial statements and opinions
and other supporting statements, certifications, schedules and information), and
for each Plan that is a “single-employer plan” as defined in Section 4001(a)(15)
of ERISA, the most recently prepared actuarial valuation therefor) and any other
“employee benefit plans” as defined in Section 3(3) of ERISA, and any other
material agreements, plans or arrangements, with or for the benefit of current
or former employees of US Company or any of its Subsidiaries or any ERISA
Affiliate (provided that the foregoing shall apply in the case of any
multiemployer plan, as defined in 4001(a)(3) of ERISA, only to the extent that
any document described herein is in the possession of US Company or any
Subsidiary of US Company or any ERISA Affiliate or is reasonably available
thereto from the sponsor or trustee of any such plan).
          “End Date” shall have the meaning provided in the definition of
Applicable Margin.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief in connection with alleged
injury or threat of injury to health, safety or the environment due to the
presence of Hazardous Materials.
          “Environmental Law” shall mean any Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 USC § 6901 et
seq.; the Federal Water Pollution Control Act, 33 USC. § 1251 et seq.; the Toxic
Substances Control Act, 15 USC. § 2601 et seq.; the Clean Air Act, 42 USC. §
7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC. § 1801 et seq.; the Occupational Safety and
Health Act, 29 USC. §651 et seq.; and any state and local or foreign
counterparts or equivalents in any jurisdiction, in each case as amended from
time to time.
          “Equipment” shall mean all machinery, apparatus, equipment, motor
vehicles and other similar assets (other than Inventory) used in the operations
of the US Company or any of its Subsidiaries or owned by the US Company or any
of its Subsidiaries or in which the US Company or any of its Subsidiaries has an
interest, whether now owned or hereafter acquired by a Borrower or any of its
Subsidiaries or Affiliates and wherever located, and all parts, accessories and
special tools and all increases and accessions thereto and substitutions and
replacements therefore.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company membership interest.
          “Equivalent Amount” shall mean (i) the equivalent amount in US Dollars
of any amount expressed in Pounds Sterling or Euros, as the case may be, as
determined by Administrative Agent on the date of determination on the basis of
the Spot Rate for the purchase of US Dollars with Pounds Sterling or Euros, as
the case may be, on the relevant Computation Date provided for hereunder; or
(ii) the equivalent

-21-



--------------------------------------------------------------------------------



 



amount in Pounds Sterling or Euros, as the case may be, of any amount expressed
in US Dollars as determined by Administrative Agent on the date of determination
on the basis of the Spot Rate for the purchase of Pounds Sterling or Euros, as
the case may be, with Dollars on the relevant Computation Date provided for
hereunder.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with any Credit Party would be deemed to be a “single
employer” (a) within the meaning of Section 414(b) or (c) of the Code, and for
the purpose of Section 302 of ERISA and/or Section 412, 4971, 4977 and/or each
“applicable section” under Section 414(t)(2) of the Code, within the meaning of
Section 414(b), (c), (m) or (o) of the Code or (b) as a result of a Credit Party
being or having been a general partner of such person.
          “Euro” and “€” means the single currency of the Participating Member
States.
          “EURIBOR” shall mean, for each Interest Period:
     (a) the Euro Inter-Bank Offered Rate displayed on the relevant Reuters
Screen LIBOR01 Page (or any other page or screen that would be substituted
therefor) at 11:00 a.m. (Brussels time) under the supervision of the European
Banking Federation three Business Days before the first day of such Interest
Period, with respect to deposits in Euros on the European interbank market
amongst leading banks for a period equivalent to such Interest Period; and
     (b) if no rate is available as described above with respect to an Interest
Period applicable to UK Revolving Loans, the annual rate determined by the
Administrative Agent as being equal to the arithmetic mean (rounded up if
necessary to the nearest four decimal places) of the rates supplied to the
Administrative Agent by four (4) reference banks selected by the Administrative
Agent in the European interbank market, at approximately 3:00 p.m. (Brussels
time) three Business Days before the first day of such Interest Period as quoted
by the respective reference banks to leading banks on the European interbank
market for deposits in Euros, for a period equivalent to such Interest Period
and starting on the first day of such Interest Period and for an amount
comparable to the amount of such EURIBOR Loan.
     If the EURIBOR is replaced by a similar or equivalent interest rate, or in
the event of a change affecting the entity which publishes the EURIBOR or the
terms of its publication, the corresponding modified or replacement interest
rate shall automatically apply in accordance with the foregoing paragraphs and
any reference herein to “EURIBOR” shall be deemed to be a reference to such
rate.
          “EURIBOR Loan” shall mean each UK Revolving Loan denominated in Euros
bearing interest at a rate determined by reference to EURIBOR.
          “Euro Denominated Revolving Loan” shall have the meaning set forth in
Section 2.01(b) hereof.
          “Euro Funding Capacity” shall mean at any date of determination, for
any Lender, the ability of such Lender or any Affiliate or branch office thereof
to fund Revolving Loans denominated in

-22-



--------------------------------------------------------------------------------



 



Euros, as set forth in the records of Administrative Agent upon notification
from such Lender from time to time.
          “Euro Participation” shall have the meaning set forth in
Section 2.16(b).
          “Euro Participation Fee” shall have the meaning set forth in
Section 2.16(j).
          “Euro Participation Settlement” shall have the meaning set forth in
Section 2.16(d)(i).
          “Euro Participation Settlement Amount” shall have the meaning set
forth in Section 2.16(d)(ii).
          “Euro Participation Settlement Date” shall have the meaning set forth
in Section 2.16(d)(i).
          “Euro Participation Settlement Period” shall have the meaning set
forth in defined in Section 2.16(d)(i).
          “Event of Default” shall have the meaning provided in Section 11.
          “Existing Indebtedness” shall have the meaning provided in
Section 8.31.
          “Existing Indebtedness Agreements” shall mean all agreements
evidencing or relating to Indebtedness of US Company or any of its Subsidiaries
which is to remain outstanding after giving effect to the Transactions.
          “Existing US Letter of Credit” shall have the meaning provided in
Section 3.01(c).
          “Expenses” shall mean all present and future reasonable and invoiced
expenses incurred by or on behalf of the Administrative Agent, the Collateral
Agent or any Issuing Lender in connection with this Agreement, any other Credit
Document or otherwise in its capacity as the Administrative Agent under this
Agreement or the Collateral Agent under any Security Document or as an Issuing
Lender under this Agreement, whether incurred heretofore or hereafter, which
expenses shall include, without limitation, the cost of record searches, the
reasonable fees and expenses of attorneys and paralegals, all reasonable and
invoiced costs and expenses incurred by the Administrative Agent (and the
Collateral Agent) in opening bank accounts, depositing checks, electronically or
otherwise receiving and transferring funds, and any other charges imposed on the
Administrative Agent (and the Collateral Agent) due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent (and the
Collateral Agent) relating thereto, collateral examination fees and expenses,
reasonable fees and expenses of accountants, appraisers or other consultants,
experts or advisors employed or retained by the Administrative Agent and the
Collateral Agent, fees and taxes related to the filing of financing statements,
costs of preparing and recording any other Credit Documents, all expenses, costs
and fees set forth in this Agreement and the other Credit Documents, all other
fees and expenses required to be paid pursuant to any other letter agreement and
all fees and expenses incurred in connection with releasing Collateral and the
amendment or termination of any of the Credit Documents.
          “Facing Fee” shall have the meaning provided in Section 4.01(c).
          “Fair Market Value” shall mean, with respect to any asset (including
any Equity Interests of any Person), the price at which a willing buyer, not an
Affiliate of the seller, and a willing seller who does not have to sell, would
agree to purchase and sell such asset, as determined in good faith by the

-23-



--------------------------------------------------------------------------------



 



board of directors or other governing body or, pursuant to a specific delegation
of authority by such board of directors or other governing body, a designated
senior executive officer, of US Company, or the Subsidiary of US Company selling
such asset.
          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fee Letter” shall mean that Fee Letter, dated as of February 22,
2008, by and among US Company, Deutsche Bank AG New York Branch, Deutsche Bank
Securities Inc., Bank of America, N.A., Banc of America Securities LLC, JPMorgan
Chase Bank, N.A., and J.P. Morgan Securities Inc.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.
          “FEMA” shall mean the Federal Emergency Management Agency.
          “Final Maturity Date” shall mean June 27, 2013.
          “First Priority” shall mean, with respect to any Lien purported to be
created on any Collateral pursuant to any Security Document, that such Lien is
prior in right to any other Lien thereon, other than any Permitted Liens
applicable to such Collateral which as a matter of law have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document.
          “Fixed Charge Coverage Ratio” shall mean as of any date of
determination, the ratio of (i) Consolidated Net Cash Flow for the four fiscal
quarters ending on such date to (ii) Fixed Charges.
          “Fixed Charges” shall mean as of any date of determination, the sum of
Interest Expense for the four fiscal quarters ending on such date plus the
principal payments with respect to Funded Debt (other than payments of Revolving
Loans) made during the four fiscal quarters ending on such date. The foregoing
notwithstanding, for the three quarter periods ending prior to June 30, 2009,
Fixed Charges shall be calculated as follows: (x) for the four quarter period
ending September 30, 2008, by multiplying Fixed Charges for the quarter ended
September 30, 2008 by 4; (y) for the four quarter period ending December 31,
2008, by multiplying the sum of (1) Fixed Charges for the quarter ended
September 30, 2008 and (2) Fixed Charges for the quarter ended December 31,
2008, by 2; and (z) for the four quarter period ending March 31, 2009, by
multiplying the sum of (1) Fixed Charges for the quarter ended September 30,
2008, (2) Fixed Charges for the quarter ended December 31, 2008 and (3) Fixed
Charges for the quarter ended March 31, 2009, by 4/3.
          “Foreign Account” shall mean each account of any Credit Party
established at a bank, other than in the United States, Canada or the United
Kingdom set forth on Part F of Schedule 10.20.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by US Company or any one or more of its
Subsidiaries primarily for the benefit of employees of US Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

-24-



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” shall mean any Subsidiary of US Company that is
not a Domestic Subsidiary.
          “Funded Debt” shall mean, without duplication, (i) Indebtedness
arising from the lending of money by any Person to US Company or any of its
Subsidiaries; (ii) Indebtedness, whether or not in any such case arising from
the lending by any Person of money to US Company or any of its Subsidiaries,
(1) which is represented by notes payable or drafts accepted that evidence
extensions of credit, (2) which constitutes obligations evidenced by bonds,
debentures, notes or similar instruments, or (3) upon which interest charges are
customarily paid (other than accounts payable) or that was issued or assumed as
full or partial payment for Property; (iii) Indebtedness that constitutes a
Capitalized Lease Obligation; (iv) reimbursement obligations with respect to
letters of credit or guaranties of letters of credit; and (v) Indebtedness of US
Company or any of its Subsidiaries under any guaranty of obligations that would
constitute Funded Debt under clauses (i) through (iv) hereof, if owed directly
by US Company or any of its Subsidiaries. Funded Debt shall not include trade
payables or accrued expenses or Indebtedness (other than Indebtedness under the
Agreement) of up to the amount permitted pursuant to Section 10.05(g) incurred
to finance insurance premiums.
          “Funded Euro Participation” shall mean with respect to any
Participating Euro Lender relating to Euro Denominated Revolving Loans funded by
DBNY, (i) the aggregate amount paid by such Participating Euro Lender to DBNY
pursuant to Section 2.16(b) of the Agreement in respect of such Participating
Euro Lender’s participation in the principal amount of Euro Denominated
Revolving Loans funded by DBNY minus (ii) the aggregate amount paid to such
Participating Euro Lender by DBNY pursuant to Section 2.16(b) of the Agreement
in respect of its participation in the principal amount of Euro Denominated
Revolving Loans funded by DBNY, excluding in each case any payments made in
respect of interest accrued on the Euro Denominated Revolving Loans funded by
DBNY. DBNY’s Funded Euro Participation in any Euro Denominated Revolving Loans
funded by DBNY shall be equal to the outstanding principal amount of such Euro
Denominated Revolving Loans minus the total Funded Euro Participation of all
other Lenders therein.
          “Funded Pounds Sterling Participation” shall mean with respect to any
Participating Pounds Lender relating to Pounds Sterling Revolving Loans funded
by DBNY, (i) the aggregate amount paid by such Participating Pounds Lender to
DBNY pursuant to Section 2.16(a) of the Agreement in respect of such
Participating Pounds Lender’s participation in the principal amount of Pounds
Sterling Denominated Revolving Loans funded by DBNY minus (ii) the aggregate
amount paid to such Participating Pounds Lender by DBNY pursuant to
Section 2.16(a) of the Agreement in respect of its participation in the
principal amount of Pounds Sterling Denominated Revolving Loans funded by DBNY,
excluding in each case any payments made in respect of interest accrued on the
Pounds Sterling Denominated Revolving Loans funded by DBNY. DBNY’s Funded Pounds
Sterling Participation in any Pounds Sterling Denominated Revolving Loans funded
by DBNY shall be equal to the outstanding principal amount of such Pounds
Sterling Denominated Revolving Loans minus the total Funded Pounds Sterling
Participation of all other Lenders therein.
          “GAAP” shall mean generally accepted accounting principles in the
United States as in effect from time to time.
          “General Intangibles” shall mean “general intangibles” as such term is
defined in Article 9 of the UCC.
          “Governmental Authority” shall mean the government of the United
States, the United Kingdom, any other nation or any political subdivision
thereof, whether state, provincial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising

-25-



--------------------------------------------------------------------------------



 



executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, in each case, in any jurisdiction.
          “Guarantees” shall meant the guarantees issued pursuant to Section 15.
          “Guarantor” shall mean each US Guarantor and each UK Guarantor.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.
          “Highest Adjustable Applicable Margins” shall have the meaning
provided in the definition of Applicable Margin.
          “Incremental Commitment” shall mean, for any Lender, any Revolving
Loan Commitment provided by such Lender after the Effective Date in an
Incremental Commitment Agreement delivered pursuant to Section 2.15; it being
understood, however, that on each date upon which an Incremental Commitment of
any Lender becomes effective, such Incremental Commitment of such Lender shall
be added to (and thereafter become a part of) the Revolving Loan Commitment of
such Lender for all purposes of this Agreement as contemplated by Section 2.15.
          “Incremental Commitment Agreement” shall mean each Incremental
Commitment Agreement in substantially the form of Exhibit D (appropriately
completed, and with such modifications as may be satisfactory to the
Administrative Agent) executed and delivered in accordance with Section 2.15.
          “Incremental Commitment Date” shall mean each date upon which an
Incremental Commitment under an Incremental Commitment Agreement becomes
effective as provided in Section 2.15(b).
          “Incremental Commitment Request Requirements” shall mean, with respect
to any request for an Incremental Commitment made pursuant to Section 2.15, the
satisfaction of each of the following conditions on the date of such request:
(i) no Default or Event of Default then exists or would result therefrom and
(ii) all of the representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects at such time
(unless stated to relate to a specific earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).
          “Incremental Commitment Requirements” shall mean, with respect to any
provision of an Incremental Commitment on a given Incremental Commitment Date,
the satisfaction of each of the following conditions on or prior to the
effective date of the respective Incremental Commitment Agreement:
(i) satisfaction of the conditions in the definition of Incremental Commitment
Request Requirements (to the extent applicable) as of the effective date of such
Incremental Commitment Agreement as certified by an Authorized Officer of US
Company in an officer’s certificate delivered to the Administrative Agent;
(ii) the delivery by US Company to the Administrative Agent of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and

-26-



--------------------------------------------------------------------------------



 



executed by each other Credit Party, acknowledging that such Incremental
Commitment and all Revolving Loans subsequently incurred, and Letters of Credit
issued, pursuant to such Incremental Commitment shall constitute (and be
included in the definitions of) Obligations and secured on a pari passu basis
with the Obligations under the relevant Security Documents; (iii) the delivery
by US Company to the Administrative Agent of an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent and dated
such date, covering such matters incident to the transactions contemplated
thereby as the Administrative Agent may reasonably request; (iv) the delivery by
each Credit Party to the Administrative Agent of such other officers’
certificates, board of director (or equivalent governing body) resolutions and
evidence of good standing (to the extent available under Applicable Law) as the
Administrative Agent shall reasonably request; and (v) the completion by each
Credit Party of such other actions as the Administrative Agent may reasonably
request in connection with such Incremental Loan Commitment in order to create,
continue or maintain the Liens of the Collateral Agent in the Collateral and the
perfection thereof (including, without limitation, any mortgage amendments,
Mortgage Policies and such other documents reasonably requested by the
Administrative Agent to be delivered in connection therewith).
          “Incremental Lender” shall have the meaning specified in
Section 2.15(b).
          “Indebtedness” shall mean, as to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, (b) the maximum amount available to be
drawn or paid under all letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations issued for the
account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations, (c) all indebtedness of the types
described in clause (a), (b), (d), (e), (f), (g) or (h) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the Fair Market Value
of the property to which such Lien relates), (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (f) all Contingent
Obligations of such Person, (g) all obligations under any Interest Rate
Protection Agreement, any Other Hedging Agreement or under any similar type of
agreement and (h) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.
          “Individual Exposure” of any Lender shall mean, at any time, the sum
of (a) the aggregate principal amount of all Revolving Loans made by such Lender
and then outstanding, (b) such Lender’s RL Percentage of the aggregate principal
amount of all Swingline Loans then outstanding and (c) such Lender’s RL
Percentage of the aggregate amount of all Letter of Credit Outstandings at such
time.
          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans occurs.

-27-



--------------------------------------------------------------------------------



 



          “Interest Determination Date” shall mean, with respect to any LIBOR
Loan or EURIBOR Loan, the second Business Day prior to the commencement of any
Interest Period relating to such LIBOR Loan or EURIBOR Loan.
          “Interest Expense” shall mean the consolidated expense of US Company
and its Subsidiaries for interest on Indebtedness, including, without
limitation, amortization of original issue discount, incurrence fees (to the
extent included in interest expense), the interest portion of any deferred
payment obligation and the interest component of any Capitalized Lease
Obligation.
          “Interest Period” shall have the meaning provided in Section 2.09.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Inventory” shall mean “inventory” as such term is defined in
Article 9 of the UCC.
          “Investments” shall mean all expenditures made and all liabilities
incurred (including Contingent Obligations) for or in connection with the
acquisition of Securities or Indebtedness of a Person, loans, advances, capital
contributions or transfers of property to a Person, or acquisition of
substantially all the assets of a Person. In determining the aggregate amount of
Investments outstanding at any particular time, (i) a guaranty shall be valued
at not less than the principal amount guaranteed and outstanding; (ii) returns
of capital (but only by repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution) shall be deducted;
(iii) earnings, whether as dividends, interest or otherwise, shall not be
deducted; and (iv) decreases in the market value shall not be deducted.
          “Issuing Lender” shall mean each US Issuing Lender and each UK Issuing
Lender.
          “Joinder Agreement” shall mean a Joinder Agreement substantially in
the form of Exhibit E (appropriately completed).
          “Joint Bookrunners” shall mean collectively, Deutsche Bank Securities
Inc., Banc of America Securities LLC and J.P. Morgan Securities Inc.
          “Landlord Personal Property Collateral Access Agreement” shall mean a
Landlord Waiver and Consent Agreement in form and substance satisfactory to the
Administrative Agent.
          “L/C Supportable Obligations” shall mean each of the US L/C
Supportable Obligations and the UK L/C Supportable Obligations.
          “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on
Schedule 1.01(a), as well as any Person that becomes a “Lender” hereunder
pursuant to Section 2.13, 2.15 or 13.04(b).
          “Lender Default” shall mean (a) the wrongful refusal (which has not
been retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 3.04(c) or (b) a Lender having notified in
writing US Company and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 2.01(a) or (c), Section 2.04
or Section 3.

-28-



--------------------------------------------------------------------------------



 



          “Letter of Credit” shall mean each US Letter of Credit and each UK
Letter of Credit.
          “Letter of Credit Fee” shall mean each of the US Letter of Credit Fee
and the UK Letter of Credit Fee.
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
the US Letter of Credit Outstandings and the UK Letter of Credit Outstandings.
          “LIBOR” shall mean with respect to any Interest Period, the average of
interbank offered rates for deposits in US Dollars or Pounds Sterling, as
applicable, having a maturity approximately equal to such Interest Period in the
London eurodollar market as set forth on page 3750 (i.e., the LIBOR page), or
any successor page, of the Telerate News Services, titled “British Banker
Association Interest Settlement Rates” at approximately 11:00 a.m. (London time)
two London Business Days prior to the first day of such Interest Period (or same
day with respect to LIBOR Loans denominated in Pounds Sterling) or if such rate
is not then quoted, the arithmetic average as determined by the Administrative
Agent of the rates at which deposits in immediately available US Dollars or
Pounds Sterling, as applicable, in an amount equal to the amount of such LIBOR
Loan having a maturity approximately equal to such Interest Period are offered
to four (4) reference banks to be selected by the Administrative Agent in the
London interbank market, at approximately 11:00 a.m. (London time) two London
Business Days prior to the first day of such Interest Period (or same day with
respect to LIBOR Loans denominated in Pounds Sterling).
          “LIBOR Loan” shall mean each US LIBOR Loan and each UK LIBOR Loan.
          “Lien” shall mean any mortgage, pledge, hypothecation, charge,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “LKE Account” shall mean any Account arising from the sale or disposal
(including by auction) of Equipment or Inventory of Borrower or any of its
Domestic Subsidiaries in the ordinary course of business pursuant to the LKE
Master Exchange Agreement.
          “LKE Joint Account” shall mean any Deposit Account maintained jointly
by US Company or any of its Domestic Subsidiaries and the LKE Qualified
Intermediary as may be notified by the US Company to the Administrative Agent
from time to time, in which the aggregate amount of funds deposited therein
shall not at any time exceed $25,000,000.
          “LKE Master Exchange Agreement” shall mean any master like-kind
exchange agreement, between US Company or any Domestic Subsidiary thereof and
the LKE Qualified Intermediary, in a form reasonably satisfactory to the
Administrative Agent, together with all amendments and modifications thereof,
and replacements and substitutions therefor, which have been consented to by the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.
          “LKE QI Receivables” shall mean amounts owing to the US Company or any
of its Domestic Subsidiaries from the LKE Qualified Intermediary.
          “LKE Proceeds” shall mean the proceeds received by the LKE Qualified
Intermediary from an LKE Account or from the sale of Equipment or Inventory in
cash or otherwise, in each case in accordance with the LKE Master Exchange
Agreement.

-29-



--------------------------------------------------------------------------------



 



          “LKE Qualified Intermediary” shall mean DBNY or such other person as
may be consented to by the Administrative Agent, such consent not to be
unreasonable withheld, delayed or conditioned.
          “LKE Transaction” shall mean the sale of Equipment and Inventory and
the replacement of such Equipment and Inventory with similar property in a
manner that qualifies for deferred recognition of taxable gains for US federal
income tax purposes and pursuant to the LKE Master Exchange Agreement.
          “Loan” shall mean each Revolving Loan and each Swingline Loan.
          “London Business Day” shall means a day for trading by and between
banks in US Dollar and Pounds Sterling deposits in the London interbank
eurodollar market.
          “Luxembourg Debt” shall mean the intercompany Indebtedness of (i) the
UK Company to the Luxembourg Subsidiary in an aggregate principal amount not to
exceed £30,000,000 and (ii) the Luxembourg Subsidiary to UK-LP in an aggregate
principal amount not to exceed £30,000,000.
          “Luxembourg Security Agreement” shall mean the receivables pledge
agreement, dated as of the date hereof, and entered into by the Administrative
Agent and UK-LP, as amended, restated, supplemented or otherwise modified from
time to time.
          “Luxembourg Security Documents” shall mean the Luxembourg Share
Charge, the Luxembourg Security Agreement and the UK Intercreditor Deed.
          “Luxembourg Share Charge” shall mean the share pledge agreement, dated
as of the date hereof, and entered into by the Administrative Agent, UK-LP and
the Luxembourg Subsidiary, and as amended, restated, supplemented or otherwise
modified from time to time.
          “Luxembourg Subsidiary” shall mean LIKO Luxembourg International
S.a.r.l, a company organized under the laws of Luxembourg having its registered
office at 74, rue de Merl, L-2146 Luxembourg, Grand Duchy of Luxembourg and
registered with the Luxembourg Trade and Companies Register under number
B.82639, and an indirect Wholly-Owned Subsidiary of the US Company.
          “Mandatory Redeemable Obligation” shall mean an obligation of US
Company or any of its Subsidiaries (or guaranteed by any of them) which must be
redeemed or repaid (a) at a fixed or determinable date, whether by operation of
sinking fund or otherwise, (b) at the option of any Person other than US Company
or such Subsidiary, or (c) upon the occurrence of a condition not solely within
the control of US Company or such Subsidiary, such as a redemption required to
be made out of future earnings.
          “Mandatory Borrowing” shall mean each of a Mandatory US Borrowing or a
Mandatory UK Borrowing.
          “Mandatory Cost” shall mean the rate of interest calculated by the
Administrative Agent to compensate the Lenders for the cost (if any) of
compliance with the requirements of the Bank of England, the UK Financial
Services Authority and/or the European Central Bank.
          “Mandatory UK Borrowing” shall have the meaning provided in
Section 2.01(f).
          “Mandatory US Borrowing” shall have the meaning provided in
Section 2.01(e).

-30-



--------------------------------------------------------------------------------



 



          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, prospects, operations, results of operations, assets, liabilities
or condition (financial or otherwise) of US Company and the other Credit
Parties, taken as a whole, (ii) the impairment of the ability of US Company or
any other Credit Party to perform its obligations under the Credit Documents to
which it is a party or of Administrative Agent or the Lenders to enforce the
Obligations or realize upon the Collateral, or (iii) a material adverse effect
on the value of a material portion of the Collateral or the amount which
Administrative Agent or the Lenders would receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral.
          “Maximum Incremental Commitment Amount” shall mean $350,000,000.
          “Maximum UK Letter of Credit Amount” shall have the meaning provided
in Section 3.04.
          “Maximum UK Swingline Amount” shall mean $10,000,000 or the Equivalent
Amount thereof.
          “Maximum US Letter of Credit Amount” shall have the meaning provided
in Section 3.03.
          “Maximum US Swingline Amount” shall mean $25,000,000.
          “Merger Agreement” shall mean the Agreement and Plan of Merger, by and
among US Company, Cactus Merger Sub, Inc., Target and the target stockholder
representative, dated as of February 22, 2008.
          “Mezzanine Notes” shall mean the notes issued pursuant to the Note
Purchase Agreement, dated as of August 1, 2006, by and among Mobile Storage WC
Holdings Corp., as issuer, WCAS Capital Partners IV, L.P. and Foxkirk, LLC, as
purchasers, in the principal amount of $110,000,000.
          “Minimum Availability Amount” shall mean, at any time, the greater of
(i) $100,000,000 and (ii) ten percent (10%) of the then Total Revolving Loan
Commitment.
          “Minimum Borrowing Amount” shall mean for Revolving Loans, $1,000,000,
£1,000,000 or €1,000,000, as applicable, and increments of $100,000, £100,000,
and €100,000 in excess thereof, as applicable; there shall be no Minimum
Borrowing Amount with respect to Swingline Loans.
          “Mobile Mini Indenture” shall mean the Indenture, dated May 7, 2007 by
and among US Company, as issuer, any guarantors party thereto, and the Law
Debenture Trust Company of New York, as trustee, relating to the 6 7/8% Senior
Notes due 2015.
          “Mobile Mini Senior Notes” shall mean US Company’s senior unsecured
notes in the aggregate principal amount of $150,000,000 due 2015 issued pursuant
to the Mobile Mini Indenture, and on terms and conditions satisfactory to the
Lenders.
          “Mobile Storage Acquisition” shall mean, collectively, (i) the merger
of Mobile Mini Merger Sub, Inc, a wholly owned subsidiary of US Company, into
Target, with Target as the surviving corporation, (ii) the consummation of each
of the Subsequent Mergers, and (iii) the conversion of all the

-31-



--------------------------------------------------------------------------------



 



issued and outstanding common stock of Target into 8,555,556 shares of
Convertible Preferred Stock of US Company and $12,500,000 in cash, subject to
certain adjustments set forth in the Merger Agreement.
          “Mobile Storage Indenture” shall mean the Indenture, dated August 1,
2006 by and among Mobile Services Group, Inc. and Mobile Storage Group, Inc. as
issuers, the subsidiary guarantors named therein, and Wells Fargo Bank, N.A. as
trustee, relating to the 9 3/4 % Senior Notes due 2014.
          “Mobile Storage Senior Notes” shall mean Mobile Services Group, Inc.’s
and Mobile Storage Group, Inc.’s senior unsecured notes in the aggregate
principal amount of $200,000,000 due 2014 issued pursuant to the Mobile Storage
Indenture.
          “Moody‘s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
similar security instrument in form and substance reasonably acceptable to the
Administrative Agent.
          “Mortgage Policy” shall mean a lender’s title insurance policy
(Form 1992).
          “Mortgaged Property” shall mean any Real Property owned by US Company
or any of its Subsidiaries which is encumbered (or required to be encumbered) by
a Mortgage pursuant to the terms of this Agreement or any Security Document.
          “Motor Vehicles” shall mean Inventory or Equipment that is subject to
any motor vehicle registration statute, including, without limitation, any of
those statutes described in the Uniform Commercial Code Section 9-311(a)(2), as
adopted in any state in which a Credit Party owns any Collateral.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which contributions are, or within the
immediately preceding five-year period, have been made (or have been required to
have been made) by US Company or a Subsidiary of US Company or an ERISA
Affiliate.
          “NAIC” shall mean the National Association of Insurance Commissioners.
          “Net Orderly Liquidation Value” shall mean the Orderly Liquidation
Value (net of costs and expenses reasonably estimated to be incurred in
connection with such liquidation) of the Borrowing Base Parties’ Eligible
Machinery and Equipment.
          “Non-Compete Agreements” shall mean all non-compete agreements entered
into by US Company or any of its Subsidiaries which materially restrict the
activities of US Company or any of its Subsidiaries.
          “Non-Defaulting Lender” shall mean and include each Lender, other than
a Defaulting Lender.
          “Non-U.S. Lender” shall have the meaning provided in Section 5.04(b).
          “Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each
Subsidiary of such Person which is not a Wholly-Owned Subsidiary of such Person.

-32-



--------------------------------------------------------------------------------



 



          “Note” shall mean each US Revolving Note, US Swingline Note, UK
Revolving Note and UK Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 2.03(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.
          “Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Marguerite Sutton, Telephone No.: (212) 250-6150, and Telecopier No.:
(212) 797-4655, and (ii) for operational notices, the office of the
Administrative Agent located at 100 Plaza One, Jersey City, New Jersey 07311,
Attention: Jonathan Cohen, Telephone No.: (201) 593-2326, and Telecopier No.:
(201) 593-2314, or (in either case) such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “Obligations” shall mean, collectively, the UK Obligations and the US
Obligations.
          “Off-Balance Sheet Liabilities” of any Person shall mean (a) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (b) any liability of such Person under any
sale and leaseback transactions that does not create a liability on the balance
sheet of such Person, (c) any obligation under a Synthetic Lease or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
          “Orderly Liquidation Value” shall mean the orderly liquidation value
of the Borrowing Base Parties’ Eligible Goods Inventory or Eligible Machinery
and Equipment that is estimated to be recoverable in an orderly liquidation of
such Eligible Goods Inventory or Eligible Machinery and Equipment, as
applicable, with such value determined from time to time by reference to the
most recent appraisal completed by a qualified independent third-party appraisal
company (approved by the Administrative Agent in its Permitted Discretion in
consultation with US Company) delivered to the Administrative Agent; provided
that, unless an appraisal is required pursuant to Section 10.14, such value in
respect of any Eligible Goods Inventory or Eligible Machinery and Equipment
acquired in accordance with Section 10.14, may be determined by reference to an
identical kind or type of such Eligible Goods Inventory or Eligible Machinery
and Equipment, as applicable, that has been so appraised.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements, or arrangements designed
to protect against fluctuations in currency values.
          “Other Taxes” shall have the meaning provided in Section 13.01.
          “Participating Euro Lender” shall have the meaning set forth in
Section 2.16(b).
          “Participating Pounds Lender” shall have the meaning set forth in
Section 2.16(a).
          “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to economic
and monetary union.
          “Patriot Act” shall have the meaning provided in Section 8.34.

-33-



--------------------------------------------------------------------------------



 



          “Payment Conditions” means with respect to any Restricted Payment
(which such term, for purposes of this definition, shall include any prepayment,
repurchase or redemption of any Indebtedness permitted pursuant to the Senior
Note Documents), Restricted Foreign Funding or Acquisition, each of the
following conditions shall be satisfied immediately after giving effect to such
Restricted Payment, Restricted Foreign Funding or Acquisition:
          (i) either (a) (x) the average daily Total Borrowing Availability over
the 90 days prior to the making of such Restricted Payment, Restricted Foreign
Funding or Acquisition is greater than $200,000,000, (y) the Total Borrowing
Availability calculated on a pro forma basis before and immediately after giving
effect to such Restricted Payment, Restricted Foreign Funding or Acquisition
shall be greater than $200,000,000, and (z) before and immediately after giving
effect to such Restricted Payment, Restricted Foreign Funding or Acquisition and
any Indebtedness incurred in connection therewith, US Company shall be in
compliance with the financial covenant set forth in Section 10.26 (Debt Ratio)
hereof on a pro forma basis (whether or not Section 10.24 hereof would then
require compliance with such covenant) for the most recently ended fiscal
quarter for which the financial statements in Section 9.01(b) have been
delivered to the Administrative Agent; or (b) (x) the average Total Borrowing
Availability over the 90 days prior to the making of such Restricted Payment,
Restricted Foreign Funding or Acquisition is greater than $150,000,000, (y) the
Total Borrowing Availability calculated on a pro forma basis before and
immediately after giving effect to such Restricted Payment, Restricted Foreign
Funding or Acquisition shall be greater than $150,000,000, and (z) before and
immediately after giving effect to such Restricted Payment, Restricted Foreign
Funding or Acquisition and any Indebtedness incurred in connection therewith, US
Company shall be in compliance with the financial covenants set forth in
Section 10.25 (Fixed Charge Coverage Ratio), Section 10.26 (Debt Ratio) and
Section 10.27 (Minimum Utilization) hereof, each calculated on a pro forma basis
(whether or not Section 10.24 hereof would then require compliance with such
covenants) for the most recently ended fiscal quarter for which the financial
statements in Section 9.01(b) have been delivered to the Administrative Agent;
and
          (ii) not later than three Business Days prior to the making of such
Restricted Payment, Restricted Foreign Funding or Acquisition, Administrative
Agent shall receive (a) a certificate of US Company, with supporting detail
acceptable to Administrative Agent certifying that on the date on which such
Restricted Payment, Restricted Foreign Funding or Acquisition is made, US
Company has satisfied the conditions set forth in clause (i) above and
(b) financial projections demonstrating that during the six month period
following the making of such Restricted Payment, Restricted Foreign Funding or
Acquisition, Total Borrowing Availability at all times shall not be less than
the amount required to satisfy the condition set forth in clause (i) above.
          “Payment Office” shall mean (i) with respect to payments in US
Dollars, the office of the Administrative Agent located at 100 Plaza One, Jersey
City, New Jersey 07311 or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto, and
(ii) with respect to payments in Pounds Sterling or Euros or other currencies
other than US Dollars, such account at such bank or office in London or such
other place as Administrative Agent shall designate by notice to the Person
required to make the relevant payment.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Acquisition” shall mean an Acquisition permitted under
Section 10.14 of this Agreement.

-34-



--------------------------------------------------------------------------------



 



          “Permitted Discretion” shall mean the commercially reasonable judgment
of the Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which such Agent reasonably determines: (a) will or reasonably could be
expected to adversely affect in any material respect the value of any Eligible
Accounts, Eligible Inventory, Eligible Machinery and Equipment and Eligible Real
Property, the enforceability or priority of the Collateral Agent’s Liens thereon
or the amount which any Agent, the Lenders or any Issuing Lender would be likely
to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Eligible Accounts, Eligible Inventory,
Eligible Machinery and Equipment or Eligible Real Property or (b) is evidence
that any collateral report or financial information delivered to such Agent by
any Person on behalf of US Company is incomplete, inaccurate or misleading in
any material respect. In exercising such judgment, such Agent may consider,
without duplication, such factors already included in or tested by the
definition of Eligible Accounts, Eligible Inventory, Eligible Machinery and
Equipment or Eligible Real Property, as well as any of the following:
(i) changes after the Effective Date in any material respect in demand for,
pricing of, or product mix of Equipment or Inventory; (ii) changes after the
Effective Date in any material respect in any concentration of risk with respect
to Accounts; and (iii) any other factors arising after the Effective Date that
change in any material respect the credit risk of lending to the Borrowers on
the security of the Eligible Accounts, Eligible Inventory, Eligible Machinery
and Equipment or Eligible Real Property.
          “Permitted Encumbrance” shall mean, with respect to any Mortgaged
Property, such exceptions to title as are set forth in the Mortgage Policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its Permitted Discretion.
          “Permitted Liens” shall have the meaning provided in Section 10.02.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, which is maintained or contributed to by
(or to which there is an obligation to contribute of) US Company or a Subsidiary
of US Company or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which US Company, a Subsidiary of US
Company or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
          “Pledge Agreements” shall mean each of the US Pledge Agreement and the
UK Share Charge.
          “Pounds Sterling” or “£” – lawful money of the United Kingdom.
          “Pounds Sterling Denominated Revolving Loan” shall have the meaning
set forth in Section 2.01(b) hereof.
          “Pounds Sterling Funding Capacity” shall mean at any date of
determination, for any Lender, the ability of such Lender or an Affiliate or
branch office thereof to fund UK Revolving Loans denominated in Pounds Sterling,
as set forth in the records of Administrative Agent upon notification from such
Lender from time to time.
          “Pounds Sterling Participation” shall have the meaning set forth in
Section 2.16(a) of this Agreement.

-35-



--------------------------------------------------------------------------------



 



          “Pounds Sterling Participation Fee” shall have the meaning set forth
in Section 2.16(i) of this Agreement.
          “Pounds Sterling Participation Settlement” shall have the meaning set
forth in Section 2.16(c)(i) of this Agreement.
          “Pounds Sterling Participation Settlement Amount” shall have the
meaning set forth in Section 2.16(c)(ii) of this Agreement.
          “Pounds Sterling Participation Settlement Date” shall have the meaning
set forth in Section 2.16(c)(i) of this Agreement.
          “Pounds Sterling Participation Settlement Period” shall have the
meaning set forth in Section 2.16(c)(i) of this Agreement.
          “PPSA” shall mean the Personal Property Security Act (Ontario) and
other personal property security legislation of the applicable Canadian province
or provinces in respect of the Credit Parties or the Collateral (including the
Civil Code of Quebec and the regulation respecting the registration of personal
and movable real rights promulgated thereunder) as all such legislation now
exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.
          “Preferred Equity”, as applied to the Equity Interests of any Person,
means Equity Interests of such Person (other than common Equity Interests of
such Person) of any class or classes (however designed) that ranks prior, as to
the payment of dividends or as to the distribution of assets upon any voluntary
or involuntary liquidation, dissolution or winding up of such Person, to shares
of Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of US Company.
          “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
          “Projections” shall mean the projections that are contained in the
Confidential Information Memorandum dated May 2008 and that were prepared by or
on behalf of US Company in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.
          “Property” shall mean any interest in any kind of property, asset or
undertaking, whether real, personal or mixed, or tangible or intangible.
          “Qualified Derivative Obligation” shall mean any Derivative Obligation
(i) which is owing to Administrative Agent or any Affiliate of Administrative
Agent or Bank; (ii) which is owing to any other Lender or any Affiliate of such
a Lender and with respect to which Agent has received the notice required
pursuant to Section 9.19; or (iii) which is set forth on Schedule 1.01(g).
          “Qualified Preferred Stock” shall mean any Preferred Equity of US
Company, so long as the terms of any such Preferred Equity (a) do not contain
any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to June 27, 2014, (b) do not require the cash payment of

-36-



--------------------------------------------------------------------------------



 



dividends or distributions that would otherwise be prohibited by the terms of
this Agreement or any other agreement or contract of US Company or any of its
Subsidiaries, (c) do not contain any covenants (other than periodic reporting
requirements), (d) do not grant the holders thereof any voting rights except for
(i) voting rights required to be granted to such holders under Applicable Law
and (ii) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of US Company,
or liquidations involving US Company, and (e) are otherwise reasonably
satisfactory to the Administrative Agent.
          “Qualified Swap Termination Value” means any Swap Termination Value in
respect of which (and only to the extent of the amount which) the US Company has
notified the Administrative Agent on any Borrowing Base Certificate delivered in
accordance with the terms hereof, and meeting the requirements of
Section 9.01(j), that the Borrower intends such Swap Termination Value to
constitute a Qualified Swap Termination Value for purposes of Section 5.03(d)
and which amount is reasonably acceptable to the Administrative Agent.
          “Quarterly Payment Date” shall mean the last Business Day of each
March, June, September and December, it being understood that the first
Quarterly Payment Date shall be the last Business Day of September 2008.
          “Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Refinanced Indebtedness” shall mean Indebtedness outstanding as of
the Initial Borrowing Date under the (i) Second Amended and Restated Loan and
Security Agreement, dated as of February 17, 2006 by and among US Company, the
Administrative Agent and the lenders party thereto, as amended, (ii) Credit
Agreement, dated August 1, 2006, by and among Mobile Storage Group, Inc., Mobile
Services Group, Inc., Target, MSG WV Intermediary Co., The CIT Group/Business
Credit, Inc., CIT Capital Securities LLC, Lehman Brothers Inc., and certain
lenders party thereto, and all ancillary documents thereto, and (iii) Credit
Agreement, dated August 1, 2006, by and among Mobile Storage Group, Inc., Mobile
Services Group, Inc., Target, MSG WV Intermediary Co., Ravenstock MSG Limited,
The CIT Group/Business Credit, Inc., CIT Capital Securities LLC, Lehman Brothers
Inc., and certain lenders party thereto, and all ancillary documents thereto.
          “Refinancing” shall mean the refinancing of the Refinanced
Indebtedness, as described in Section 6.05(c).
          “Refinancing Documents” shall mean all pay-off letters, guaranty
releases, Lien releases (including, without limitation, UCC termination
statements) and other documents and agreements entered into in connection with
the Refinancing.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and any successor to all or a portion thereof establishing
reserve requirements.
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and any successor to all or a portion thereof.

-37-



--------------------------------------------------------------------------------



 



          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and any successor to all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and any successor to all or a portion thereof.
          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.
          “Rent Reserve” shall mean a reserve established by the Administrative
Agent in respect of rent payments (not to exceed three months rent) made by a
Borrowing Base Party for each location at which Eligible Inventory or Eligible
Machinery and Equipment of a Borrowing Base Party is located that is not subject
to a Landlord Personal Property Collateral Access Agreement (as reported to the
Administrative Agent by US Company or UK Company from time to time as requested
by the Administrative Agent), as adjusted from time to time by the
Administrative Agent in its Permitted Discretion.
          “Replaced Lender” shall have the meaning provided in Section 2.13(a).
          “Replacement Lender” shall have the meaning provided in
Section 2.13(a).
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of the
Total Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).
          “Reserves” shall mean reserves, if any, established by the
Administrative Agent from time to time hereunder in its Permitted Discretion
against the Borrowing Base, including without limitation, (i) Rent Reserves,
(ii) Bank Product Reserves, (iii) Unpaid Supplier Reserves, (iv) potential
dilution related to Accounts, (v) damaged or defective Equipment,
(vi) obsolescence of any Eligible Inventory or Eligible Machinery and Equipment,
(vii) sums that the Borrowing Base Parties are or will be required to pay (such
as taxes (including, without limitation, sales taxes and payroll taxes),
assessments and insurance premiums) and have not yet paid, (viii) Canadian
Priority Payables, (ix) amounts owing by any Borrowing Base Party to any Person
to the extent secured by a Lien on, or trust over, any Collateral, (x) in the
case of any UK Borrowing Base Party, reserves to reflect the prior ranking
nature or dilutive effect of UK Priority Claims, (xi) reserves in respect of the
aggregate amount of any and all Swap Termination Values constituting Qualified
Swap Termination Values for purposes of Section 5.03(d) and (xii) such other
events, conditions or contingencies as to which the Administrative Agent, in its
Permitted Discretion, determines reserves should be established from time to
time hereunder.
          “Restricted Foreign Funding” shall have the meaning set forth in
Section 10.05(e)(v).

-38-



--------------------------------------------------------------------------------



 



          “Restricted Payment” shall have the meaning set forth in
Section 10.04.
          “Returns” shall have the meaning provided in Section 8.13.
          “Revolving Loan” shall mean a US Revolving Loan or a UK Revolving
Loan.
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule 1.01(a) directly below the
column entitled “Revolving Loan Commitment,” as same may be (x) reduced from
time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) increased from time to time pursuant to Section 2.15, or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).
          “Revolving Note” shall mean a US Revolving Note or a UK Revolving
Note.
          “RL Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Revolving Loan Commitment at such time, provided that if the RL Percentage of
any Lender is to be determined after the Total Revolving Loan Commitment has
been terminated, then the RL Percentages of such Lender shall be determined
immediately prior (and without giving effect) to such termination.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.
          “SEC” shall have the meaning provided in Section 9.01(h).
          “Sale Proceeds” shall have the meaning set forth in Section 5.02(c).
          “Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).
          “Secured Creditors” shall have the meaning assigned that term in the
respective Security Documents.
          “Securities” shall mean all shares of stock, shares, partnership
interests, membership interests, membership units or other ownership interests
in any other Person and all warrants, options or other rights to acquire the
same.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement” shall mean the US Security Agreement, the US
Pledge Agreement, the UK Security Agreements and each other agreement pursuant
to which a Credit Party grants a Lien to secure all or part of the Obligations.
          “Security Agreement Collateral” shall mean all “Collateral” as defined
in the Security Agreements.
          “Security Document” shall mean and include the US Security Agreement,
the UK Debenture, and the US Pledge Agreement, the UK Share Charge, the
Luxembourg Security Documents, each Mortgage, after the execution and delivery
thereof, each Additional Security Document and any other related document,
agreement or grant pursuant to which US Company or any of its Subsidiaries

-39-



--------------------------------------------------------------------------------



 



grants, perfects or continues a Lien in favor of the Collateral Agent for the
benefit of the Secured Creditors.
          “Senior Note Documents” shall mean collectively, the Mobile Mini
Indenture, the Mobile Storage Indenture, the Mobile Mini Senior Notes, the
Mobile Storage Senior Notes and all other agreements, instruments, and documents
delivered by US Company or any of its Subsidiaries in connection therewith.
          “Senior Note Indentures” shall mean collectively, the Mobile Mini
Indenture and the Mobile Storage Indenture.
          “Serial Numbered Equipment” shall mean, collectively, the following
types of Equipment located at any time, and from time to time, in Canada:
(i) motor vehicles within the meaning of the PPSA of Ontario; (ii) Equipment
which is serial number goods within the meaning of the PPSA of Alberta;
(iii) Equipment which is serial numbered goods within the meaning of the PPSA of
British Columbia, Manitoba, New Brunswick, Newfoundland, Nova Scotia and Prince
Edward Island and Saskatchewan; and (iv) Equipment which is road vehicles or
other movable property for which a descriptive file may be opened at the Quebec
provincial registry office within the meaning of the PPSA in Quebec.
          “Settlement Date” shall have the meaning provided in
Section 2.04(d)(i).
          “Solvent” and “Solvency” shall mean, with respect to any Person on a
particular date, the condition that, on such date, (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small amount of capital, and (e) in the case of any person incorporated in
England and Wales only, a Person that is not “unable to pay its debts”. In this
context, “unable to pay its debts” means that there are no grounds on which such
Person would be deemed unable to pay its debts (as defined in Section 123(1) of
the Insolvency Act 1986 of England Wales (as amended by the Enterprise Act 2002
of England and Wales) on the basis that the words “proved to the satisfaction of
the court” are deemed omitted from sections 123(1)(e) and 123(2) of that Act) or
on which a court would be satisfied that the value of such Person’s assets is
less than the amount of its liabilities, taking into account its contingent and
prospective liabilities (as such term would be construed for the purposes of
Section 123(2) of the Insolvency Act 1986 of England and Wales (as amended by
the Enterprise Act 2002 of England and Wales)). The amount of contingent
liabilities (such as litigation, guaranties and pension plan liabilities) at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that can be reasonably
be expected to become an actual or matured liability.
          “Specified Representations” shall mean the representations set forth
in Sections 8.01, 8.02, 8.03, 8.07, 8.23, 8.34, and 8.35 of this Agreement, and
Sections 2.01, 2.02 and 2.03 of the US Security Agreement, in each case, only to
the extent that such representations relate to the Target and its Subsidiaries
(as constituted prior to the consummation of the Mobile Storage Acquisition).
          “Spot Rate” shall mean with respect to any currency, the rate quoted
by Administrative Agent as the spot rate for the purchase by Administrative
Agent of such currency with another currency through its foreign exchange office
at approximately 11:00 a.m. (New York time) on the date of determination
thereof.

-40-



--------------------------------------------------------------------------------



 



          “Start Date” shall have the meaning provided in the definition of
Applicable Margin.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
          “Subsequent Mergers” shall mean (i) the merger of Target into US
Company, with US Company as the surviving corporation, (ii) the merger of Mobile
Storage WC Intermediary Co. with and into US Company, with US Company as the
surviving corporation, and (iii) the merger of Mobile Storage Services Group,
with and into, US Company, with US Company as the surviving corporation,
          “Subsidiary” shall mean, as to any Person, (a) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person or (b) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
US Company.
          “Supermajority Lenders” shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement,
if the reference to “a majority” contained in the definition of Required Lenders
were changed to “66%.”
          “Swap Termination Value” means, in respect of any one or more
Qualified Derivative Obligations, after taking into account the effect of any
legally enforceable netting agreement relating to such Qualified Derivative
Obligations, (a) for any date on or after the date on which such Qualified
Derivative Obligations have been closed out and termination value(s) determined
in accordance therewith, such termination value(s), and (b) for any date prior
to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Qualified Derivative Obligations, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Qualified Derivative Obligations (which may
include the Administrative Agent, the Bank, a Lender or any Affiliate of any of
the foregoing).
          “Swingline Expiry Date” shall mean that date which is five Business
Days prior to the Final Maturity Date.
          “Swingline Lender” shall mean the Administrative Agent, in its
capacity as Swingline Lender hereunder.
          “Swingline Loan” shall mean a US Swingline Loan or a UK Swingline
Loan.
          “Swingline Note” shall mean a US Swingline Note or a UK Swingline
Note.
          “Syndication Agent” shall mean Bank of America, N.A., in its capacity
as syndication agent.
          “Syndication Date” shall mean that date upon which the Administrative
Agent determines in its sole discretion (and notifies US Company) that the
primary syndication (and resultant addition of Persons as Lenders pursuant to
Section 13.04(b)) has been completed.

-41-



--------------------------------------------------------------------------------



 



          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (a) the lease will be treated as an “operating lease” by the
lessee and (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
          “Target” shall mean Mobile Storage WC Holdings Corp., a Delaware
corporation.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilises interlinked national real time
gross settlement systems and the European Central Bank’s payment mechanism and
which began operations on 4 January 1999.
          “TARGET2” means the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilises a single shared
platform and which was launched on 19 November 2007.
          “TARGET Day” means:
          (a) until such time as TARGET is permanently closed down and ceases
operations, any day on which both TARGET and TARGET2 are; and
          (b) following such time as TARGET is permanently closed down and
ceases operations, any day on which TARGET2 is, open for the settlement of
payments in Euros.
          “Taxes” shall have the meaning provided in Section 5.04(a).
          “Total Borrowing Availability” shall mean, as of any date of
determination, the remainder of (i) the lesser of (x) the Total Revolving Loan
Commitment at such time and (y) the Aggregate Borrowing Base at such time minus
(ii) the Aggregate Exposure at such time.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders at such time.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (a) the Total Revolving Loan Commitment in
effect at such time less (b) the sum of (i) the aggregate principal amount of
all Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.
          “Trailer Fleet Inventory” – new and used manufactured or
remanufactured Trailers held by a Borrower or a Credit Party for intended lease
or rental to third parties.
          “Trailers” shall mean over-the-road tractor trailers and trailers
intended for use as storage facilities not constituting portable and ISO
containers owned by US Company or any of its Subsidiaries.
          “Transactions” shall mean, collectively, (a) the purchase of the
Mezzanine Notes by US Company, (b) the consummation of the Mobile Storage
Acquisition and the other transactions contemplated by the Acquisition Documents
including the Subsequent Mergers, (c) the consummation of the Refinancing,
(d) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Initial
Borrowing Date and the use of proceeds thereof, and (e) the payment of all fees
and expenses in connection with the foregoing.

-42-



--------------------------------------------------------------------------------



 



          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan, a LIBOR Loan
or a EURIBOR Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “UK Borrower” and “UK Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.
          “UK Borrowing” shall mean the borrowing of UK Revolving Loans from all
the Lenders, or from the Swingline Lender in the case of UK Swingline Loans, on
a given date having the same Interest Period.
          “UK Borrowing Availability” shall mean, as of any date of
determination, the remainder of (a) the lesser of (i) the UK Maximum Amount at
such time and (ii) the UK Borrowing Base at such time minus (b) the Aggregate UK
Exposure at such time.
          “UK Borrowing Base” shall mean, as of any date of calculation, the
amount calculated pursuant to the Borrowing Base Certificate most recently
delivered to the Administrative Agent in accordance with Section 9.01(j) (but as
modified as provided below in this definition), equal to, without duplication,
the sum of
     (i) the amount calculated under the definition of US Borrowing Base,
provided that in no event shall any asset constituting a portion of the US
Borrowing Base concurrently constitute a portion of the UK Borrowing Base, plus
     (ii) eighty-five percent (85%) of Eligible UK Accounts, plus
     (iii) ninety percent (90%) of Eligible UK Container Fleet Inventory, plus
     (iv) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iii)(B) of the definition of
US Borrowing Base and (B) eighty percent (80%) of Eligible Cabin Fleet
Inventory, plus
     (v) the lesser of (A) (1) $40,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (iv)(B) of the definition of
US Borrowing Base and (B) the sum of (1) ninety percent (90%) of Eligible UK
Container Inventory Held for Sale; plus (2)  ninety percent (90%) of Eligible UK
Work-in-Process Container Inventory; plus (3) sixty-five percent (65%) of
Eligible UK Raw Materials Inventory; plus
     (vi) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of US
Borrowing Base and (B) eighty-five percent (85%) of Eligible UK Machinery and
Equipment; minus
     (vii) the amount of all Reserves then established by the Administrative
Agent against the UK Borrowing Base.
          The Administrative Agent shall have the right (but no obligation) to
review such computations and if, in its Permitted Discretion, such computations
have not been calculated in

-43-



--------------------------------------------------------------------------------



 



accordance with the terms of this Agreement, the Administrative Agent shall have
the right to correct any such errors in such manner it shall determine in its
Permitted Discretion. The UK Borrowing Base (and the Borrowing Base Certificate
then most recently delivered) may be adjusted by the Administrative Agent to
reflect any new or incremental Reserves required by the Administrative Agent in
its Permitted Discretion; provided that no change in the amount of any Reserve
shall be effective until the date occurring three Business Days after written
notice thereof by the Administrative Agent to the US Company and the UK Company
following consultation with the US Company.
          “UK Borrowing Base Party” shall mean each Wholly-Owned Subsidiary of
US Company that is incorporated under the laws of England and Wales and that is
a UK Borrower or a UK Guarantor and is incorporated in England and Wales.
          “UK Credit Party” shall mean US Company and each of its Subsidiaries.
          “UK Debenture” shall mean the debentures executed by Mobile Storage
Group, Inc., the UK Company and each other UK Subsidiary with respect to the UK
Obligations in favor of the Collateral Agent for the benefit of the Lenders.
          “UK Drawing” shall have the meaning set forth in Section 3.10(b).
          “UK Guaranteed Obligations” shall have the meaning set forth in
Section 15.01(b).
          “UK Guarantors” shall mean US Company and each Subsidiary that
guarantees the UK Obligations including each Subsidiary listed under
Schedule 10.12, and each other Subsidiary that is or becomes a party to this
Agreement pursuant to Section 10.12. For the avoidance of doubt, US Company,
each other US Borrower and each US Guarantor shall be UK Guarantors.
          “UK Intercreditor Deed” means the intercreditor deed, dated as of the
date hereof, and entered into by and among the Administrative Agent, the UK
Company, the Luxembourg Subsidiary, Mobile Storage (UK), among others, as
amended, restated, supplemented or otherwise modified from time to time.
          “UK Issuing Lender” shall mean (i) each of Deutsche Bank AG, London
(except as otherwise provided in Section 12.09) and any other Lender reasonably
acceptable to the Administrative Agent and US Company or UK Company which agrees
to issue UK Letters of Credit hereunder and (ii) with respect to the Existing
Letters of Credit, the Lender designated as the issuer thereof on
Schedule 3.01(c). Any UK Issuing Lender may, in its discretion, arrange for one
or more UK Letters of Credit to be issued by one or more Affiliates of such UK
Issuing Lender (and such Affiliate shall be deemed to be a “UK Issuing Lender”
for all purposes of the Credit Documents).
          “UK L/C Supportable Obligations” shall mean (a) obligations of a UK
Borrower with respect to workers compensation, surety bonds and other similar
statutory obligations and (b) such other obligations of a UK Borrower as are
reasonably acceptable to the respective UK Issuing Lender and otherwise
permitted to exist pursuant to the terms of this Agreement (other than
obligations in respect of (i) any Indebtedness or other obligations that are
subordinated in right of payment to the UK Obligations and (ii) any Equity
Interests).
          “UK Letter of Credit” shall have the meaning provided in
Section 3.02(a).
          “UK Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).

-44-



--------------------------------------------------------------------------------



 



          “UK Letter of Credit Outstandings” shall mean, at any time, the sum of
(a) the Stated Amount of all outstanding UK Letters of Credit at such time and
(b) the aggregate amount of all Unpaid UK Drawings in respect of all UK Letters
of Credit at such time.
          “UK Letter of Credit Request” shall have the meaning provided in
Section 3.06(a).
          “UK LIBOR Loan” shall mean each UK Revolving Loan denominated in
Pounds Sterling bearing interest at a rate determined by reference to LIBOR.
          “UK-LP” shall mean Mobile Storage UK Finance LP, a limited partnership
formed under the laws of England and Wales.
          “UK Maximum Amount” shall mean, as of any date of determination, the
lesser of (a) Equivalent Amount of $200,000,000 and (b) the Equivalent Amount of
the Total Revolving Loan Commitment minus the Equivalent Amount of the Aggregate
US Exposure.
          “UK Obligations” shall mean, with respect to any UK Credit Party, all
Loans, all obligations under Letters of Credit and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from such UK Credit
Party to an Agent, any Lender or any Affiliate of any Lender, or from a UK
Borrower to any UK Issuing Lender, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, whether
arising under the Agreement or any of the other Credit Documents or cash
management services rendered in connection therewith, whether direct or indirect
(including those acquired by assignment), absolute or contingent, primary or
secondary, due or to become due, now existing or hereafter arising and however
acquired, and any Banking Product Obligations or Qualified Derivative
Obligations owing to an Agent, any Lender or any Affiliate of a Lender, but
excluding the US Obligations.
          “UK Participant” shall have the meaning set forth in Section 3.08(a).
          “UK Priority Claims” means with respect to any UK Borrowing Base Party
only, (a) sums which are due by way of contributions to occupational pension
schemes and state scheme premiums; (b) unpaid remuneration of employees in
respect of the 4-month period prior to insolvency, together with any amount owed
in respect of accrued holiday; (c) an amount equal to the aggregate of (i) 50%
of the first £10,000 in value of assets comprising the UK Borrowing Base of any
UK Borrowing Base Party and (ii) 20% of the value of assets comprising the UK
Borrowing Base of any UK Borrowing Base Party above £10,000, subject to a cap
for this sub-clause (c) of £600,000 for each UK Borrowing Base Party, (e) the
expenses of any administration or winding-up and (f) an amount equal to the
value of suppliers’ retention of title and romalpa claims with respect to
Eligible Inventory.
          “UK Revolving Loan” shall have the meaning set forth in
Section 2.01(b).
          “UK Revolving Note” shall have the meaning set forth in
Section 2.05(a).
          “UK Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule 1.01(a) directly below the
column entitled “UK Revolving Loan Commitment,” as same may be (x) reduced from
time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable, (y) increased from time to time pursuant to Section 2.15, or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

-45-



--------------------------------------------------------------------------------



 



          “UK Security Agreements” shall mean the UK Debenture and the UK Share
Charge.
          “UK Share Charge” shall have the meaning set forth in Section 6.09.
          “UK Swingline Loans” shall have the meaning set forth in
Section 2.01(c).
          “UK Swingline Note” shall have the meaning set forth in
Section 2.05(a).
          “UK Subsidiary” shall mean each Subsidiary of US Company that is
incorporated in England and Wales.
          “Unfinanced Capital Expenditures” – for any period, cash expenditures
made for Capital Expenditures during such period less the sum of (i) eighty
percent (80%) of the actual cost of all additions to Container Fleet Inventory
and Trailer Fleet Inventory during such period less cash received from the sale
of any Container Fleet Inventory and Trailer Fleet Inventory during such period
and (ii) sixty percent (60%) of the actual cost of all additions to fixed assets
of US Company and its Subsidiaries during such period less cash received from
the sale of any fixed assets during such period.
          “Unfunded Current Liability” of any Plan subject to Title IV of ERISA
shall mean the amount, if any, by which the value of the accumulated plan
benefits under such Plan determined on a plan termination basis in accordance
with actuarial assumptions at such time consistent with those prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all
plan assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).
          “United States” and “US” shall each mean the United States of America.
          “Unpaid Supplier Reserve” means, at any time, with respect to any
Borrowing Base Party which carries on business in Canada or which leases or
sells goods in Canada or which has Accounts with Account Debtors located in
Canada or otherwise has any assets in Canada, the amount equal to the percentage
applicable to Eligible Inventory in the calculation of the US Borrowing Base
multiplied by the aggregate value of the Eligible Inventory which the
Administrative Agent, in good faith, considers is or may be subject to a right
of a supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any other laws of Canada or any other applicable
jurisdiction granting revendication or similar rights to unpaid suppliers, in
each case, where such supplier’s right ranks or is capable of ranking in
priority to or pari passu with one or more of the Liens granted in the Security
Documents.
          “Unpaid UK Drawing” shall have the meaning provided in
Section 3.10(a).
          “Unpaid US Drawing” shall have the meaning provided in
Section 3.09(a).
          “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (a) the aggregate outstanding principal amount of all Revolving Loans
made by such Lender at such time and (b) such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time.
          “US Borrower” and “US Borrowers” shall have the meaning provided in
the first paragraph of this Agreement.
          “US Borrowing” shall mean the borrowing of one Type of US Revolving
Loan from all the Lenders, or from the Swingline Lender in the case of US
Swingline Loans, on a given date (or

-46-



--------------------------------------------------------------------------------



 



resulting from a conversion or conversions on such date) having in the case of
US LIBOR Loans the same Interest Period; provided that Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related US Borrowing
of US LIBOR Loans.
          “US Borrowing Availability” shall mean, as of any date of
determination, the remainder of (i) the lesser of (x) the US Maximum Amount at
such time and (y) the US Borrowing Base at such time minus (ii) the Aggregate US
Exposure at such time.
          “US Borrowing Base” shall mean, as of any date of calculation, the
amount calculated pursuant to the Borrowing Base Certificate most recently
delivered to the Administrative Agent in accordance with Section 9.01(j) (but as
modified as provided below in this definition), equal to, without duplication,
an amount equal to the sum of:
     (i) eighty-five percent (85%) of Eligible US Accounts, plus
     (ii) ninety percent (90%) of Eligible US Container Fleet Inventory, plus
     (iii) the lesser of (A) (1) $50,000,000 less (2) the amount included in
such Borrowing Base Certificate with respect to clause (iv)(B) of the definition
of UK Borrowing Base and (B) eighty percent (80%) of Eligible Trailer Fleet
Inventory, plus
     (iv) the lesser of (A) (1) $40,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (v)(B) of the definition of UK
Borrowing Base and (B) the sum of (1) ninety percent (90%) of Eligible US
Container Inventory Held for Sale; plus (2)  ninety percent (90%) of Eligible US
Work-in-Process Container Inventory; plus (3) sixty-five percent (65%) of
Eligible US Raw Materials Inventory; plus
     (v) the lesser of (A) (1) $50,000,000 less (2) the amount included in such
Borrowing Base Certificate with respect to clause (vi)(B) of the definition of
UK Borrowing Base and (B) the sum of (1) eighty-five percent (85%) of Eligible
US Machinery and Equipment; plus (2) sixty percent (60%) of Eligible Real
Property; minus
     (vi) the amount of all Reserves then established by the Administrative
Agent against the US Borrowing Base.
          The Administrative Agent shall have the right (but no obligation) to
review such computations and if, in its Permitted Discretion, such computations
have not been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors in such
manner it shall determine in its Permitted Discretion. The US Borrowing Base
(and the Borrowing Base Certificate then most recently delivered) may be
adjusted by the Administrative Agent to reflect any new or incremental Reserves
required by the Administrative Agent in its Permitted Discretion; provided that
no change in the amount of any Reserve shall be effective until the date
occurring three Business Days after written notice thereof by the Administrative
Agent to the US Company after consultation with US Company.
          “US Borrowing Base Party” shall mean US Company and each Wholly-Owned
Domestic Subsidiary of US Company that is a US Borrower and/or a US Guarantor
and was formed in a US jurisdiction.
          “US Company” shall have the meaning provided in the first paragraph of
this Agreement.

-47-



--------------------------------------------------------------------------------



 



          “US Credit Party” shall mean each of the US Borrowers and each of the
US Guarantors.
          “US Drawing” shall have the meaning set forth in Section 3.09(b).
          “US Guaranteed Obligations” shall have the meaning set forth in
Section 15.01(a).
          “US Guarantors” shall mean US Company and each Domestic Subsidiary of
US Company and each other Person who now or hereafter guarantees payment or
performance of the whole or any part of the US Obligations, including each
Domestic Subsidiary listed on Schedule 10.12 and each other Domestic Subsidiary
that is or becomes a party to this Agreement pursuant to Section 10.12.
          “US Issuing Lender” shall mean (i) each of Deutsche Bank AG New York
Branch (except as otherwise provided in Section 12.09) and any other Lender
reasonably acceptable to the Administrative Agent and US Company which agrees to
issue US Letters of Credit hereunder and (ii) with respect to the Existing
Letters of Credit, the Lender designated as the issuer thereof on
Schedule 3.01(c). Any US Issuing Lender may, in its discretion, arrange for one
or more US Letters of Credit to be issued by one or more Affiliates of such US
Issuing Lender (and such Affiliate shall be deemed to be a “US Issuing Lender”
for all purposes of the Credit Documents).
          “US L/C Supportable Obligations” shall mean (a) obligations of a US
Borrower with respect to workers compensation, surety bonds and other similar
statutory obligations and (b) such other obligations of a US Borrower as are
reasonably acceptable to the respective US Issuing Lender and otherwise
permitted to exist pursuant to the terms of this Agreement (other than
obligations in respect of (i) any Indebtedness or other obligations that are
subordinated in right of payment to the US Obligations and (ii) any Equity
Interests).
          “US Letter of Credit” shall have the meaning provided in
Section 3.01(a).
          “US Letter of Credit Fee” shall have the meaning provided in
Section 4.01(b).
          “US Letter of Credit Outstandings” shall mean, at any time, the sum of
(a) the Stated Amount of all outstanding US Letters of Credit at such time and
(b) the aggregate amount of all Unpaid US Drawings in respect of all US Letters
of Credit at such time.
          “US Letter of Credit Request” shall have the meaning provided in
Section 3.05(a).
          “US LIBOR Loan” shall mean each US Revolving Loan designated as such
by the relevant Borrower at the time of the incurrence thereof or conversion
thereto bearing interest at a rate determined by reference to LIBOR.
          “US Maximum Amount” shall mean, as of any date of determination, the
Equivalent Amount of the Total Revolving Loan Commitment minus the Equivalent
Amount of the Aggregate UK Exposure.
          “US Obligations” – with respect to any US Credit Party, all Loans, all
obligations arising under Letters of Credit and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from such US Credit
Party to an Agent, any Lender or any Affiliate of any Lender, or from a US
Borrower to any US Issuing Lender, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, whether
arising under the Agreement or any of the other Credit Documents or cash
management services rendered in connection therewith, whether direct or indirect
(including those

-48-



--------------------------------------------------------------------------------



 



acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired, and any
Banking Product Obligations and any Qualified Derivative Obligations owing to an
Agent, any Lender or any Affiliate of a Lender.
          “US Participant” shall have the meaning set forth in Section 3.07(a).
          “US Pledge Agreement” shall have the meaning set forth in
Section 6.08.
          “US Pledge Agreement Collateral” shall mean all “Collateral” as
defined in the US Pledge Agreement.
          “US Revolving Loans” shall have the meaning set forth in
Section 2.01(a).
          “US Revolving Note” shall have the meaning set forth in
Section 2.05(a).
          “US Security Agreement” shall mean the security agreement executed by
US Company and each other US Credit Party with respect to the US Obligations in
favor of the Collateral Agent for the benefit of the Lenders.
          “US Swingline Loans” shall have the meaning set forth in
Section 2.01(c).
          “US Swingline Note” shall have the meaning set forth in
Section 2.05(a).
          “Voting Stock” shall mean Securities of any class or classes of a
corporation, limited partnership or limited liability company or any other
entity the holders of which are ordinarily, in the absence of contingencies,
entitled to vote with respect to the election of corporate directors (or Persons
performing similar functions).
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Domestic Subsidiary of such Person that is a Wholly-Owned Subsidiary.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any
corporation 100% of whose capital stock is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person and (b) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly-Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of US Company with respect to the preceding clauses (a) and
(b), directors’ qualifying shares and/or other nominal amounts of shares
required to be held by Persons other than US Company and its Subsidiaries under
Applicable Law).
          SECTION 2. Amount and Terms of Credit.
                    2.01 The Commitments. (a) US Revolving Loans. Subject to and
upon the terms and conditions set forth herein, each Lender severally agrees to
make, at any time and from time to time on or after the Initial Borrowing Date
and prior to the Final Maturity Date, a revolving loan or revolving loans (each,
a “US Revolving Loan” and, collectively, the “US Revolving Loans”) to the US
Borrowers (on a joint and several basis), which US Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the respective Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or LIBOR
Loans; provided that, (A) except as otherwise specifically provided in
Section 2.10(c), all US Revolving Loans comprising the same Borrowing shall at
all times be of the same Type and (B) unless the Administrative Agent otherwise
has agreed or has determined that the Syndication Date has occurred (at which
time this clause (B) shall no longer be applicable), no more

-49-



--------------------------------------------------------------------------------



 



than two Borrowings of US Revolving Loans to be maintained as LIBOR Loans may be
incurred prior to the 60th day after the Initial Borrowing Date (or, if later,
the last day of the Interest Period applicable to the second Borrowing of LIBOR
Loans referred to below), each of which Borrowings of LIBOR Loans may only have
an Interest Period of one month, and the first of which Borrowings may only be
made on, or within five Business Days after, the Initial Borrowing Date, and the
second of which Borrowings may only be made on the last day of the Interest
Period of the first such Borrowing, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not be made (and shall not be
required to be made) by any Lender in any instance where the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause the Individual Exposure of such Lender to exceed the
amount of its Revolving Loan Commitment at such time and (v) shall not be made
(and shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause (A) the Aggregate Exposure to exceed the
Total Revolving Loan Commitment, as then in effect, (B) the Aggregate US
Exposure to exceed the US Maximum Amount, as then in effect, (C) the Aggregate
Exposure to exceed the Aggregate Borrowing Base at such time (based on the most
recently delivered Borrowing Base Certificate), or (D) the Aggregate US Exposure
to exceed the US Borrowing Base at such time (based on the most recently
delivered Borrowing Base Certificate).
          (b) UK Revolving Loans. Subject to and upon the terms and conditions
set forth herein, each Lender severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Final
Maturity Date, a revolving loan or revolving loans (each, a “UK Revolving Loan”
and, collectively, the “UK Revolving Loans”) to the UK Borrowers (on a joint and
several basis), which UK Revolving Loans (i) shall, at the option of the
applicable UK Borrower, be denominated in either Pounds Sterling (such Revolving
Loans, “Pounds Sterling Denominated Revolving Loans”) or Euros (such Revolving
Loans, “Euro Denominated Revolving Loans”), (ii) shall be incurred and
maintained as solely in the case of UK Revolving Loans denominated in Pounds
Sterling, LIBOR Loans, and in the case of UK Revolving Loans denominated in
Euros, EURIBOR Loans; provided that, (A) except as otherwise specifically
provided in Section 2.01(d), all UK Revolving Loans comprising the same
Borrowing shall at all times be of the same Type and (B) unless the
Administrative Agent otherwise has agreed or has determined that the Syndication
Date has occurred (at which time this clause (B) shall no longer be applicable),
no more than five Borrowings of UK Revolving Loans may be incurred prior to the
60th day after the Initial Borrowing Date (or, if later, the last day of the
Interest Period applicable to the fifth Borrowing of LIBOR Loans referred to
below), each of which Borrowings of UK Revolving Loans may only have an Interest
Period of one month, (iii) may be repaid and reborrowed in accordance with the
provisions hereof, (iv) shall not be made (and shall not be required to be made)
by any Lender in any instance where the incurrence thereof (after giving effect
to the use of the proceeds thereof on the date of the incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Individual Exposure of such Lender to exceed the amount of its
Revolving Loan Commitment at such time and (v) shall not be made (and shall not
be required to be made) by any Lender in any instance where the incurrence
thereof (after giving effect to the use of the proceeds thereof on the date of
the incurrence thereof to repay any amounts theretofore outstanding pursuant to
this Agreement) would cause (A) the Aggregate Exposure to exceed the Total
Revolving Loan Commitment, as then in effect, (B) the Aggregate UK Exposure to
exceed the UK Maximum Amount or the UK Revolving Loan Commitments, as then in
effect, (C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at
such time (based on the most recently delivered Borrowing Base Certificate or
(D) the Aggregate UK Exposure to exceed the UK Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate). Upon receipt
by the Administrative Agent of any Notice of Borrowing pursuant to which the UK
Company or any other UK Borrower proposes to borrow in Pounds Sterling or Euros,
the Administrative Agent shall provide notice of the same to each Lender.

-50-



--------------------------------------------------------------------------------



 



          (c) US Swingline Loans. Subject to and upon the terms and conditions
set forth herein, the Swingline Lender agrees to make, at any time and from time
to time on or after the Initial Borrowing Date and prior to the Swingline Expiry
Date, a revolving loan or revolving loans (each, a “US Swingline Loan” and,
collectively, the “US Swingline Loans”) to the US Borrowers (on a joint and
several basis), which US Swingline Loans (i) shall be denominated in Dollars,
(ii) shall be incurred and maintained as Base Rate Loans; (iii) may be repaid
and reborrowed in accordance with the provisions hereof, (iv) shall not be made
(and shall not be required to be made) by the Swingline Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment, as then in effect, (B) the
Aggregate US Exposure to exceed the US Maximum Amount, as then in effect,
(C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate, or (D) the
Aggregate US Exposure to exceed the US Borrowing Base at such time (based on the
most recently delivered Borrowing Base Certificate), and (v) shall not exceed in
aggregate principal amount at any time outstanding the Maximum US Swingline
Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(c), (i) the Swingline Lender shall not be obligated to make any US
Swingline Loans at a time when a Lender Default exists unless the Swingline
Lender has entered into arrangements satisfactory to it and US Company to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by cash
collateralizing such Defaulting Lender’s or Defaulting Lenders’ RL Percentage of
the outstanding Swingline Loans, (ii) the Swingline Lender shall not make any US
Swingline Loan after it has received written notice from any Borrower, any other
Credit Party or the Required Lenders stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice (A) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (B) of the
waiver of such Default or Event of Default by the Required Lenders, and (iii) no
Swingline Lender shall be obligated to make US Swingline Loans to the extent
such advance would cause such Lender’s then outstanding Loans to exceed its
Revolving Credit Commitment.
          (d) UK Swingline Loans. Subject to and upon the terms and conditions
set forth herein, the Swingline Lender agrees to make, at any time and from time
to time on or after the Initial Borrowing Date and prior to the Swingline Expiry
Date, a revolving loan or revolving loans (each, a “UK Swingline Loan” and,
collectively, the “UK Swingline Loans”) to the UK Borrowers (on a joint and
several basis), which UK Swingline Loans (i) shall be denominated in Pounds
Sterling or Euros, at the option of the applicable Borrower, (ii) shall be
incurred and maintained as in the case of UK Revolving Loans denominated in
Pounds Sterling, LIBOR Loans, and in the case of UK Revolving Loans denominated
in Euros, EURIBOR Loans, with an Interest Period of one week; (iii) may be
repaid and reborrowed in accordance with the provisions hereof, (iv) shall not
be made (and shall not be required to be made) by the Swingline Lender in any
instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (A) the
Aggregate Exposure to exceed the Total Revolving Loan Commitment, as then in
effect, (B) the Aggregate UK Exposure to exceed the UK Maximum Amount, as then
in effect, (C) the Aggregate Exposure to exceed the Aggregate Borrowing Base at
such time (based on the most recently delivered Borrowing Base Certificate), or
(D) the Aggregate UK Exposure to exceed the UK Borrowing Base at such time
(based on the most recently delivered Borrowing Base Certificate), and (v) shall
not exceed in aggregate principal amount at any time outstanding the Maximum UK
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(d), (i) the Swingline Lender shall not be obligated to make any UK
Swingline Loans at a time when a Lender Default exists unless the Swingline
Lender has entered into arrangements satisfactory to it and UK Company to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by cash
collateralizing such

-51-



--------------------------------------------------------------------------------



 



Defaulting Lender’s or Defaulting Lenders’ RL Percentage of the outstanding
Swingline Loans, (ii) the Swingline Lender shall not make any UK Swingline Loan
after it has received written notice from any Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders, and (iii) no Swingline
Lender shall be obligated to make UK Swingline Loans to the extent such advance
would cause such Lender’s then outstanding Loans to exceed its Revolving Credit
Commitment.
          (e) Mandatory US Borrowings. On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the Lenders that the Swingline
Lender’s outstanding US Swingline Loans shall be funded with one or more
Borrowings of US Revolving Loans (provided that such notice shall be deemed to
have been automatically given upon the occurrence of a Default or an Event of
Default under Section 11.08 or upon the exercise of any of the remedies provided
in the last paragraph of Section 11), in which case one or more Borrowings of US
Revolving Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
US Borrowing”) shall be made on the immediately succeeding Business Day by all
Lenders pro rata based on each such Lender’s RL Percentage (determined before
giving effect to any termination of the Revolving Loan Commitments pursuant to
the last paragraph of Section 11) and the proceeds thereof shall be applied
directly by the Swingline Lender to repay the Swingline Lender for such
outstanding US Swingline Loans. Each Lender hereby irrevocably agrees to make US
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory US
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) the amount of the Mandatory US Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 7 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the date of such Mandatory US Borrowing, (v) the
amount of the US Borrowing Base or the US Maximum Amount at such time, and
(vi) the amount of the Aggregate Borrowing Base or the Total Revolving Loan
Commitment at such time. In the event that any Mandatory US Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to any Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory US Borrowing would otherwise
have occurred, but adjusted for any payments received from any Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding US Swingline Loans as shall be necessary to
cause the Lenders to share in such US Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the US Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory US Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to US Revolving Loans maintained as
Base Rate Loans hereunder for each day thereafter.
          (f) Mandatory UK Borrowings. On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the Lenders that the Swingline
Lender’s outstanding UK Swingline Loans shall be funded with one or more
Borrowings of UK Revolving Loans (provided that such notice shall be deemed to
have been automatically given upon the occurrence of a Default or an Event of
Default under Section 11.08 or upon the exercise of any of the remedies provided
in the last paragraph of Section

-52-



--------------------------------------------------------------------------------



 



11), in which case one or more Borrowings of UK Revolving Loans constituting
LIBOR Loans or, in the case of UK Swingline Loans in Euros, EURIBOR Loans with
an Interest Period of one week (each such Borrowing, a “Mandatory UK Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s RL Percentage (determined before giving effect to
any termination of the Revolving Loan Commitments pursuant to the last paragraph
of Section 11) and the proceeds thereof shall be applied directly by the
Swingline Lender to repay the Swingline Lender for such outstanding UK Swingline
Loans. Each Lender hereby irrevocably agrees to make UK Revolving Loans upon one
Business Day’s notice pursuant to each Mandatory UK Borrowing in the amount and
in the manner specified in the preceding sentence and on the date specified in
writing by the Swingline Lender notwithstanding (i) the amount of the Mandatory
UK Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory UK Borrowing, (v) the amount of the UK Borrowing Base or
the UK Maximum Amount at such time, and (vi) the amount of the Aggregate
Borrowing Base or the Total Revolving Loan Commitment at such time. In the event
that any Mandatory UK Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
occurrence of any of the circumstances listed in Section 11.08 with respect to
any UK Borrower), then each Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory UK Borrowing would otherwise have
occurred, but adjusted for any payments received from any Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding UK Swingline Loans as shall be necessary to
cause the Lenders to share in such UK Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the UK Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory UK Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate for one-week LIBOR or EURIBOR (as applicable)
Interest Period with respect to such UK Swingline Loan.
          (g) Notwithstanding anything to the contrary in Section 2.01(a),
Section 2.01(b) or elsewhere in this Agreement, the Administrative Agent shall
have the right, following reasonable consultation with US Company, to establish
Reserves in such amounts, and with respect to such matters, as the
Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the US Borrowing Base and the UK Borrowing Base (which
reserves shall reduce the then existing US Borrowing Base and UK Borrowing Base
in an amount equal to such reserves).
          (h) (i) In the event that the Borrowers are unable to comply with the
US Borrowing Base limitations set forth in Section 2.01(a), or (ii) the
Borrowers are unable to comply with the conditions precedent to the making of
Revolving Loans set forth in Section 7, in either case, the Lenders, subject to
the immediately succeeding proviso, hereby authorize the Administrative Agent,
for the account of the Lenders, to make US Revolving Loans to the US Borrowers
(on a joint and several basis), solely in the event that the Administrative
Agent in its Permitted Discretion deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of repayment of the Obligations, or (C) to pay any other amount chargeable to
the Borrowers pursuant to the terms of this Agreement or any other Credit
Document, including, without limitation, Expenses and Fees, which Revolving
Loans may only be made as Base Rate Loans (an “Agent Advance”), for a period
commencing on the date the Administrative Agent first receives a Notice of
Borrowing requesting an Agent Advance until the earliest of (x) the twentieth
Business Day after such date, (y) the date the

-53-



--------------------------------------------------------------------------------



 



respective Borrowers are again able to comply with the US Borrowing Base
limitations and the conditions precedent to the making of US Revolving Loans, or
obtains an amendment or waiver with respect thereto and (z) the date the
Required Lenders instruct the Administrative Agent to cease making Agent
Advances (the “Agent Advance Period”); provided that the Administrative Agent
shall not make any Agent Advance to the extent that at the time of the making of
such Agent Advance, the amount of such Agent Advance (I) when added to the
aggregate outstanding amount of all other Agent Advances made to the US
Borrowers at such time, would exceed 5.0% of the US Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) (the “Agent Advance
Amount”) or (II) when added to the Aggregate US Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the US
Maximum Amount at such time. Agent Advances may be made by the Administrative
Agent in its sole discretion and the Borrowers shall have no right whatsoever to
require that any Agent Advances be made. Agent Advances will be subject to
periodic settlement with the Lenders pursuant to Section 2.04(d).
                    2.02 Minimum Amount of Each Borrowing. The aggregate
principal amount of each Borrowing of Loans shall not be less than the Minimum
Borrowing Amount applicable thereto. More than one Borrowing may occur on the
same date, but at no time shall there be outstanding more than ten Borrowings of
US LIBOR Loans (or such greater number of Borrowings of US LIBOR Loans as may be
agreed to from time to time by the Administrative Agent) or more than five
Borrowings of UK Revolving Loans (or such greater number of Borrowings of UK
Revolving Loans as may be agreed to from time to time by the Administrative
Agent) .
                    2.03 Notice of Borrowing. (a) Whenever a Borrower desires to
incur (i) LIBOR Loans or EURIBOR Loans hereunder (excluding UK Swingline Loans
and UK Revolving Loans made pursuant to a Mandatory UK Borrowing), such Borrower
shall give the Administrative Agent at the Notice Office at least three Business
Days’ prior notice of each LIBOR Loan or EURIBOR Loan to be incurred hereunder
and (ii) Base Rate Loans hereunder (including Agent Advances, but excluding US
Swingline Loans and US Revolving Loans made pursuant to a Mandatory US
Borrowing), such Borrower shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior notice of each Base Rate Loan to be
incurred hereunder; provided that any such notice shall be deemed to have been
given on a certain day only if given before 2:00 P.M. (New York City time) on
such day (or, in the case of any UK Revolving Loans, 10:00 A.M. (New York City
time) on such day). Each such notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (A) the aggregate principal
amount of the Revolving Loans to be incurred pursuant to such Borrowing, (B) the
date of such Borrowing (which shall be a Business Day), (C) whether the
Revolving Loans made pursuant to such Borrowing constitute US Revolving Loans or
UK Revolving Loans, (D) whether the Revolving Loans made pursuant to such
Borrowing constitute Agent Advances (it being understood that the Administrative
Agent shall be under no obligation to make such Agent Advance), (E) in the case
of US Revolving Loans, whether the Revolving Loans being incurred pursuant to
such Borrowing are to be initially maintained as Base Rate Loans or, to the
extent permitted hereunder, LIBOR Loans and, if US LIBOR Loans, the initial
Interest Period to be applicable thereto, (F) in the case of UK Revolving Loans
whether EURIBOR Loans or UK LIBOR Loans, the initial Interest Period to be
applicable thereto and whether denominated in Pounds Sterling or Euros, and
(G) the US Borrowing Base and the UK Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered). Except as provided in
Section 2.04(d), the Administrative Agent shall promptly give each Lender notice
of such proposed Borrowing, of such Lender’s proportionate share thereof and of
the other matters required by the immediately preceding sentence to be specified
in the Notice of Borrowing.

-54-



--------------------------------------------------------------------------------



 



          (b) (i) Whenever a US Borrower desires to incur US Swingline Loans
hereunder, such Borrower shall give the Swingline Lender no later than 2:00 P.M.
(New York City time) on the date that a US Swingline Loan is to be incurred,
written notice or telephonic notice promptly confirmed in writing of each US
Swingline Loan to be incurred hereunder. Each such notice shall be irrevocable
and specify in each case (A) the date of Borrowing (which shall be a Business
Day), and (B) the aggregate principal amount of the US Swingline Loans to be
incurred pursuant to such Borrowing.
          (ii) Whenever a UK Borrower desires to incur UK Swingline Loans
hereunder, such Borrower shall give the Swingline Lender one Business Days’
prior notice of each UK Swingline Loan to be incurred hereunder; provided that
(in each case) any such notice shall be deemed to have been given on a certain
day only if given before 10:00 A.M. (New York City time) on such day or such
later time as shall be acceptable to the Administrative Agent (which such notice
shall be written notice or telephonic notice promptly confirmed in writing).
Each such notice shall be irrevocable and specify in each case (A) the date of
Borrowing (which shall be a Business Day), and (B) the aggregate principal
amount of the UK Swingline Loans to be incurred pursuant to such Borrowing.
          (iii) Mandatory Borrowings shall be made upon the notice specified in
Sections 2.01(e) or 2.01(f), as applicable, with the respective Borrower
irrevocably agreeing, by its incurrence of any Swingline Loan, to the making of
the Mandatory Borrowings as set forth in Section 2.01(e) or 2.01(f), as
applicable.
          (c) Without in any way limiting the obligation of any Borrower to
confirm in writing any telephonic notice of any Borrowing or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.
                    2.04 Disbursement of Funds. (a) Disbursement of US Revolving
Loans. No later than 2:00 P.M. (New York City time) on the date specified in
each Notice of Borrowing with respect to any US Revolving Loans (or (x) in the
case of US Swingline Loans, no later than 4:00 P.M. (New York City time) on the
date specified pursuant to Section 2.03(c) or (y) in the case of Mandatory US
Borrowings, no later than 1:00 P.M. (New York City time) on the date specified
in Section 2.01(e)), each Lender will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date. All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the relevant US Borrower at the Payment Office the
aggregate of the amounts so made available by the Lenders (or in the case of US
Swingline Loans, the Swingline Lender will make available the full amount
thereof).
          (b) Disbursement of UK Revolving Loans. No later than 2:00 P.M.
(London time) on the date specified in each Notice of Borrowing with respect to
any UK Revolving Loans (or (x) in the case of UK Swingline Loans, no later than
2:00 P.M. (London time) on the date specified pursuant to Section 2.03(d) or
(y) in the case of Mandatory UK Borrowings, no later than 1:00 P.M. (London
time) on the date specified in Section 2.01(f)), each Lender will make available
its pro rata portion (determined in accordance with Section 2.07) of each such
Borrowing requested to be made on such date. Subject to Section 2.16, all such
amounts will be made available in either Pounds Sterling or Euro (as requested
by the applicable UK Borrower) and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the relevant UK
Borrower at the Payment Office the

-55-



--------------------------------------------------------------------------------



 



aggregate of the amounts so made available by the Lenders (or in the case of UK
Swingline Loans, the Swingline Lender will make available the full amount
thereof).
          (c) Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the relevant Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the relevant
Borrower, and the relevant Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the relevant Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the relevant Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, in the case of US Revolving Loans, the overnight
Federal Funds Rate for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and, the case of all other
Loans, the interest rate applicable to such Loans and (ii) if recovered from the
relevant Borrower or Borrowers, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which any Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.
          (d) Unless the Required Lenders have instructed the Administrative
Agent to the contrary, the Administrative Agent on behalf of the Lenders may,
but shall not be obligated to, make US Revolving Loans to the Borrower that are
maintained as Base Rate Loans under Section 2.01(a) without prior notice of the
proposed Borrowing to the Lenders as follows:
     (i) The amount of each Lender’s RL Percentage of US Revolving Loans shall
be computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding US Revolving Loans as of 5:00 P.M. (New York City time) on the
last Business Day of each week, or such other period specified by the
Administrative Agent (each such date, a “Settlement Date”). The Lenders shall
transfer to the Administrative Agent, or the Administrative Agent shall transfer
to the Lenders, such amounts as are necessary so that (after giving effect to
all such transfers) the amount of US Revolving Loans made by each Lender shall
be equal to such Lender’s RL Percentage of the aggregate amount of US Revolving
Loans outstanding as of such Settlement Date. If a notice from the
Administrative Agent of any such necessary transfer is received by a Lender on
or prior to 12:00 Noon (New York City time) on any Business Day, then such
Lender shall make transfers described above in immediately available funds no
later than 3:00 P.M. (New York City time) on the day such notice was received;
and if such notice is received by a Lender after 12:00 Noon (New York City time)
on any Business Day, such Lender shall make such transfers no later than 1:00
P.M. (New York City time) on the next succeeding Business Day. The obligation of
each of the Lenders to transfer such funds shall be irrevocable and
unconditional and without recourse to, or without representation or warranty by,
the Administrative Agent. Each of the Administrative Agent and each Lender
agrees and the Lenders agree to mark their respective books and records on each
Settlement Date to show at all times the dollar amount of their respective RL
Percentage of the outstanding US Revolving Loans on such date.

-56-



--------------------------------------------------------------------------------



 



     (ii) To the extent that the settlement described in preceding clause
(i) shall not yet have occurred with respect to any particular Settlement Date,
upon any repayment of US Revolving Loans by any Borrower prior to such
settlement, the Administrative Agent may apply such amounts repaid directly to
the amounts that would otherwise be made available by the Administrative Agent
pursuant to this Section 2.04(d).
     (iii) Because the Administrative Agent on behalf of the Lenders may be
advancing and/or may be repaid US Revolving Loans prior to the time when the
Lenders will actually advance and/or be repaid US Revolving Loans, interest with
respect to Revolving Loans shall be allocated by the Administrative Agent to
each Lender and the Administrative Agent in accordance with the amount of US
Revolving Loans actually advanced by and repaid to each Lender and the
Administrative Agent and shall accrue from and including the date such US
Revolving Loans are so advanced to but excluding the date such US Revolving
Loans are either repaid by the Borrower in accordance with the terms of this
Agreement or actually settled by the Administrative Agent or the applicable
Lender as described in this Section 2.04(d).
                    2.05 Notes. (a) Each Borrower’s obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced (i) in the case of US
Revolving Loans, by a promissory note duly executed and delivered by each US
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, a “US Revolving Note” and, collectively,
the “US Revolving Notes”), (ii) in the case of US Swingline Loans, by a
promissory note duly executed and delivered by each US Borrower substantially in
the form of Exhibit B-2, with blanks appropriately completed in conformity
herewith (each, a “US Swingline Note” and, collectively, the “US Swingline
Notes”), (iii) in the case of UK Revolving Loans, by a promissory note duly
executed and delivered by each UK Borrower substantially in the form of
Exhibit B-3, with blanks appropriately completed in conformity herewith (each, a
“UK Revolving Note” and, collectively, the “UK Revolving Notes”), and (iv) in
the case of UK Swingline Loans, by a promissory note duly executed and delivered
by each UK Borrower substantially in the form of Exhibit B-4, with blanks
appropriately completed in conformity herewith (each, a “UK Swingline Note” and
collectively, the “UK Swingline Notes”).
          (b) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in such notation shall not affect any Borrower’s obligations in
respect of such Loans.
          (c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

-57-



--------------------------------------------------------------------------------



 



                    2.06 Conversions. Each US Borrower shall have the option to
convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of US Revolving Loans made
pursuant to one or more Borrowings of one or more Types of US Revolving Loans
into a Borrowing of another Type of US Revolving Loan; provided that, (a) except
as otherwise provided in Section 2.10(b), US LIBOR Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the US
Revolving Loans being converted and no such partial conversion of LIBOR Loans
shall reduce the outstanding principal amount of such US LIBOR Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (b) unless the Required Lenders otherwise agree, Base Rate
Loans may only be converted into US LIBOR Loans if no Default or Event of
Default is in existence on the date of the conversion, (c) unless the
Administrative Agent has otherwise agreed or has determined that the Syndication
Date has occurred (at which time this clause (c) shall no longer be applicable
), prior to the 60th day following the Effective Date, conversions of Base Rate
Loans into US LIBOR Loans may only be made if any such conversion is effective
on the first day of the first or second Interest Period referred to in clause
(B) of Section 2.01(a)(ii) and so long as such conversion does not result in a
greater number of Borrowings of LIBOR Loans prior to the 60th day after the
Initial Borrowing Date than are permitted under Section 2.01(a)(ii), (d) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of US LIBOR Loans than are permitted under Section 2.02 and (e) for
the avoidance of doubt, in no event shall any US Revolving Loan be converted
into any UK Revolving Loan and in no event shall any UK Revolving Loan be
converted into any US Revolving Loan. Each such conversion shall be effected by
the respective US Borrower by giving the Administrative Agent at the Notice
Office prior to 11:00 A.M. (New York City time) at least (i) in the case of
conversions of Base Rate Loans into US LIBOR Loans, three Business Days’ prior
notice and (ii) in the case of conversions of US LIBOR Loans into Base Rate
Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Revolving Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Revolving Loans were incurred
and, if to be converted into US LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Revolving Loans.
                    2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Revolving Loan Commitments, provided that all Mandatory Borrowings shall
be incurred from the Lenders pro rata on the basis of their RL Percentages. It
is understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
                    2.08 Interest. (a) Each US Borrower jointly and severally
agrees to pay interest in respect of the unpaid principal amount of each Base
Rate Loan from the date of Borrowing thereof until the earlier of (i) the
maturity thereof (whether by acceleration or otherwise) and (ii) the conversion
of such Base Rate Loan to a LIBOR Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin plus the Base Rate, each as in effect from time to time.
          (b) Each US Borrower jointly and severally agrees to pay interest in
respect of the unpaid principal amount of each US LIBOR Loan from the date of
Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such LIBOR Loan to a Base
Rate Loan pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the relevant Applicable Margin as in effect from time to time during
such Interest Period plus LIBOR for such Interest Period.

-58-



--------------------------------------------------------------------------------



 



          (c) Each UK Borrower jointly and severally agrees to pay interest in
respect of the unpaid principal amount of each UK Revolving Loan from the date
of Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise), at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus LIBOR and/or EURIBOR
as applicable for such Interest Period, plus the Mandatory Cost.
          (d) (i) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the greater of (x) the rate which is 2% in excess of the rate
then borne by such Loans and (y) in the case of any US Revolving Loans, US
Swingline Loans and Agent Advances, the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans from time to time and (ii) all other
overdue amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time. Interest that accrues under
this Section 2.08(c) shall be payable on demand.
          (e) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, (A) quarterly in arrears on each Quarterly
Payment Date, (B) on the date of any repayment or prepayment in full of all
outstanding Base Rate Loans, and (C) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, and (ii) in respect of each
LIBOR Loan and EURIBOR Loan, (A) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, and (B) on the date of any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand.
          (f) Upon each Interest Determination Date, the Administrative Agent
shall determine LIBOR and EURIBOR for each Interest Period applicable to the
respective LIBOR Loans and EURIBOR Loans and shall promptly notify US Company
and the Lenders thereof. Each such determination shall, absent manifest error,
be final and conclusive and binding on all parties hereto.
                    2.09 Interest Periods. At the time any Borrower gives any
Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or, in the case of any US Revolving Loan, conversion into, any LIBOR
Loan or EURIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 11:00 A.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBOR Loan or
EURIBOR Loan (in the case of any subsequent Interest Period), such Borrower
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such LIBOR Loan or EURIBOR Loan, which Interest Period shall, at
the option of the Borrower (but otherwise subject to the provisions of clause
(B) of the proviso in Section 2.01(a)(ii)), be a one (or less than one month if
permitted by the Administrative Agent), two, three or six or, to the extent
approved by each Lender, nine or twelve month period; provided that (in each
case):
     (a) all LIBOR Loans or EURIBOR Loans comprising a Borrowing shall at all
times have the same Interest Period;
     (b) the initial Interest Period for any LIBOR Loan or EURIBOR Loan shall
commence on the date of Borrowing of such LIBOR Loan or EURIBOR Loan (including,
in the case of any LIBOR Loan, the date of any conversion thereto from a Base
Rate Loan) and each Interest Period occurring thereafter in respect of such
LIBOR Loan or EURIBOR shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

-59-



--------------------------------------------------------------------------------



 



     (c) if any Interest Period for a LIBOR Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;
     (d) if any Interest Period for a LIBOR Loan or EURIBOR Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a LIBOR Loan or EURIBOR Loan would otherwise expire on a day which is
not a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;
     (e) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and
     (f) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Final Maturity Date.
If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans or
EURIBOR Loans, any Borrower has failed to elect, or is not permitted to elect, a
new Interest Period to be applicable to such LIBOR Loans or EURIBOR Loans as
provided above, such Borrower, (i) in the case of any US Revolving Loan, shall
be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period and (ii) in
the case of any UK Revolving Loan, shall be deemed to have elected to continue
such LIBOR Loans or EURIBOR Loans as LIBOR Loans or EURIBOR Loans with an
Interest Period of one-month, effective as of the expiration date of such
current Interest Period.
                    2.10 Increased Costs, Illegality, etc. (a) In the event that
any Lender shall have determined (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate as to Loans constituting LIBOR Loans or EURIBOR Loans on the basis
provided for in the definition of LIBOR or EURIBOR, as applicable; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder or a reduction in the
rate of return or on a Lender’s (or its Affiliate’s) overall capital, in each
case, with respect to any LIBOR Loan or EURIBOR Loan because of (A) any change
since the Effective Date in any Applicable Law or governmental rule, regulation,
order, guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
but not limited to: (1) a change in the basis or rate of taxation of payment to
any Lender of the principal of or interest on the Loans or the Notes or any
other amounts payable hereunder (except for (x) taxes with respect to which
additional amounts are paid pursuant to Section 5.04 or Section 5.05 or would be
payable but for the failure to provide the forms provided in Section 5.04(b) or
(y) changes in the rate of tax on, or determined by reference to, the net income
or net profits of such Lender pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein) or (2) a change in

-60-



--------------------------------------------------------------------------------



 



official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of LIBOR or EURIBOR
and/or (B) other circumstances arising since the Effective Date affecting such
Lender, the interbank eurodollar market or the position of such Lender in such
market; or
     (iii) at any time, that the making or continuance of any LIBOR Loan or
EURIBOR Loan has been made (A) unlawful by any law or governmental rule,
regulation or order, (B) impossible by compliance by any Lender in good faith
with any governmental request (whether or not having force of law) or
(C) impracticable as a result of a contingency occurring after the Effective
Date which materially and adversely affects the interbank eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to US Company and, except in the case of clause (i) above,
to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, US Revolving Loans constituting
US LIBOR Loans shall no longer be available until such time as the
Administrative Agent notifies US Company and the Lenders that the circumstances
giving rise to such notice by the Administrative Agent no longer exist, and any
Notice of Borrowing or Notice of Conversion/Continuation given by any Borrower
with respect to US LIBOR Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower, (y) in the case
of clause (ii) above, the US Borrowers and the UK Borrowers, jointly and
severally, agree to pay to such Lender, as applicable, upon such Lender’s
written request therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to US Company by such Lender shall, absent manifest error, be
final and conclusive and binding on all the parties hereto) and (z) in the case
of clause (iii) above, the respective Borrower or Borrowers shall take one of
the actions specified in Section 2.10(b) as promptly as possible and, in any
event, within the time period required by law.
          (b) (i) In the case of US Revolving Loans, at any time that any US
Revolving Loan constituting a US LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii), the affected Borrower may, and in the case of
a US LIBOR Loan affected by the circumstances described in Section 2.10(a)(iii),
the affected Borrower shall, either (1) if the affected US LIBOR Loan is then
being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that such Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (2) if the
affected US LIBOR Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent, require the affected Lender to
convert such US Revolving Loan constituting a US LIBOR Loan into a Base Rate
Loan; provided that, if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 2.10(b); and
(ii) in the case of UK Revolving Loans, at any time that any of the UK Revolving
Loans is affected by the circumstances described in Section 2.10(a)(iii) then
the relevant Borrower shall repay the applicable Lender’s participation in that
UK Revolving Loan on the last day of the Interest Period for such UK Revolving
Loan or, if earlier, the date specified by the Lender in the notice delivered to
the Administrative Agent (being no earlier than the last day of any applicable
grace period permitted by law). Further, at any time that any of the UK
Revolving Loans is affected by the circumstances described in Section 2.10(a)(i)
then the applicable LIBOR or EURIBOR, as applicable, shall be calculated in
respect of each Lender as the percentage rate of interest per annum reflecting
such Lender’s cost of funding its participation in the UK Revolving Loans from
whatever source it may reasonably select.

-61-



--------------------------------------------------------------------------------



 



          (c) If any Lender determines that after the Effective Date the
introduction of or any change in any Applicable Law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitment hereunder or its obligations hereunder, then the US Borrowers and the
UK Borrowers, jointly and severally, agree to pay to such Lender, as applicable,
upon its written demand therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of capital.
In determining such additional amounts, each Lender will act reasonably and in
good faith and will use averaging and attribution methods which are reasonable;
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to US Company, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.
                    2.11 Compensation. Each US Borrower, jointly and severally,
and each UK Borrower, jointly and severally, agrees to compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans or EURIBOR Loans but excluding
loss of anticipated profits) which such Lender may sustain: (a) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, LIBOR Loans or EURIBOR Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the respective Borrower or
Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBOR Loans or EURIBOR Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (c) if any prepayment of any of its LIBOR Loans or EURIBOR Loans is not
made on any date specified in a notice of prepayment given by any Borrower; or
(d) as a consequence of (i) any other default by any Borrower to repay LIBOR
Loans or EURIBOR Loans when required by the terms of this Agreement or any Note
held by such Lender or (ii) any election made pursuant to Section 2.10(b).
                    2.12 Change of Lending Office. Each Lender agrees that on
the occurrence of any event giving rise to the operation of Section 2.10(a)(ii)
or (iii), Section 2.10(c), Section 3.06 , Section 5.04 or Section 5.05 with
respect to such Lender, it will, if requested by US Company or UK Company, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of any Borrower or the right of any Lender
provided in Sections 2.10, 3.06, 5.04 or 5.05.
                    2.13 Replacement of Lenders. (a) If any Lender becomes a
Defaulting Lender, (b) upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06,
Section 5.04 or Section 5.05 with respect to any Lender which results in such
Lender charging to any Borrower increased costs in excess of those being
generally charged by the

-62-



--------------------------------------------------------------------------------



 



other Lenders or (c) in the case of a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the US Company or the UK Company, as applicable, shall have
the right, in accordance with Section 13.04(b), if no Default or Event of
Default then exists or would exist after giving effect to such replacement, to
replace such Lender (the “Replaced Lender”) with one or more other Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) and each of which
shall be reasonably acceptable to the Administrative Agent; provided that:
     (i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire all of the Revolving Loan Commitment and
outstanding Revolving Loans of, and all participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (i) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Revolving Loans
of the respective Replaced Lender, (B) an amount equal to all Unpaid US Drawings
and Unpaid UK Drawings of such Replaced Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 4.01, (ii) each US Issuing Lender and UK Issuing Lender an amount equal
to such Replaced Lender’s RL Percentage of any Unpaid US Drawing or Unpaid UK
Drawing relating to Letters of Credit issued by such US Issuing Lender or US
Issuing Lender (which at such time remains an Unpaid US Drawing or Unpaid UK
Drawing, as applicable) to the extent such amount was not theretofore funded by
such Replaced Lender and (iii) the Swingline Lender an amount equal to such
Replaced Lender’s RL Percentage of any Mandatory Borrowing to the extent such
amount was not theretofore funded by such Replaced Lender to the Swingline
Lender; and
     (ii) all obligations of the Borrowers then owing to the Replaced Lender
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.
Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the relevant Borrowers, (x) the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.06, 5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive as to such
Replaced Lender and (y) the RL Percentages of the Lenders shall be automatically
adjusted at such time to give effect to such replacement.
                    2.14 US Company as Agent for US Borrowers and UK Company as
Agent for UK Borrower. (a) Each US Borrower hereby irrevocably appoints the US
Company as its agent and attorney-in-fact for all purposes under this Agreement
and each other Credit Document, which appointment shall remain in full force and
effect unless and until the Administrative

-63-



--------------------------------------------------------------------------------



 



Agent shall have received prior written notice signed by the respective
appointing Borrower that such appointment has been revoked. Each US Borrower
hereby irrevocably appoints and authorizes the US Company (i) to provide the
Administrative Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any US Borrower and all other notices and
instructions under this Agreement or any other Credit Document and (ii) to take
such action as the US Company deems appropriate on its behalf to obtain Loans
and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and the other
Credit Documents. It is understood that the handling of the Credit Account and
the Collateral of the US Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to the US Borrowers in order to
utilize the collective borrowing powers of the US Borrowers in the most
efficient and economical manner and at their request, and that the Lenders shall
not incur liability to any US Borrower as a result hereof. Each US Borrower
expects to derive benefit, directly or indirectly, from the handling of the
Credit Account and the Collateral in a combined fashion since the successful
operation of each US Borrower is dependent on the continued successful
performance of the consolidated group. To induce the Lenders to do so, and in
consideration thereof, each US Borrower hereby jointly and severally agrees to
indemnify each Lender and hold each Lender harmless against any and all
liability, expense, loss or claim of damage or injury, made against any Lender
by any US Borrower or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the Credit Account and Collateral of the US
Borrowers as herein provided, (b) the Lenders’ relying on any instructions of US
Company, or (c) any other action taken by the Lenders hereunder or under the
other Credit Documents, except that the US Borrowers will have no liability to
any Lender, Administrative Agent or the Collateral Agent with respect to any
liability that has been determined by a court of competent jurisdiction in a
final and non-appealable decision to have resulted solely from the gross
negligence or willful misconduct of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be.
          (b) Each UK Borrower hereby irrevocably appoints the UK Company as its
agent and attorney-in-fact for all purposes under this Agreement and each other
Credit Document, which appointment shall remain in full force and effect unless
and until the Administrative Agent shall have received prior written notice
signed by the respective appointing Borrower that such appointment has been
revoked. Each UK Borrower hereby irrevocably appoints and authorizes the UK
Company (i) to provide the Administrative Agent with all notices with respect to
Loans and Letters of Credit obtained for the benefit of any UK Borrower and all
other notices and instructions under this Agreement or any other Credit Document
and (ii) to take such action as the UK Company deems appropriate on its behalf
to obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement and
the other Credit Documents. It is understood that the handling of the Credit
Account and the Collateral of the UK Borrowers in a combined fashion, as more
fully set forth herein, is done solely as an accommodation to the UK Borrowers
in order to utilize the collective borrowing powers of the UK Borrowers in the
most efficient and economical manner and at their request, and that the Lenders
shall not incur liability to any UK Borrower as a result hereof. Each UK
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Credit Account and the Collateral in a combined fashion since the successful
operation of each UK Borrower is dependent on the continued successful
performance of the consolidated group. To induce the Lenders to do so, and in
consideration thereof, each UK Borrower hereby jointly and severally agrees to
indemnify each Lender and hold each Lender harmless against any and all
liability, expense, loss or claim of damage or injury, made against any Lender
by any UK Borrower or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the Credit Account and Collateral of the UK
Borrowers as herein provided, (b) the Lenders’ relying on any instructions of UK
Company, or (c) any other action taken by the Lenders hereunder or under the
other Credit Documents, except that the UK Borrowers will have no liability to
any Lender, Administrative Agent or the Collateral Agent with respect to any
liability that has been determined by a court of competent jurisdiction in a
final and non-appealable decision to have

-64-



--------------------------------------------------------------------------------



 



resulted solely from the gross negligence or willful misconduct of such Lender,
the Administrative Agent or the Collateral Agent, as the case may be.
                    2.15 Incremental Commitments. (a) So long as the Incremental
Commitment Request Requirements are satisfied at the time of the delivery of the
request referred to below, the Borrowers shall have the right, in coordination
with the Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Lenders, to
request at any time and from time to time after the earlier to occur of (x) the
date that is 60 days after the Initial Borrowing Date and (y) the Syndication
Date, and prior to the Final Maturity Date, that one or more Lenders (and/or one
or more other Persons which are Eligible Transferees and which will become
Lenders as provided below) provide Incremental Commitments and, subject to the
applicable terms and conditions contained in this Agreement, make Revolving
Loans pursuant thereto, it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Commitment as a result of
any such request by the Borrowers, and until such time, if any, as such Lender
has agreed in its sole discretion to provide an Incremental Commitment and
executed and delivered to the Administrative Agent an Incremental Commitment
Agreement in respect thereof as provided in clause (b) of this Section 2.15,
such Lender shall not be obligated to fund any Revolving Loans in excess of its
Revolving Loan Commitment as in effect prior to giving effect to such
Incremental Commitment provided pursuant to this Section 2.15, (ii) any Lender
(including any Eligible Transferee who will become a Lender) may so provide an
Incremental Commitment without the consent of any other Lender, (iii) each
Eligible Transferee who will become a Lender shall be required to be reasonably
satisfactory to the Administrative Agent, (iv) each provision of Incremental
Commitments on a given date pursuant to this Section 2.15 shall be in a minimum
aggregate amount (for all Lenders (including any Eligible Transferee who will
become a Lender)) of at least $5,000,000 and in integral multiples of $1,000,000
in excess thereof, (v) the aggregate amount of all Incremental Commitments
provided pursuant to this Section 2.15, shall not exceed the Maximum Incremental
Commitment Amount and (vi) all Revolving Loans (and all interest, fees and other
amounts payable thereon), made pursuant to an Incremental Commitment shall be
entitled to the benefits of the guarantees and security provided under the
Credit Documents to the other Obligations on a pari passu basis.
          (b) At the time of the provision of Incremental Commitments pursuant
to this Section 2.15, US Company, each US Borrower, UK Company, each UK
Borrower, the Administrative Agent and each such Lender or other Eligible
Transferee which agrees to provide an Incremental Commitment (each, an
“Incremental Lender”) shall execute and deliver to the Administrative Agent an
Incremental Commitment Agreement, with the effectiveness of such Incremental
Lender’s Incremental Commitment to occur on the date set forth in such
Incremental Commitment Agreement, which date in any event shall be no earlier
than the date on which (w) all fees required to be paid in connection therewith
at the time of such effectiveness shall have been paid (including, without
limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.15 shall have been satisfied, and (z) all other conditions precedent
that may be set forth in such Incremental Commitment Agreement shall have been
satisfied. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement, and at such time,
(i) the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Commitments, (ii) Schedule 1.01(a) shall be deemed modified to reflect the
revised Revolving Loan Commitments of the affected Lenders and (iii) to the
extent requested by any Incremental Lender, Revolving Notes will be issued, at
the expense of the Borrowers, to such Incremental Lender in conformity with the
requirements of Section 2.05.
          (c) At the time of any provision of Incremental Commitments pursuant
to this Section 2.15, the Borrowers shall, in coordination with the
Administrative Agent, repay outstanding

-65-



--------------------------------------------------------------------------------



 



Revolving Loans of certain of the Lenders, and incur additional Revolving Loans
from certain other Lenders (including the Incremental Lenders) (even though as a
result thereof such new Loans (to the extent required to be maintained as LIBOR
Loans or EURIBOR Loans) may have a shorter Interest Period than the then
outstanding Borrowings of the respective such Revolving Loans), in each case to
the extent necessary so that all of the Lenders participate in each outstanding
Borrowing of Revolving Loans pro rata on the basis of their respective Revolving
Loan Commitments (after giving effect to any increase in the Total Revolving
Loan Commitment pursuant to this Section 2.15) and with the Borrowers being
jointly and severally obligated to pay to the respective Lenders any costs of
the type referred to in Section 2.11 and such amounts, as reasonably determined
by the respective Lenders, to compensate them for funding the various Revolving
Loans during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto) in
connection with any such repayment and/or incurrence. All determinations by any
Lender pursuant to the preceding sentence shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          (d) The terms and provisions of the Revolving Loans made pursuant to
the Incremental Commitments shall be identical to the Revolving Loans; provided
that the yield applicable to the Revolving Loans made pursuant to the
Incremental Commitments (after giving effect to all upfront or similar fees or
original issue discount payable with respect to such Revolving Loans) shall not
be greater than the applicable yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Revolving Loans (including any upfront fees or original issue discount payable
to the initial Lenders hereunder) unless the Applicable Margin with respect to
the Revolving Loans is increased so as to cause the then applicable yield under
this Agreement on the Revolving Loans to equal the yield then applicable to the
Revolving Loans made pursuant to the Incremental Commitment (after giving effect
to all upfront or similar fees or original issue discount payable with respect
to the Revolving Loans) made pursuant to the Incremental Commitment.
                    2.16 UK Revolving Loans; Intra-Lender Issues. (a) Pounds
Sterling Participations. Notwithstanding anything to the contrary contained
herein, all Pounds Sterling Denominated Revolving Loans shall be made solely by
the Lenders with Pounds Sterling Funding Capacity (it being understood and
agreed that each Lender at its option may make any Pounds Sterling Denominated
Revolving Loan under this Agreement by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay any such Loan
in accordance with the terms of this Agreement). Each Lender that does not have
Pounds Sterling Funding Capacity (a “Participating Pounds Lender”) shall
irrevocably and unconditionally purchase and acquire and shall be deemed to
irrevocably and unconditionally purchase and acquire from DBNY, and DBNY shall
sell and be deemed to sell to each such Participating Pounds Lender, without
recourse or any representation or warranty whatsoever, an undivided interest and
participation (a “Pounds Sterling Participation”) in each Pounds Sterling
Denominated Revolving Loan funded by DBNY in an amount equal to such
Participating Pounds Lender’s RL Percentage of the borrowing that includes such
Pounds Sterling Denominated Revolving Loan. Such purchase and sale of a Pounds
Sterling Participation shall be deemed to occur automatically upon the making of
a Pounds Sterling Denominated Revolving Loan by DBNY, without any further notice
to any Participating Pounds Lender. The purchase price payable by each
Participating Pounds Lender to DBNY for each Pounds Sterling Participation
purchased by it from DBNY shall be equal to 100% of the principal amount of such
Pounds Sterling Participation (i.e., the product of (i) the amount of the
borrowing that includes the relevant Pounds Sterling Denominated Revolving Loan
and (ii) such Participating Pounds Lender’s RL Percentage), and such purchase
price shall be payable by each Participating Pounds Lender to DBNY in accordance
with the settlement procedure set forth in Section 2.16(c) below. DBNY and Agent
shall record on their books the amount of the Pounds Sterling Denominated
Revolving Loans made by DBNY and each Participating Pounds Lender’s Pounds
Sterling Participation and Funded Pounds Sterling Participation therein, all
payments in respect thereof and

-66-



--------------------------------------------------------------------------------



 



interest accrued thereon and all payments made by and to each Participating
Pounds Lender pursuant to this Section 2.16.
          (b) Euro Participations. Notwithstanding anything to the contrary
contained herein, all Euro Denominated Revolving Loans shall be made solely by
the Lenders with Euro Funding Capacity (it being understood and agreed that each
Lender at its option may make any Euro Denominated Revolving Loan under this
Agreement by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrowers to repay any such Loan in accordance with the
terms of this Agreement). Each Lender that does not have Euro Funding Capacity
(a “Participating Euro Lender”) shall irrevocably and unconditionally purchase
and acquire and shall be deemed to irrevocably and unconditionally purchase and
acquire from DBNY, and DBNY shall sell and be deemed to sell to each such
Participating Euro Lender, without recourse or any representation or warranty
whatsoever, an undivided interest and participation (a “Euro Participation”) in
each Euro Denominated Revolving Loan funded by DBNY in an amount equal to such
Participating Euro Lender’s RL Percentage of the borrowing that includes such
Euro Denominated Revolving Loan. Such purchase and sale of a Euro Participation
shall be deemed to occur automatically upon the making of a Euro Denominated
Revolving Loan by DBNY, without any further notice to any Participating Euro
Lender. The purchase price payable by each Participating Euro Lender to DBNY for
each Euro Participation purchased by it from DBNY shall be equal to 100% of the
principal amount of such Euro Participation (i.e., the product of (i) the amount
of the borrowing that includes the relevant Euro Denominated Revolving Loan and
(ii) such Participating Euro Lender’s RL Percentage), and such purchase price
shall be payable by each Participating Euro Lender to DBNY in accordance with
the settlement procedure set forth in Section 2.16(d) below. DBNY and Agent
shall record on their books the amount of the Euro Denominated Revolving Loans
made by DBNY and each Participating Euro Lender’s Euro Participation and Funded
Euro Participation therein, all payments in respect thereof and interest accrued
thereon and all payments made by and to each Participating Euro Lender pursuant
to this Section 2.16.
          (c) Settlement Procedures for Pounds Sterling Denominated Loan
Participations. Each Participating Pounds Lender’s Pounds Sterling Participation
in the Pounds Sterling Denominated Loans (other than Agent Advances) shall be in
an amount equal to its RL Percentage of all such Pounds Sterling Denominated
Loans. However, in order to facilitate the administration of the Pounds Sterling
Denominated Loans made by DBNY and the Pounds Sterling Participations,
settlement among DBNY and the Participating Pounds Lenders with regard to the
Participating Pounds Lenders’ Pounds Sterling Participations shall take place in
accordance with the following:
     (i) DBNY and the Participating Pounds Lenders shall settle (a “Pounds
Sterling Participation Settlement”) by payments in respect of the Pounds
Sterling Participations as follows: So long as any Pounds Sterling Denominated
Loans are outstanding, Pounds Sterling Participation Settlements shall be
effected through Administrative Agent on such Business Days as Administrative
Agent shall specify by a notice by telecopy, telephone or similar form of notice
to each Participating Pounds Lender requesting such Pounds Sterling
Participation Settlement (each such date on which a Pounds Sterling
Participation Settlement occurs herein called a “Pounds Sterling Participation
Settlement Date”), such notice to be delivered no later than 2:00 p.m. (New York
time) at least one Business Day prior to the requested Pounds Sterling
Participation Settlement Date; provided, that Administrative Agent shall have
the option but not the obligation to specify a Pounds Sterling Participation
Settlement Date and, in any event, shall not specify a Pounds Sterling
Participation Settlement Date prior to the occurrence of an Event of Default;
provided, further, that if (x) such Event of Default is waived in writing in
accordance with the terms hereof, (y) no Obligations have yet been declared due
and payable under Section 11 and (z) Administrative Agent has actual knowledge
of such cure or waiver, all prior to

-67-



--------------------------------------------------------------------------------



 



Administrative Agent’s giving notice to the Participating Pounds Lenders of the
first Pounds Sterling Participation Settlement Date under this Agreement, then
Administrative Agent shall not give notice to the Participating Pounds Lenders
of a Pounds Sterling Participation Settlement Date based upon such cured or
waived Event of Default. If on any Pounds Sterling Participation Settlement Date
the total principal amount of the Pounds Sterling Denominated Loans made or
deemed made by DBNY during the period ending on (but excluding) such Pounds
Sterling Settlement Date and commencing on (and including) the immediately
preceding Pounds Sterling Participation Settlement Date (or the Closing Date in
the case of the period ending on the first Pounds Sterling Participation
Settlement Date) (each such period herein called a “Pounds Sterling
Participation Settlement Period”) is greater than the principal amount of Pounds
Sterling Denominated Loans repaid during such Pounds Sterling Participation
Settlement Period to DBNY, each Participating Pounds Lender shall pay to DBNY
(through Administrative Agent), no later than 11:00 a.m. (New York time) on such
Pounds Sterling Participation Settlement Date, an amount equal to such
Participating Pounds Lender’s ratable share of the amount of such excess. If in
any Pounds Sterling Participation Settlement Period the outstanding principal
amount of the Pounds Sterling Denominated Loans repaid to DBNY in such period
exceeds the total principal amount of the Pounds Sterling Denominated Loans made
or deemed made by DBNY during such period, DBNY shall pay to each Participating
Pounds Lender (through Administrative Agent) on such Pounds Sterling
Participation Settlement Date an amount equal to such Participating Pounds
Lender’s ratable share of such excess. Pounds Sterling Participation Settlements
in respect of Pounds Sterling Denominated Loans shall be made in Pounds Sterling
(or the Equivalent Amount thereof) on the Pounds Sterling Participation
Settlement Date for such Pounds Sterling Denominated Loans.
     (ii) If any Participating Pounds Lender fails to pay to DBNY on any Pounds
Sterling Participation Settlement Date the full amount required to be paid by
such Participating Pounds Lender to DBNY on such Pounds Sterling Participation
Settlement Date in respect of such Participating Pounds Lender’s Pounds Sterling
Participation (such Participating Pounds Lender’s “Pounds Sterling Participation
Settlement Amount”) with DBNY, DBNY shall be entitled to recover such unpaid
amount from such Participating Pounds Lender, together with interest thereon (in
the same respective currency or currencies as the relevant Pounds Sterling
Denominated Loans) at LIBOR for UK LIBOR Loans with an Interest Period of
one-week plus 2% with respect to Loans denominated in Pounds Sterling. Without
limiting DBNY’s rights to recover from any Participating Pounds Lender any
unpaid Pounds Sterling Participation Settlement Amount payable by such
Participating Pounds Lender to DBNY, Administrative Agent shall also be entitled
to withhold from amounts otherwise payable to such Participating Pounds Lender
an amount equal to such Participating Pounds Lender’s unpaid Pounds Sterling
Participation Settlement Amount owing to DBNY and apply such withheld amount to
the payment of any unpaid Pounds Sterling Participation Settlement Amount owing
by such Participating Pounds Lender to DBNY.
     (iii) Following the first Pounds Sterling Participation Settlement Date,
Administrative Agent shall effect a Pounds Sterling Participation Settlement on
each subsequent Pounds Sterling Revolving Loan Settlement Date or within 1
Business Day thereafter.
          (d) Settlement Procedures for Euro Denominated Revolving Loan
Participations. Each Participating Pounds Lender’s Euro Participation in the
Euro Denominated Revolving Loans (other than Agent Advances) shall be in an
amount equal to its RL Percentage of all such Euro Denominated Revolving Loans.
However, in order to facilitate the administration of the Euro Denominated
Revolving Loans made by DBNY and the Euro Participations, settlement among DBNY
and the Participating

-68-



--------------------------------------------------------------------------------



 



Pounds Lenders with regard to the Participating Pounds Lenders’ Euro
Participations shall take place in accordance with the following:
     (i) DBNY and the Participating Pounds Lenders shall settle (a “Euro
Participation Settlement”) by payments in respect of the Euro Participations as
follows: So long as any Euro Denominated Revolving Loans are outstanding, Euro
Participation Settlements shall be effected through Agent on such Business Days
as Administrative Agent shall specify by a notice by telecopy, telephone or
similar form of notice to each Participating Pounds Lender requesting such Euro
Participation Settlement (each such date on which a Euro Participation
Settlement occurs herein called a “Euro Participation Settlement Date”), such
notice to be delivered no later than 2:00 p.m. (New York time) at least one
Business Day prior to the requested Euro Participation Settlement Date;
provided, that Administrative Agent shall have the option but not the obligation
to specify a Euro Participation Settlement Date and, in any event, shall not
specify a Euro Participation Settlement Date prior to the occurrence of an Event
of Default; provided, further, that if (x) such Event of Default is waived in
writing in accordance with the terms hereof, (y) no Obligations have yet been
declared due and payable under Section 11 and (z) Administrative Agent has
actual knowledge of such cure or waiver, all prior to Administrative Agent’s
giving notice to the Participating Pounds Lenders of the first Euro
Participation Settlement Date under this Agreement, then Administrative Agent
shall not give notice to the Participating Pounds Lenders of a Euro
Participation Settlement Date based upon such cured or waived Event of Default.
If on any Euro Participation Settlement Date the total principal amount of the
Euro Denominated Revolving Loans made or deemed made by DBNY during the period
ending on (but excluding) such Euro Settlement Date and commencing on (and
including) the immediately preceding Euro Participation Settlement Date (or the
Closing Date in the case of the period ending on the first Euro Participation
Settlement Date) (each such period herein called a “Euro Participation
Settlement Period”) is greater than the principal amount of Euro Denominated
Revolving Loans repaid during such Euro Participation Settlement Period to DBNY,
each Participating Pounds Lender shall pay to DBNY (through Agent), no later
than 11:00 a.m. (New York time) on such Euro Participation Settlement Date, an
amount equal to such Participating Pounds Lender’s ratable share of the amount
of such excess. If in any Euro Participation Settlement Period the outstanding
principal amount of the Euro Denominated Revolving Loans repaid to DBNY in such
period exceeds the total principal amount of the Euro Denominated Revolving
Loans made or deemed made by DBNY during such period, DBNY shall pay to each
Participating Pounds Lender (through Agent) on such Euro Participation
Settlement Date an amount equal to such Participating Pounds Lender’s ratable
share of such excess. Euro Participation Settlements in respect of Euro
Denominated Revolving Loans shall be made in Euro (or the Equivalent Amount
thereof) on the Euro Participation Settlement Date for such Euro Denominated
Revolving Loans.
     (ii) If any Participating Pounds Lender fails to pay to DBNY on any Euro
Participation Settlement Date the full amount required to be paid by such
Participating Pounds Lender to DBNY on such Euro Participation Settlement Date
in respect of such Participating Pounds Lender’s Euro Participation (such
Participating Pounds Lender’s “Euro Participation Settlement Amount”) with DBNY,
DBNY shall be entitled to recover such unpaid amount from such Participating
Pounds Lender, together with interest thereon (in the same respective currency
or currencies as the relevant Euro Denominated Revolving Loans) at EURIBOR for
EURIBOR Loans plus 2% with respect to Loans denominated in Euros. Without
limiting DBNY’s rights to recover from any Participating Pounds Lender any
unpaid Euro Participation Settlement Amount payable by such Participating Pounds
Lender to DBNY, Administrative Agent shall also be entitled to withhold from
amounts otherwise payable to such Participating Pounds Lender an amount equal to
such Participating Pounds Lender’s unpaid Euro Participation Settlement

-69-



--------------------------------------------------------------------------------



 



Amount owing to DBNY and apply such withheld amount to the payment of any unpaid
Euro Participation Settlement Amount owing by such Participating Pounds Lender
to DBNY.
     (iii) Following the first Euro Participation Settlement Date,
Administrative Agent shall effect a Euro Participation Settlement on each
subsequent Euro Revolving Loan Settlement Date or within 1 Business Day
thereafter.
          (e) Obligations Irrevocable. The obligations of each Participating
Pounds Lender or each Participating Euro Lender, as applicable, to purchase from
DBNY a participation in each Pounds Sterling Denominated Revolving Loan or Euro
Denominated Revolving Loan made by DBNY and to make payments to DBNY with
respect to such participation, in each case as provided herein, shall be
irrevocable and not subject to any qualification or exception whatsoever,
including any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents or of any Revolving Loans, against UK Company, any UK
Borrower or any Guarantor;
     (ii) the existence of any claim, setoff, defense or other right which UK
Company, any UK Borrower or any UK Guarantor may have at any time in respect of
any Revolving Loans;
     (iii) any application or misapplication of any proceeds of any Revolving
Loans;
     (iv) the surrender or impairment of any security for any Revolving Loans;
     (v) the occurrence of any Default or Event of Default;
     (vi) the commencement or pendency of any events specified in Section 11.08
hereof, in respect of a Credit Party or any other Person; or
     (vii) the failure to satisfy the applicable conditions precedent set forth
in Sections 6 or 7 hereof.
          (f) Recovery or Avoidance of Payments. In the event any payment by or
on behalf of UK Company, any UK Borrower or any other Credit Party received by
Administrative Agent with respect to any Pounds Sterling Denominated Revolving
Loan or Euro Denominated Revolving Loan made by DBNY is thereafter set aside,
avoided or recovered from Administrative Agent in connection with any Insolvency
Proceeding or due to any mistake of law or fact, each Participating Pounds
Lender and each Participating Euro Lender shall, upon written demand by
Administrative Agent, pay to DBNY (through Administrative Agent) such
Participating Pounds Lender’s RL Percentage or such Participating Euro Lender’s
RL Percentage, as the case may be, of such amount set aside, avoided or
recovered, together with interest at the rate and in the currency required to be
paid by DBNY or Administrative Agent upon the amount required to be repaid by
it.
          (g) Indemnification by Participating Pounds Lenders. Each
Participating Pounds Lender agrees to indemnify DBNY (to the extent not
reimbursed by UK Company or UK Borrower and without limiting the obligations of
UK Company and UK Borrower hereunder or under any other Credit Document) ratably
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against DBNY in any way relating to or arising out of any Pounds
Sterling Denominated Revolving Loans or any participations by DBNY in any UK
Letters of

-70-



--------------------------------------------------------------------------------



 



Credit denominated in Pounds Sterling or related L/C Supportable Obligations or
any action taken or omitted by DBNY in connection therewith; provided that no
Participating Pounds Lender shall be liable for any of the foregoing to the
extent it arises from the gross negligence or willful misconduct of DBNY.
Without limiting the foregoing, each Participating Pounds Lender agrees to
reimburse DBNY promptly upon demand for such Participating Pounds Lender’s
ratable share of any costs or expenses payable by the Borrowers to DBNY in
respect of the Pounds Sterling Denominated Revolving Loans to the extent that
DBNY is not promptly reimbursed for such costs and expenses by the Borrowers.
The agreement contained in this Section 2.16(g) shall survive payment in full of
all UK Revolving Loans.
          (h) Indemnification by Participating Euro Lenders. Each Participating
Euro Lender agrees to indemnify DBNY (to the extent not reimbursed by UK Company
or UK Borrower and without limiting the obligations of UK Company and UK
Borrower hereunder or under any other Credit Document) ratably for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against DBNY
in any way relating to or arising out of any Euro Denominated Revolving Loans or
any participations by DBNY in any UK Letters of Credit denominated in Euros or
related L/C Supportable Obligations or any action taken or omitted by DBNY in
connection therewith; provided that no Participating Euro Lender shall be liable
for any of the foregoing to the extent it arises from the gross negligence or
willful misconduct of DBNY. Without limiting the foregoing, each Participating
Euro Lender agrees to reimburse DBNY promptly upon demand for such Participating
Euro Lender’s ratable share of any costs or expenses payable by the Borrowers to
DBNY in respect of the Euro Denominated Revolving Loans to the extent that DBNY
is not promptly reimbursed for such costs and expenses by the Borrowers. The
agreement contained in this Section 2.16(h) shall survive payment in full of all
UK Revolving Loans.
          (i) Pounds Sterling Denominated Revolving Loan Participation Fee. In
consideration for each Participating Pounds Lender’s participation in the Pounds
Sterling Denominated Revolving Loans made by DBNY, DBNY agrees to pay to
Administrative Agent for the account of each Participating Pounds Lender, as and
when DBNY receives payment of interest on its Pounds Sterling Denominated
Revolving Loans, a fee (the “Pounds Sterling Participation Fee”) at a rate per
annum equal to the Applicable Margin on such UK Revolving Loans minus 0.25% on
the unfunded Pounds Sterling Participation of such Participating Pounds Lender
in such Pounds Sterling Denominated Revolving Loans of DBNY. The Pounds Sterling
Participation Fee in respect of any unfunded Pounds Sterling Participation in a
Pounds Sterling Denominated Revolving Loan shall be payable to Administrative
Agent in Pounds Sterling when interest on such Pounds Sterling Denominated
Revolving Loan is received by DBNY. If DBNY does not receive payment in full of
such interest, the Pounds Sterling Participation Fee in respect of the unfunded
Pounds Sterling Participation in such Pounds Sterling Denominated Revolving
Loans shall be reduced proportionately. Any amounts payable under this
Section 2.16(i) by Administrative Agent to the Participating Pounds Lenders
shall be paid in Pounds Sterling (or the US Dollar equivalent thereof as
determined by the Administrative Agent in its sole discretion).
          (j) Euro Denominated Revolving Loan Participation Fee. In
consideration for each Participating Pounds Lender’s participation in the Euro
Denominated Revolving Loans made by DBNY, DBNY agrees to pay to Administrative
Agent for the account of each Participating Pounds Lender, as and when DBNY
receives payment of interest on its Euro Denominated Revolving Loans, a fee (the
“Euro Participation Fee”) at a rate per annum equal to the Applicable Margin on
such UK Revolving Loans minus 0.25% on the unfunded Euro Participation of such
Participating Pounds Lender in such Euro Denominated Revolving Loans of DBNY.
The Euro Participation Fee in respect of any unfunded Euro Participation in a
Euro Denominated Revolving Loan shall be payable to Administrative Agent in
Euros when interest on such Euro Denominated Revolving Loan is received by DBNY.
If DBNY does not receive payment in full of such interest, the Euro
Participation Fee in respect of the unfunded Euro

-71-



--------------------------------------------------------------------------------



 



Participation in such Euro Denominated Revolving Loans shall be reduced
proportionately. Any amounts payable under this Section 2.16(j) by
Administrative Agent to the Participating Pounds Lenders shall be paid in Euro
(or the US Dollar equivalent thereof as determined by the Administrative Agent
in its sole discretion).
                    2.17 Equivalent Amount. For purposes of this Agreement, the
Equivalent Amount of each Loan not denominated in Dollars shall be calculated on
the date when any such Loan is made, such Letter of Credit is issued, and at
such other times (no less frequently than weekly) as designated by the
Administrative Agent. Such Equivalent Amount shall remain in effect until the
same is recalculated by the Administrative Agent as provided above and notice of
such recalculation is delivered to the US Company, it being understood that
until such notice of such recalculation is delivered, the Dollar Equivalent
shall be that Dollar Equivalent as last reported to US Company by the
Administrative Agent. The Administrative Agent shall promptly notify US Company
and the Lenders of each such determination of the Equivalent Amount of each such
Loan.
          SECTION 3. Letters of Credit.
                    3.01 US Letters of Credit. (a) Subject to and upon the terms
and conditions set forth herein, any US Borrower may request that a US Issuing
Lender issue, at any time and from time to time on and after the Initial
Borrowing Date and prior to the 30th day prior to the Final Maturity Date, for
the joint and several account of the US Borrowers and for the benefit of (x) any
holder (or any trustee, agent or other similar representative for any such
holders) of US L/C Supportable Obligations, an irrevocable standby letter of
credit, in a form customarily used by such US Issuing Lender or in such other
form as is reasonably acceptable to such US Issuing Lender, and (y) sellers of
goods to the US Company or any of its Subsidiaries, an irrevocable trade letter
of credit, in a form customarily used by such US Issuing Lender or in such other
form as has been approved by such US Issuing Lender (each such letter of credit,
a “US Letter of Credit”) (although without limiting the joint and several nature
of the US Borrowers’ obligations in respect of the US Letters of Credit, any
particular US Letter of Credit may name only one or more US Borrowers as the
account party therein). All US Letters of Credit shall be issued on a sight
basis only.
          (b) Subject to and upon the terms and conditions set forth herein,
each US Issuing Lender agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the 30th day prior to the
Final Maturity Date, following its receipt of the respective US Letter of Credit
Request, issue for the joint and several account of the US Borrowers, one or
more US Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no US
Issuing Lender shall be under any obligation to issue any US Letter of Credit of
the types described above if at the time of such issuance:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such US Issuing
Lender from issuing such US Letter of Credit or any requirement of law
applicable to such US Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such US Issuing Lender shall prohibit, or request that such US Issuing Lender
refrain from, the issuance of letters of credit generally or such US Letter of
Credit in particular or shall impose upon such Issuing Lender with respect to
such US Letter of Credit any restriction or reserve or capital requirement (for
which such US Issuing Lender is not otherwise compensated hereunder) not in
effect with respect to such US Issuing Lender on the date hereof, or any
unreimbursed loss, cost or expense which was not applicable or in effect with
respect to such US Issuing Lender as of the date hereof and which such US
Issuing Lender reasonably and in good faith deems material to it; or

-72-



--------------------------------------------------------------------------------



 



     (ii) such US Issuing Lender shall have received from such US Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such US
Letter of Credit, notice of the type described in the second sentence of
Section 3.05(b).
          (c) Schedule 3.01(c) contains a description of letters of credit that
were issued by a Lender for the account of US Company prior to the Initial
Borrowing Date and which remain outstanding on the Initial Borrowing Date (and
setting forth, with respect to each such letter of credit, (i) the name of the
issuing lender, (ii) the letter of credit number, (iii) the name of the account
party, (iv) the stated amount (which shall be in Dollars), (v) the name of the
beneficiary, (vi) the expiry date and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit). The US
Company hereby acknowledges and agrees that each such letter of credit,
including any extension or renewal thereof in accordance with the terms thereof
and hereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an “Existing US Letter of Credit”) shall constitute a “US
Letter of Credit” for all purposes of this Agreement and, notwithstanding
anything to the contrary stated in any such Existing US Letter of Credit
(including, without limitation, the account party named therein), shall be
deemed issued on the Initial Borrowing Date for the account of the US Company.
                    3.02 UK Letters of Credit. (a) Subject to and upon the terms
and conditions set forth herein, any UK Borrower may request that a UK Issuing
Lender issue, at any time and from time to time on and after the Initial
Borrowing Date and prior to the 30th day prior to the Final Maturity Date, for
the joint and several account of the UK Borrowers and for the benefit of (x) any
holder (or any trustee, agent or other similar representative for any such
holders) of UK L/C Supportable Obligations, an irrevocable standby letter of
credit, in a form customarily used by such UK Issuing Lender or in such other
form as is reasonably acceptable to such UK Issuing Lender, and (y) sellers of
goods to the UK Company or any of its Subsidiaries, an irrevocable trade letter
of credit, in a form customarily used by such UK Issuing Lender or in such other
form as has been approved by such UK Issuing Lender (each such letter of credit,
a “UK Letter of Credit”) (although without limiting the joint and several nature
of the UK Borrowers’ obligations in respect of the UK Letters of Credit, any
particular UK Letter of Credit may name only one or more UK Borrowers as the
account party therein). All UK Letters of Credit shall be issued on a sight
basis only.
          (b) Subject to and upon the terms and conditions set forth herein,
each UK Issuing Lender agrees that it will, at any time and from time to time on
and after the Initial Borrowing Date and prior to the 30th day prior to the
Final Maturity Date, following its receipt of the respective UK Letter of Credit
Request, issue for the joint and several account of the UK Borrowers, one or
more UK Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no UK
Issuing Lender shall be under any obligation to issue any UK Letter of Credit of
the types described above if at the time of such issuance:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such UK Issuing
Lender from issuing such UK Letter of Credit or any requirement of law
applicable to such UK Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such UK Issuing Lender shall prohibit, or request that such UK Issuing Lender
refrain from, the issuance of letters of credit generally or such UK Letter of
Credit in particular or shall impose upon such UK Issuing Lender with respect to
such UK Letter of Credit any restriction or reserve or capital requirement (for
which such UK Issuing Lender is not otherwise compensated hereunder) not in
effect with respect to such UK Issuing Lender on the date hereof, or any
unreimbursed loss, cost or expense which was not applicable or in effect with
respect to such UK Issuing Lender as of the date hereof and which such UK
Issuing Lender reasonably and in good faith deems material to it; or

-73-



--------------------------------------------------------------------------------



 



     (ii) such UK Issuing Lender shall have received from such UK Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such UK
Letter of Credit, notice of the type described in the second sentence of
Section 3.06(b).
                    3.03 Maximum US Letter of Credit Outstandings; Final
Maturities. Notwithstanding anything to the contrary contained in this
Agreement, (a) no US Letter of Credit shall be issued (or required to be issued)
if the Stated Amount of such US Letter of Credit, when added to the US Letter of
Credit Outstandings (exclusive of Unpaid US Drawings which are repaid on the
date of, and prior to the issuance of, the respective US Letter of Credit) at
such time would exceed $50,000,000 (the “Maximum US Letter of Credit Amount”),
(b) no US Letter of Credit shall be issued (or required to be issued) at any
time when the Aggregate US Exposure exceeds (or would after giving effect to
such issuance exceed) either (i) the US Maximum Amount at such time or (ii) the
US Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered), or when the Aggregate Exposure exceeds (or would after giving effect
to such issuance exceed) either (x) the Total Revolving Loan Commitment or
(y) the Aggregate Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered), (c) each US Letter of Credit shall be denominated
in Dollars, (d) each standby US Letter of Credit shall by its terms terminate on
or before the earlier of (i) the date which occurs 12 months after the date of
the issuance thereof (although any such standby US Letter of Credit shall be
extendible for successive periods of up to 12 months, but, in each case, not
beyond the 5th Business Day prior to the Final Maturity Date) and (ii) 5
Business Days prior to the Final Maturity Date and (e) each trade US Letter of
Credit shall by its terms terminate on or before the earlier of (i) the date
which occurs 180 days after the date of issuance thereof and (ii) 5 Business
Days prior to the Final Maturity Date.
                    3.04 Maximum UK Letter of Credit Outstandings; Final
Maturities. Notwithstanding anything to the contrary contained in this
Agreement, (a) no UK Letter of Credit shall be issued (or required to be issued)
if the Stated Amount of such UK Letter of Credit, when added to the UK Letter of
Credit Outstandings (exclusive of Unpaid UK Drawings which are repaid on the
date of, and prior to the issuance of, the respective UK Letter of Credit) at
such time would exceed $20,000,000 or the Equivalent Amount thereof (the
“Maximum UK Letter of Credit Amount”), (b) no UK Letter of Credit shall be
issued (or required to be issued) at any time when the Aggregate UK Exposure
exceeds (or would after giving effect to such issuance exceed) either (i) the UK
Maximum Amount at such time or (ii) the UK Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered), (c) each UK Letter of Credit
shall be denominated in Pounds Sterling or Euros, (d) each standby UK Letter of
Credit shall by its terms terminate on or before the earlier of (i) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby UK Letter of Credit shall be extendible for successive periods of up to
12 months, but, in each case, not beyond the 5th Business Day prior to the Final
Maturity Date) and (ii) 5 Business Days prior to the Final Maturity Date and
(e) each trade UK Letter of Credit shall by its terms terminate on or before the
earlier of (i) the date which occurs 180 days after the date of issuance thereof
and (ii) 5 Business Days prior to the Final Maturity Date.
                    3.05 US Letter of Credit Requests; Minimum Stated Amount.
(a) Whenever any US Borrower desires that a US Letter of Credit be issued for
its account, such US Borrower shall give the Administrative Agent and the
respective US Issuing Lender at least five Business Days’ (or such shorter
period as is acceptable to such US Issuing Lender) written notice thereof
(including by way of facsimile). Each notice shall be in the form of Exhibit F,
appropriately completed (each, a “US Letter of Credit Request”).
          (b) The making of each US Letter of Credit Request shall be deemed to
be a representation and warranty by the respective US Borrower to the Lenders
that such US Letter of Credit may be issued in accordance with, and will not
violate the requirements of, Section 3.03. Unless the respective US Issuing
Lender has received notice from any US Borrower, any other US Credit Party or

-74-



--------------------------------------------------------------------------------



 



the Required Lenders before it issues a US Letter of Credit that one or more of
the conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such US Letter of Credit would violate Section 3.03, then such US
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested US Letter of Credit for the account of the respective US
Borrower in accordance with such US Issuing Lender’s usual and customary
practices. Upon the issuance of or modification or amendment to any standby US
Letter of Credit, each US Issuing Lender shall promptly notify the respective US
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such US Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
US Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each US Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of US Letters of Credit issued by such US Issuing
Lender for the immediately preceding week. Notwithstanding anything to the
contrary contained in this Agreement, in the event that a Lender Default exists
with respect to a Lender, no US Issuing Lender shall be required to issue any US
Letter of Credit unless such US Issuing Lender has entered into arrangements
satisfactory to it and the US Company to eliminate such US Issuing Lender’s risk
with respect to the participation in US Letters of Credit by the Defaulting
Lender or Lenders, including by cash collateralizing such Defaulting Lender’s or
Lenders’ RL Percentage of the US Letter of Credit Outstandings.
          (c) The initial Stated Amount of each US Letter of Credit shall not be
less than $25,000 or such lesser amount as is acceptable to the respective US
Issuing Lender.
                    3.06 UK Letter of Credit Requests; Minimum Stated Amount.
(a) Whenever any UK Borrower desires that a UK Letter of Credit be issued for
its account, such UK Borrower shall give the Administrative Agent and the
respective UK Issuing Lender at least five Business Days’ (or such shorter
period as is acceptable to such UK Issuing Lender) written notice thereof
(including by way of facsimile). Each notice shall be in the form of Exhibit G,
appropriately completed (each, a “UK Letter of Credit Request”).
          (b) The making of each UK Letter of Credit Request shall be deemed to
be a representation and warranty by the respective UK Borrower to the Lenders
that such UK Letter of Credit may be issued in accordance with, and will not
violate the requirements of, Section 3.04. Unless the respective UK Issuing
Lender has received notice from any UK Borrower, any other UK Credit Party or
the Required Lenders before it issues a UK Letter of Credit that one or more of
the conditions specified in Section 6 or 7 are not then satisfied, or that the
issuance of such UK Letter of Credit would violate Section 3.04, then such UK
Issuing Lender shall, subject to the terms and conditions of this Agreement,
issue the requested UK Letter of Credit for the account of the respective UK
Borrower in accordance with such UK Issuing Lender’s usual and customary
practices. Upon the issuance of or modification or amendment to any standby UK
Letter of Credit, each UK Issuing Lender shall promptly notify the respective UK
Borrower and the Administrative Agent, in writing of such issuance, modification
or amendment and such notice shall be accompanied by a copy of such UK Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
UK Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each UK Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of UK Letters of Credit issued by such UK Issuing
Lender for the immediately preceding week. Notwithstanding anything to the
contrary contained in this Agreement, in the event that a Lender Default exists
with respect to a Lender, no UK Issuing Lender shall be required to issue any UK
Letter of Credit unless such UK Issuing Lender has entered into arrangements
satisfactory to it and the UK Company to eliminate such UK Issuing Lender’s risk
with respect to the participation in UK Letters of Credit by the

-75-



--------------------------------------------------------------------------------



 



Defaulting Lender or Lenders, including by cash collateralizing such Defaulting
Lender’s or Lenders’ RL Percentage of the UK Letter of Credit Outstandings.
          (c) The initial Stated Amount of each UK Letter of Credit shall not be
less than $25,000, £25,000 or €25,000 or such lesser amount as is acceptable to
the respective UK Issuing Lender.
                    3.07 US Letter of Credit Participations. (a) Immediately
upon the issuance by an US Issuing Lender of any US Letter of Credit, such US
Issuing Lender shall be deemed to have sold and transferred to each Lender, and
each such Lender (in its capacity under this Section 3.07, a “US Participant”)
shall be deemed irrevocably and unconditionally to have purchased and received
from such US Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such US Participant’s RL Percentage, in such
US Letter of Credit, each drawing or payment made thereunder and the obligations
of the US Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Revolving Loan
Commitments or RL Percentages of the Lenders pursuant to Section 2.13, 2.15 or
13.04(b), it is hereby agreed that, with respect to all outstanding US Letters
of Credit and Unpaid US Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.07 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be.
          (b) In determining whether to pay under any US Letter of Credit, no US
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such US Letter
of Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such US Letter of Credit. Any
action taken or omitted to be taken by a US Issuing Lender under or in
connection with any US Letter of Credit issued by it shall not create for such
US Issuing Lender any resulting liability to any US Borrower, any other US
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such US Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          (c) In the event that a US Issuing Lender makes any payment under any
US Letter of Credit issued by it and the US Borrowers shall not have reimbursed
such amount in full to such US Issuing Lender pursuant to Section 3.09(a), such
US Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each US Participant of such failure, and each US Participant
shall promptly and unconditionally pay to such US Issuing Lender the amount of
such US Participant’s RL Percentage of such unreimbursed payment in Dollars in
immediately available funds. If the Administrative Agent so notifies, prior to
12:00 Noon (New York City time) on any Business Day, any US Participant required
to fund a payment under a US Letter of Credit, such US Participant shall make
available to the respective US Issuing Lender in Dollars such US Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds. If and to the extent such US Participant shall not have so made
its RL Percentage of the amount of such payment available to the respective US
Issuing Lender, such US Participant agrees to pay to such US Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to such US Issuing Lender at
the overnight Federal Funds Rate for the first three days and at the interest
rate applicable to Loans that are maintained as Base Rate Loans for each day
thereafter. The failure of any US Participant to make available to a US Issuing
Lender its Percentage of any payment under any US Letter of Credit issued by
such US Issuing Lender shall not relieve any other US Participant of its
obligation hereunder to make available to such US Issuing Lender its RL
Percentage of any payment under any US Letter of Credit on the date required, as
specified above, but no US Participant shall be responsible for the failure of
any other US Participant to make available to such US Issuing Lender such other
US Participant’s RL Percentage of any such payment.

-76-



--------------------------------------------------------------------------------



 



          (d) Whenever a US Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the US Participants
pursuant to clause (c) above, such US Issuing Lender shall pay to each such US
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such US Participant’s share (based upon the
proportionate aggregate amount originally funded by such US Participant to the
aggregate amount funded by all US Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
          (e) Upon the request of any US Participant, each US Issuing Lender
shall furnish to such US Participant copies of any standby US Letter of Credit
issued by it and such other documentation as may reasonably be requested by such
US Participant.
          (f) The obligations of the US Participants to make payments to each US
Issuing Lender with respect to US Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which US
Company or any of its Subsidiaries may have at any time against a beneficiary
named in a US Letter of Credit, any transferee of any US Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, any US Participant, or any other Person, whether in connection with this
Agreement, any US Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between US Company
or any Subsidiary of US Company and the beneficiary named in any such US Letter
of Credit);
     (iii) any draft, certificate or any other document presented under any US
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
                    3.08 UK Letter of Credit Participations. (a) Immediately
upon the issuance by an UK Issuing Lender of any UK Letter of Credit, such UK
Issuing Lender shall be deemed to have sold and transferred to each Lender, and
each such Lender (in its capacity under this Section 3.08, a “UK Participant”)
shall be deemed irrevocably and unconditionally to have purchased and received
from such UK Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such UK Participant’s RL Percentage, in such
UK Letter of Credit, each drawing or payment made thereunder and the obligations
of the UK Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Revolving Loan
Commitments or RL Percentages of the Lenders pursuant to Section 2.13, 2.15 or
13.04(b), it is hereby agreed that, with respect to all outstanding UK Letters
of Credit and Unpaid UK Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.08 to reflect the
new RL Percentages of the assignor and assignee Lender, as the case may be.

-77-



--------------------------------------------------------------------------------



 



          (b) In determining whether to pay under any UK Letter of Credit, no UK
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such UK Letter
of Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such UK Letter of Credit. Any
action taken or omitted to be taken by a UK Issuing Lender under or in
connection with any UK Letter of Credit issued by it shall not create for such
UK Issuing Lender any resulting liability to any UK Borrower, any other UK
Credit Party, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
such UK Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          (c) In the event that a UK Issuing Lender makes any payment under any
UK Letter of Credit issued by it and the UK Borrowers shall not have reimbursed
such amount in full to such UK Issuing Lender pursuant to Section 3.10(a), such
UK Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each UK Participant of such failure, and each UK Participant
shall promptly and unconditionally pay to such UK Issuing Lender the amount of
such UK Participant’s RL Percentage of such unreimbursed payment in Pounds
Sterling or Euros, as applicable, in immediately available funds. If the
Administrative Agent so notifies, prior to 12:00 Noon (London time) on any
Business Day, any UK Participant required to fund a payment under a UK Letter of
Credit, such UK Participant shall make available to the respective UK Issuing
Lender in Pounds Sterling or Euros, as applicable, such UK Participant’s
Percentage of the amount of such payment on such Business Day in immediately
available funds. If and to the extent such UK Participant shall not have so made
its RL Percentage of the amount of such payment available to the respective UK
Issuing Lender, such UK Participant agrees to pay to such UK Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to such UK Issuing Lender
interest rate applicable to Loans that are maintained as UK LIBOR Loans or
EURIBOR Loans, as applicable with an Interest Period of one-week for each day
thereafter. The failure of any UK Participant to make available to a UK Issuing
Lender its Percentage of any payment under any UK Letter of Credit issued by
such UK Issuing Lender shall not relieve any other UK Participant of its
obligation hereunder to make available to such UK Issuing Lender its RL
Percentage of any payment under any UK Letter of Credit on the date required, as
specified above, but no UK Participant shall be responsible for the failure of
any other UK Participant to make available to such UK Issuing Lender such other
UK Participant’s RL Percentage of any such payment.
          (d) Whenever a UK Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the UK Participants
pursuant to clause (c) above, such UK Issuing Lender shall pay to each such UK
Participant which has paid its RL Percentage thereof, in Pounds Sterling or
Euros, as applicable and in same day funds, an amount equal to such UK
Participant’s share (based upon the proportionate aggregate amount originally
funded by such UK Participant to the aggregate amount funded by all UK
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
          (e) Upon the request of any UK Participant, each UK Issuing Lender
shall furnish to such UK Participant copies of any standby UK Letter of Credit
issued by it and such other documentation as may reasonably be requested by such
UK Participant.
          (f) The obligations of the UK Participants to make payments to each UK
Issuing Lender with respect to UK Letters of Credit shall be irrevocable and not
subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

-78-



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which US
Company or any of its Subsidiaries may have at any time against a beneficiary
named in a UK Letter of Credit, any transferee of any UK Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, any UK Participant, or any other Person, whether in connection with this
Agreement, any UK Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between US Company
or any Subsidiary of US Company and the beneficiary named in any such UK Letter
of Credit);
     (iii) any draft, certificate or any other document presented under any UK
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
                    3.09 Agreement to Repay US Letter of Credit Drawings.
(a) Each US Borrower hereby jointly and severally agrees to reimburse each US
Issuing Lender, by making payment to the Administrative Agent in Dollars in
immediately available funds at the Payment Office, for any payment or
disbursement made by such US Issuing Lender under any US Letter of Credit issued
by it (each such amount, so paid until reimbursed by the respective US Borrower,
an “Unpaid US Drawing”), not later than one Business Day following receipt by
the respective US Borrower of notice of such payment or disbursement (provided
that no such notice shall be required to be given if a Default or an Event of
Default under Section 11.08 shall have occurred and be continuing, in which case
the Unpaid US Drawing shall be due and payable immediately without presentment,
demand, protest or notice of any kind (all of which are hereby waived by the US
Borrowers)), with interest on the amount so paid or disbursed by such US Issuing
Lender, to the extent not reimbursed prior to 12:00 Noon (New York City time) on
the date of such payment or disbursement (or to the extent such Unpaid US
Drawing is repaid with a US Borrowing of US Revolving Loans constituting Base
Rate Loans pursuant to (and to the extent permitted by) clause (ii) of the
proviso below), from and including the date paid or disbursed to but excluding
the date such US Issuing Lender was reimbursed by the respective US Borrower
therefor at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for Loans that
are maintained as Base Rate Loans; provided, however, to the extent such amounts
are not reimbursed prior to 12:00 Noon (New York City time) on the third
Business Day following the receipt by the respective US Borrower of notice of
such payment or disbursement or following the occurrence of a Default or an
Event of Default under Section 11.08, interest shall thereafter accrue on the
amounts so paid or disbursed by such US Issuing Lender (and until reimbursed by
the US Borrowers) at a rate per annum equal to the Base Rate as in effect from
time to time plus the Applicable Margin for Loans that are maintained as Base
Rate Loans as in effect from time to time plus 2%, with such interest to be
payable on demand. Each US Issuing Lender shall give the respective US Borrower
prompt written notice of each US Drawing under any US Letter of Credit issued by
it; provided that the failure to give any such notice shall in no way affect,
impair or diminish the US Borrowers’ obligations hereunder.
          (b) The joint and several obligations of the US Borrowers under this
Section 3.09 to reimburse each US Issuing Lender with respect to drafts, demands
and other presentations for payment under US Letters of Credit issued by it
(each, a “US Drawing”) (including, in each case, interest thereon)

-79-



--------------------------------------------------------------------------------



 



shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which US Company,
any US Borrower or any Subsidiary of any US Borrower may have or have had
against any Lender (including in its capacity as a US Issuing Lender or as a US
Participant), including, without limitation, any defense based upon the failure
of any drawing under a US Letter of Credit to conform to the terms of the US
Letter of Credit or any nonapplication or misapplication by the beneficiary of
the proceeds of such US Drawing; provided, however, that no US Borrower shall be
obligated to reimburse any US Issuing Lender for any wrongful payment made by
such US Issuing Lender under a US Letter of Credit issued by it as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such US Issuing Lender (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
                    3.10 Agreement to Repay UK Letter of Credit Drawings.
(a) Each UK Borrower hereby jointly and severally agrees to reimburse each UK
Issuing Lender, by making payment to the Administrative Agent in Pounds Sterling
or Euros, as applicable in immediately available funds at the Payment Office,
for any payment or disbursement made by such UK Issuing Lender under any UK
Letter of Credit issued by it (each such amount, so paid until reimbursed by the
respective UK Borrower, an “Unpaid UK Drawing”), not later than one Business Day
following receipt by the respective UK Borrower of notice of such payment or
disbursement (provided that no such notice shall be required to be given if a
Default or an Event of Default under Section 11.08 shall have occurred and be
continuing, in which case the Unpaid UK Drawing shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by the UK Borrowers)), with interest on the amount so
paid or disbursed by such UK Issuing Lender, to the extent not reimbursed prior
to 12:00 Noon (London time) on the date of such payment or disbursement (or to
the extent such Unpaid UK Drawing is repaid with a UK Borrowing of UK Revolving
Loans pursuant to (and to the extent permitted by) clause (ii) of the proviso
below), from and including the date paid or disbursed to but excluding the date
such UK Issuing Lender was reimbursed by the respective UK Borrower therefor at
a rate per annum equal to LIBOR or EURIBOR, as applicable, for Loans with a
one-week Interest Period as in effect from time to time plus the Applicable
Margin as in effect from time to time for UK Revolving Loans; provided, however,
to the extent such amounts are not reimbursed prior to 12:00 Noon (London time)
on the third Business Day following the receipt by the respective UK Borrower of
notice of such payment or disbursement or following the occurrence of a Default
or an Event of Default under Section 11.08, interest shall thereafter accrue on
the amounts so paid or disbursed by such UK Issuing Lender (and until reimbursed
by the UK Borrowers) at a rate per annum equal to LIBOR or EURIBOR, as
applicable, for Loans with a one-week Interest Period as in effect from time to
time plus the Applicable Margin for Loans that are maintained as UK Revolving
Loans as in effect from time to time plus 2%, with such interest to be payable
on demand. Each UK Issuing Lender shall give the respective UK Borrower prompt
written notice of each UK Drawing under any UK Letter of Credit issued by it;
provided that the failure to give any such notice shall in no way affect, impair
or diminish the UK Borrowers’ obligations hereunder.
          (b) The joint and several obligations of the UK Borrowers under this
Section 3.10 to reimburse each UK Issuing Lender with respect to drafts, demands
and other presentations for payment under UK Letters of Credit issued by it
(each, a “UK Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which US Company, any UK Borrower
or any Subsidiary of US Company may have or have had against any Lender
(including in its capacity as a UK Issuing Lender or as a UK Participant),
including, without limitation, any defense based upon the failure of any drawing
under a UK Letter of Credit to conform to the terms of the UK Letter of Credit
or any nonapplication or misapplication by the beneficiary of the proceeds of
such UK Drawing; provided, however, that no UK Borrower shall be obligated to
reimburse any UK Issuing Lender for any wrongful payment made by such UK Issuing
Lender under a UK Letter of Credit issued by it as a result of acts or omissions
constituting

-80-



--------------------------------------------------------------------------------



 



willful misconduct or gross negligence on the part of such UK Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
                    3.11 Increased Costs – US Letters of Credit. If at any time
after the Effective Date, the introduction of or any change in any Applicable
Law, rule, regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any Governmental Authority charged with
the interpretation or administration thereof, or compliance by any US Issuing
Lender or any US Participant with any request or directive by the NAIC or by any
such Governmental Authority (whether or not having the force of law), shall
either (a) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any US
Issuing Lender or participated in by any US Participant, or (b) impose on any US
Issuing Lender or any US Participant any other conditions relating, directly or
indirectly, to this Agreement or any US Letter of Credit; and the result of any
of the foregoing is to increase the cost to any US Issuing Lender or any US
Participant of issuing, maintaining or participating in any US Letter of Credit,
or reduce the amount of any sum received or receivable by any US Issuing Lender
or any US Participant hereunder or reduce the rate of return on its capital with
respect to US Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such US Issuing
Lender or such US Participant pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the US Company by any US Issuing Lender or any
US Participant (a copy of which certificate shall be sent by such US Issuing
Lender or such US Participant to the Administrative Agent), the US Borrowers
jointly and severally agree to pay to such US Issuing Lender or such US
Participant such additional amount or amounts as will compensate such US Issuing
Lender or such US Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Any US Issuing
Lender or any US Participant, upon determining that any additional amounts will
be payable to it pursuant to this Section 3.11, will give prompt written notice
thereof to the US Company, which notice shall include a certificate submitted to
the US Company by such US Issuing Lender or such US Participant (a copy of which
certificate shall be sent by such US Issuing Lender or such US Participant to
the Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such US
Issuing Lender or such US Participant. The certificate required to be delivered
pursuant to this Section 3.11 shall, absent manifest error, be final and
conclusive and binding on the US Borrowers.
                    3.12 Increased Costs – UK Letters of Credit. If at any time
after the Effective Date, the introduction of or any change in any Applicable
Law, rule, regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any Governmental Authority charged with
the interpretation or administration thereof, or compliance by any UK Issuing
Lender or any UK Participant with any request or directive by the NAIC or by any
such Governmental Authority (whether or not having the force of law), shall
either (a) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any UK
Issuing Lender or participated in by any UK Participant, or (b) impose on any UK
Issuing Lender or any UK Participant any other conditions relating, directly or
indirectly, to this Agreement or any UK Letter of Credit; and the result of any
of the foregoing is to increase the cost to any UK Issuing Lender or any UK
Participant of issuing, maintaining or participating in any UK Letter of Credit,
or reduce the amount of any sum received or receivable by any UK Issuing Lender
or any UK Participant hereunder or reduce the rate of return on its capital with
respect to UK Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such UK Issuing
Lender or such UK Participant pursuant to the laws of the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the US Company or UK Company by any UK Issuing
Lender or any UK Participant (a copy of which certificate shall be sent by such
UK Issuing Lender or such UK Participant to

-81-



--------------------------------------------------------------------------------



 



the Administrative Agent), the UK Borrowers jointly and severally agree to pay
to such UK Issuing Lender or such UK Participant such additional amount or
amounts as will compensate such UK Issuing Lender or such UK Participant for
such increased cost or reduction in the amount receivable or reduction on the
rate of return on its capital. Any UK Issuing Lender or any UK Participant, upon
determining that any additional amounts will be payable to it pursuant to this
Section 3.12, will give prompt written notice thereof to the US Company, which
notice shall include a certificate submitted to the US Company by such UK
Issuing Lender or such UK Participant (a copy of which certificate shall be sent
by such UK Issuing Lender or such UK Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such UK Issuing Lender or
such UK Participant. The certificate required to be delivered pursuant to this
Section 3.12 shall, absent manifest error, be final and conclusive and binding
on the UK Borrowers.
          SECTION 4. Commitment Commission; Fees; Reductions of Commitment.
                    4.01 Fees. (a) The US Borrowers jointly and severally agree
to pay to the Administrative Agent for distribution to each Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to and including the Final Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to the Applicable Commitment Commission Percentage of the
Unutilized Revolving Loan Commitment of such Lender as in effect from time to
time. Accrued Commitment Commission shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the date upon which the Total
Revolving Loan Commitment is terminated.
          (b) The US Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective RL Percentage) a fee in respect of each US Letter of Credit
(the “US Letter of Credit Fee”) for the period from and including the date of
issuance of such US Letter of Credit to and including the date of termination or
expiration of such US Letter of Credit, computed at a rate per annum equal to
the Applicable Margin as in effect from time to time during such period with
respect to US Revolving Loans that are maintained as LIBOR Loans on the daily
Stated Amount of each such US Letter of Credit. The Borrowers jointly and
severally agree to pay to the Administrative Agent for distribution to each
Lender (based on each such Lender’s respective RL Percentage) a fee in respect
of each UK Letter of Credit (the “UK Letter of Credit Fee”) for the period from
and including the date of issuance of such UK Letter of Credit to and including
the date of termination or expiration of such UK Letter of Credit, computed at a
rate per annum equal to the Applicable Margin as in effect from time to time
during such period with respect to LIBOR Loans or EURIBOR Loans on the daily
Stated Amount of each such UK Letter of Credit. The UK Letter of Credit Fee
shall be payable in Pounds Sterling or Euros, as applicable, or at the request
of the Administrative Agent, Dollars, with the applicable exchange rate
calculated in a manner acceptable to the Administrative Agent. Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on the first day of
each fiscal quarter hereafter and on the first day on or after the termination
of the Total Revolving Loan Commitment upon which no Letters of Credit remain
outstanding.
          (c) The US Borrowers jointly and severally agree to pay to each US
Issuing Lender, for its own account, a facing fee in respect of each US Letter
of Credit issued by such Issuing Lender and the Borrowers jointly and severally
agree to pay to each UK Issuing Lender, for its own account, a facing fee in
respect of each UK Letter of Credit issued by such Issuing Lender (in each case,
the “Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, equal to the greater of (i) $500.00 or the Equivalent Amount
thereof and (ii) 0.125% per annum on the daily Stated Amount of such Letter of
Credit. Accrued Facing Fees shall be due and payable monthly in arrears on the
first day of each month hereafter and upon

-82-



--------------------------------------------------------------------------------



 



the first day on or after the termination of the Total Revolving Loan
Commitment, upon which no Letters of Credit remain outstanding.
          (d) The US Borrowers jointly and severally agree to pay to each US
Issuing Lender, for its own account, upon each payment under, issuance of, or
amendment to, any US Letter of Credit issued by it, such amount as shall at the
time of such event be the administrative charge and the reasonable expenses
which such US Issuing Lender is generally imposing in connection with such
occurrence with respect to letters of credit. The Borrowers jointly and
severally agree to pay to each UK Issuing Lender, for its own account, upon each
payment under, issuance of, or amendment to, any UK Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such UK Issuing Lender is generally imposing
in connection with such occurrence with respect to letters of credit.
          (e) The US Borrowers jointly and severally agree to pay to the
Administrative Agent such fees as may have been, or are hereafter, agreed to in
writing from time to time by US Company or any of its Domestic Subsidiaries and
the Administrative Agent. The Borrowers jointly and severally agree to pay to
the Administrative Agent such fees as may have been, or are hereafter, agreed to
in writing from time to time by UK Company or any of the Foreign Subsidiaries
and the Administrative Agent.
                    4.02 Voluntary Termination of Unutilized Commitments.
(a) Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the US Company shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 4.02(a), in an integral multiple of $1,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment;
provided that each such reduction shall apply proportionately to permanently
reduce the Revolving Loan Commitment of each Lender.
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the US Company shall have the right,
subject to obtaining the consents required by Section 13.12(b), upon five
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), to terminate the entire Revolving Loan Commitment of such Lender,
so long as all Loans, together with accrued and unpaid interest, Fees and all
other amounts, owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) are repaid concurrently with the effectiveness of such
termination (at which time Schedule 1.01(a) shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time such Lender shall no
longer constitute a “Lender” for purposes of this Agreement, except with respect
to indemnifications under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.06, 5.04, 5.05, 12.06, 13.01 and 13.06), which shall
survive as to such repaid Lender.
                    4.03 Mandatory Reduction of Commitments. (a) The Total
Revolving Loan Commitment (and the Revolving Loan Commitment of each Lender)
shall terminate in its entirety on June 27, 2008, unless the Initial Borrowing
Date has occurred on or prior to such date.

-83-



--------------------------------------------------------------------------------



 



          (b) In addition to any other mandatory commitment reductions pursuant
to this Section 4.03, the Total Revolving Loan Commitment (and the Revolving
Loan Commitment of each Lender) shall terminate in its entirety on the Final
Maturity Date.
          SECTION 5. Prepayments; Payments; Taxes.
                    5.01 Voluntary Prepayments. (a) Each Borrower shall have the
right to prepay the Loans, without premium or penalty, in whole or in part at
any time and from time to time on the following terms and conditions: (i) such
Borrower shall give the Administrative Agent prior to 11:00 A.M. (New York City
time) at the Notice Office (A) at least one Business Day’s prior written notice
(or telephonic notice promptly confirmed in writing) of its intent to prepay
Base Rate Loans (or same day notice in the case of a prepayment of Swingline
Loans) and (B) at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay LIBOR Loans or
EURIBOR Loans, which notice (in each case) shall specify whether Revolving Loans
or Swingline Loans shall be prepaid, the amount of such prepayment and the Types
of Loans to be prepaid and, in the case of LIBOR Loans or EURIBOR Loans, the
specific Borrowing or Borrowings pursuant to which such LIBOR Loans or EURIBOR
Loans were made, and which notice the Administrative Agent shall, promptly
transmit to each of the Lenders; (ii) (x) each partial prepayment of Revolving
Loans pursuant to this Section 5.01(a) shall be in an aggregate principal amount
of at least $500,000, £500,000 or €500,000, as applicable (or such lesser amount
as is acceptable to the Administrative Agent) and (y) each partial prepayment of
Swingline Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $100,000, £100,000 or €100,000, as applicable (or
such lesser amount as is acceptable to the Administrative Agent in any given
case); provided that if any partial prepayment of US LIBOR Loans made pursuant
to any Borrowing shall reduce the outstanding principal amount of US LIBOR Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount applicable thereto, then such Borrowing may not be continued as a
Borrowing of US LIBOR Loans (and same shall automatically be converted into a
Borrowing of Base Rate Loans) and any election of an Interest Period with
respect thereto given by such Borrower shall have no force or effect, and if any
partial prepayment of UK Revolving Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of UK Revolving Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing shall automatically be converted into a Borrowing
of UK Revolving Loans with an Interest Period of one week; (iii) each prepayment
pursuant to this Section 5.01(a) in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; provided that at such
Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender; and (iv) the respective Borrower shall pay all compensation
due with respect to such prepayment specified in Section 2.11 concurrently with
such prepayment.
          (b) In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers may, upon five Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay all Loans of such Lender, together with accrued and unpaid
interest, Fees and all other amounts then owing to such Lender (including all
amounts, if any, owing pursuant to Section 2.11) in accordance with, and subject
to the requirements of Section 13.12(b), so long as (i) in the case of the
repayment of Revolving Loans of any Lender pursuant to this clause (b), (A) the
Revolving Loan Commitment of such Lender is terminated concurrently with such
repayment pursuant to Section 4.02(b) (at which time Schedule 1.01(a) shall be
deemed modified to reflect the changed Revolving Loan Commitments) and (B) such
Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the

-84-



--------------------------------------------------------------------------------



 



Administrative Agent and the respective Issuing Lenders and (ii) the consents,
if any, required by Section 13.12(b) in connection with the repayment pursuant
to this clause (b) shall have been obtained.
                    5.02 Mandatory Repayments; Cash Collateralization. (a)
(i) On any day on which the Aggregate US Exposure exceeds (A) the US Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered)
(other than during an Agent Advance Period) and/or (B) the US Maximum Amount at
such time, then in each case, the US Borrowers jointly and severally shall repay
on such day the principal of US Swingline Loans and, after all US Swingline
Loans have been repaid in full or if no US Swingline Loans are outstanding, US
Revolving Loans in an amount equal to such excess. If, after giving effect to
the repayment of all outstanding US Swingline Loans and US Revolving Loans, the
aggregate amount of the US Letter of Credit Outstandings exceeds (A) the US
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) and/or (B) the US Maximum Amount at the time, then in each case, the
US Borrowers jointly and severally shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all US Obligations of the US Borrowers to each applicable US
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent. Any such prepayment under this Section 5.02(a)(i) shall be applied to
reduce the outstanding principal balance of the US Revolving Loans, but shall
not permanently reduce the Revolving Loan Commitments;
          (ii) On any day on which the aggregate amount of the US Letter of
Credit Outstandings exceeds the Maximum US Letter of Credit Amount, the US
Borrowers jointly and severally shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all US Obligations of the US Borrowers to each applicable US
Issuing Lender and the Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent;
          (iii) On any day (including on any date on which Equivalent Amounts
are determined pursuant to Section 2.17) on which the Aggregate UK Exposure
exceeds (A) the UK Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) (other than during an Agent Advance Period) and/or
(B) the UK Maximum Amount at such time, then in each case, the Borrowers jointly
and severally shall repay on such day the principal of UK Swingline Loans and,
after all UK Swingline Loans have been repaid in full or if no UK Swingline
Loans are outstanding, UK Revolving Loans in an amount equal to such excess. If,
after giving effect to the repayment of all outstanding UK Swingline Loans and
UK Revolving Loans, the aggregate amount of the UK Letter of Credit Outstandings
exceeds (A) the UK Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and/or (B) the UK Maximum Amount at the time, then
in each case, the Borrowers jointly and severally shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess, such cash and/or Cash
Equivalents to be held as security for all UK Obligations of the UK Borrowers to
each applicable UK Issuing Lender and the Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent. Any such prepayment under this Section 5.02(a)(iii) shall
be applied to reduce the outstanding principal balance of the UK Revolving
Loans, but shall not permanently reduce the Revolving Loan Commitments;
          (iv) On any day (including on any date on which Equivalent Amounts are
determined pursuant to Section 2.17) on which the aggregate amount of the UK
Letter of Credit Outstandings exceeds the Maximum UK Letter of Credit Amount,
the UK Borrowers jointly and severally shall pay to the Administrative Agent at
the Payment Office on such day an amount of cash and/or Cash Equivalents equal
to the amount of such excess, such cash and/or Cash Equivalents to be held as
security for all UK

-85-



--------------------------------------------------------------------------------



 



Obligations of the UK Borrowers to each applicable UK Issuing Lender and the
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent;
          (b) (i) If US Company or any Domestic Subsidiary issues any additional
Indebtedness (other than intercompany Indebtedness) or obtains proceeds from any
capital contributions or the issuance of any Equity Interests, US Company shall
pay to Administrative Agent for the ratable benefit of Lenders, when and as
received by any US Borrower or Domestic Subsidiary thereof and as a mandatory
prepayment of the US Obligations, or if none are outstanding, the UK
Obligations, a sum equal to 100% of the net cash proceeds to US Company or such
Domestic Subsidiary of the issuance of such Indebtedness or Equity Interest or
capital contribution. Any such prepayment shall be applied to reduce the
outstanding principal balance of the US Revolving Loans, or if none are
outstanding, the UK Revolving Loans, but shall not permanently reduce the
Revolving Loan Commitments or the UK Revolving Loan Commitments; and (ii) if UK
Company or any other UK Subsidiary issues any additional Indebtedness (other
than intercompany Indebtedness) or obtains proceeds from any capital
contributions or the issuance any Equity Interests in a manner permitted under
this Agreement, UK Company shall pay to Administrative Agent for the ratable
benefit of Lenders, when and as received by any UK Borrower or other UK
Subsidiary thereof and as a mandatory prepayment of the UK Obligations, a sum
equal to 100% of the net cash proceeds to UK Company or such other UK Subsidiary
of the issuance of such Indebtedness or Equity Interest or capital contribution.
Any such prepayment shall be applied to reduce the outstanding principal balance
of the UK Revolving Loans, but shall not permanently reduce the UK Revolving
Loan Commitments. If the proceeds of the issuance of Securities are to be used
to redeem or repurchase Senior Notes in accordance with Section 10.04 hereof,
such proceeds shall be paid to Administrative Agent for application to the
Revolving Loans but, subject to the terms of this Agreement, may be reborrowed
for such redemption or repurchase.
          (c) (i) Except as provided in Section 10.03(i), (iv) or (ix) if US
Company or any of its Domestic Subsidiaries sells or otherwise disposes of any
of its Equipment or Real Property or other Collateral or assets, or if a
Casualty Loss occurs with respect to any of the Collateral, US Company shall,
unless otherwise agreed by the Required Lenders, pay to Administrative Agent for
the ratable benefit of Lenders as and when received by US Company or such
Domestic Subsidiary and as a mandatory prepayment of the Loans, as herein
provided, a sum equal to the proceeds (including insurance payments and
condemnation awards but net of costs and taxes incurred in connection with such
sale or event) (“Sale Proceeds”) received by US Company or such Domestic
Subsidiary from such sale or Casualty Loss. The applicable prepayment shall be
applied to reduce the outstanding principal balance of the US Revolving Loans,
or if none are outstanding, the UK Revolving Loans, but, except as provided
below, shall not permanently reduce the Revolving Loan Commitments or the UK
Revolving Loan Commitments; provided that any sale or Casualty Loss of
Inventory, Equipment or Eligible Real Property by a US Credit Party shall reduce
the US Borrowing Base to the extent of such applicable Property’s contribution
to the US Borrowing Base. Such reduction shall be effective on the date of
consummation of the sale or receipt of proceeds of a Casualty Loss. If US
Borrower and its Domestic Subsidiaries do not reinvest the proceeds of any sales
or other dispositions of assets within 364 days after receipt of such proceeds
in assets used in their business and would be required to make a “Net Proceeds
Offer” (as defined in any Senior Note Indenture), then the Revolving Loan
Commitments shall be automatically permanently reduced by an amount equal to the
uninvested portion of such proceeds on the 364th day after receipt of such
proceeds.
               (ii) If US Company or any of its Domestic Subsidiaries sells or
otherwise disposes of any of its Equipment or Real Property or other Collateral
or assets pursuant to Section 10.03 (ix) or US Company or any of its Domestic
Subsidiaries or the LKE Qualified Intermediary otherwise receives any LKE
Proceeds, US Company shall, unless otherwise agreed by the Required Lenders, pay
to

-86-



--------------------------------------------------------------------------------



 



Administrative Agent for the ratable benefit of Lenders as and when received by
US Company or such Domestic Subsidiary or the LKE Qualified Intermediary and as
a mandatory prepayment of the Loans, as herein provided, the Sale Proceeds
received by US Company or such Domestic Subsidiary or the LKE Qualified
Intermediary from such sale; provided that solely in the event that the LKE
Qualified Intermediary shall have received and retained (pending any permitted
reinvestment described below) in the LKE Joint Account any LKE Proceeds (in an
aggregate amount not to exceed at any time $25,000,000) in accordance with any
LKE Master Exchange Agreement, no such prepayment shall be required (A) for the
period commencing on the date of the applicable sale and ending on the earliest
of (I) 180 days thereafter, (II) an Event of Default and (III) the commencement
of a Compliance Period (such period, the “LKE Period”) and (B) with respect to
all or a portion of such LKE Proceeds if and only to the extent that such LKE
Proceeds are used within the applicable LKE Period to acquire assets in
accordance with a LKE Transaction; provided further that it is expressly
understood and agreed that such prepayment shall be required with respect to any
such LKE Proceeds that cause (or, if so deposited in the LKE Joint Account,
would cause) the aggregate amount of funds deposited in the LKE Joint Account to
exceed at any time $25,000,000. The applicable prepayment shall be applied to
reduce the outstanding principal balance of the US Revolving Loans, or if none
are outstanding, the UK Revolving Loans, but, except as provided below, shall
not permanently reduce the Revolving Loan Commitments or the UK Revolving Loan
Commitments; provided that any sale of Inventory, Equipment or Eligible Real
Property by a US Credit Party shall reduce the US Borrowing Base to the extent
of such applicable Property’s contribution to the US Borrowing Base. Such
reduction shall be effective on the date of consummation of the sale or receipt
of proceeds of a Casualty Loss. If US Borrower and its Domestic Subsidiaries do
not reinvest the proceeds of any sales or other dispositions of such assets
within 364 days after receipt of such proceeds in assets used in their business
and would be required to make a “Net Proceeds Offer” (as defined in any Senior
Note Indenture), then the Revolving Loan Commitments shall be automatically
permanently reduced by an amount equal to the uninvested portion of such
proceeds on the 364th day after receipt of such proceeds.
               (iii) Except as provided in Section 10.03(i) or (iv), if UK
Company or any other UK Subsidiary sells or otherwise disposes of any of its
Equipment or Real Property or other Collateral or assets, or if a Casualty Loss
occurs with respect to any of the Collateral, UK Company shall, unless otherwise
agreed by the Required Lenders, pay to Administrative Agent for the ratable
benefit of Lenders as and when received by UK Company or such other UK
Subsidiary and as a mandatory prepayment of the UK Revolving Loans, as herein
provided, a sum equal to the Sale Proceeds received by UK Company or such UK
Subsidiary from such sale or Casualty Loss. The applicable prepayment shall be
applied to reduce the outstanding principal balance of the UK Revolving Loans,
but, except as provided below, shall not permanently reduce the Revolving Loan
Commitments or the UK Revolving Loan Commitments; provided that any sale or
Casualty Loss of Inventory or Equipment by a UK Borrowing Base Party shall
reduce the UK Borrowing Base to the extent of such applicable Property’s
contribution to the UK Borrowing Base. Such reduction shall be effective on the
date of consummation of the sale or receipt of proceeds of a Casualty Loss. If
UK Borrower and/or the other UK Subsidiaries do not reinvest the proceeds of any
sales or other dispositions of assets within 364 days after receipt of such
proceeds in assets used in their business and would be required to make a “Net
Proceeds Offer” (as defined in any Senior Note Indenture), then the UK Revolving
Loan Commitments shall be automatically permanently reduced by an amount equal
to the uninvested portion of such proceeds on the 364th day after receipt of
such proceeds.
          (d) With respect to each repayment of Loans required by this
Section 5.02, the Borrowers may designate the Types of Loans which are to be
repaid and, in the case of LIBOR Loans or EURIBOR Loans, the specific Borrowing
or Borrowings pursuant to which such LIBOR Loans or EURIBOR Loans were made;
provided that: (i) repayments of LIBOR Loans or EURIBOR Loans pursuant to this
Section 5.02 made on a day other than the last day of an Interest Period
applicable thereto

-87-



--------------------------------------------------------------------------------



 



shall be subject to Section 2.11; (ii) if any repayment of LIBOR Loans or
EURIBOR Loans made pursuant to a single US Borrowing shall reduce the
outstanding LIBOR Loans or EURIBOR Loans made pursuant to such US Borrowing to
an amount less than the Minimum Borrowing Amount applicable thereto, such US
Borrowing shall be automatically converted into a Borrowing of Base Rate Loans;
and (iii) each repayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among the Lenders holding such Loans. In the absence of a
designation by a Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.
          (e) In addition to any other mandatory repayments pursuant to this
Section 5.02, (i) all then outstanding Swingline Loans shall be repaid in full
on the Swingline Expiry Date and (ii) all then outstanding Revolving Loans shall
be repaid in full on the Final Maturity Date.
          (f) In addition to any other mandatory repayments pursuant to this
Section 5.02, each Swingline Loan will be repaid (for the avoidance of doubt,
such repayment may be made with proceeds from Revolving Loans) no later than the
seventh day following the incurrence thereof; provided that, if the seventh day
is not a Business Day, such repayment shall be made on the next succeeding
Business Day.
                    5.03 Method and Place of Payment. (a) Except as otherwise
specifically provided herein, all payments under this Agreement and under any
Note shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto not later than 12:00 Noon (New York City time) on the
date when due and shall be made, with respect to US Obligations, in US Dollars,
and with respect to UK Obligations, in Pounds Sterling or Euros, as applicable,
in immediately available funds at the Payment Office. Whenever any payment to be
made hereunder or under any Note shall be stated to be due on a day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
          (b) Each US Credit Party shall, along with the Collateral Agent and
certain financial institutions selected by US Company and approved by the
Administrative Agent (the “Collection Banks”), enter into on or prior to the
Initial Borrowing Date (as such date may be extended from time to time by the
Administrative Agent in its sole discretion) and thereafter maintain separate
Cash Management Control Agreements. Each US Credit Party shall instruct all
Account Debtors of such US Credit Party, as the case may be, to remit all
payments to the applicable “P.O. Boxes”, “Lockbox Addresses” or a sub-account of
the Collection Account of the applicable Collection Bank with respect to all
Accounts of such Account Debtor, which remittances shall be collected by the
applicable Collection Bank and deposited in the applicable Collection Account.
All amounts received by any US Credit Party and any Collection Bank in respect
of any Account, in addition to all other cash received from any other source,
shall upon receipt be deposited into a Collection Account or directly into the
Concentration Account.
          (c) All amounts held in all of the Collection Accounts, Disbursement
Accounts, Designated Petty Cash Accounts, Designated Payroll Accounts and LKE
Joint Accounts with respect to each US Credit Party shall be wired by the close
of business on each Business Day into one or more concentration accounts with
the Collateral Agent and/or one or more other institutions reasonably acceptable
to the Administrative Agent (each, a “Concentration Account”) unless such
amounts are otherwise required or permitted to be applied pursuant to
Section 5.02; provided, however, (x) so long as no Default and no Event of
Default then exists, a balance of up to $4,000,000 in the aggregate may be
maintained in all Disbursement Accounts, Designated Petty Cash Accounts and
Designated Payroll Accounts and (y) so long as no Default and no Event of
Default and no Compliance Period then exists,

-88-



--------------------------------------------------------------------------------



 



the LKE Qualified Intermediary may retain during any applicable LKE Period in
any LKE Joint Account any LKE Proceeds not required by Section 5.02(c)(ii) to be
used to prepay the US Revolving Loans. Except as, and to the extent, provided in
the proviso to the immediately preceding sentence, all of the Collection
Accounts, Disbursement Accounts, Designated Petty Cash Accounts and Designated
Payroll Accounts shall be “zero” balance accounts. So long as no Event of
Default or Compliance Period then exists, the US Credit Parties shall be
permitted to transfer cash from the Concentration Accounts to the Disbursement
Accounts, the Designated Petty Cash Accounts and the Designated Payroll Accounts
to be used for working capital and general corporate purposes, all subject to
the requirements of this Section 5.03(c) and pursuant to procedures and
arrangements to be determined by the Administrative Agent. So long as no Default
or Event of Default or Compliance Period then exists, the US Credit Parties and
the LKE Qualified Intermediary shall be permitted to transfer cash from the LKE
Joint Accounts to be used to acquire assets in accordance with a LKE
Transaction, subject to the requirements of this Section 5.03(c) and pursuant to
procedures and arrangements to be determined by the Administrative Agent. If an
Event of Default or Compliance Period exists, all collected amounts held in the
Concentration Accounts shall be applied as provided in Section 5.03(d).
          (d) During the continuance of a Compliance Period or an Event of
Default, all collected amounts held in the Concentration Accounts shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the Administrative Agent has actual knowledge of the amounts owing
or outstanding as described below and after giving effect to the application of
any such amounts otherwise required to be applied pursuant to Section 5.02(b),
(c) or (d) constituting proceeds from any Collateral otherwise required to be
applied pursuant to the terms of the respective Security Document):
          (i) first, to the payment (on a ratable basis) of any outstanding
Expenses actually due and payable to the Administrative Agent and/or the
Collateral Agent under any of the Credit Documents and to repay or prepay
outstanding Loans advanced by the Administrative Agent on behalf of the Lenders
pursuant to Sections 2.01(h) and 2.04(c);
          (ii) second, to the extent all amounts referred to in preceding clause
(i) have been paid in full, to pay (on a ratable basis) all outstanding Expenses
actually due and payable to each Issuing Lender under any of the Credit
Documents and to repay all outstanding Unpaid US Drawings and Unpaid UK Drawings
and all interest thereon;
          (iii) third, to the extent all amounts referred to in preceding
clauses (i) and (ii) have been paid in full, to pay (on a ratable basis) all
accrued and unpaid interest actually due and payable on the Loans and all
accrued and unpaid Fees actually due and payable to the Administrative Agent,
the Issuing Lenders and the Lenders under any of the Credit Documents;
          (iv) fourth, to the extent all amounts referred to in preceding
clauses (i) through (iii), inclusive, have been paid in full, to repay the
outstanding principal of Revolving Loans (whether or not then due and payable)
and the Qualified Swap Termination Value under Qualified Derivative Obligations,
ratably among the Lenders and the counterparties holding any such Qualified
Derivative Obligations, in proportion to the respective amounts described in
this clause (iv) held by them; and
          (v) fifth, to the extent all amounts referred to in preceding clauses
(i) through (iv), inclusive, have been paid in full, to pay (on a ratable basis)
all other outstanding Obligations then due and payable to the Administrative
Agent, the Collateral Agent, the Lenders and the other holders thereof, under
any of the Credit Documents or otherwise (including, without limitation, the
Swap Termination Value of any Qualified Derivative Obligations (to the extent
not paid

-89-



--------------------------------------------------------------------------------



 



          pursuant to clause (iv) above) and any Banking Product Obligations).
          (e) Each UK Subsidiary shall have entered into a cash management
system in form and substance satisfactory to the Administrative Agent, including
as required under clauses 4.1 and 10 of the UK Debenture.
          (f) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations. In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or Guarantors’ contracts or
obligations relating to the Accounts.
                    5.04 Net Payments — US Borrowers. (a) All payments made by
or on behalf of the US Borrowers hereunder and under any Note will be made
without setoff, counterclaim or other defense. All such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, (i) any
tax imposed on or measured by the net income or profits (including branch
profits taxes) and franchise or similar taxes imposed in lieu of income taxes of
a Lender that holds US Obligations pursuant to the laws of the jurisdiction in
which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein, and (ii) in the case of a Non-U.S. Lender that holds US Obligations
(other than an assignee pursuant to a request by a Borrower under Section 2.13),
any withholding tax that is imposed on amounts payable to such Non-U.S. Lender
at the time such Non-U.S. Lender becomes a party hereto or is attributable to
such Non-U.S. Lender’s failure (other than as a result of a Change in Law) to
comply with Section 5.04(b)) and all interest, penalties or similar liabilities
with respect to such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges or withholding of a similar nature (including any
penalty or interest payable in connection with any failure to pay or any delay
in paying any of the same)(all such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges or withholding of a similar nature (including
any penalty or interest payable in connection with any failure to pay or any
delay in paying any of the same) being referred to collectively as “Taxes”). If
any Taxes are so levied or imposed, the US Borrowers jointly and severally agree
to pay the full amount of such Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any Note, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein or in such Note. If any amounts
are payable in respect of Taxes pursuant to the preceding sentence, the US
Borrowers jointly and severally agree to reimburse each Lender that holds US
Obligations, upon the written request of such Lender, for taxes imposed on or
measured by the net income or profits (including branch profits taxes) and
franchise or similar taxes imposed in lieu of income taxes of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or applicable lending office of such Lender is
located or under the laws of any political subdivision or taxing authority of
any such jurisdiction in which such Lender is organized or in which the
principal office or applicable lending office of such Lender is located and for
any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such

-90-



--------------------------------------------------------------------------------



 



Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence. The US Borrowers will furnish
to the Administrative Agent within 45 days after the date the payment of any
Taxes is due pursuant to Applicable Law certified copies of tax receipts
evidencing such payment by such US Borrowers. The US Borrowers jointly and
severally agree to indemnify and hold harmless each Lender that holds US
Obligations, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for US Federal income tax purposes
(each, a “Non-U.S. Lender”), which holds US Obligations, agrees to deliver to US
Company and the Administrative Agent on or prior to the Effective Date or, in
the case of a Non-U.S. Lender, which holds US Obligations, and that is an
assignee or transferee of an interest under this Agreement pursuant to Section
2.13 or 13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender in each case, only if such Lender is
legally entitled to do so, (i) two accurate and complete original signed copies
of Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to an
exemption under an income tax treaty) (or successor forms) certifying to such
Lender’s entitlement as of such date to an exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, (ii) if such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (or any successor forms) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit H (any such
certificate, a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to an exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note, or (iii) Internal Revenue Service Form W-8IMY
(together with any applicable forms listed in (i) and (ii) of this Section. In
addition, each Lender that holds US Obligations agrees that from time to time
after the Effective Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect, such Lender will deliver (only if such Non-U.S. Lender is legally
entitled to do so) to US Company and the Administrative Agent two new accurate
and complete original signed copies of Internal Revenue Service Form W-8ECI,
Form W-8BEN (with respect to the benefits of any income tax treaty), or Form
W-8BEN (with respect to the portfolio interest exemption) and a
Section 5.04(b)(ii) Certificate, as the case may be, and such other forms
(including Internal Revenue Service Form W-8IMY (together with any applicable
forms listed in (i) and (ii) of this Section)) as may be required in order to
confirm or establish the entitlement of such Lender to a continued exemption
from or reduction in United States withholding tax with respect to payments
under this Agreement and any Note, or such Lender shall immediately notify US
Company and the Administrative Agent of its inability to deliver any such Form
or Certificate, in which case such Lender shall not be required to deliver any
such Form or Certificate pursuant to this Section 5.04(b). Notwithstanding
anything to the contrary contained in Section 5.04(a), but subject to
Section 13.04(b) and the immediately succeeding sentence, each US Borrower shall
be entitled, to the extent it is required to do so by law, to deduct or withhold
income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of (i) any Non-U.S. Lender that holds
US Obligations to the extent that such Lender has not provided to US Company US
Internal Revenue Service Forms that establish a complete exemption from such
deduction or withholding and (ii) any Lender that is not a Non-U.S. Lender and
that holds US Obligations to the extent that such Lender has not provided to US
Company Internal Revenue Services Form W-9 (or successor forms), or other
documentation reasonably satisfactory to US Company, certifying to such Lender’s
exemption from back-up withholding, to the extent required pursuant to
Section 5.04(c). Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 5.04 and except as set forth in
Section 13.04(b), the US

-91-



--------------------------------------------------------------------------------



 



Borrowers jointly and severally agree to pay any additional amounts and to
indemnify each Lender that holds US Obligations in the manner set forth in
Section 5.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any Applicable Law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar taxes.
          (c) Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for US Federal income tax purposes,
which holds US Obligations, agrees to deliver to US Company and the
Administrative Agent, to the extent requested by either US Company or the
Administrative Agent, two accurate and complete original signed copies of
Internal Revenue Services Form W-9 (or successor forms), or other documentation
reasonably satisfactory to US Company, certifying to such Lender’s exemption
from back-up withholding.
                    5.05 Tax Gross Up and Indemnities — UK Subsidiaries.
          (a) Definitions.
     In this Section:
          “ITA” means the United Kingdom Income Tax Act 2007.
          “Party” means a party to this Agreement.
          “Protected Party” means a Lender which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Credit Document.
          “Qualifying Lender” means:
     (i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document and is:

  (A)   a Lender:

  (1)   which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Credit Document; or     (2)   in respect of an advance
made under a Credit Document by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

  (B)   a Lender which is:

  (1)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (2)   a partnership each member of which is:

-92-



--------------------------------------------------------------------------------



 



  (a)   a company so resident in the United Kingdom; or     (b)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act;

  (3)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company; or

  (C)   a Treaty Lender; or

     (ii) a building society (as defined for the purpose of section 880 of the
ITA) making an advance under a Credit Document).
          “Taxes Act” means the United Kingdom Income and Corporation Taxes Act
1988.
          “Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document is either:
          (i) a company resident in the United Kingdom for United Kingdom tax
purposes;
          (ii) a partnership each member of which is:

  (A)   a company so resident in the United Kingdom; or     (B)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or

     (iii) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the Taxes Act) of that
company.
          “Tax Credit” means a credit against, relief or remission for, or
repayment of any Tax.
          “Tax Deduction” means a deduction or withholding for or on account of
Tax from a payment under a Credit Document.

-93-



--------------------------------------------------------------------------------



 



          “Tax Payment” means either the increase in a payment made by a UK
Subsidiary to a Lender under Section 5.05(b) (Tax gross-up) or a payment under
Section 5.05(c) (Tax indemnity).
          “Treaty Lender” means a Lender which:
     (i) is treated as a resident of a Treaty State for the purposes of the
Treaty; and
     (ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.
          “Treaty State” means a jurisdiction having a double taxation agreement
(a “Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.
          “UK Non-Bank Lender” means:
     (i) where a Lender becomes a Party on the day on which this Agreement is
entered into, a Lender listed on Schedule 1.01(a); and
     (ii) where a Lender becomes a Party after the day on which this Agreement
is entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption Agreement which it executes on becoming a Party.
          “VAT” means value added tax as provided for in the United Kingdom
Value Added Tax Act 1994 and any other tax of a similar nature.
     (b) Tax Gross-Up.
     (i) Each UK Subsidiary shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.
     (ii) The UK Company shall promptly upon becoming aware that a UK Subsidiary
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the UK Company and that UK
Subsidiary.
     (iii) If a Tax Deduction is required by law to be made by a UK Subsidiary,
the amount of the payment due from that UK Subsidiary shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.
     (iv) A UK Subsidiary is not required to make an increased payment to a
Lender under paragraph (b)(iii) above for a Tax Deduction in respect of tax
imposed by the United Kingdom from a payment of interest on a Loan, if on the
date on which the payment falls due:

  (A)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in

-94-



--------------------------------------------------------------------------------



 



      the interpretation, administration, or application of) any law or Treaty,
or any published practice or concession of any relevant taxing authority; or    
(B)   (1) the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(B) of the definition of Qualifying Lender;

  (2)   an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA (as that provision has
effect on the date on which the relevant Lender became a Party) which relates to
that payment and that Lender has received from that UK Subsidiary or the UK
Company a certified copy of that Direction; and     (3)   the payment could have
been made to the Lender without any Tax Deduction in the absence of that
Direction; or

  (C)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(B) of the definition of Qualifying Lender and it has not, other than by
reason of any change after the date of this Agreement in (or in the
interpretation, administration, or application of) any law, or any published
practice or concession of any relevant taxing authority, given a Tax
Confirmation to the UK Company; or     (D)   the relevant Lender is a Treaty
Lender and the UK Subsidiary making the payment is able to demonstrate that the
payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under paragraph (g) below.

     (v) If a UK Subsidiary is required to make a Tax Deduction, that UK
Subsidiary shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.
     (vi) Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the UK Subsidiary making that
Tax Deduction shall deliver to the Administrative Agent for the Lender entitled
to the payment evidence reasonably satisfactory to that Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.
     (vii) A Treaty Lender and each UK Subsidiary which makes a payment to which
that Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that UK Subsidiary to obtain authorisation to make
that payment without a Tax Deduction.
     (viii) A UK Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Company by entering
into this Agreement.
     (ix) A UK Non-Bank Lender shall promptly notify the UK Company and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.
     (c) Tax Indemnity.

-95-



--------------------------------------------------------------------------------



 



     (i) The UK Company shall (within three Business Days of demand by the
Administrative Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Credit Document
     (ii) Paragraph (a) above shall not apply:

  (A)   with respect to any Tax assessed on a Lender:

  (1)   under the law of the jurisdiction in which that Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or     (2)   under the law of the
jurisdiction in which that Lender’s lending office is located in respect of
amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender; or

  (B)   to the extent a loss, liability or cost:

  (1)   (A) is compensated for by an increased payment under Section 5.05(b)
(Tax gross-up); or     (2)   would have been compensated for by an increased
payment under Section 5.05(b) (Tax gross-up) but was not so compensated solely
because one of the exclusions in paragraph (d) of Section 5.05(b) (Tax gross-up)
applied.

     (iii) A Protected Party making, or intending to make a claim under
paragraph (a) above shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the UK Company.
     (iv) A Protected Party shall, on receiving a payment from a UK Subsidiary
under this Section 5.05(c), notify the Administrative Agent.

  (d)   Tax Credit.

     If a UK Subsidiary makes a Tax Payment and the relevant Lender determines
that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (b)   that Lender
has obtained, utilised and retained that Tax Credit,

           the Lender shall pay an amount to the UK Subsidiary which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the UK
Subsidiary.

  (e)   Stamp Taxes.

-96-



--------------------------------------------------------------------------------



 



          The UK Company shall pay and, within three Business Days of demand,
indemnify each Lender against any cost, loss or liability that Lender incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Credit Document.
     (f) Value Added Tax.
     (i) All amounts set out, or expressed to be payable under a Credit Document
by any Party to a Lender which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (c) below,
if VAT is chargeable on any supply made by any Lender to any Party under a
Credit Document, that Party shall pay to the Lender (in addition to and at the
same time as paying the consideration) an amount equal to the amount of the VAT
(and such Lender shall promptly provide an appropriate VAT invoice to such
Party).
     (ii) If VAT is chargeable on any supply made by any Lender (the “Supplier”)
to any other Lender (the “Recipient”) under a Credit Document, and any Party
(the “Relevant Party”) is required by the terms of any Credit Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse the Recipient in respect of that consideration),
such Party shall also pay to the Supplier (in addition to and at the same time
as paying such amount) an amount equal to the amount of such VAT. The Recipient
will promptly pay to the Relevant Party an amount equal to any credit or
repayment from the relevant tax authority which it reasonably determines relates
to the VAT chargeable on that supply.
     (iii) Where a Credit Document requires any Party to reimburse a Lender for
any costs or expenses, that Party shall also at the same time pay and indemnify
the Lender against all VAT incurred by the Lender in respect of the costs or
expenses to the extent that the Lender reasonably determines that neither it nor
any other member of any group of which it is a member for VAT purposes is
entitled to credit or repayment from the relevant tax authority in respect of
the VAT.
          SECTION 6. Conditions Precedent to Credit Events on the Initial
Borrowing Date. The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit, on the Initial Borrowing
Date, are subject at the time of the making of such Loans or the issuance of
such Letters of Credit to the satisfaction of the following conditions (provided
that the Loans made on the Initial Borrowing Date in order to (I) fund the
purchase from the holders thereof all of the outstanding Mezzanine Notes and
(II) repay in full, together with all fees and other amounts owing thereon, all
Refinanced Indebtedness outstanding under the Indebtedness described in clause
(i) of the definition of Refinanced Indebtedness (in each case, which such Loans
(the “Pre-Merger Loans”) shall be funded prior to the remaining Loans to be made
on the Initial Borrowing Date) shall (x) not be subject to the conditions set
forth in Sections 6.03(a)(ii), 6.03(d)(ii), 6.03(e), 6.05(b), 6.05(c), 6.05(d)
(other than, in the case of Section 6.05(d), with respect to Indebtedness
described in clause (i) of the definition of Refinanced Indebtedness) and
(y) not be subject to the conditions set forth in Sections 6.04, 6.08, 6.09,
6.10 and 6.11 in so far as they pertain to Target and Target’s Subsidiaries):
                    6.01 Effective Date; Notes. On or prior to the Initial
Borrowing Date, (a) the Effective Date shall have occurred as provided in
Section 13.10 and (b) there shall have been delivered to the Administrative
Agent for the account of each of the Lenders that has requested same the
appropriate Revolving Notes executed by the Borrowers and if requested by the
Swingline Lender, the appropriate Swingline Notes executed by the Borrowers, in
each case, in the amount, maturity and as otherwise provided herein.

-97-



--------------------------------------------------------------------------------



 



                    6.02 Officer‘s Certificate. On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date and signed on behalf of US Company by the chairman of the board,
the chief executive officer, the president or any vice president of US Company,
certifying on behalf of US Company that all of the conditions have been
satisfied on such date.
                    6.03 Opinions of Counsel. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received from Squire Sanders & Dempsey LLP,
counsel to the Credit Parties, opinions addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters (i) set forth in Exhibit I-1-A and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request and (ii) set forth in Exhibit I-1-B and such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.
     (b) On the Initial Borrowing Date, the Administrative Agent shall have
received from White & Case LLP, counsel to the Credit Parties, an opinion
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Initial Borrowing Date covering the matters set forth in
Exhibit I-2 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.
     (c) On the Initial Borrowing Date, the Administrative Agent shall have
received from Kirkland & Ellis LLP, counsel to the Target shareholders, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Initial Borrowing Date covering the matters set forth
in Exhibit I-3 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.
     (d) On the Initial Borrowing Date, the Administrative Agent shall have
received from Squire, Sanders & Dempsey, UK counsel to the Credit Parties, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Initial Borrowing Date covering the matters (i) set
forth in Exhibit I-4-A and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request and
(ii) set forth in Exhibit I-4-A and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request..
     (e) On the Initial Borrowing Date, the Administrative Agent shall have
received from Linklaters LLP, Luxembourg counsel to the Credit Parties, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Initial Borrowing Date covering the matters set forth
in Exhibit I-5 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.
     (f) On the Initial Borrowing Date, the Administrative Agent shall have
received from Lang Michener LLP, Ontario and British Columbia counsel to the
Credit Parties, an opinion addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit I-6 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.
     (g) On the Initial Borrowing Date, the Administrative Agent shall have
received from Morris James LLP, special Delaware counsel, an opinion addressed
to the Administrative Agent, the Collateral Agent, each of the Lenders and the
other parties named therein, and dated the Initial Borrowing Date covering the
matters set forth in Exhibit I-7 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

-98-



--------------------------------------------------------------------------------



 



                    6.04 Company Documents; Proceedings; etc. (a) On the Initial
Borrowing Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Initial Borrowing Date, signed by the chairman of
the board, the chief executive officer, the president, a director, or any vice
president of such Credit Party, and attested to by the secretary or any
assistant secretary of such Credit Party, in the form of Exhibit J with
appropriate insertions, together with copies of the certificate and memorandum
and articles of incorporation or association and by-laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.
          (b) On the Initial Borrowing Date, all limited liability company and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of limited liability company
proceedings, governmental approvals, good standing certificates (if applicable)
and bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper limited liability company or
Governmental Authorities.
                    6.05 Consummation of the Transactions; etc. (a) On the
Initial Borrowing Date and prior to the Mobile Storage Acquisition, US Company
shall have purchased from the holders thereof all of the outstanding Mezzanine
Notes.
          (b) On the Initial Borrowing Date, the Mobile Storage Acquisition
(other than the portion thereof constituting the Subsequent Mergers) shall have
been consummated in accordance with the terms and conditions of the Acquisition
Documents and all Applicable Laws, and no provision of any Acquisition Document
shall have been altered, amended or otherwise changed or supplemented or any
condition therein waived if such alteration, amendment, change, supplement or
waiver would be materially adverse to the interest of the Lenders, in any such
case without the prior written consent of the Joint Bookrunners. On or prior to
the Initial Borrowing Date, (i) the Administrative Agent shall have received
true and correct copies of all Acquisition Documents, in each case certified as
such by an Authorized Officer of US Company, and (ii) all such Acquisition
Documents shall be in full force and effect.
          (c) On the Initial Borrowing Date, the Convertible Preferred Stock
shall have been issued in accordance with the Convertible Preferred Stock
Documents and all Applicable Laws and no provision of any Convertible Preferred
Stock Document shall have been altered, amended or otherwise changed or
supplemented or any condition therein waived if such alteration, amendment,
change, supplement or waiver would be materially adverse to the interest of the
Lenders, in any such case without the prior written consent of the Joint
Bookrunners. On or prior to the Initial Borrowing Date, (i) the Administrative
Agent shall have received true and correct copies of all Convertible Preferred
Stock Documents, in each case certified as such by an Authorized Officer of US
Company, and all such Convertible Preferred Stock Documents shall be in full
force and effect.
          (d) On or prior to the Initial Borrowing Date, all Refinanced
Indebtedness shall have been repaid in full, together with all fees and other
amounts owing thereon, all commitments thereunder shall have been terminated and
all letters of credit issued pursuant thereto shall have been terminated or cash
collateralized in a manner reasonably acceptable to the Administrative Agent. On
the Initial Borrowing Date, all security interests in respect of, and Liens
securing, the Refinanced Indebtedness created pursuant to the security
documentation relating thereto shall have been terminated and released, and the
Administrative Agent shall have received all such releases as may have been
requested by the

-99-



--------------------------------------------------------------------------------



 



Administrative Agent, which releases shall be in form and substance reasonably
satisfactory to the Administrative Agent. Without limiting the foregoing, there
shall have been delivered to the Administrative Agent (i) proper termination
statements (Form UCC-3 or the appropriate equivalent in each relevant
jurisdiction) for filing under the UCC or equivalent statute or regulation of
each relevant jurisdiction where a financing statement or application for
registration (Form UCC-1 or the appropriate equivalent in each relevant
jurisdiction) was filed with respect to US Company, Target or any of their
respective Subsidiaries in connection with the Liens created with respect to the
Refinanced Indebtedness, (ii) terminations or reassignments of any security
interest in, or Lien on, any patents, trademarks, copyrights, or similar
interests of US Company, Target or any of their respective Subsidiaries on which
filings have been made and (iii) terminations of all mortgages, leasehold
mortgages, hypothecs and deeds of trust created with respect to property of US
Company or any of their respective Subsidiaries, in each case, to secure the
obligations under the Refinanced Indebtedness, all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent. After giving
effect to the Transactions, US Company and its Subsidiaries shall have no
outstanding Indebtedness, Indebtedness convertible into Equity Interests, or
other preferred Equity Interests except as set forth on Schedule 8.31.
                    6.06 No Acquisition Agreement Material Adverse Effect. There
shall not have occurred any event, development or circumstance since
December 31, 2007 that has caused or could reasonably be expected to cause a
“Material Adverse Effect” as defined in the Merger Agreement (as in effect on
February 22, 2008), with respect to the Target and its subsidiaries, taken as a
whole.
                    6.07 No Material Adverse Effect on US Company. There shall
not have occurred any event, development or circumstance since December 31, 2007
that has caused or could reasonably be expected to cause a material adverse
effect on the business, operations, results of operations, assets, liabilities
or financial condition of US Company and its Subsidiaries (excluding Target and
its Subsidiaries as constituted immediately prior the Mobile Storage
Acquisition), taken as a whole.
                    6.08 US Pledge Agreement. On the Initial Borrowing Date,
each US Credit Party shall have duly authorized, executed and delivered the US
Pledge Agreement in the form of Exhibit K (as amended, restated, modified and/or
supplemented from time to time, the “US Pledge Agreement”) and shall have
delivered to the Collateral Agent, as pledgee thereunder, all of the US Pledge
Agreement Collateral, if any, referred to therein and then owned by such US
Credit Party, (a) endorsed in blank in the case of promissory notes constituting
US Pledge Agreement Collateral and (b) together with executed and undated
endorsements for transfer in the case of Equity Interests constituting
certificated US Pledge Agreement Collateral, along with evidence that all other
actions necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect and protect the Liens purported to be created by the US
Pledge Agreement have been taken and the US Pledge Agreement shall be in full
force and effect.
                    6.09 UK Share Charge. On the Initial Borrowing Date, each US
Subsidiary directly owning Securities in a UK Subsidiary shall have duly
authorized, executed and delivered the UK Share Charge in the form of Exhibit L
(as amended, restated, modified and/or supplemented from time to time, the “UK
Share Charge”) and shall have delivered to the Collateral Agent, as pledgee
thereunder, all share certificates and blank stock transfer forms required to be
delivered thereunder, along with evidence that all other actions necessary or,
in the reasonable opinion of the Collateral Agent, desirable, to perfect and
protect the Liens purported to be created by the UK Share Charge have been taken
and the UK Share Charge shall be in full force and effect.
                    6.10 US Security Agreement. On the Initial Borrowing Date,
each US Credit Party shall have duly authorized, executed and delivered the US
Security Agreement in the form of Exhibit M, together with:

-100-



--------------------------------------------------------------------------------



 



     (a) proper financing statements (Form UCC-1 or the equivalent) fully
executed for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the Liens purported to be created by the US
Security Agreement;
     (b) certified copies of requests for information or copies (Form UCC-11),
or equivalent reports as of a recent date, listing all effective financing
statements that name US Company, Target or any of their respective Subsidiaries
as debtor and that are filed in the jurisdictions referred to in clause
(a) above and in such other jurisdictions in which Collateral is located on the
Initial Borrowing Date, together with copies of such other financing statements
that name US Company, Target or any of their respective Subsidiaries as debtor
(none of which shall cover any of the Collateral except (i) to the extent
evidencing Permitted Liens or (ii) those in respect of which the Collateral
Agent shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing); provided that failure to obtain the results of such Lien searches shall
not limit the availability of the Loans on the Initial Borrowing Date, so long
as any assets that may be subject to such Lien searches are not included in the
calculation of the US Borrowing Base; and
     (c) evidence of the completion of all other recordings and filings of, or
with respect to, the US Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect and protect
the Liens intended to be created by the US Security Agreement, including control
agreements, access agreements and similar third party agreements as the
Administrative Agent shall reasonably request, and the US Security Agreement
shall be in full force and effect.
                    6.11 UK Debenture. On the Initial Borrowing Date, Mobile
Storage Group, Inc., and each UK Subsidiary shall have duly authorized, executed
and delivered the UK Debenture in the form of Exhibit N, together with all share
certificates, blank stock transfer forms and notices of security to third
parties required to be delivered thereunder along with that all other actions
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect and protect the Liens intended to be created by the UK Debenture have
been taken and the UK Debenture shall be in full force and effect.
                    6.12 Financial Statements; Pro Forma Balance Sheet;
Projections; etc. (a) On or prior to the Initial Borrowing Date, the Arrangers
shall have received (i) audited financial statements of each of US Company and
its Subsidiaries and Target and its Subsidiaries for the fiscal year ended
December 31, 2007, (ii) unaudited quarterly financial statements of US Company
and its Subsidiaries and Target and its Subsidiaries for the most recent fiscal
quarter ended at least 45 days prior to the Initial Borrowing Date, and
(iii) unaudited monthly financial statements of US Company and its Subsidiaries
and Target and its Subsidiaries for the most recent month ended at least 30 days
prior to the Initial Borrowing Date, unless such month end shall also be a
quarter end, in which case only the quarterly financial statements described in
(ii) above need be delivered).
          (b) On the Initial Borrowing Date, the Administrative Agent shall have
received a pro forma balance sheet and related statement of income of US Company
and Target as of and for the twelve-month period ending the most recent
quarter-end occurring at least 45 days prior to the Initial Funding Date in form
reasonably satisfactory to the Arrangers which demonstrates a Debt Ratio of no
more than 4.35:1.00.
                    6.13 Solvency Certificate; Insurance Certificates. On the
Initial Borrowing Date, the Administrative Agent shall have received:

-101-



--------------------------------------------------------------------------------



 



     (a) a solvency certificate from the chief financial officer of US Company
in the form of Exhibit O; and
     (b) certificates of insurance complying with the requirements of
Section 9.03 for the business and properties of US Company and its Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent and
naming the Collateral Agent as an additional insured and/or as loss payee, as
applicable, and stating that such insurance shall not be canceled or materially
revised without at least 30 days’ prior written notice by the insurer to the
Collateral Agent.
                    6.14 Fees, etc. On the Initial Borrowing Date, the Borrowers
shall have paid to the Administrative Agent (and its relevant affiliates), the
Collateral Agent and each Lender all costs, fees and expenses (including,
without limitation, reasonable legal fees and expenses) and other compensation
contemplated hereby and in the Fee Letter payable to the Administrative Agent
(and/or its relevant affiliates), the Collateral Agent or such Lender to the
extent then invoiced.
                    6.15 Initial Borrowing Base Certificate; etc. (a) On the
Initial Borrowing Date, the Administrative Agent shall have received the initial
Borrowing Base Certificate meeting the requirements of Section 9.01(j), which
shall be calculated after giving effect to the Transactions (and the Credit
Events hereunder); and
          (b) On the Initial Borrowing Date, after giving effect to the
Transactions (and the Credit Events hereunder), the Total Borrowing Availability
shall equal or exceed $200,000,000 as shown in the Borrowing Base Certificate
delivered pursuant to (a) above.
                    6.16 No Defaults under Senior Note Indentures. There shall
not exist (on a pro forma basis before and immediately after giving effect to
the Transactions) (i) any default or event of default under the Mobile Storage
Indenture or (ii) any event of default under the Mobile Mini Indenture, in each
case relating to non-payment, bankruptcy, material judgments or negative
covenants.
                    6.17 Patriot Act. On or prior to the Initial Borrowing Date,
the Lenders shall have received from the Credit Parties, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
                    6.18 Notice of Borrowing. Concurrent with the making of the
Pre-Merger Loans, the Administrative Agent shall have received an irrevocable
Notice of Borrowing for each other Loan to be made on the Initial Borrowing Date
necessary to consummate the Mobile Storage Acquisition on the Closing Date and
meeting the requirements of Section 2.03(a) provided that it is understood and
agreed that the making of such additional loans will be subsequent to the making
of the Pre-Merger Loans.
     In determining the satisfaction of the conditions specified in this
Section 6, to the extent any item is required to be satisfactory to any Lender,
such item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction.
          SECTION 7. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Initial Borrowing
Date), and the obligation of each Issuing Lender to issue Letters of Credit
(including Letters of Credit issued on the Initial Borrowing

-102-



--------------------------------------------------------------------------------



 



Date), are subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:
                    7.01 No Default; Representations and Warranties. At the time
of each such Credit Event and also after giving effect thereto (a) except with
respect to the Borrowing on the Initial Borrowing Date, there shall exist no
Default or Event of Default, (b) except as set forth in the immediately
succeeding paragraph below, all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date), other than, with respect to the Borrowing on the Initial
Borrowing Date only, the representations set forth in Section 8.10(e),
Section 8.19 (but only to the extent that such action, suit, proceeding or
investigation relates to the Mobile Storage Acquisition), and Section 8.20,
(c) the Aggregate Exposure shall not exceed the Total Revolving Loan Commitment,
as then in effect, (d) the Aggregate US Exposure shall not exceed the US Maximum
Amount, as then in effect, (e) the Aggregate UK Exposure shall not exceed the UK
Maximum Amount, as then in effect, (f) the Aggregate Exposure shall not exceed
the Aggregate Borrowing Base at such time (based on the most recently delivered
Borrowing Base Certificate) (except in the case of Agent Advances), (g) the
Aggregate US Exposure shall not exceed the US Borrowing Base at such time (based
on the most recently delivered Borrowing Base Certificate) (except in the case
of Agent Advances) and (h) the Aggregate UK Exposure shall not exceed the UK
Borrowing Base at such time (based on the most recently delivered Borrowing Base
Certificate).
     Notwithstanding the foregoing, the only representations concerning the
Target and its Subsidiaries (as constituted prior to the Mobile Storage
Acquisition) in the Credit Documents which shall be a condition to the making of
Loans on the Initial Borrowing Date shall be (i) such of the representations
concerning the Target and is Subsidiaries set forth in the Merger Agreement, but
only to the extent that US Company has the right to terminate its obligations
under the Merger Agreement as a result of the failure of such representations to
be true and correct (determined without regard to whether any notice is required
to be delivered) and (ii) the Specified Representations.
                    7.02 Notice of Borrowing; Letter of Credit Request.
(a) Prior to the making of each Loan (other than a Swingline Loan or a Revolving
Loan made pursuant to a Mandatory Borrowing), the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 2.03(a).
Prior to the making of each Swingline Loan, the Swingline Lender shall have
received the notice referred to in Section 2.03(b)(i) or (ii) as applicable.
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a US Letter of
Credit Request meeting the requirements of Section 3.05 or a UK Letter of Credit
Request meeting the requirements of Section 3.06.
          The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each of US Company and the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Initial Borrowing Date) and
in this Section 7 (with respect to Credit Events on or after the Initial
Borrowing Date) and applicable to such Credit Event are satisfied as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders requesting same and shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders.

-103-



--------------------------------------------------------------------------------



 



          SECTION 8. Representations, Warranties and Agreements. In order to
induce the Agent and the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
each of US Company and each other Credit Party makes the following
representations, warranties and agreements, in each case after giving effect to
the Transactions, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans and the issuance of the
Letters of Credit, with the occurrence of each Credit Event on or after the
Initial Borrowing Date being deemed to constitute a representation and warranty
that the matters specified in this Section 8 are true and correct in all
material respects on and as of the Initial Borrowing Date and on the date of
each such other Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
                    8.01 Organization and Qualification. US Company and each
other Credit Party is a corporation, limited partnership or limited liability
company duly organized, validly existing and in good standing (or the foreign
equivalent of “good standing”, if any, in the relevant foreign jurisdiction)
under the laws of the jurisdiction of its incorporation or organization. US
Company and each other Credit Party is duly qualified and is authorized to do
business and is in good standing (or the foreign equivalent of “good standing”,
if any, in the relevant foreign jurisdiction) as a limited liability company,
limited partnership or corporation, as applicable, in each state or jurisdiction
listed on Schedule 8.01 hereto and in all other states and jurisdictions in
which the failure of such Credit Party to be so qualified would reasonably be
expected to have a Material Adverse Effect.
                    8.02 Power and Authority; No Violation. US Company and each
other Credit Party (a) is duly authorized, has the capacity and is empowered to
enter into, execute, deliver and perform this Agreement and each of the other
Credit Documents to which it is a party and (b) has the power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage. The execution, delivery and performance of
this Agreement and each of the other Credit Documents have been duly authorized
by all necessary corporate or other relevant action and do not and will not
(i) require any consent or approval of the shareholders of US Company or any of
the shareholders, partners or members, as the case may be, of any other Credit
Party other than such consents and approvals which have obtained prior to the
Initial Borrowing Date; (ii) contravene US Company’s or any other Credit Party’s
charter, articles or certificate of incorporation, partnership agreement,
certificate of formation, by-laws, limited liability company agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause US Company or any other Credit Party to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to US
Company or any other Credit Party; (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which US Company or any other Credit Party is a party or
by which it or its properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the properties now owned or hereafter acquired by
US Company or any other Credit Party.
                    8.03 Legally Enforceable Agreement. This Agreement is, and
each of the other Credit Documents when delivered under this Agreement will be,
a legal, valid and binding obligation of each of US Company and each other
Credit Party, in each case to the extent it is a party thereto, enforceable
against it in accordance with its respective terms, except as limited by
applicable bankruptcy or insolvency laws, and by general principles of equity.
                    8.04 Capital Structure. Schedule 8.04 hereto states, as of
the date hereof, (i) the correct name of each of the Subsidiaries of US Company,
its jurisdiction of incorporation or organization and the percentage of its
Voting Stock owned by US Company or a Subsidiary of US

-104-



--------------------------------------------------------------------------------



 



Company, (ii) the name of each of US Company’s and each other Credit Party’s
corporate or joint venture relationships and the nature of the relationship,
(iii) the number and nature of all outstanding Securities of US Company and the
number, nature and holder of Securities of each other Credit Party and (iv) the
number of issued and treasury Securities of US Company. US Company and each
other Credit Party has good title to all of the Securities it purports to own of
each of such Subsidiaries, free and clear in each case of any Lien other than
Permitted Liens. All such Securities have been duly issued and are fully paid
and non-assessable. As of the date hereof, there are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell any Securities or obligations convertible into, or
any powers of attorney relating to any Securities of any of US Company’s direct
or indirect Subsidiaries. Except as set forth on Schedule 8.04, as of the date
hereof, there are no outstanding agreements or instruments binding upon any of
Company’s or any other Credit Party’s partners, members or shareholders, as the
case may be, relating to the ownership of its Securities. On the Initial
Borrowing Date, 100% of the Equity Interests of each Credit Party (other than US
Company) are owned directly or indirectly by US Company.
     8.05 Names. Neither US Company nor any other Credit Party has been known as
or has used any legal, fictitious or trade names except those listed on
Schedule 8.05 hereto as such Schedule may be amended in connection with a
Permitted Acquisition. Except pursuant to the Transactions or in connection with
an Acquisition permitted hereunder consummated after the date hereof, neither US
Company nor any other Credit Party has been the surviving entity of a merger or
consolidation or has acquired all or substantially all of the assets of any
Person. US Company’s and each other Credit Party’s respective states of
incorporation or organization, type of organization and organizational
identification number are set forth on Schedule 8.04 or Schedule 8.05, as such
Schedule may be amended in connection with a Permitted Acquisition. The
respective exact legal names of US Company and each other Credit Party are set
forth on Schedule 8.04, as such Schedule may be amended in connection with a
Permitted Acquisition.
     8.06 Business Locations; Agent for Process. Each of US Company’s and each
other Credit Party’s chief executive office and other places of business are as
listed on Schedule 8.06 hereto, as updated from time to time by US Company.
During the preceding one-year period, neither US Company nor any other Credit
Party has had an office or place of business other than as listed on
Schedule 8.06. All tangible Collateral is and will at all times be kept by US
Company and each other Credit Party in accordance with the applicable Security
Agreement. Except as shown on Schedule 8.06, as of the date hereof, no Inventory
is stored with a bailee, distributor, warehouseman or similar party, nor is any
Inventory consigned to any Person.
     8.07 Title to Properties; Priority of Liens. Except with respect to the
fact that the LKE Joint Accounts are jointly owned by US Company or one of its
Domestic Subsidiaries and the LKE Qualified Intermediary pursuant to the terms
of the LKE Master Exchange, US Company and each other Credit Party has good
record, indefeasible and marketable title to and fee simple ownership of real
property owned by it, or valid leasehold interests in, all of its leased real
property, and good title to all of the Collateral and all of its other Property,
in each case, free and clear of all Liens except Permitted Liens. US Company and
each other Credit Party has paid or discharged all lawful claims which, if
unpaid, might become a Lien against any of US Company’s or such Credit Party’s
Properties that is not a Permitted Lien. The Liens granted to the Collateral
Agent under the Security Documents are First Priority Liens, subject only to
Permitted Liens.
     8.08 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by US Company with respect
to any Account or Accounts of US Company or any other Credit Party. With respect
to each of such Accounts, whether or not such Account is an Eligible Account,
unless otherwise disclosed to Agent in writing:

-105-



--------------------------------------------------------------------------------



 



     (a) It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;
     (b) It arises out of a completed, bona fide sale and delivery of goods or
rendition of services by US Company or the applicable Credit Party, in the
ordinary course of its business and in accordance with the terms and conditions
of all purchase orders, contracts or other documents relating thereto and
forming a part of the contract between US Company or the applicable Credit Party
and the Account Debtor and the Account Debtor is not an Affiliate of US Company
or any other Credit Party;
     (c) It is for a liquidated amount maturing as stated in the invoice
covering such sale or rendition of services;
     (d) There are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to Agent with respect thereto;
     (e) To US Company’s knowledge, the Account Debtor thereunder (1) had the
capacity to contract at the time any contract or other document giving rise to
the Account was executed and (2) such Account Debtor is Solvent; and
     To US Company’s knowledge, there are no proceedings or actions which are
threatened or pending against the Account Debtor thereunder which might result
in any material adverse change in such Account Debtor’s financial condition or
the collectibility of such Account (other than non-material disputes involving
de minimis amounts arising in the ordinary course of business).
                    8.09 Equipment. The Equipment of US Borrower and each other
Credit Party is in good operating condition and repair, ordinary wear and tear
excepted.
                    8.10 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections. (a) (i) The audited Consolidated balance sheet of US
Company as at the last day of its fiscal year ended December 31, 2007 and the
related Consolidated statements of income, retained earnings, stockholders’
equity and cash flows of US Company for its fiscal year ended on such date,
copies of which have been furnished to the Lenders prior to the Initial
Borrowing Date, present fairly in all material respects the consolidated
financial position of US Company at the date of said financial statements and
the Consolidated results of its operations for the respective period covered
thereby. The unaudited Consolidated balance sheet of US Company as at the last
day of its fiscal quarter ended March 31, 2008 and the related Consolidated
statements of income, retained earnings, stockholders’ equity and cash flows of
US Company for the three-month period ended on such date, copies of which in
each case have been furnished to the Lenders prior to the Initial Borrowing
Date, present fairly in all material respects the Consolidated financial
condition of US Company at the date of said financial statements and the
Consolidated results of its operations for the period covered thereby. All of
the foregoing historical financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments (all of which are of a
recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.
               (ii) The audited Consolidated balance sheet of Target as at the
last day of its fiscal year ended December 31, 2007 and the related Consolidated
statements of income, retained earnings, stockholders’ equity and cash flows of
Target for its fiscal year ended on such date, copies of which have been
furnished to the Lenders prior to the Initial Borrowing Date, present fairly in
all material respects the

-106-



--------------------------------------------------------------------------------



 



Consolidated financial position of Target at the date of said financial
statements and the Consolidated results of its operations for the respective
period covered thereby. The unaudited Consolidated balance sheet of Target as at
the last day of its fiscal quarter ended March 31, 2008 and the related
consolidated statements of income, retained earnings, stockholders’ equity and
cash flows of Target for the three-month period ended on such date, copies of
which in each case have been furnished to the Lenders prior to the Initial
Borrowing Date, present fairly in all material respects the Consolidated
financial condition of Target at the date of said financial statements and the
Consolidated results of its operations for the period covered thereby. All of
the foregoing historical financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments (all of which are of a
recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.
               (iii) The pro forma Consolidated financial statements of US
Company and its Subsidiaries as of March 31, 2008 (after giving effect to the
Transactions), copies of which have been furnished to the Lenders prior to the
Initial Borrowing Date, present a good faith estimate of both the pro forma
Consolidated financial condition of US Company and its Subsidiaries as of such
dates and the pro forma Consolidated results of operations of Company and its
Subsidiaries for the periods covered thereby.
               (b) On and as of the Initial Borrowing Date, and after giving
effect to the Transactions and to all Indebtedness (including the Loans) being
incurred or assumed and Liens created by the Credit Parties in connection
therewith, US Company and each of its Subsidiaries is or are Solvent.
               (c) Except as disclosed in the financial statements delivered
pursuant to Section 8.10(a), and except purchase accounting reserves required
pursuant to GAAP and except for the Indebtedness incurred under this Agreement,
there were as of the Initial Borrowing Date no liabilities or obligations with
respect to US Company or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
known to US Company or any of its Subsidiaries (which, either individually or in
the aggregate, could reasonably be expected to be material to US Company and its
Subsidiaries taken as a whole. As of the Initial Borrowing Date, US Company does
not know of any basis for the assertion against it or any of its Subsidiaries of
any liability or obligation of any nature whatsoever that is not fully disclosed
in the financial statements delivered pursuant to Section 8.10(a) or referred to
in the immediately preceding sentence which, either individually or in the
aggregate, could reasonably be expected to be material to US Company and its
Subsidiaries taken as a whole.
               (d) The Projections delivered to the Administrative Agent and the
Lenders prior to the Initial Borrowing Date have been prepared in good faith and
are based on reasonable assumptions, and there are no statements or conclusions
in the Projections which are based upon or include information known to US
Company or its Subsidiaries to be misleading in any material respect or which
fail to take into account material information known to US Company or its
Subsidiaries regarding the matters reported therein. On the Initial Borrowing
Date, US Company and its Subsidiaries believe that the Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results and such differences may be material.
               (e) After giving effect to the Transactions, since December 31,
2007, nothing has occurred that has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect with
respect to the US Company and its Subsidiaries, taken as a whole.

-107-



--------------------------------------------------------------------------------



 



               (f) As of the date hereof, the fiscal year of US Company and each
of its Subsidiaries ends on December 31 of each year.
                    8.11 Full Disclosure. The financial statements referred to
in Section 8.10 hereof do not, nor does this Agreement or any other written
statement of US Company to Administrative Agent or any Lender, contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements contained therein or herein not misleading. There is no fact
which US Company has failed to disclose to Administrative Agent or any Lender in
writing which would reasonably be expected to have a Material Adverse Effect.
                    8.12 Surety Obligations. Except as set forth on
Schedule 8.12, as of the date hereof, neither US Company nor any other Credit
Party is obligated as surety or indemnitor under any surety or similar bond or
other contract issued or entered into to assure payment, performance or
completion of performance of any undertaking or obligation of any Person.
                    8.13 Tax Returns and Payments. Each of US Company and each
of its Subsidiaries has timely filed or caused to be timely filed with the
appropriate Governmental Authority all returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, US Company and/or any of its Subsidiaries.
The Returns accurately reflect all liability for taxes of US Company and its
Subsidiaries, as applicable, for the periods covered thereby. Each of US Company
and each of its Subsidiaries has paid all taxes and assessments payable by it
which have become due, other than those that are being contested in good faith
and adequately disclosed and for which adequate reserves have been established
in accordance with GAAP. There is no action, suit, proceeding, investigation,
audit or claim now pending or, to the knowledge of US Company or any other
Credit Party, threatened by any Governmental Authority regarding any taxes
relating to US Company or any of its Subsidiaries. Neither US Company nor any of
its Subsidiaries has incurred, nor will any of them incur, any tax liability in
connection with the Transactions or any other transactions contemplated hereby
(it being understood that the representation contained in this sentence does not
cover any future tax liabilities of US Company or any of its Subsidiaries
arising as a result of the operation of their businesses in the ordinary course
of business).
                    8.14 Dutch Credit Parties and Luxembourg Subsidiary.
(a) Each of the Dutch Credit Parties conducts (and shall conduct) no operations
and has (and shall have) no assets and no liabilities, in each case,
individually or in the aggregate, with a fair market value in excess of the
Equivalent Amount of €3,000,000, other than in connection with its Obligations
hereunder and other than, with respect to Mobile Mini Holding B.V. only, Equity
Interests of Mobile Mini B.V.
          (b) The Luxembourg Subsidiary conducts no operations and has no
liabilities or assets other than in connection with the Luxembourg Debt (and
shall not conduct any operations or have liabilities or assets) other than in
connection with the Luxembourg Debt and in connection with its Obligations
hereunder.
                    8.15 Intellectual Property, etc. Each of US Company and each
of its Subsidiaries owns or has the right to use all the patents, trademarks,
permits, domain names, service marks, trade names, copyrights, licenses,
franchises, inventions, trade secrets, proprietary information and know-how of
any type, whether or not written (including, but not limited to, rights in
computer programs and databases) and formulas, or rights with respect to the
foregoing, and has obtained assignments of all leases, licenses and other rights
of whatever nature, necessary for the present conduct of its business, without
any known conflict with the rights of others which, or the failure to own or
have which, as the case may be, could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

-108-



--------------------------------------------------------------------------------



 



                    8.16 Government Consents. US Company and each of its
Subsidiaries has, and is in good standing (or the foreign equivalent of “good
standing”, if any, in the relevant foreign jurisdiction) with respect to, all
governmental consents, approvals, licenses, authorizations, permits,
certificates, inspections and franchises necessary to continue to conduct its
business as heretofore or proposed to be conducted by it and to own or lease and
operate its Properties as now owned or leased by it.
                    8.17 Compliance with Laws. US Company and each of its
Subsidiaries has duly complied in all material respects with, and its
Properties, business operations and leaseholds are in compliance in all material
respects with, the provisions of all federal, state, local, foreign and other
laws, rules and regulations applicable to US Company or such Subsidiary, as
applicable, its Properties or the conduct of its business, and there have been
no citations, notices or orders of noncompliance issued to US Company or any of
its Subsidiaries under any such law, rule or regulation. US Company and each of
its Subsidiaries has established and maintains an adequate monitoring system to
insure that it remains in compliance in all material respects with all federal,
state, local, foreign and other rules, laws and regulations applicable to it. No
Inventory has been produced by US Company or any of its Subsidiaries in
violation of the Fair Labor Standards Act (29 USC. §201 et seq.), as amended.
                    8.18 Restrictions. Neither US Company nor any other Credit
Party is a party or subject to any contract or agreement which restricts its
right or ability to incur Indebtedness, other than as set forth on Schedule 8.18
hereto, none of which prohibit the execution of or compliance with this
Agreement or the other Credit Documents by US Company or any other Credit Party,
as applicable. Except as permitted in this Agreement, none of the Collateral is
subject to contractual obligations that may restrict or inhibit Agent’s rights
or abilities to sell or dispose of the Collateral or any part thereof after the
occurrence and during the continuance of an Event of Default.
                    8.19 Litigation. Except as set forth on Schedule 8.19
hereto, there are no actions, suits, proceedings or investigations pending, or
to the knowledge of US Company or any other Credit Party, threatened, against or
involving US Company or any of its Subsidiaries, or the business, operations,
Properties, prospects, profits or condition of US Company or any of its
Subsidiaries which, singly or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. Neither US Company nor any of its Subsidiaries
is in default with respect to any order, writ, injunction, judgment, decree or
rule of any court, governmental authority or arbitration board or tribunal,
which, singly or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
                    8.20 No Defaults. No event has occurred and no condition
exists which would, upon or after the execution and delivery of this Agreement
or each Credit Party’s performance hereunder, constitute a Default or an Event
of Default. Neither US Company nor any other Credit Party is in default in (and
no event has occurred and no condition exists which constitutes, or which the
passage of time or the giving of notice or both would constitute, a default in)
the payment of any Indebtedness to any Person in excess of the lesser of
$5,000,000 or the Equivalent Amount thereof or that amount which would have a
Material Adverse Effect. All Obligations are permitted under the Senior Note
Indentures and the other Senior Note Documents.
                    8.21 Leases. Schedule 8.21 hereto is a complete listing of
all capitalized and operating personal property leases of US Company and the
other Credit Parties and all real property leases of US Company and the other
Credit Parties. US Company and each other Credit Party is in full compliance
with all of the terms of each of its respective capitalized and operating
leases, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect.

-109-



--------------------------------------------------------------------------------



 



                    8.22 [Intentionally Omitted].
                    8.23 Use of Proceeds; Margin Regulations. (a) All proceeds
of the Loans will be used for the working capital, Capital Expenditures,
Permitted Acquisitions and general corporate purposes of US Company and its
Subsidiaries, provided that the proceeds of the Loans shall not be used for
purposes which would constitute unlawful financial assistance for the purposes
of Sections 151 to 158 of the United Kingdom Companies Act of 1985 (as amended
or otherwise re-enacted from time to time).
          (b) No part of any Credit Event (or the proceeds thereof) will be used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X.
                    8.24 Compliance with ERISA. (a) Schedule 8.24 sets forth a
listing of each Plan as of the Initial Borrowing Date. Except as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect: (i) each Plan (and each related trust, insurance
contract or fund) is in compliance with its terms and with all Applicable Laws,
including without limitation ERISA and the Code; (ii) each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received an effective determination letter from the Internal
Revenue Service to the effect that it meets the requirements of Sections 401(a)
and 501(a) of the Code or is comprised of a master or prototype plan that is the
subject of an effective favorable opinion letter from the Internal Revenue
Service; (iii) no Reportable Event has occurred; (iv) no Multiemployer Plan is
insolvent (as defined under ERISA), is in reorganization (as defined under
ERISA) or has been terminated (within the meaning of Title IV of ERISA); (v) no
Plan has an Unfunded Current Liability; (vi) no Plan which is subject to
Section 412 of the Code or Section 302 of ERISA has an accumulated funding
deficiency, within the meaning of such sections of the Code or ERISA, or has
applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (vii) all contributions required to be made
with respect to a Plan and Multiemployer Plan each have been timely made;
(viii) neither US Owner nor any Subsidiary of US Owner nor any ERISA Affiliate
has incurred any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan pursuant to Section 406, 409, 502(i),
502(l), 4062, 4063, 4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code, or to or on account of a Multiemployer Plan pursuant to Section 515,
4201, 4204 or 4212 of ERISA or expects to incur any such liability under any of
the foregoing sections with respect to any Plan or Multiemployer Plan; (ix) no
event has occurred or condition exists which presents a risk to US Company or
any Subsidiary of US Company or any ERISA Affiliate of incurring a liability to
or on account of a Plan or Multiemployer Plan pursuant to the foregoing
provisions of ERISA and the Code; (x) no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA; (xi) no action, suit, proceeding, hearing, audit or investigation
with respect to the administration, operation or the investment of assets of any
Plan (other than routine claims for benefits) is pending, expected or
threatened; (xii) there has been no violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified person with respect to any Plan for
which US Company or any Subsidiary of US Company may be directly or indirectly
liable; (xiii) neither US Company nor any Subsidiary of US Company has filed, or
is considering filing, an application under the Internal Revenue Service
Employee Plans Compliance Resolution System (the “EPCRS”) or the Department of
Labor’s Voluntary Fiduciary Correction Program (the “VFCP”) with respect to any
Plan; (xiv) to the knowledge of US Company and the Credit Parties, no plan
administrator or a “plan official” (as defined under VFCP) of any Multiemployer
Plan has filed, or is considering filing, an application under the EPCRS or the
VFCP with respect to any Multiemployer Plan; (xv) using actuarial assumptions
and computation methods consistent

-110-



--------------------------------------------------------------------------------



 



with Part 1 of subtitle E of Title IV of ERISA, US Company and its Subsidiaries
and its ERISA Affiliates would not incur any liabilities with respect to any
Multiemployer Plans in the event of a complete withdrawal therefrom; (xvi) each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of US
Company, any Subsidiary of US Company, or any ERISA Affiliate has at all times
been operated in compliance with the provisions of Part 6 of subtitle B of Title
I of ERISA and Section 4980B of the Code; (xvii) each group health plan (as
defined in 45 Code of Federal Regulations Section 160.103) which covers or has
covered employees or former employees of US Company or any Subsidiary of US
Company has at all times been operated in compliance with the provisions of the
Health Insurance Portability and Accountability Act of 1996 and the regulations
promulgated thereunder; (xviii) no lien imposed under the Code or ERISA on the
assets of US Company or any Subsidiary of US Company or any ERISA Affiliate
exists on account of any Plan or Multiemployer Plan and no event or condition
has occurred or exists that could reasonably be expected to result in the
imposition of any such lien; (xix) US Company and its Subsidiaries may cease
contributions to or terminate any Plan maintained by any of them without
incurring any liability; and (xx) US Company and its Subsidiaries do not
maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan
the obligations with respect to which could reasonably be expected to have a
Material Adverse Effect on the ability of US Company and its Subsidiaries to
perform their obligations under the Credit Documents to which they are a party.
          (b) Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of any and all Applicable Laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (ii) all contributions required to be made with respect
to a Foreign Pension Plan have been timely made; neither US Company nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of, or withdrawal from, any Foreign Pension Plan; and (iii) the present value of
the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of US Company’s most recently ended
fiscal year on the basis of actuarial assumptions, each of which is reasonable,
did not exceed the current value of the assets of such Foreign Pension Plan
allocable to such benefit liabilities.
                    8.25 Trade Relations. Except as set forth on Section 8.25,
there exists no actual or, to any Credit Party’s knowledge, threatened
termination, cancellation or limitation of, or any modification or change in,
the business relationship between US Company or any other Credit Party and any
customer or any group of customers whose purchases individually or in the
aggregate are material to the business of US Company and the other Credit
Parties (taken as a whole), or with any material supplier, except in each case,
where the same would not reasonably be expected to have a Material Adverse
Effect, and there exists no present condition or state of facts or circumstances
which would prevent US Company or any other Credit Party from conducting such
business after the consummation of the transaction contemplated by this
Agreement in substantially the same manner in which it has heretofore been
conducted.
                    8.26 Security Documents. (a) The provisions of the Security
Agreements are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in all of the
Security Agreement Collateral, and the Collateral Agent, for the benefit of the
Secured Creditors, has (or within 10 days following the Initial Borrowing Date
will have) a fully perfected security interest in all right, title and interest
in all of the Security Agreement Collateral described therein, subject to no
other Liens other than Permitted Liens. The recordation of (i) the Grant of
Security Interest in US Patents and

-111-



--------------------------------------------------------------------------------



 



(ii) the Grant of Security Interest in US Trademarks in the respective form
attached to the US Security Agreement, in each case in the United States Patent
and Trademark Office, together with filings on Form UCC-1 made pursuant to the
Security Agreement, will create, to the extent as may be perfected by such
filings and recordation, a perfected security interest in the United States
trademarks and patents covered by the Security Agreement, and the recordation of
the Grant of Security Interest in US Copyrights in the form attached to the US
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the US Security Agreement, will create,
to the extent as may be perfected by such filings and recordation, a perfected
security interest in the United States copyrights covered by the US Security
Agreement.
          (b) The Liens created under the US Pledge Agreement in favor of the
Collateral Agent, as pledgee thereunder, for the benefit of the Secured
Creditors, constitute perfected Liens in all US Pledge Agreement Collateral,
subject to no Liens of any other Person. No filings or recordings are required
in order to perfect (or maintain the perfection or priority of) the Liens
created in the US Pledge Agreement Collateral under the US Pledge Agreement
other than with respect to that portion of the US Pledge Agreement Collateral
constituting General Intangibles under the UCC.
          (c) Each Mortgage creates, as security for the obligations purported
to be secured thereby, a valid and enforceable perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except that the security interest and mortgage lien
created on such Mortgaged Property may be subject to the Permitted Encumbrances
related thereto) and subject to no other Liens.
                    8.27 Investment Company Act. Neither US Company nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
                    8.28 Representations and Warranties in Other Documents. All
representations and warranties set forth in the other Credit Documents were true
and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Initial Borrowing Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects as of such specified date).
                    8.29 Environmental Matters. (a) Each of US Company and each
of its Subsidiaries is in compliance in material respects with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws. There are no pending or, to the knowledge of US Company or
any other Credit Party, threatened Environmental Claims against US Company or
any of its Subsidiaries or any Real Property owned, leased or operated by US
Company or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by US Company or any of its Subsidiaries of any
Real Property formerly owned, leased or operated by US Company or any of its
Subsidiaries but no longer owned, leased or operated by US Company or any of its
Subsidiaries). There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of US Company or any of its Subsidiaries,
or any Real Property owned, leased or operated by US Company or any of its
Subsidiaries (including any Real Property formerly owned, leased or operated by
US Company or any of its Subsidiaries but no longer owned, leased or operated by
US Company or any of its Subsidiaries) or, to the knowledge of US Company or any
other Credit Party, any property adjoining or adjacent to any such Real Property
that could be reasonably expected (i) to form the basis of an Environmental
Claim against US Company or any of its Subsidiaries or any Real Property owned,

-112-



--------------------------------------------------------------------------------



 



leased or operated by US Company or any of its Subsidiaries or (ii) to cause any
Real Property owned, leased or operated by US Company or any of its Subsidiaries
to be subject to any restrictions on the ownership, lease, occupancy or
transferability of such Real Property by US Company or any of its Subsidiaries
under any applicable Environmental Law.
          (b) To the knowledge of US Company or any of its Subsidiaries,
Hazardous Materials have not at any time been generated, used, treated or stored
on, or transported to or from, or Released on or from, any Real Property owned,
leased or operated by US Company or any of its Subsidiaries or, to the knowledge
of US Company or any other Credit Party, any property adjoining or adjacent to
any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.
          (c) Notwithstanding anything to the contrary in this Section 8.29, the
representations and warranties made in this Section 8.29 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
                    8.30 Employment and Labor Relations. Neither US Company nor
any of its Subsidiaries is engaged in any unfair labor practice that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against US Company or any of its Subsidiaries or, to the knowledge of US Company
or any other Credit Party, threatened against any of them, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is so pending against US Company or
any of its Subsidiaries or, to the knowledge of US Company or any other Credit
Party, threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against US Company or any of its Subsidiaries or, to the
knowledge of US Company or any other Credit Party, threatened against US Company
or any of its Subsidiaries, (c) no union representation question exists with
respect to the employees of US Company or any of its Subsidiaries, (d) no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to the knowledge of US Company or any other Credit Party, threatened
against US Company or any of its Subsidiaries, and (e) no wage and hour
department investigation has been made of US Company or any of its Subsidiaries,
except (with respect to any matter specified in clauses (a) — (e) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.
                    8.31 Indebtedness. Schedule 8.31 sets forth a list of all
Indebtedness (including Contingent Obligations) of US Company and its
Subsidiaries as of the Initial Borrowing Date and which is to remain outstanding
after giving effect to the Transaction (excluding the Obligations), in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Credit Party or any of its Subsidiaries which directly or
indirectly guarantees such debt (all such non-excluded Indebtedness, the
“Existing Indebtedness”).
                    8.32 Insurance. Schedule 8.32 sets forth a listing of all
insurance maintained by US Company and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.
                    8.33 Employee Benefit Plans; Non-Compete Agreements;
Collective Bargaining Agreements; Existing Indebtedness Agreements.
Schedule 8.33 sets forth a list of all Employee Benefit Plans, Non-Compete
Agreements, Collective Bargaining Agreements and Existing Indebtedness
Agreements maintained by US Company and its Subsidiaries as of the Initial
Borrowing Date and which are to remain in effect after giving effect to the
Transactions.

-113-



--------------------------------------------------------------------------------



 



                    8.34 Anti-Terrorism Laws. US Company and its Subsidiaries
are in compliance with the Uniting and Strengthening of America by Providing the
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“Patriot Act”).
                    8.35 UK Financial Assistance. Neither the execution,
delivery and performance of this Agreement (including without limitation the
guarantee in Section 15) and each of the other Credit Documents and Senior Note
Documents to which it is a party nor the incurrence of any obligations or
liabilities (actual or contingent) thereunder by any of the UK Subsidiaries
constitutes or will constitute unlawful financial assistance for the purposes of
sections 151 to 158 (inclusive) of the United Kingdom Companies Act 1985 (as
amended or otherwise re-enacted from time to time).
                    8.36 UK Pensions. To the knowledge of US Company or any of
its Subsidiaries, no UK Subsidiary has ever participated in a UK defined benefit
pension plan or been associated or connected with the employer in relation to a
UK defined benefit pension plan.
          SECTION 9. Affirmative Covenants. Each of US Company and each other
Credit Party hereby covenants and agrees that on and after the Initial Borrowing
Date and until the Total Revolving Loan Commitment and all Letters of Credit
have terminated and the Loans, Notes and Unpaid US Drawings and Unpaid UK
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full in
cash:
                    9.01 Information Covenants. US Company will furnish to each
Lender:
     (a) Monthly Reports. As soon as available, but not later than 30 days after
the end of each month hereafter, excluding the last month of each fiscal quarter
of US Company’s, unaudited interim financial statements (including, but not
limited to, balance sheet, income statement and statement of cash flows) of US
Company and its Subsidiaries as of the end of such month and of the portion of
the fiscal year then elapsed, on a Consolidated basis, certified by the
principal financial officer or principal accounting officer of US Company as
prepared in accordance with GAAP and fairly presenting in all material respects
the financial position and results of operations of US Company and its
Subsidiaries for such month and period (subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes)
and, at the request of the Administrative Agent, unaudited interim financial
statements on a consolidating basis (A) with respect to US Company and its
Domestic Subsidiaries, on the one hand and (B) the US Company’s Foreign
Subsidiaries, on the other hand, in each case in a form consistent with US
Company’s historical practices of preparation of consolidating financial
statements.
     (b) Quarterly Financial Statements. As soon as available, but not later
than 45 days after the end of each fiscal quarter of US Company, excluding the
last quarter of US Company’s fiscal year, unaudited quarterly financial
statements (including, but not limited to, balance sheet, income statement and
statement of cash flows) of US Company and its Subsidiaries as of the end of
such fiscal quarter, on a Consolidated basis, certified by the principal
financial officer or principal accounting officer of US Company as prepared in
accordance with GAAP and fairly presenting in all material respects the
financial position and results of operations of US Company and its Subsidiaries
for such fiscal quarter and period (subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes)
and, at the request of the Administrative Agent, unaudited interim financial
statements on a consolidating basis (A) with respect to US Company and its
Domestic Subsidiaries, on the one hand and (B) the US

-114-



--------------------------------------------------------------------------------



 



Company’s Foreign Subsidiaries, on the other hand, in each case in a form
consistent with US Company’s historical practices of preparation of
consolidating financial statements. In addition, at the time of the delivery of
the foregoing financial statements, US Company will deliver to the Collateral
Agent such information and/or documents relating to intellectual property of the
Credit Parties as may be required pursuant to the terms of the Security
Agreements.
     (c) Annual Financial Statements. As soon as available, but not later than
90 days after the close of each fiscal year of US Company, unqualified (except
for a qualification for a change in accounting principles with which the
accountant concurs) audited financial statements (including, but not limited to,
balance sheet, income statement and statement of cash flows) of US Company and
its Subsidiaries as of the end of such year, on a Consolidated basis, certified
by a firm of independent certified public accountants of recognized standing
selected by US Company but reasonably acceptable to Administrative Agent,
together with, at the request of the Administrative Agent, unaudited
consolidating balance sheets, income statements and statements of cash flows
(A) with respect to US Company and its Domestic Subsidiaries, on the one hand
and (B) the US Company’s Foreign Subsidiaries, on the other hand, and, within a
reasonable time thereafter a copy of any management letter issued in connection
therewith.
     (d) [Intentionally Omitted].
     (e) Compliance Certificates. Concurrently with the delivery of the
financial statements described in clause (c) of this Section 9.01, US Company
shall forward to Agent a copy of the accountants’ letter to US Company’s
management (if any) that is prepared in connection with such financial
statements. Concurrently with the delivery of the financial statements described
in paragraph (b) and (c) of this Section 9.01, or more frequently if reasonably
requested by Agent, US Company shall cause to be prepared and furnished to Agent
a Compliance Certificate in the form of Exhibit P hereto executed by the Chief
Financial Officer or principal accounting officer of US Company. To the extent
any deliverable described in Section 9.01(b) or (c) is contained in a 10-Q or
10-K which is delivered to the Agent and each Lender pursuant to
Section 9.01(i), US Company’s obligation to deliver such item shall be deemed
satisfied.
     (f) Notice of Default, Litigation and Material Adverse Effect.
(i) Promptly, and in any event within three Business Days after any officer of
US Company or any of its Subsidiaries obtains knowledge thereof, notice of the
occurrence of any event which constitutes a Default or an Event of Default, and
(ii) promptly, and in any event within five Business Days after any officer of
US Company or any of its Subsidiaries obtains knowledge thereof, notice of
(A) any litigation or governmental investigation or proceeding pending against
US Company or any of its Subsidiaries which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect, or (B) any other event, change or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect.
     (g) Notice of Material Changes. Promptly notify Agent in writing of the
occurrence of any event or the existence of any fact that, in either case, is
known to US Company or any other Credit Party, which renders any representation
or warranty in this Agreement or any of the other Credit Documents inaccurate,
incomplete or misleading in any material respect as of the date made or remade.
In addition, US Company agrees to provide Agent with (i) 10 Business Days’ prior
written notice of (1) any change in the legal name of US Company or any other
Credit Party, (2) the adoption by US Company or any other Credit Party of any
new fictitious name or trade name and (3) any change in the chief executive
office of US Company or any other Credit Party, and (ii) prompt written notice
of any change in the information disclosed in any

-115-



--------------------------------------------------------------------------------



 



Schedule hereto (which notice shall be deemed given in respect of information
set forth within any periodic report filed by US Company with the SEC pursuant
to Section 13 or 15 of the Securities Exchange Act of 1934, as amended, upon
delivery of notice to the Administrative Agent of such filing), in each case
after giving effect to the materiality limits and Material Adverse Effect
qualifications contained therein.
     (h) Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials, reports, and,
with respect to (ii) below, notices, if any, which US Company or any of its
Subsidiaries shall (i) publicly file with the SEC, or any national securities
exchange, or (ii) deliver to holders (or any trustee, agent or other
representative therefor) of the Convertible Preferred Stock or any of its
material Indebtedness pursuant to the terms of the documentation governing the
same, in each case, if the same is not available in the SEC’s EDGAR database or,
if so available, US Company has not delivered notice of such filing with the SEC
to the Administrative Agent.
     (i) Environmental Matters. Promptly after any officer of US Company or any
of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:
     (i) any pending or threatened Environmental Claim against US Company or any
of its Subsidiaries or any Real Property owned, leased or operated by US Company
or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Real Property
owned, leased or operated by US Company or any of its Subsidiaries that
(A) results in noncompliance by US Company or any of its Subsidiaries with any
applicable Environmental Law or (B) could reasonably be expected to form the
basis of an Environmental Claim against US Company or any of its Subsidiaries or
any such Real Property;
     (iii) any condition or occurrence on any Real Property owned, leased or
operated by US Company or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by US Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by US Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event US Company shall deliver to each Lender all notices received
by US Company or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA which identify US Company or any of its
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify US Company or any of its Subsidiaries of potential liability
under CERCLA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and US
Company’ or such Subsidiary’s response thereto. In addition to the foregoing,
prior to inclusion of any Eligible Real Property in the US Borrowing Base,

-116-



--------------------------------------------------------------------------------



 



provide the Administrative Agent with environmental reports, in form and
substance satisfactory to the Administrative Agent and Required Lenders and from
a firm satisfactory to Administrative Agent, relating to the properties owned by
US Company or any of its Subsidiaries.
     (j) Borrowing Base Certificate. (i) On the Initial Borrowing Date, (ii) not
later than 5:00 P.M. (New York time) on or before the 15th day of each month
thereafter (or at such other times as the Administrative Agent may reasonably
request), (iii) at the time of the consummation of a Permitted Acquisition,
(vi) on a weekly basis during a Compliance Period, and (v) at such other times
as US Company may elect, a borrowing base certificate setting forth the
Borrowing Base (in each case with supporting calculations in reasonably detail)
substantially in the form of Exhibit Q (each, a “Borrowing Base Certificate”),
which shall be prepared (A) as of May 31, 2008 in the case of the initial
Borrowing Base Certificate and (B) as of the last Business Day of the preceding
month in the case of each subsequent Borrowing Base Certificate (but adjusted,
in the case of a Borrowing Base Certificate delivered in connection with a
Permitted Acquisition, to reflect any Eligible Accounts, Eligible Inventory,
Eligible Machinery and Equipment and Eligible Real Property acquired by a
Borrowing Base Party pursuant to such Permitted Acquisition) (or, if any such
Borrowing Base Certificate is delivered more frequently than monthly, as of the
last Business Day of the week preceding such delivery). Each such Borrowing Base
Certificate shall include the then applicable, marked-to-market Swap Termination
Value which the Borrower intends be treated as a Qualified Swap Termination
Value for purposes of Section 5.03(d), and all such supporting information as
may be reasonably requested from time to time by the Administrative Agent.
     (k) Notice of Compliance Period. Promptly, and in any event within two
Business Days after any officer of US Company or any of its Subsidiaries obtains
knowledge thereof, notice of the commencement of a Compliance Period.
     (l) Material Real Property. Promptly upon, and in any event within ten
Business Days after, US Company or any other Credit Party acquires any Real
Property the Fair Market Value of which is equal to or greater than $2,500,000
or the Equivalent Amount thereof, notice of such acquisition, together with US
Company’ good faith determination of the Fair Market Value thereof.
     (m) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to US Company or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
                    9.02 Books, Records and Inspections; Field Examinations;
Appraisals; Records and Reports of Inventory, Machinery and Equipment. (a) US
Company will, and will cause each of its Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP of all financial transactions in relation to its business and activities.
US Company will, and will cause each of its Subsidiaries to, permit
representatives of Agent, and during the continuation of any Compliance Period,
Default or Event of Default, any Lender, from time to time, as often as may be
reasonably requested, but only during normal business hours, (i) to visit and
inspect the Properties of US Company and each of its Subsidiaries (including the
Collateral), inspect, audit and make extracts from their books and records, and
discuss with their officers, their employees and their independent accountants,
US Company’s and each of its Subsidiaries’ business, assets, liabilities,
financial condition, business prospects and results of operations and (ii) to
verify Eligible Accounts, Eligible Machinery and Equipment, Eligible Inventory
and Eligible Real Property. Neither Agent nor any Lender shall have any duty to
make any such inspection and shall not incur any liability by reason of its
failure to conduct or delay in conducting any such inspection. Agent, if no
Default or Event of Default

-117-



--------------------------------------------------------------------------------



 



then exists, shall give US Company reasonable prior notice of any such
inspection or audit. Without limiting the foregoing, US Company will participate
and will cause its key management personnel to participate in a meeting with
Agent and Lenders at least once during each year or more frequently, as Agent
may reasonably request (except that during the continuation of an Event of
Default such meetings may be held more frequently as requested by Agent or
Required Lenders), which meeting(s) shall be held at such times and such places
as may be reasonably requested by Agent.
          (b) In addition to Section 9.02(a), (i) in the case of succeeding
sub-clause (x), at least once during each fiscal year of US Company, (ii) in the
case of succeeding sub-clause (y), at least once, and at the discretion of the
Administrative Agent, at least twice, in each fiscal year of US Company, and
(iii) in the case of either succeeding sub-clause (x) or (y) at any time that a
Compliance Period is in effect or any Event of Default exists, as often as the
Administrative Agent may reasonably request, US Company will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or any third-party appraiser or consultant reasonably
satisfactory to the Administrative Agent and the Collateral Agent to visit and
inspect (at the Borrowers’ joint and several expense), under guidance of
officers of US Company or such Subsidiary, any of the properties of US Company
or such Subsidiary and to verify Eligible Accounts, Eligible Machinery and
Equipment, Eligible Inventory and/or Eligible Real Property in order to complete
(x) an appraisal of the Eligible Goods Inventory, Eligible Machinery and
Equipment and/or Eligible Real Property of the Borrowing Base Parties and (y) a
collateral examination of the Borrowing Base Parties, and in connection
therewith US Company shall provide Administrative Agent and any field examiner
or appraiser reasonable access to the books and records and the Collateral and
shall cooperate with such field examiner or appraiser with respect to the
foregoing.
          (c) When reasonably requested by Administrative Agent, US Company
shall, and cause each of its Subsidiaries to, provide the following to
Administrative Agent, with a copy to any Lender which requests delivery (which,
at US Company’s election, may be made by email or other electronic means of
communication, or by web posting) of such reports: a report of Eligible
Container Fleet Inventory and Eligible Trailer Fleet Inventory by category and
by item (in detail), a report of Inventory, based upon a physical count, which
shall describe Inventory of the Borrowing Base Parties by category and by item
(in detail) and report the then appraised value of such Inventory, and a report
of Equipment which shall describe Borrower’s and Guarantors’ Equipment (in
detail) and report the then appraised value of such Equipment.
          (d) US Company shall, and shall cause its Subsidiaries to, keep
records of its Inventory and Equipment, which records shall be complete and
accurate in all material respects. Borrower shall furnish to Agent and Lenders
updates of Schedule 1.01(b) and Inventory and Equipment reports concurrently
with the delivery of each Borrowing Base Certificate or more frequently as
requested by Administrative Agent, which reports will be in such other format
and detail as Administrative Agent shall request and shall include (a) a current
list of all locations of Inventory and Equipment of US Company and its
Subsidiaries and (b) a list of all Inventory and Equipment of US Company and its
Subsidiaries which are Motor Vehicles, which list shall specify the certificate
of title holder (or the equivalent), the vehicle identification number (or
equivalent) and the state or province (or equivalent) in which such Inventory or
Equipment is located. US Company shall conduct a physical inventory of all
container Inventory on premises owned or leased by US Company or any of its
Subsidiaries no less frequently than monthly and shall provide to Administrative
Agent on request a report based on each such physical inventory promptly
thereafter, together with such supporting information as Administrative Agent
shall reasonably request.
                    9.03 Maintenance of Property; Insurance. (a) US Company
will, and will cause each of its Subsidiaries to, (i) keep all property
necessary to the business of US Company and

-118-



--------------------------------------------------------------------------------



 



its Subsidiaries in good working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty events, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as US Company and its Subsidiaries, and
(iii) furnish to the Administrative Agent, upon its request therefor, full
information as to the insurance carried. Such insurance shall include physical
damage insurance on all real and personal property (whether now owned or
hereafter acquired) on an all risk basis and business interruption insurance.
The provisions of this Section 9.03 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance. In addition to the foregoing, US Company and the
Borrowers acknowledge and agree that (x) the Administrative Agent has the right,
on an annual basis, to review the insurance then being maintained by US Company
and its Subsidiaries and to require US Company and its Subsidiaries to increase
their levels of coverage from that which then exists to the extent that the
Administrative Agent has a reasonable basis to require same and (y) it will,
within 30 days following such a request by the Administrative Agent, obtain such
increased insurance coverage.
          (b) US Company will, and will cause each of its Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by US Company and/or such
Subsidiaries) (i) shall be endorsed to the Collateral Agent’s satisfaction for
the benefit of the Collateral Agent (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured), (ii) shall state
that such insurance policies shall not be canceled without at least 30 days’
prior written notice thereof by the respective insurer to the Collateral Agent,
(iii) shall provide that the respective insurers irrevocably waive any and all
rights of subrogation with respect to the Collateral Agent and the other Secured
Creditors, and (iv) shall be deposited with the Collateral Agent.
          (c) If US Company or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or if US Company or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and the Borrowers jointly and
severally agree to reimburse the Administrative Agent for all costs and expenses
of procuring such insurance.
                    9.04 Administration of Equipment; Maintenance of Equipment.
(a) US Company shall, and shall cause its Subsidiaries to, keep records of its
Equipment which shall be complete and accurate in all material respects
itemizing and describing the kind, type, quality, quantity and book value of its
Equipment and all dispositions made in accordance with this Agreement, and US
Company shall, and shall cause its Subsidiaries to, furnish Administrative Agent
with a current schedule containing the foregoing information on at least an
annual basis and more often if reasonably requested by Administrative Agent.
Promptly after the reasonable request therefore by Administrative Agent, US
Company shall deliver to Administrative Agent any and all evidence of ownership,
if any, of any Equipment.
     (b) US Company shall, and shall cause its Subsidiaries to, make or cause to
be made all necessary replacements of and repairs to Equipment so that the
operating efficiency thereof shall be maintained and preserved, reasonable wear
and tear excepted, except where the failure to so maintain the same would not
reasonably be expected to have a Material Adverse Effect. US Company will not,
and will not allow any other Credit Party to, permit any Equipment to become
affixed to any Real Property leased to US Company or any other Credit Party so
that an interest arises therein under the real estate laws of the applicable
jurisdiction unless the landlord of such Real Property has executed a landlord
waiver or leasehold mortgage in favor of and in form reasonably acceptable to
Administrative Agent, and US Company will not permit, nor will it

-119-



--------------------------------------------------------------------------------



 



allow any other Credit Party to permit, any of the Equipment of US Company or
any other Credit Party to become an accession to any personal Property other
than Equipment that is subject to First Priority (except for Permitted Liens)
Liens in favor of Administrative Agent.
                    9.05 Existence; Franchises. US Company will, and will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses, permits, copyrights, trademarks and patents;
provided, however, that nothing in this Section 9.05 shall prevent (a) sales of
assets and other transactions by US Company or any of its Subsidiaries in
accordance with Section 10.03, (b) the withdrawal by US Company or any of its
Subsidiaries of its qualification as a foreign limited liability company (or
other applicable entity) in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (c) dissolution of the Luxembourg Subsidiary so long
as, in the case of clause (c) only, all of the following conditions are met:
(1) no Default or Event of Default shall exist at the time of such dissolution
and after giving effect to such dissolution, (2) any Subsidiary of the UK
Company that assumes any of the rights or obligations under the Luxembourg Debt
in connection with the transactions that effect such dissolution shall become a
UK Guarantor and shall become a party to each of the Credit Documents to which
the UK Company, UK-LP or the Luxembourg Subsidiary, as applicable, was a party
immediately prior to the dissolution of the Luxembourg Subsidiary, (3) all other
Liens under the Security Documents in favor of the Administrative Agent
immediately prior to the dissolution of the Luxembourg Subsidiary shall remain
perfected, and the Borrowers shall cause any Subsidiary of the UK Company that
assumes any rights or obligations under the Luxembourg Debt in connection with
the transactions that effect such dissolution to execute and deliver to the
Administrative Agent such documents, instruments, financing statements, and
amendments to Credit Documents as the Administrative Agent may reasonably
request to continue the perfection of such Liens, (4) such dissolution shall not
result in any Indebtedness permitted to be incurred pursuant to, and incurred in
compliance with, Section 10.04(1) hereof; and (5) such dissolution shall
otherwise not create any covenants, undertakings or obligations on the part of
any Credit Party any more onerous than the covenants, undertakings or
obligations contained in the Luxembourg Debt.
                    9.06 Compliance with Statutes, etc. US Company will, and
will cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property in any jurisdiction (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
                    9.07 Compliance with Environmental Laws. (a) US Company will
comply, and will cause each of its Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, the ownership,
lease or use of its Real Property now or hereafter owned, leased or operated by
US Company or any of its Subsidiaries, except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, and will keep or cause to
be kept all such Real Property free and clear of any Liens imposed pursuant to
such Environmental Laws. Neither US Company nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by US Company or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any such Real Property, except for Hazardous Materials generated,
used, treated, stored, Released or disposed of at any such Real Properties in
compliance in all material respects with all applicable Environmental Laws and
as required in connection with the normal operation, use and maintenance of the
business or operations of US Company or any of its Subsidiaries.

-120-



--------------------------------------------------------------------------------



 



          (b) (i) After the receipt by the Administrative Agent or any Lender of
any notice of the type described in Section 9.01(i), (ii) at any time that US
Company or any of its Subsidiaries are not in compliance with Section 9.07(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, the Borrowers
will provide, at the sole joint and several expense of the Borrowers and at the
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by US Company or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrowers
fail to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrowers on a joint and several basis, and the Borrowers shall grant and hereby
grant to the Administrative Agent and the Lenders and their respective agents
access to such Real Property and specifically grant the Administrative Agent and
the Lenders an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment at any reasonable time upon reasonable
notice to US Company, all at the sole joint and several expense of the
Borrowers.
                    9.08 ERISA. (a) As soon as possible and, in any event,
within ten (10) days after US Company, any Subsidiary of US Company or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
ERISA matters, US Company will deliver to each of the Lenders a certificate of
any Authorized Officer of US Company setting forth the full details as to such
occurrence and the action, if any, that US Company, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by US Company, such Subsidiary, the
Plan administrator or such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan or Multiemployer Plan participant and any
notices received by US Company, such Subsidiary or ERISA Affiliate from the PBGC
or any other Governmental Authority, or a Plan or Multiemployer Plan participant
with respect thereto: that a Reportable Event has occurred (except to the extent
that US Company has previously delivered to the Lenders a certificate and
notices (if any) concerning such event pursuant to the next clause hereof); that
a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan or Multiemployer Plan; that
any contribution required to be made with respect to a Plan, Multiemployer Plan
or Foreign Pension Plan has not been timely made; that a Plan has been
terminated or a Multiemployer Plan has been reorganized, partitioned or declared
insolvent under Title IV of ERISA; that a Plan has an Unfunded Current
Liability; that proceedings have been instituted to terminate or appoint a
trustee to administer a Plan which is subject to Title IV of ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Multiemployer Plan; that US Company, any Subsidiary
of US Company or any ERISA Affiliate will or may incur any liability (including
any indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064 or 4069
of ERISA, or to or on account of a Multiemployer Plan under Section 4201, 4204
or 4212 of ERISA or with respect to a Plan under Section 401(a)(29), 4971, 4975
or 4980 of the Code or Section 409, 502(i) or 502(l) of ERISA or with respect to
a group health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2)
of the Code or 45 Code of Federal Regulations Section 160.103) under
Section 4980B of the Code and/or the Health Insurance Portability and
Accountability Act of 1996; or that US Company or any Subsidiary of US Company
may incur any liability pursuant to

-121-



--------------------------------------------------------------------------------



 



any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA). US Company will deliver to each of the
Lenders (i) a copy of each funding waiver request filed with the Internal
Revenue Service or any other Governmental Authority with respect to any Plan and
all communications received by US Company, any Subsidiary of US Company or any
ERISA Affiliate from the Internal Revenue Service or any other Governmental
Authority with respect to such Plan of US Company, any Subsidiary of US Company
or any ERISA Affiliate, (ii) copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA and (iii) upon the request of the Administrative Agent,
a complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the US
Department of Labor. In addition to any certificates or notices delivered to the
Lenders pursuant to the first sentence hereof, copies of annual reports and any
records, documents or other information required to be furnished to the PBGC,
and any material notices received by US Company, any Subsidiary of US Company or
any ERISA Affiliate with respect to any Plan or Foreign Pension Plan or received
from any government agency or plan administrator or sponsor or trustee with
respect to any Multiemployer Plan, shall be delivered to the Lenders no later
than ten (10) days after the date such annual report has been filed or such
records, documents and/or information has been furnished to the PBGC or such
notice has been received by US Company, the Subsidiary or the ERISA Affiliate,
as applicable.
          (b) US Company and each of its applicable Subsidiaries shall ensure
that all Foreign Pension Plans administered by it or into which it makes
payments obtains or retains (as applicable) registered status under and as
required by Applicable Law and is administered in a timely manner in all
respects in compliance with all Applicable Laws, except where the failure to do
any of the foregoing, either individually or in the aggregate, could not be
reasonably likely to result in a Material Adverse Effect.
                    9.09 End of Fiscal Years; Fiscal Quarters. US Company will
cause (i) its and each of its Subsidiaries’ fiscal years to end on December 31
of each calendar year and (ii) its and each of its Subsidiaries’ fiscal quarters
to end on March 31, June 30, September 30 and December 31 of each calendar year.
                    9.10 Performance of Obligations. US Company will, and will
cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, indenture, security agreement, loan agreement or credit
agreement and each other agreement, contract or instrument by which it is bound,
except such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
                    9.11 Payment of Taxes. US Company will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of US
Company or any of its Subsidiaries not otherwise permitted under Section 10.02;
provided that neither US Company nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with GAAP.
                    9.12 Use of Proceeds. The Borrowers will use the proceeds of
the Loans only as provided in Section 8.23.

-122-



--------------------------------------------------------------------------------



 



                    9.13 Additional Security; Further Assurances; etc. (a) US
Company will, and will cause each other Credit Party to, grant to the Collateral
Agent for the benefit of the Secured Creditors Liens, hypothecs and Mortgages in
such assets and owned Real Property of US Company and such other Credit Party as
are not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”). All such Liens, hypothecs
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the Administrative Agent and shall constitute valid and
enforceable perfected Liens, hypothecations and Mortgages superior to and prior
to the rights of all third Persons and enforceable against third parties and
subject to no other Liens except for Permitted Liens or, in the case of Real
Property, the Permitted Encumbrances related thereto (provided that
Administrative Agent’s Liens on the LKE Joint Accounts need not be perfected).
The Additional Security Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full. In connection with the delivery of any Mortgage, US Company
will, and will cause each other Credit Party to, to the extent reasonably
requested from time to time by the Administrative Agent or the Required Lenders,
deliver (i) a Mortgage Policy issued by a title insurer reasonably satisfactory
to the Administrative Agent, in form and substance and in an amount reasonably
satisfactory to the Administrative Agent insuring that the Mortgage is a valid
and enforceable First Priority Lien on the respective property other than
Permitted Encumbrances, (ii) a then current A.L.T.A. survey, certified to the
Administrative Agent by a licensed surveyor sufficient to allow the issuer of
the Mortgage Policy to issue such Mortgage Policy without a survey exception,
(iii) an environmental site assessment prepared by a qualified firm reasonably
acceptable to the Agent, in form and substance satisfactory to the
Administrative Agent and (iv) a certificate in a form reasonably acceptable to
the Administrative Agent indicating that the property is not in a flood zone, or
if the property is in a flood zone, evidence that appropriate insurance
reasonable acceptable to the Administrative Agent has been obtained.
Notwithstanding the foregoing, this Section 9.13(a) shall not apply to (and US
Company and the other Credit Parties shall not be required to grant a Mortgage
in) any Real Property the Fair Market Value of which is less than $2,500,000 or
the Equivalent Amount thereof.
          (b) US Company will, and will cause each of the other Credit Parties
to, at the expense of US Company, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, US Company will, and will
cause the other Credit Parties to, deliver to the Collateral Agent such opinions
of counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 9.13 has
been complied with.
          (c) If the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Real Property of US Company and the other Credit
Parties constituting Collateral, US Company will, at its own expense, provide to
the Administrative Agent appraisals which satisfy the applicable requirements of
the Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

-123-



--------------------------------------------------------------------------------



 



          (d) US Company agrees that each action required by clauses (a) through
(c) of this Section 9.13 shall be completed as soon as possible, but in no event
later than 60 days after such action is requested to be taken by the
Administrative Agent or the Required Lenders; provided that, in no event will US
Company or any of its Subsidiaries be required to take any action, other than
using its commercially reasonable efforts, to obtain consents from third parties
with respect to its compliance with this Section.
          (e) Notwithstanding anything contained in this Section 9.13 or this
Agreement to the contrary, in no event shall (i) the assets of any of the UK
Company or any other Foreign Subsidiary be pledged to secure the US Obligations
or (b) more than 65% of the voting securities of any Foreign Subsidiary held by
the US Company or any Domestic Subsidiary be pledged to secure the US
Obligations.
          (f) Each Subsidiary that is a Domestic Subsidiary (other than any
holding company or shell company without any assets constituting a portion of
the Borrowing Base and other than any other Subsidiary reasonably agreed by the
Administrative Agent) shall become a party to this Agreement as a US Borrower on
or prior to the date which is 21 days following the Closing Date, in each case
by executing and delivering to the Administrative Agent a counterpart of a
Joinder Agreement, and delivering to the Administrative Agent a counterpart to
each US Revolving Note and the US Swingline Note.
          (g) Each Subsidiary that is a UK Subsidiary (other than any holding
company or shell company without any assets constituting a portion of the
Borrowing Base and other than any other Subsidiary reasonably agreed by the
Administrative Agent) shall become a party to this Agreement as a UK Borrower on
or prior to the date which is 21 days following the Closing Date, in each case
by executing and delivering to the Administrative Agent a counterpart of a
Joinder Agreement and delivering to the Administrative Agent a counterpart to
each UK Revolving Note and the UK Swingline Note.
                    9.14 Convertible Preferred Stock. US Company will pay all
dividends on its Convertible Preferred Stock solely through the issuance of
additional shares of such Convertible Preferred Stock (but not in cash or Cash
Equivalents or other Property).
                    9.15 Projections. US Company shall, no later than 60 days
after the end of each fiscal year of US Company, deliver to Administrative Agent
Projections of US Company and each of its Subsidiaries for the forthcoming three
(3) fiscal years, month by month (including, but not limited to, projected
balance sheets, income statements, statements of cash flows and Total Borrowing
Availability, US Borrowing Availability, UK Borrowing Availability and
calculations of projected covenant compliance other than compliance with
Section 10.27 (Minimum Utilization).
                    9.16 Landlord, Processor and Storage Agreements. US Company
shall provide Administrative Agent on request with copies of all agreements
between US Company or any other Credit Party and any landlord, processor,
distributor, warehouseman or consignee which owns any premises at which any
Collateral may, from time to time, be kept.
                    9.17 Deposit and Brokerage Accounts. For each deposit
account or brokerage account that US Company or any other Credit Party that is a
Domestic Subsidiary of US Company at any time opens or maintains (including,
without limitation, any LKE Joint Account, but excluding any account for which
such a Cash Management Control Agreement is expressly not required pursuant to
Section 3.9 of the US Security Agreement), US Company shall, at Administrative
Agent’s request and option, pursuant to an Cash Management Control Agreeement in
form and substance satisfactory to Administrative Agent, cause the depository
bank or securities intermediary, as applicable,

-124-



--------------------------------------------------------------------------------



 



to agree to comply at any time with instructions from Administrative Agent to
such depository bank or securities intermediary, as applicable, directing the
disposition of funds from time to time credited to such deposit or brokerage
account, without further consent of US Company or such other Credit Party,
during the continuance of a Compliance Period, a Default or an Event of Default.
                    9.18 Credit Party Financial Statements. US Company shall
deliver or cause to be delivered to Administrative Agent financial statements,
if any, for each other Credit Party (to the extent not consolidated or combined
with the financial statements delivered to Administrative Agent under
Section 9.01) in form and substance reasonably satisfactory to Agent at such
intervals and covering such time periods as Administrative Agent may request.
                    9.19 Qualifying Derivative Obligations. Prior to or
concurrently with US Company or any other Credit Party entering into any
Derivative Obligation or any modification of such Derivative Obligation with any
Lender or any Affiliate of a Lender (other than Administrative Agent or any
Affiliate of Administrative Agent), US Company shall provide, or shall cause
such Lender or such Affiliate to provide, written notice to Administrative Agent
specifying, in a manner reasonably acceptable to Administrative Agent, the terms
and conditions of such Derivative Obligations. In addition, any Lender that
enters into any Derivative Obligation or any modification of a Derivative
Obligation with a Credit Party may provide notice thereof to the Administrative
Agent.
                    9.20 Centre of Main Interest. Each UK Subsidiary and the
Luxembourg Subsidiary shall maintain its centre of main interest for purposes of
Recital 13 of EC Regulation No. 1346/2000 on Insolvency Proceedings within
respectively, the United Kingdom and Luxembourg.
                    9.21 Administration of Accounts. (a) Borrower shall, and
shall cause each of its Subsidiaries to, keep accurate and complete records of
its Accounts and all payments and collections thereon and shall submit to
Administrative Agent on such periodic basis as Agent shall request a sales and
collections report for the preceding period, in form consistent with the reports
currently prepared by US Company with respect to such information. When
requested by Administrative Agent, from and after the date hereof, US Company
shall deliver to Administrative Agent a detailed aging of all of Accounts of US
Company and its Subsidiaries, and upon Administrative Agent’s request therefore,
copies of proof of delivery and the original copy of all documents, including,
without limitation, repayment histories and present status reports relating to
the Accounts so scheduled and such other matters and information relating to the
status of then existing Accounts as Administrative Agent shall reasonably
request.
          (b) If an Account includes a charge for any tax payable to any
governmental taxing authority, Administrative Agent is authorized, in its sole
discretion, to pay the amount thereof to the proper taxing authority for the
account of US Company or its Subsidiaries and to charge US Company therefore,
except for taxes that (i) are being actively contested in good faith and by
appropriate proceedings and with respect to which US Company or such Subsidiary
maintains reasonable reserves on its books therefore and (ii) would not
reasonably be expected to result in any Lien other than a Permitted Lien. In no
event shall Administrative Agent or any Lender be liable for any taxes to any
governmental taxing authority that may be due by US Company or any of its
Subsidiaries or Affiliates.
                    9.22 Completion of Mobile Storage Acquisition on the Closing
Date. (a) Concurrent with the making of the Pre-Merger Loans, the US Company
shall deliver to the Administrative Agent an irrevocable Notice of Borrowing for
each other Loan to be made on the Initial Borrowing Date necessary to consummate
the Mobile Storage Acquisition on the Closing Date; (b) the US Company shall
cause the Mobile Storage Acquisition, including without limitation each
Subsequent

-125-



--------------------------------------------------------------------------------



 



Merger, to have been completed on the Closing Date; and (c) the US Company shall
cause (i) all Refinanced Indebtedness to have been repaid in full (together with
all fees and other amounts owing thereon), all commitments thereunder to have
been terminated and all letters of credit issued pursuant thereto to have been
terminated or cash collateralized in a manner reasonably acceptable to the
Administrative Agent, and (ii) all security interests in respect of, and Liens
securing, the Refinanced Indebtedness created pursuant to the security
documentation relating thereto to have been terminated and released in a manner
reasonably satisfactory to the Administrative Agent, in each case as of the
Closing Date.
          SECTION 10. Negative Covenants. Each of US Company and each other
Credit Party hereby covenants and agrees that on and after the Effective Date
and until the Total Revolving Loan Commitment and all Letters of Credit have
terminated and the Loans, Notes and Unpaid US Drawings and Unpaid UK Drawings
(in each case, together with interest thereon), Fees and all other Obligations
(other than any indemnities described in Section 13.13 which are not then due
and payable) incurred hereunder and thereunder, are paid in full in cash:
                    10.01 Capital Expenditures. US Company and its Subsidiaries
shall not make payments for Capital Expenditures (net of sales of Eligible
Container Fleet Inventory) in excess of $150,000,000 or the Equivalent Amount in
any fiscal year; provided, that as long as no Event of Default shall have
occurred and be continuing, US Company and its Subsidiaries may carry forward
and add to the next year’s limitation amount (but not beyond such next year) the
unused portion of the limitation on Capital Expenditures for the prior year, up
to a maximum of one hundred percent (100%) of the prior year’s limitation
amount; and provided, further, that the amount set forth in this Section 10.01
shall be increased by an amount equal to three hundred percent (300%) of the net
cash proceeds received by US Company from any sale of equity Securities of US
Company less such amount of such net cash proceeds used to redeem or repurchase
Senior Notes in compliance with this Agreement (the “CapEx Equity Increase”),
and the unused portion of any CapEx Equity Increase may be carried forward to
any subsequent fiscal year. US Company and its Subsidiaries shall not make any
Capital Expenditures that are not directly related to the business conducted on
the Initial Borrowing Date by US Company and its Subsidiaries.
                    10.02 Liens. US Company will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets (real or personal, tangible or
intangible) of US Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable with recourse to US Company or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 10.02 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):
     (a) Liens granted to Collateral Agent for the benefit of the Lenders under
the Security Documents to secure the Obligations;
     (b) (i) Liens listed on Schedule 10.02 and (ii) other Liens purporting to
relate to less than $500,000 individually or $5,000,000 in the aggregate,
relating to assets acquired in connection with the transactions under the Merger
Agreement, if such Liens are being contested in good faith by US Company or a
Subsidiary;

-126-



--------------------------------------------------------------------------------



 



     (c) Liens for taxes not yet due or being contested in good faith and by
appropriate proceedings to the extent permitted under this Agreement;
     (d) Purchase Money Liens and Leases;
     (e) Liens of warehousemen, mechanics, materialmen, workers, repairmen,
common carriers, or landlords, liens for taxes, assessments or other
governmental charges, and other similar Liens (other than Liens arising under
ERISA) arising by operation of law for amounts that are not yet due and payable
or which are being diligently contested in good faith by a Credit Party, and for
which adequate reserves are maintained by US Company for their payment in
accordance with GAAP;
     (f) Attachment or judgment Liens not to exceed an aggregate of $2,000,000
or the Equivalent Amount thereof excluding in each case amounts (i) bonded to
the reasonable satisfaction of Administrative Agent or (ii) covered by insurance
to the reasonable satisfaction of Administrative Agent;
     (g) Deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance, not to exceed
an aggregate of $5,000,000 or the Equivalent Amount thereof;
     (h) Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the ordinary course
of business not to exceed an aggregate of $5,000,000 or the Equivalent Amount
thereof;
     (i) Easements, rights of way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of US Company or any of its Subsidiaries;
     (j) Liens securing Indebtedness described in Section 10.05(d) which has
been refinanced so long as such refinanced Indebtedness is not secured by any
collateral which did not secure the Indebtedness prior to such refinancing;
     (k) Liens securing Indebtedness described in Section 10.05(j) and (k);
     (l) Extensions and renewals of any of the foregoing so long as the
aggregate amount of extended or renewed Liens are not increased and are on terms
and conditions no more restrictive than the terms and conditions of the Liens
extended or renewed;
     (m) Liens securing Capitalized Lease Obligations permitted pursuant to
Section 10.05(l);
     (n) Liens securing Indebtedness of a Foreign Subsidiary permitted under
Section Section 10.05(e)(iii); and
     (o) Liens securing Capitalized Lease Obligations permitted pursuant to
Section 10.05(m).

-127-



--------------------------------------------------------------------------------



 



                    10.03 Sale of Assets. US Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, sell, lease, assign,
transfer or otherwise dispose of any assets (an “Asset Sale”) other than
(i) Inventory (including containers held for lease) in the ordinary course of
business, (ii) individual items of Collateral with a book value of less than
$2,500,000 or the Equivalent Amount thereof in the aggregate during any fiscal
year, (iii) obsolete or worn out property disposed of in the ordinary course of
business, (iv) transfers of Inventory and Equipment from US Company to a Credit
Party, or from one Credit Party to another Credit Party or to US Company,
(v) sales of Trailers acquired in Permitted Acquisitions or owned by US Company
or a Credit Party on the date hereof, (vi) so long as no Default or Event of
Default has occurred and is continuing, to the extent permitted by the Senior
Note Indentures, sales of container Inventory held for lease pursuant to sale
and leaseback transactions (with the “leaseback” portion of such transaction
being permitted pursuant to Section 10.05(m)), provided that the Orderly
Liquidation Value of such container Inventory sold during the term of this
Agreement shall not exceed $50,000,000 or the Equivalent Amount thereof,
(vii) dispositions of assets not otherwise addressed by this Section 10.03 with
an aggregate Fair Market Value not in excess of $2,500,000 or the Equivalent
Amount thereof in the aggregate in any fiscal year; provided that, with respect
to clauses (ii), (iii), (iv), (v), (vi) and (vii), (a) such dispositions are for
fair value, (b) the aggregate consideration is paid in full in cash at the time
of disposition and is either reinvested in the business of US Company or its
Subsidiaries (subject to the limitations of this Agreement) or used to repay
Revolving Loans in accordance with Section 5.02(c), (viii) sales of Equipment
which US Company or a Credit Party will lease back under a capital lease
permitted under Section 10.05(d) or an operating lease permitted under
Section 10.13 and (ix) sales or other dispositions of Inventory or Equipment to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such sale or other
disposition are applied to the purchase price of such replacement property (or
otherwise applied in accordance with Section 5.02(c)(ii)), in each case as part
of a LKE Transaction and pursuant to the terms and conditions of the LKE Master
Exchange Agreement.
                    10.04 Restricted Payments. US Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:
     (a) declare or pay any dividend (other than dividends payable solely in
common stock of US Company) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
Securities of US Company or any warrants, options or rights to purchase any such
Securities, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of US Company or any of its Subsidiaries (each of the
foregoing, a “Restricted Payment”); provided, (i) any Subsidiary may declare and
pay dividends or distributions to US Company or any other Domestic Subsidiary of
US Company which is a US Credit Party; (ii) any Foreign Subsidiary may declare
and pay dividends or distributions to UK Company or any other Foreign
Subsidiary, (iii) US Company may purchase on the open market or in
privately-negotiated transactions Securities consisting of its common stock for
an aggregate amount not to exceed $10,000,000 if, (A) both before and after
giving effect to such purchase, no Default or Event of Default exists or would
result therefrom and US Company has Total Borrowing Availability of at least
$100,000,000, (B) all shares of such Securities so purchased are thereafter
immediately cancelled or shall have the status of treasury stock of US Company
and (C) if the Restricted Payment under this clause (iii) is to be made with the
proceeds of a Loan, the request for such Loan shall be made under a separate
request for borrowing and shall be accompanied by calculations in reasonable
detail evidencing that US Company may make any Restricted Payment in compliance
with this Section 10.04(a); and (iv) US Company may make any Restricted Payment
permitted pursuant to the Senior Note Documents so long as at the time of such
Restricted Payment, the Payment Conditions shall have been satisfied; or

-128-



--------------------------------------------------------------------------------



 



     (b) make any payment or prepayment of principal of, or any prepayment of
interest on, or any redemption (including, without limitation, by making
payments to a sinking or analogous fund), repurchase or defeasance of, any
Indebtedness (other than the Obligations) or of any Mandatory Redeemable
Obligation; provided that (i) any Subsidiary may make payments on account of
Indebtedness owing to US Company or any other Credit Party, (ii) on or prior to
August 1, 2010, US Company may repurchase or redeem up to 35% of the aggregate
principal amount of the Senior Notes outstanding on the Initial Borrowing Date
and pay accrued interest and premium thereon with the proceeds of the issuance
of US Company’s Securities in an “Equity Offering” under and as defined in the
Senior Note Indentures if, both before and after giving effect to such
repurchase or redemption, (x) no Default or Event of Default exists and (y) US
Company has Total Borrowing Availability of at least $100,000,000; (iii) US
Company and its Subsidiaries may make scheduled principal and interest payments
on Indebtedness permitted under Sections 10.05(a), (b), (c), (d), (g), (h), (i),
(j), (k) and (l) and scheduled interest payments on the Senior Notes and (iv) US
Company may prepay, repurchase or redeem any Indebtedness permitted to be
prepaid, repurchased or redeemed pursuant to the Senior Note Documents so long
as at the time of such prepayments, repurchases or redemptions, the Payment
Conditions shall have been satisfied.
                    10.05 Indebtedness. US Company will not, and will not permit
any of its Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:
     (a) Indebtedness under the Credit Documents and Derivative Obligations
under which a Lender (or its Affiliate) is the counterparty incurred in the
ordinary course of business;
     (b) Unsecured Derivative Obligations incurred in the ordinary course of
business;
     (c) Indebtedness described on Schedule 10.05, and any refinancing of such
Indebtedness, so long as the aggregate principal amount of the Indebtedness so
refinanced shall not be increased and the refinancing shall be on terms and
conditions no more restrictive than the terms and conditions of the Indebtedness
to be refinanced;
     (d) Indebtedness, including Capitalized Lease Obligations, secured by
purchase money liens on Equipment the title to or leasehold interest in which is
acquired after the Initial Borrowing Date, not to exceed $20,000,000 or the
Equivalent Amount thereof in the aggregate (irrespective of when due)
outstanding at any one time (“Purchase Money Liens and Leases”) so long as each
Purchase Money Lien or Lease shall attach or relate only to the property (and
accessions thereto and proceeds thereof) to be acquired or the acquisition cost
of which is financed through leasing and the principal amount of the debt
incurred (including the principal component of lease payments) shall not exceed
one hundred percent (100%) of the purchase price of the item or items of
equipment;
     (e) (i) Indebtedness consisting of loans and advances by US Company or any
Subsidiary of US Company to US Company or any Domestic Subsidiary that is a
Credit Party; (ii) Indebtedness consisting of loans and advances by the UK
Company or any Foreign Subsidiary to UK Company or any Foreign Subsidiary that
is a Credit Party; (iii) Indebtedness consisting of loans and advances by the US
Company or any Domestic Subsidiary to UK Company or any Foreign Subsidiary that
is a Credit Party, in an amount, together with Investments under
Section 10.07(b)(iii), not to exceed $25,000,000 or the Equivalent Amount
thereof at any time outstanding; (iv) Indebtedness of any Foreign Subsidiary
(other than a Credit Party) for which none of a US Borrower, a UK Borrower or
any Credit Party has provided credit support (by guarantee, granting of Liens on
its assets or otherwise) in an amount not to exceed $10,000,000 or

-129-



--------------------------------------------------------------------------------



 



the Equivalent Amount thereof at any time outstanding, and (v) other
Indebtedness consisting of loans and advances to Foreign Subsidiaries, which
together with Investments made by any Credit Party in Foreign Subsidiaries under
Section 10.07(b)(iv) (such loans and advances to Foreign Subsidiaries, together
with Investments made under Section 10.07(b)(iv), “Restricted Foreign Funding”),
does not exceed $10,000,000 or the Equivalent Amount thereof in the aggregate at
any time outstanding; provided that (X) all loans and advances described under
(i), (ii), (iii) and (v) are evidenced by an intercompany note, which is pledged
to Administrative Agent and are subordinated to the Obligations on terms and
conditions reasonably acceptable to the Administrative Agent and (Y) US Company
may make any Restricted Foreign Funding in excess of the limitations in the
foregoing clause (v) which are otherwise permitted pursuant to the Senior Note
Documents so long as at the time of such Restricted Foreign Funding, the Payment
Conditions shall have been satisfied.
     (f) Indebtedness under the Senior Notes, and any refinancings thereof, in
an aggregate principal balance for all such Indebtedness not to exceed
$350,000,000 at any time outstanding so long as, with respect to any
refinancings thereof, the Indebtedness is on terms at least as favorable to the
Lenders as the Senior Notes, in the reasonable judgment of the Administrative
Agent;
     (g) Indebtedness (other than Indebtedness under this Agreement) incurred to
finance insurance premiums, not to exceed $5,000,000 or the Equivalent Amount
thereof in any fiscal year;
     (h) unsecured Indebtedness which matures no earlier than six (6) months
after the Final Maturity Date so long as (i) the Credit Parties shall be in
compliance with the Debt Ratio then applicable to the most recently completed
fiscal quarter as set forth in Section 10.26 (Debt Ratio) calculated on a pro
forma basis (whether or not then tested) before and immediately after giving
effect to the incurrence of such Indebtedness, (ii) before and immediately after
giving effect to the incurrence of such Indebtedness and any contemporaneous use
of the proceeds thereof, no Default or Event of Default has occurred and is
continuing or would be created thereby, and (iii) such Indebtedness is not
prohibited by the Senior Note Documents;
     (i) unsecured Indebtedness in an aggregate principal amount not to exceed
$25,000,000 or the Equivalent Amount thereof so long as (i) before and
immediately after giving effect to the incurrence of such Indebtedness and any
contemporaneous use of the proceeds thereof, no Default or Event of Default has
occurred and is continuing or would be created thereby, and (ii) such
Indebtedness is not prohibited by the Senior Note Documents.
     (j) Indebtedness which is secured by a Lien junior to the Lien granted to
Administrative Agent for the benefit of the Lenders under the Security
Documents, and (i) such Indebtedness matures no earlier than six (6) months
after the end of the Term, (ii) the Credit Parties shall be in compliance with
the Debt Ratio then applicable to the most recently completed fiscal quarter as
set forth in Section 10.26 (Debt Ratio) calculated on a pro forma basis (whether
or not then tested) before and immediately after giving effect to the incurrence
of such Indebtedness, (iii) the creditors with respect to such Indebtedness
enter into an intercreditor agreement in form and substance satisfactory to
Administrative Agent, (iv) before and immediately after giving effect to the
incurrence of such Indebtedness and any contemporaneous use of the proceeds
thereof, no Default or Event of Default has occurred and is continuing or would
be created thereby, and (v) such Indebtedness is not prohibited by the Senior
Notes Documents;

-130-



--------------------------------------------------------------------------------



 



     (k) Indebtedness which is secured by a first or second priority Lien on the
assets of the US Company or other Credit Party, in an aggregate principal amount
for all Credit Parties not to exceed $5,000,000 or the Equivalent Amount thereof
so long as (i) the creditors with respect to such Indebtedness enter into an
intercreditor agreement in form and substance satisfactory to Administrative
Agent, (ii) before and immediately after giving effect to the incurrence of such
Indebtedness and any contemporaneous use of the proceeds thereof, no Default or
Event of Default has occurred and is continuing or would be created thereby, and
(iii) such Indebtedness is not prohibited by the Senior Notes Documents;
     (l) the Luxembourg Debt; provided that (A) such Indebtedness will be
evidenced by a revolving credit facility agreement in the form existing as at
the date hereof with claims thereunder assigned in favor of the Administrative
Agent and shall be subordinated to the Obligations of the Credit Parties on
terms and conditions satisfactory to the Administrative Agent and (B) the
creditors with respect to such Indebtedness shall have entered into and
delivered to the Administrative Agent for the benefit of the Lenders the UK
Intercreditor Deed in the form attached hereto as Exhibit R; and
     (m) Capitalized Lease Obligations in respect of leasehold interest in
container Inventory which is sold in a sale and leaseback transaction (with the
sale portion of such transaction being permitted pursuant to Section 10.03(vi))
so long as each lease shall attach or relate only to the property subject to
such sale leaseback transaction and the principal amount of the debt incurred
(including the principal component of lease payments) shall not exceed one
hundred percent (100%) of the purchase price of the item or items of container
Inventory.
                    10.06 Contingent Obligations. Neither US Company nor any of
its Subsidiaries shall directly or indirectly incur, assume, or suffer to exist
any Contingent Obligation, excluding indemnities given in connection with the
sale of Inventory or other asset dispositions permitted hereunder and Contingent
Obligations for Indebtedness permitted to be incurred under Section 10.05 hereof
                    10.07 Advances, Investments and Loans. US Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, make
any Investment in any Person, whether in cash, securities, or other property of
any kind including, without limitation, any Subsidiary or Affiliate of US
Company, other than:
     (a) Advances or loans (but not sales on open account on ordinary course of
business terms) made in the ordinary course of business, including those made to
finance the sale of Inventory, not to exceed $250,000 or the Equivalent Amount
thereof outstanding at any one time to any one Person and $750,000 or the
Equivalent Amount thereof in the aggregate outstanding at any one time;
     (b) Investments (including in the form of loans or advances permitted by
Section 10.4(e)): (i) by US Company or any Subsidiary of US Company in US
Company or any Domestic Subsidiary that is a Credit Party, (ii) by the UK
Company or any Foreign Subsidiary in UK Company or any Foreign Subsidiary that
is a Credit Party, (iii) by US Company or a Domestic Subsidiary in UK Company or
a Foreign Subsidiary that is a UK Credit Party; provided that all Investments in
such Foreign Subsidiaries, together with Indebtedness of Foreign Subsidiaries
permitted under Section 10.05(e)(iii), shall not exceed $25,000,000 or the
Equivalent Amount thereof at any time outstanding, and (iv) in Foreign
Subsidiaries, which together with Indebtedness incurred in reliance on
Section 10.05(e)(v), does not exceed $10,000,000 or the Equivalent Amount
thereof in the aggregate at any time outstanding; provided that (X) all

-131-



--------------------------------------------------------------------------------



 



Investments in the form of loans and advances described under (i), (ii),
(iii) and (iv) are evidenced by an intercompany note in accordance with
Section 10.05(e)(v) and (Y) US Company may make any Restricted Foreign Funding
in excess of the limitations set forth in the foregoing clause (iv) which are
otherwise permitted pursuant to the Senior Note Documents so long as at the time
of such Restricted Foreign Funding, the Payment Conditions shall have been
satisfied;
     (c) Cash Equivalents;
     (d) Permitted Acquisitions;
     (e) Deposits with financial institutions, disclosed on Schedule 10.07, and
which are insured by the Federal Deposit Insurance Corporation (“FDIC”) or a
similar federal insurance program; provided, however, that US Company may, in
the ordinary course of its business, maintain in its disbursement accounts from
time to time amounts in excess of then applicable FDIC or other program
insurance limits; and
     (f) Such other Investments as Required Lenders may approve in writing in
their sole discretion.
                    10.08 Transactions with Affiliates. US Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, enter
into any transaction with, including, without limitation, the purchase, sale or
exchange of property or the rendering of any service to, any Subsidiary or
Affiliate of US Company, except (a) the transactions in existence on the Initial
Borrowing Date as described on Schedule 10.08, (b) transactions between or among
US Company and its wholly-owned Subsidiaries which are Credit Parties and
(c) transactions in the ordinary course of and pursuant to the reasonable
requirements of US Company’s or such Subsidiary’s or Affiliate’s business, as
the case may be, and upon fair and reasonable terms no less favorable to US
Company or such Subsidiary than could be obtained in a comparable arm’s-length
transaction with an unaffiliated Person.
                    10.09 [Reserved].
                    10.10 [Reserved].
                    10.11 Additional Negative Pledges. US Company shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective, (i) any prohibition or
restriction (including any agreement to provide equal and ratable security to
any other Person in the event a Lien is granted to or for the benefit of
Administrative Agent and the Lenders) on the creation or existence of any Lien
upon the assets of US Company or its Subsidiaries or (ii) any contractual
obligation which may restrict or inhibit Administrative Agent’s rights or
ability to sell or otherwise dispose of the Collateral or any part thereof after
the occurrence of an Event of Default, other than pursuant to the Senior Note
Documents as in effect on the date on which the Senior Notes were issued.
                    10.12 No Subsidiaries. US Company shall not, directly or
indirectly, form or acquire any new Subsidiaries, except (a) in connection with
Permitted Acquisitions in compliance with Section 10.14 and (b) if each of the
following conditions is met:
          (i) each new Subsidiary is a Wholly-Owned Subsidiary of US Company
created to conduct business in a specific jurisdiction;

-132-



--------------------------------------------------------------------------------



 



          (ii) both before and after giving effect to the creation of such
Subsidiary and the transfer of any assets from US Company to such Subsidiary,
all representations and warranties of US Company and its Subsidiaries contained
in any Credit Document are true and correct, on and as of such date as if made
as of such date (except (x) such revisions as are necessary to reflect the
formation of such new Subsidiary and (y) to the extent a representation and
warranty was made only as of a specified date, such representation and warranty
shall have been true and correct as of such date), no Default or Event of
Default shall have occurred and be continuing, and US Company and its
Subsidiaries shall be Solvent;
          (iii) US Company shall have delivered to Administrative Agent written
notice at least fifteen (15) Business Days prior to consummation of any transfer
of assets to, or acquisition of assets by, such new Subsidiary, describing in
reasonable detail the proposed new Subsidiary and its assets;
          (iv) any such new Subsidiary shall have executed and delivered to
Administrative Agent such Security Documents (or joinders thereto, in form and
substance satisfactory to Agent) and other documents as are necessary (or
advisable in Administrative Agent’s judgment) under Applicable Law in order to
grant Administrative Agent for the benefit of the Lenders a perfected First
Priority security interest and Lien in the assets of, and ownership interests
in, such Subsidiary and US Company or the applicable Credit Party shall execute
and deliver an amendment to the applicable pledge agreement in form and
substance satisfactory to Administrative Agent, together with stock certificates
and promissory notes and other instruments endorsed in blank, to pledge its
equity interests in such new Subsidiary and all intercompany Loans to such
Subsidiary;
          (v) each such new Subsidiary that is a Domestic Subsidiary shall
become a party to this Agreement, either as a US Borrower or a US Guarantor, as
determined by the Administrative Agent or the Required Lenders, in each case by
executing and delivering to the Administrative Agent a counterpart of a Joinder
Agreement, and in the event that the Subsidiary is to become a US Borrower
hereunder, by executing and delivering to the Administrative Agent a counterpart
to the US Revolving Note and the US Swingline Note;
          (vi) (i) each such new Subsidiary that is a UK Subsidiary shall become
a party to this Agreement, either as a UK Borrower or a UK Guarantor, as
determined by the Administrative Agent or the Required Lenders, in each case by
executing and delivering to the Administrative Agent a counterpart of a Joinder
Agreement, and in the event that the Subsidiary is to become a UK Borrower
hereunder, by executing and delivering to the Administrative Agent a counterpart
to the UK Revolving Note and the UK Swingline Note, and (ii) each such new
Subsidiary that is a Foreign Subsidiary other than a UK Subsidiary shall become
a party to this Agreement as a UK Guarantor by executing and delivering to the
Administrative Agent a counterpart of a Joinder Agreement; and
          (vii) if required by Administrative Agent, Administrative Agent shall
have received opinions of counsel, in form and substance satisfactory to it, as
to the due execution, delivery and enforceability of the Credit Documents
executed by such new Subsidiary, together with such evidences of solvency,
certificates, Certificates of Title, and other documents and instruments
reasonably requested by Administrative Agent.
                    10.13 Operating Leases; Off-Balance Sheet Financing. Neither
US Company nor any of its Subsidiaries shall directly or indirectly incur,
create, assume or suffer to exist any liabilities for operating leases or other
indebtedness or liabilities not reflected as such on their financial statements
other than liabilities described on Schedule 10.13, and any refinancing of such
liabilities, so long as the aggregate amount thereof so refinanced shall not be
increased and the refinancing shall be on terms and conditions no more
restrictive than the terms and conditions of the liabilities to be refinanced;
provided, however, that US Company and its Subsidiaries may incur liabilities in
connection with

-133-



--------------------------------------------------------------------------------



 



operating leases of real property (including office and yard space) and office
Equipment in the ordinary course of business and of other Equipment with values
of up to $10,000,000 or the Equivalent Amount thereof in any fiscal year
(exclusive of Equipment acquired under operating leases executed prior to the
Initial Borrowing Date and listed on Schedule 10.13) (and up to 50% of any
amount not incurred in any fiscal year may be carried over to the next fiscal
year).
                    10.14 Permitted Acquisitions. US Company shall not, and
shall not permit any of its Subsidiaries to, make an Acquisition (other than the
Mobile Storage Acquisition) unless each of the following conditions is
satisfied:
     (a) such Acquisition is made by US Company or another Credit Party;
     (b) such Acquisition shall be consensual and, if required under state law,
shall have been approved by the board of directors or other governing body of
the Person to be acquired (if there is such a governing body) and shall be
permitted by the Senior Note Documents;
     (c) both before and after giving effect to such Acquisition, all
representations and warranties of US Company and its Subsidiaries contained in
any Credit Document are true and correct on such date as if made as of such date
(except to the extent that a representation and warranty was made only as of a
specified date, such representation and warranty shall have been true and
correct as of such date) and no Default or Event of Default shall have occurred
and be continuing, and Administrative Agent shall receive a certificate of US
Company to such effect on the date on which such Acquisition is consummated;
     (d) both before and after giving effect to such Acquisition and the
incurrence of Indebtedness in connection therewith, US Company and its
Subsidiaries (including any Subsidiary acquired in such Acquisition) shall be
Solvent;
     (e) no Default or Event of Default shall have occurred and be continuing or
shall be created thereby and the Payment Conditions shall have been satisfied,
each calculated on a pro forma basis (whether or not Section 10.24 hereof would
then require compliance with such covenant) immediately after giving effect to
such payments and any Indebtedness incurred in connection therewith, and
Administrative Agent shall receive a certificate of US Company to such effect on
the date on which such Acquisition is consummated;
     (f) if a Revolving Loan is to be made in connection with such Acquisition,
Administrative Agent shall have received a Notice of Borrowing and, if US
Company desires to include the assets to be acquired in the US Borrowing Base or
the UK Borrowing Base for such Revolving Loan, a Borrowing Base Certificate;
     (g) as soon as reasonably practicable following consummation of the
Acquisition, Administrative Agent shall have received such financing statements,
filings, Certificates of Title and other Security Documents as required (or
advisable in Administrative Agent’s judgment) to create and perfect Liens on any
assets to be acquired, including assets of any new Subsidiary, together with
evidence (including Lien search results) satisfactory to Administrative Agent
that such Liens are first and prior Liens subject only to Permitted Liens;
     (h) all new Subsidiaries formed or acquired in such Permitted Acquisition
shall be Wholly-Owned Subsidiaries, directly or indirectly, of US Company;

-134-



--------------------------------------------------------------------------------



 



     (i) the business and assets to be acquired in such Acquisition shall be
acquired free and clear of all Liens (other than Permitted Liens);
     (j) any new Domestic Subsidiary shall become a Borrower or Guarantor and
all new Domestic Subsidiaries shall execute and deliver to Administrative Agent
such Security Documents as are required to be executed by a Guarantor (or
joinder agreements in form and substance satisfactory to Administrative Agent)
and such other documents as are necessary (or advisable in Administrative
Agent’s judgment) under Applicable Law in order to grant Administrative Agent
for the benefit of the Lenders a perfected First Priority security interest and
Lien in the assets of, and ownership interests in, such Subsidiary (subject only
to Permitted Liens); and US Company or its Subsidiary, as applicable, shall
execute and deliver an amendment to the Pledge Agreement in form and substance
satisfactory to Administrative Agent, together with stock certificates and
promissory notes and other instruments endorsed in blank in accordance
therewith;
     (k) prior to inclusion of any assets in the US Borrowing Base or the UK
Borrowing Base which causes the US Borrowing Base or the UK Borrowing Base to
increase by more than $20,000,000 or the Equivalent Amount thereof,
Administrative Agent shall have received appraisals, in form and substance
reasonably satisfactory to Administrative Agent, of all Inventory, Equipment and
Real Property to be included in the Borrowing Base and shall have completed such
review of Accounts, Inventory, Equipment and Real Property as it deems necessary
or desirable for inclusion in the applicable Borrowing Base;
     (l) the Person or business to be acquired is engaged in the business
conducted by US Company and its Subsidiaries immediately prior to the Initial
Borrowing Date or similar activities related or incidental thereto; and
     (m) in the case of any Acquisition with a purchase price of $10,000,000 or
the Equivalent Amount thereof or more, on or prior to the date of such
Acquisition, Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, all acquisition documents related thereto
and certificates, and other documents and instruments reasonably requested by
Administrative Agent, which collectively shall confirm, to Administrative
Agent’s reasonable satisfaction, that the conditions set forth herein have been
satisfied.
                    10.15 Modifications of Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc. US Company will not, and will not permit any
of its Subsidiaries to:
          (a) amend, modify, change or waive any term or provision of any Senior
Note Document, unless such amendment, modification, change or waiver could not
reasonably be expected to be adverse to the interests of the Lenders;
          (b) amend, modify, change or waive any term or provision of any
Acquisition Document unless such amendment, modification, change or waiver could
not reasonably be expected to be adverse to the interests of the Lenders in any
material respect; or
          (c) amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests (including the Convertible Preferred
Stock, any shareholders’ agreement or any Qualified Preferred Stock), or enter
into any new agreement with respect to its capital stock or other Equity
Interests, unless

-135-



--------------------------------------------------------------------------------



 



such amendment, modification, change or other action contemplated by this clause
(c) could not reasonably be expected to be adverse to the interests of the
Lenders in any material respect and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document.
                    10.16 Limitation on Certain Restrictions on Subsidiaries. US
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by US Company or any of
its Subsidiaries, or pay any Indebtedness owed to US Company or any of its
Subsidiaries, (b) make loans or advances to US Company or any of its
Subsidiaries or (c) transfer any of its properties or assets to US Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) Applicable Law, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of US Company or any of
its Subsidiaries, (iv) customary provisions restricting assignment of any
licensing agreement (in which US Company or any of its Subsidiaries is the
licensee) or other contract entered into by US Company or any of its
Subsidiaries in the ordinary course of business, and (v) restrictions on the
transfer of any asset pending the close of the sale of such asset.
                    10.17 Limitation on Issuance of Equity Interests. (a) US
Company will not, and will not permit any of its Subsidiaries to, issue (i) any
Preferred Equity other than issuance by US Company of the Convertible Preferred
Stock or Qualified Preferred Stock or (ii) any redeemable common stock or other
redeemable common Equity Interests other than common stock or other redeemable
common Equity Interests that is or are redeemable at the sole option of US
Company or such Subsidiary, as the case may be.
          (b) US Company will not permit any of its Subsidiaries to issue any
capital stock or other Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other Equity Interests, except (i) for transfers and
replacements of then outstanding shares of capital stock or other Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of US Company or any of its Subsidiaries
in any class of the capital stock or other Equity Interests of such Subsidiary,
(iii) in the case of Foreign Subsidiaries of US Company, to qualifying directors
to the extent required by Applicable Law and for other nominal share issuances
to Persons other than US Company and its Subsidiaries to the extent required
under Applicable Law and (iv) for issuances by Subsidiaries of US Company which
are newly created or acquired in accordance with the terms of this Agreement.
                    10.18 Business; etc. US Company will not, and will not
permit any of its Subsidiaries to, engage directly or indirectly in any business
other than the businesses engaged in by US Company and its Subsidiaries as of
the Initial Borrowing Date and reasonable extensions thereof and businesses
ancillary or complimentary thereto.
                    10.19 [Reserved].
                    10.20 No Additional Deposit Accounts; etc. US Company will
not, and will not permit any other Credit Party to, directly or indirectly,
open, maintain or otherwise have any checking, savings, deposit, securities or
other accounts at any bank or other financial institution where cash or Cash
Equivalents are or may be deposited or maintained with any Person, other than
(a) the Concentration Accounts set forth on Part A of Schedule 10.20, (b) the
Collection Accounts set forth on Part B of Schedule 10.20, (c) the Disbursement
Accounts set forth on Part C of Schedule 10.20, (d) the

-136-



--------------------------------------------------------------------------------



 



Designated Petty Cash Accounts set forth on Part D of Schedule 10.20, (e) the
Designated Payroll Accounts set forth on Part E of Schedule 10.20 and (f) the
Foreign Accounts set forth on Part F of Schedule 10.20; provided that any US
Credit Party and any UK Subsidiary may open a new Concentration Account,
Collection Account, Disbursement Account, Designated Petty Cash Account,
Designated Payroll Account or LKE Joint Account not set forth in such
Schedule 10.20, so long as prior to opening any such account (i) the
Administrative Agent has consented in writing to such opening (which consent
shall not be unreasonably withheld or delayed), (ii) US Company has delivered an
updated Schedule 10.20 to the Administrative Agent listing such new account and
(iii) in the case of any new Concentration Account, Collection Account,
Disbursement Account, Designated Petty Cash Account, Designated Payroll Account
or LKE Joint Account, (A) opened by a US Credit Party, the financial institution
with which such account is opened, together with US Company or such other US
Credit Party which has opened such account and the Collateral Agent have
executed and delivered to the Administrative Agent a Cash Management Control
Agreement reasonably acceptable to the Administrative Agent if and to the extent
required by the US Security Agreement and (B) opened by a UK Subsidiary, such
Subsidiary has complied with its obligations under clauses 4.1 and 10 of the UK
Debenture.
                    10.21 [Reserved].
                    10.22 Tax Consolidation. US Company shall not file or
consent to the filing of any consolidated income tax return with any Person
other than US Company’s Subsidiaries.
                    10.23 Fiscal Year End. US Company shall not change, or
permit any Subsidiary of US Company to change, its fiscal year end.
                    10.24 Applicability of Financial Covenants. During the term
of this agreement, and thereafter for so long as there are any Obligations
outstanding, US Company covenants that if a Compliance Period is in effect, then
as of the end of the most recent fiscal quarter for which financial statements
shall have been required to be delivered pursuant to Section 9.01(b) and (c) and
as of the end of each subsequent fiscal quarter until a Compliance Period is not
in effect, US Company shall comply with all of the financial covenants set forth
in Sections 10.25, 10.26 and 10.27 hereof. If GAAP changes from the basis used
in preparing the audited financial statements delivered to Administrative Agent
by US Company on or before the Initial Borrowing Date, US Company will provide
Administrative Agent with certificates demonstrating compliance with such
financial covenants and will include, at the election of US Company or upon the
request of Administrative Agent, calculations setting forth the adjustments
necessary to demonstrate how US Company is in compliance with such financial
covenants based upon GAAP as in effect on the Initial Borrowing Date.
                    10.25 Fixed Charge Coverage Ratio. Subject to the provisions
of Section 10.24, as of the end of each fiscal quarter set forth below, US
Company and its Subsidiaries shall maintain a Fixed Charge Coverage Ratio of not
less than the ratio set forth below opposite such date:

          Fiscal Quarter   Fixed Charge Ended on   Coverage Ratio
June 30, 2008
    2.00:1.00  
September 30, 2008
    2.00:1.00  
December 31, 2008
    2.00:1.00  

-137-



--------------------------------------------------------------------------------



 



          Fiscal Quarter   Fixed Charge Ended on   Coverage Ratio
March 31, 2009
    2.00:1.00  
June 30, 2009
    2.00:1.00  
September 30, 2009
    2.25:1.00  
December 31, 2009
    2.25:1.00  
March 31, 2010 and thereafter
    2.50:1.00  

                    10.26 Debt Ratio. Subject to the provisions of
Section 10.24, as of the end of each fiscal quarter, US Company and its
Subsidiaries shall maintain a Debt Ratio of not more than the ratio set forth
below opposite such date:

          Fiscal Quarter     Ended on   Debt Ratio
June 30, 2008
    5.00:1.00  
September 30, 2008
    5.00:1.00  
December 31, 2008
    5.00:1.00  
March 31, 2009
    5.00:1.00  
June 30, 2009
    5.00:1.00  
September 30, 2009
    4.75:1.00  
December 31, 2009
    4.75:1.00  
March 31, 2010 and thereafter
    4.50:1.00  

                    10.27 Minimum Utilization. Subject to the provisions of
Section 10.24:
     (a) US Company and the other Credit Parties shall maintain minimum
utilization rates for each fiscal quarter, calculated at the end of each such
quarter as the average amount during such quarter, and calculated as the number
of units of Eligible Container Fleet Inventory of US Company and the other
Credit Parties which is then subject to valid, current rental or lease
agreements between US Company or a Credit Party and the renters or lessees
thereof, divided by the aggregate number of units of Eligible Container Fleet
Inventory of US Company and the other Credit Parties, of not less than
seventy-six percent (76%) for any fiscal quarter; and
     (b) (i) the number of units of the Eligible Container Fleet Inventory of US
Company and the other Credit Parties which is then subject to valid, current
rental or lease agreements

-138-



--------------------------------------------------------------------------------



 



between US Company or a Credit Party and the renters or lessees thereof, divided
by (ii) sum of (A) the aggregate number of units of the Eligible Container Fleet
Inventory of US Company and the Credit Parties, and (B) the number of units of
the Eligible Container Inventory Held For Sale of US Company and the other
Credit Parties, of not less than seventy-one percent (71%) in any fiscal
quarter; provided, that for the purposes of calculation of compliance with this
Section 10.27, the aggregate of the number of units of Eligible Container
Inventory Held For Sale, as a percentage of the sum of clauses (A) and
(B) above, shall not exceed five percent (5%).
          SECTION 11. Events of Default. The occurrence of one or more of the
following events shall constitute an “Event of Default”:
                    11.01 Payment of Obligations. Any Credit Party shall fail to
pay (i) any principal or interest on the Loans or any reimbursement obligation
in respect of any Letter of Credit on the due date thereof or (ii) any other
Obligation within two (2) Business Days of the date the same becomes due and
payable;
                    11.02 Misrepresenations. Any representation, warranty or
other statement made or furnished to Administrative Agent or any Lender by or on
behalf of US Company, or any other Credit Party in this Agreement, any of the
other Credit Documents or any instrument, certificate or financial statement
furnished in compliance with or in reference thereto proves to have been false
or misleading in any material respect when made, furnished or remade;
                    11.03 Breach of Specific Covenants. US Company shall
(i) fail or neglect to perform, keep or observe any covenant contained in
Sections 9.03 (Maintenance of Property; Insurance), 9.02 (Books, Records and
Inspections; Field Examinations; Appraisals), 9.01(j) (Borrowing Base
Certificates), 9.22 (Completion of Mobile Storage Acquisition) and Section 10
(Negative Covenants) hereof on the date that US Company is required to perform,
keep or observe such covenant or (ii) fail or neglect to perform, keep or
observe any covenant contained in Section 9.01 (Information Covenants) other
than 9.01(j) hereof within ten (10) Business Days following the date on which US
Company is required to perform, keep or observe such covenant;
                    11.04 Breach of Other Covenants. Any Credit Party shall fail
or neglect to perform, keep or observe any covenant contained in this Agreement
(other than a covenant which is dealt with specifically elsewhere in Section 11
hereof) or any other Credit Document and the breach of such other covenant is
not cured to Administrative Agent’s satisfaction by the earlier to occur of ten
(10) Business Days after (i) the date US Company or such Subsidiary thereof or
Credit Party knew or should have known of such occurrence and (ii) the date of
giving of notice thereof by Administrative Agent to US Company.
                    11.05 Default Under Other Agreements. A default or event of
default shall occur (and continue beyond any applicable grace period) under any
note, agreement or instrument evidencing any other Indebtedness of US Company or
any of its Subsidiaries, which default or event of default permits the
acceleration of its maturity, provided that the aggregate principal amount of
all such Indebtedness for which the default or event of default has occurred
exceeds $20,000,000 or the Equivalent Amount thereof;
                    11.06 Failure of Enforceability of Credit Documents;
Security. Any material covenant, agreement or Obligation of US Company or any
other Credit Party contained in or evidenced by any of the Credit Documents
shall cease to be enforceable, or shall be determined to be unenforceable, in
accordance with its terms; US Company or any other Credit Party shall deny or
disaffirm any of its material Obligations under any of the Credit Documents or
any Liens granted in

-139-



--------------------------------------------------------------------------------



 



connection therewith; or, any Liens granted in any of the Collateral shall be
determined to be void, voidable, invalid or unperfected, are subordinated or not
given the priority contemplated by this Agreement (except where such
circumstance arises as a result of any action or inaction by any Lender);
                    11.07 [Reserved].
                    11.08 Insolvency and Related Proceedings. US Company, any
Subsidiary of US Company or any other Credit Party shall cease to be Solvent or
shall suffer the appointment of a receiver, trustee, custodian or similar
fiduciary, or shall make an assignment for the benefit of creditors, or any
petition for an order for relief shall be filed by or against a US Credit Party
under the federal bankruptcy laws and such proceeding shall continue for more
than 30 days, or a Credit Party shall make any offer of settlement, extension or
composition to their respective unsecured creditors generally; or, with respect
to the UK Subsidiaries: (in addition to the preceding provisions of this
Section 11.08 such provisions not to be deemed to otherwise limit the following)
(i) such UK Subsidiary stops or suspends or threatens or announces an intention
to stop or suspend payment of its debts or is for the purpose of section 123(1)
of the Insolvency Act 1986 of England and Wales (on the basis that the words
“proved to the satisfaction of the court” are deemed omitted from section
123(1)(e)) or any other Applicable Law deemed to be unable or shall admit in
writing its inability to pay its debts as they fall due or shall become
insolvent or a moratorium is declared in respect of its indebtedness; (ii) a
petition is presented or meeting convened or application made for the purpose of
appointing an administrator (either in or out of court) or receiver or other
similar officer of, or for the making of an administration order in respect of,
any UK Subsidiary and (A) (other than in the case of a petition to appoint an
administrator) such petition or application is not discharged within 14 days; or
(B) in the case of a petition to appoint an administrator, the Administrative
Agent is not satisfied that it will be discharged before it is heard; (iii) any
UK Subsidiary convenes a meeting of its creditors generally or proposes or makes
any arrangement or composition with, or any assignment for the benefit of, its
creditors generally; (iv) any UK Subsidiary enters into any negotiations for or
in connection with the re-scheduling, restructuring or readjustment of any
Indebtedness by reason of, or with a view to avoiding, financial difficulties;
(v) any meeting of any UK Subsidiary is convened for the purpose of considering
any resolution for (or to petition for) its winding up or any UK Subsidiary
passes such a resolution; (vi) a petition is presented for the winding-up of any
UK Subsidiary (other than a frivolous or vexatious petition discharged within
14 days of being presented or any other petition which is contested on bona fide
grounds and discharged at least 7 days before its hearing date); or (vi) any
order is made or resolution passed or other action taken for the suspension of
payments, protection from creditors or bankruptcy or insolvency of any UK
Subsidiary;
                    11.09 Business Disruption; Condemnation. There shall occur a
cessation of a substantial part of the business of US Company, any Subsidiary of
US Company or any Credit Party for a period which materially adversely affects
the capacity of US Company and its Subsidiaries, taken as a whole, to continue
its business on a profitable basis; or US Company, any Subsidiary of US Company
or any Credit party shall suffer the loss or revocation of any material license
or permit now held or hereafter acquired by US Company, any Subsidiary of US
Company or any Credit Party which is necessary to the continued or lawful
operation of its business; or US Company, any Subsidiary of US Company or any
Credit Party shall be enjoined, restrained or in any way prevented by court,
governmental or administrative order from conducting all or any material part of
its business affairs; or any material lease or agreement pursuant to which US
Company, any Subsidiary of US Company or any Credit Party leases, uses or
occupies any Property shall be canceled or terminated prior to the expiration of
its stated term, except any such lease or agreement the cancellation or
termination of which would not reasonably be expected to have a Material Adverse
Effect; or any material portion of the Collateral shall be taken through
condemnation or the value of such Property shall be impaired through
condemnation;

-140-



--------------------------------------------------------------------------------



 



                    11.10 ERISA. The occurrence of any of the following: any
Plan shall fail to satisfy the minimum funding standard required for any plan
year or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA, a
contribution failure occurs with respect to any Plan sufficient to give rise to
a lien under Section 302(f) of ERISA on assets of any Credit Party or any ERISA
Affiliate, a Reportable Event shall have occurred, a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
shall be subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof) and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days, any Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
Plan, any Plan which is subject to Title IV of ERISA or any Multiemployer Plan
is or shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Foreign Pension Plan has not been timely made, US Company or any Subsidiary of
US Company or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Plan under Section 406, 409, 502(i), 502(l),
4062, 4063, 4064 or 4069 of ERISA or Section 401(a)(29), 4971 or 4975 of the
Code or on account of a Multiemployer Plan under Section 515, 4201, 4204 or 4212
of ERISA or on account of a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996, or US Company or any Subsidiary of
US Company has incurred or is likely to incur liabilities pursuant to one or
more employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) a “default,” within the meaning of
Section 4219(c)(5) of ERISA, shall occur with respect to any Plan; any
Applicable Law, rule or regulation is adopted, changed or interpreted, or the
interpretation or administration thereof is changed, in each case after the date
hereof, by any Governmental Authority (a “Change in Law”), or, as a result of a
Change in Law, an event occurs following a Change in Law, with respect to or
otherwise affecting any Plan; in each case, which event or events, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect;
                    11.11 Guarantee. Any Guarantee or any provision thereof
shall cease to be in full force or effect as to any Guarantor (except as a
result of a release of any Guarantor in accordance with the terms thereof), or
any Guarantor or any Person acting for or on behalf of such Guarantor shall deny
or disaffirm such Guarantor’s obligations under the Guarantee to which it is a
party or any Guarantor shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the Guarantee to which it is a party;
                    11.12 Criminal Forfeiture. US Company, any Subsidiary of US
Company or any Credit Party shall be criminally indicted or convicted under any
law that could lead to a forfeiture of any Property of US Company, any
Subsidiary of US Company or any other Credit Party;
                    11.13 Judgments. Any money judgments, writ of attachment or
similar processes (collectively, “Judgments”) are issued or rendered against US
Company, any Subsidiary of US Company or any other Credit Party, or any of their
respective Property (i) in the case of money judgments in an amount of
$10,000,000 or the Equivalent Amount thereof or more for any single judgment,
attachment or process or $20,000,000 or the Equivalent Amount thereof or more
for all such judgments, attachments or processes in the aggregate, in each case
in excess of any applicable insurance with respect to which the insurer has
admitted liability, and (ii) in the case of non-monetary Judgments, such
Judgment or Judgments (in the aggregate) would reasonably be expected to have a
Material Adverse Effect, in each case which Judgment is not stayed, released or
discharged within 30 days; or

-141-



--------------------------------------------------------------------------------



 



                    11.14 Change of Control. A Change of Control shall occur;
     then, and in any such event, and at any time thereafter, if any Event of
Default shall then be continuing, the Administrative Agent, upon the written
request of the Required Lenders, shall by written notice to the US Company, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 11.08 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (a) and (b) below, shall occur automatically without the
giving of any such notice): (a) declare the Total Revolving Loan Commitment
terminated, whereupon the Revolving Loan Commitment of each Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (b) declare the
principal of and any accrued interest in respect of all Loans and the Notes and
all Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(c) terminate any Letter of Credit which may be terminated in accordance with
its terms; (d) direct the Borrowers to pay (and the Borrowers jointly and
severally agree that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.08 with respect to any Borrower, they
will pay) to the Collateral Agent at the Payment Office such additional amount
of cash or Cash Equivalents, to be held as security by the Collateral Agent, as
is equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of the Borrowers and then outstanding; (e) enforce, as Collateral Agent,
all of the Liens and security interests created pursuant to the Security
Documents; and (f) apply any cash collateral held by the Administrative Agent
pursuant to Section 5.02 to the repayment of the Obligations
          SECTION 12. The Administrative Agent and the Collateral Agent.
                    12.01 Appointment. The Lenders hereby irrevocably designate
and appoint Deutsche Bank AG New York Branch as Administrative Agent (for
purposes of this Section 12 and Section 13.01, the term “Administrative Agent”
also shall include DBNY in its capacity as Collateral Agent pursuant to the
Security Documents) to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Lenders hereby authorize
the Collateral Agent (and any sub-agents appointed in accordance with
Section 12.13 below), at its option and in its sole discretion, to execute
powers of attorney in favor of US Company and/or its Subsidiaries with respect
to the release of Liens on Collateral constituting Motor Vehicles which are sold
in accordance with the terms of the Credit Documents. The Administrative Agent
may perform any of its respective duties hereunder or under any other Credit
Document by or through its officers, directors, agents, employees or affiliates.
                    12.02 Nature of Duties. (a) The Administrative Agent shall
not have any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a

-142-



--------------------------------------------------------------------------------



 



fiduciary relationship in respect of any Lender or the holder of any Note; and
nothing in this Agreement or in any other Credit Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent any obligations in respect of this Agreement or any other Credit Document
except as expressly set forth herein or therein.
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, each of the Lead Arrangers, the Joint
Bookrunners, the Syndication Agent and the Co-Documentation Agents are named as
such for recognition purposes only, and each in its respective capacity as such
shall have no powers, duties, responsibilities or liabilities with respect to
this Agreement or the other Credit Documents or the transactions contemplated
hereby and thereby except as explicitly provided for herein; it being understood
and agreed that each of the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent and Co-Documentation Agents shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, each of the Lead Arrangers, the Joint Bookrunners,
the Syndication Agent and Co-Documentation Agents shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.
                    12.03 Lack of Reliance on the Administrative Agent and the
Collateral Agent. Independently and without reliance upon the Administrative
Agent, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of US Company and its
Subsidiaries in connection with the making and the continuance of the Loans and
the participation in the Letters of Credit and the taking or not taking of any
action in connection herewith and (b) its own appraisal of the creditworthiness
of US Company and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or the issuance of any
Letter of Credit or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of US Company or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of US Company
or any of its Subsidiaries or the existence or possible existence of any Default
or Event of Default.
                    12.04 Certain Rights of the Agents. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
act or action (including failure to act) in connection with this Agreement or
any other Credit Document, the Administrative Agent shall be entitled to refrain
from such act or taking such action unless and until the Administrative Agent
shall have received instructions from the Required Lenders; and the
Administrative Agent shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, neither any Lender nor the holder of
any Note shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.
                    12.05 Reliance. The Administrative Agent shall be entitle d
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order or other document or telephone message

-143-



--------------------------------------------------------------------------------



 



signed, sent or made by any Person that the Administrative Agent believed to be
the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Credit Document and its duties hereunder and thereunder,
upon advice of counsel selected by the Administrative Agent.
                    12.06 Indemnification. To the extent the Administrative
Agent (or any affiliate thereof) is not reimbursed and indemnified by US Company
or the Borrowers, the Lenders will reimburse and indemnify the Administrative
Agent (and any affiliate thereof) in proportion to their respective “percentage”
as used in determining the Required Lenders (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its respective duties hereunder or under any other Credit Document or
in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliates’ thereof) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
                    12.07 The Administrative Agent in its Individual Capacities.
With respect to their obligation to make Loans, or issue or participate in
Letters of Credit, under this Agreement, the Administrative Agent shall have the
rights and powers specified herein for a “Lender” and may exercise the same
rights and powers as though it were not performing the duties specified herein;
and the term “Lender,” “Required Lenders,” “Supermajority Lenders,” “holders of
Notes” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities. The Administrative Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Credit Party or
any Affiliate of any Credit Party (or any Person engaged in a similar business
with any Credit Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.
                    12.08 Holders. The Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.
                    12.09 Resignation by the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving 30 days prior written notice to the Lenders and, unless a Default
or an Event of Default under Section 11.08 then exists, the US Company. Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it, or Swingline Loans
made by it, prior to the date

-144-



--------------------------------------------------------------------------------



 



of such resignation. Such resignation shall take effect upon the appointment of
a successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder
and under the other Credit Documents who shall be a commercial bank or trust
company reasonably acceptable to US Company, which acceptance shall not be
unreasonably withheld or delayed (provided that US Company’s approval shall not
be required if an Event of Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 30 day period, the Administrative Agent, with the consent
of US Company (which consent shall not be unreasonably withheld or delayed,
provided that US Company’s consent shall not be required if an Event of Default
then exists), shall then appoint a successor Administrative Agent who shall
serve as Administrative Agent hereunder and under the other Credit Documents
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 40th day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent hereunder
and under the other Credit Documents.
                    12.10 Collateral Matters. (a) Each Lender authorizes and
directs the Collateral Agent to enter into the Security Documents for the
benefit of the Lenders and the other Secured Creditors. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement and the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Without prejudice to the foregoing, each of
the Administrative Agent and the Lenders hereby acknowledges, agrees and accepts
that the Collateral Agent holds Collateral which is the subject of the UK
Security Agreements as trustee for and on behalf of the Lenders in accordance
with the terms of the declaration of trust set out in the UK Security Agreements
and that the terms of its appointment, and such trust, shall be as set out (or
referred to) in the UK Security Agreements and this Agreement.
          (b) The Lenders hereby authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Total Revolving Loan
Commitment (and all Letters of Credit) and payment and satisfaction of all of
the Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or

-145-



--------------------------------------------------------------------------------



 



thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than US Company and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 10.03, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12(a)) or (iv) as otherwise may
be expressly provided in the relevant Security Documents. Lenders hereby
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to subordinate any Lien granted to Collateral Agent on Collateral if required by
the holder of any Indebtedness (including Capitalized Lease Obligations) secured
by Purchase Money Liens and Leases permitted hereunder or Liens permitted by
Section 10.02(o). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.10.
          (c) The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10, or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
          (d) The Administrative Agent shall hold the benefit of the Liens
created by the Luxembourg Security Agreement as agent for the Secured Creditors
in accordance with article 2 (4) of the Luxembourg law of 5 August 2005 on
financial collateral arrangements.
                    12.11 Delivery of Information. Neither the Administrative
Agent nor the Collateral Agent shall be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Administrative Agent or the Collateral Agent
from any Credit Party, any Subsidiary thereof, the Required Lenders, any Lender
or any other Person under or in connection with this Agreement or any other
Credit Document except (a) as specifically provided in this Agreement or any
other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent or the Collateral Agent, as the case may be, at the time of
receipt of such request and then only in accordance with such specific request.
                    12.12 Withholding. To the extent required by Applicable Law,
the Administrative Agent may withhold from any payment to any Lender or other
Person receiving a payment under the Credit Documents an amount equivalent to
any applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender or
other Person receiving payment under the Credit Documents because such Lender or
other Person failed to notify the Administrative Agent that withholding on
payments was required, including, without limitation, because of a change in
circumstances which rendered an exemption from or reduction of withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses incurred.

-146-



--------------------------------------------------------------------------------



 



                    12.13 Delegation of Duties. Each of Administrative Agent and
Collateral Agent may perform any and all of its duties and exercise its rights
and powers under this Agreement or under any other Credit Document by or through
any one or more sub-agents appointed by Administrative Agent or Collateral
Agent, as applicable. Administrative Agent, Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of Section 12.02 and of Section 12.03 shall
apply to any the Affiliates of Administrative Agent or Collateral Agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent and Collateral Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of Section
12.02 and of Section 12.03 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent or Collateral Agent, as applicable (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent or
Collateral Agent, as applicable, and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.
                    12.14 Quebec Security. Without limiting the powers of the
Collateral Agent hereunder or under any of the other Credit Documents, each
Lender (for its benefit and the benefit of its Affiliates), each Issuing Lender,
the Administrative Agent, the Collateral Agent and each other Agent (all such
Lenders (for their benefit and the benefit of their respective Affiliates),
Issuing Lender, Administrative Agent, Collateral Agent and other Agents are
collectively called, for purposes of this Section 12.14, the “Quebec Secured
Parties”) hereby acknowledges and agrees that DBNY shall, for purposes of
holding any security granted by any Borrower or by any Affiliate or Subsidiary
of any Borrower on property pursuant to the laws of the Province of Quebec to
secure obligations of such Borrower or such Affiliate or Subsidiary under any
bond or debenture (the “Quebec Secured Obligations”), be the holder of an
irrevocable power of attorney (fondé de pouvoir) (within the meaning of the
Civil Code of Quebec) for all present and future Quebec Secured Parties and
holders of any bond or debenture. Each of the Quebec Secured Parties, for itself
and for all present and future Affiliates that are or may become Quebec Secured
Parties hereby irrevocably constitutes, to the extent necessary, DBNY as the
holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of Article 2692 of the Civil Code of Quebec) in order to hold security
granted by any of the Borrowers or by any of their Affiliates or Subsidiaries in
the Province of Quebec to secure the Quebec Secured Obligations. Furthermore,
each of the Quebec Secured Parties hereby appoints DBNY to act in the capacity
of the holder and depositary of such bond or debenture on its own behalf as
Collateral Agent and for and on behalf and for the benefit of all present and
future Quebec Secured Parties. Each assignee (for itself and for all present and
future Affiliates) of a Quebec Secured Party shall be deemed to have confirmed
and ratified the constitution of the Collateral Agent as the holder of such
irrevocable power of attorney (fondé de pouvoir) by execution of the relevant
Assignment and Assumption Agreement or other relevant documentation relating to
such assignment. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), DBNY may acquire and be
the holder of any bond or debenture. The Borrowers hereby acknowledge that such
bond or debenture constitutes a title of indebtedness, as such term is used in
Article 2692 of the Civil Code of Quebec.

-147-



--------------------------------------------------------------------------------



 



          SECTION 13. Miscellaneous.
                    13.01 Payment of Expenses, etc. The Credit Parties hereby
jointly and severally agree to: (a) whether or not the transactions herein
contemplated are consummated, pay all reasonable out-of-pocket costs and
expenses (including Expenses) of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of Latham & Watkins LLP and
the Administrative Agent’s other counsel and consultants and the fees and
expenses in connection with the appraisals and collateral examinations required
pursuant to Section 9.02) in connection with the preparation, execution,
delivery and administration of this Agreement and the other Credit Documents and
the documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent and
its Affiliates in connection with its or their syndication efforts with respect
to this Agreement and of the Administrative Agent and, after the occurrence of
an Event of Default, each of the Issuing Lenders and Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (b) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes (collectively, the “Other Taxes”) with respect to the
foregoing matters and save the Administrative Agent, each of the Issuing Lenders
and each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Administrative Agent, such Issuing Lender or such Lender) to
pay such Other Taxes; and (c) indemnify the Administrative Agent, each Issuing
Lender and each Lender, and each of their respective officers, directors,
employees, representatives, agents, affiliates, trustees and investment advisors
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (i) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Lender or
any Lender is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party) related to
the entering into and/or performance of this Agreement or any other Credit
Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of the Transactions or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(ii) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property at any
time owned, leased or operated by US Company or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
by US Company or any of its Subsidiaries at any location, whether or not owned,
leased or operated by US Company or any of its Subsidiaries, the non-compliance
by US Company or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against US Company, any of its Subsidiaries or any
Real Property at any time owned, leased or operated by US Company or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless the Administrative Agent, any Issuing Lender or any Lender set
forth in the preceding

-148-



--------------------------------------------------------------------------------



 



sentence may be unenforceable because it is violative of any law or public
policy, the Credit Parties jointly and severally shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under Applicable Law. In addition, the Credit
Parties jointly and severally agree to reimburse the Administrative Agent for
all reasonable third party administrative, audit and monitory expenses incurred
in connection with the Borrowing Base and determinations thereunder. For the
avoidance of doubt, except with respect to Other Taxes, this Section 13.01 shall
not apply to Taxes which shall be governed by Section 5.04 or Section 5.05, as
applicable.
                    13.02 Right of Setoff. (a) In addition to any rights now or
hereafter granted under Applicable Law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent, the Collateral Agent, each
Issuing Lender and each Lender is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by the
Administrative Agent, the Collateral Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, the Collateral Agent, such Issuing Lender or such Lender wherever
located) to or for the credit or the account of US Company or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent, the Collateral Agent, such Issuing
Lender or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 13.04(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not the Administrative Agent, the
Collateral Agent, such Issuing Lender or such Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured; provided that notwithstanding anything to the
contrary contained in this Section 13.02(a), the Administrative Agent and each
Lender hereby waive all rights of setoff, whether granted hereunder, pursuant to
any Applicable Law or otherwise, with respect to any LKE Proceeds.
          (b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE SECURITY AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
                    13.03 Notices. Except as otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including telegraphic,

-149-



--------------------------------------------------------------------------------



 



telecopier or cable communication) and mailed, telegraphed, telecopied, cabled
or delivered: (a) if to any Credit Party, at the following address:
Mobile Mini, Inc.
7420 South Kyrene Road, Suite 101
Tempe, Arizona 85283
Attention: Chief Financial Officer
Phone: (480) 894-6311
Fax: (480) 894-6433
With a copy to:
Squire, Sanders & Dempsey L.L.P.
40 North Central Avenue, Suite 2700
Phoenix, AZ 85004
Attention: Joseph P. Richardson
Phone: (602) 528-4801
Fax: (602) 253-8129
(b) if to any Lender, at its address specified on Schedule 13.03; and (c) if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
US Company and the Administrative Agent; provided that any notice to the
Administrative Agent of the filing by a Credit Party of a document with the SEC
pursuant to Section 9.01(g) or (h) may be given by email. All such notices and
communications shall, when mailed, telegraphed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telecopier, except that notices and communications to the Administrative
Agent, US Company and UK Company shall not be effective until received by the
Administrative Agent, US Company or UK Company, as the case may be.
                    13.04 Benefit of Agreement; Assignments; Participations.
(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that neither US Company nor any other Credit Party may assign
or transfer any of its rights, obligations or interest hereunder without the
prior written consent of the Lenders and, provided further, that, although any
Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Revolving Loan Commitment hereunder
except as provided in Sections 2.13 and 13.04(b)) and the transferee, assignee
or participant, as the case may be, shall not constitute a “Lender” hereunder
and, provided further, that no Lender shall transfer or grant any participation
under which the participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the final scheduled maturity of any Loan,
Note or Letter of Credit (unless such Letter of Credit is not extended beyond
the Final Maturity Date) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Revolving Loan Commitment shall not constitute a change in the terms

-150-



--------------------------------------------------------------------------------



 



of such participation, and that an increase in any Revolving Loan Commitment (or
the available portion thereof) or Loan shall be permitted without the consent of
any participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by US Company or any Credit
Party of any of its rights and obligations under this Agreement or (iii) release
all or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Credit Parties hereunder shall be
determined as if such Lender had not sold such participation. Notwithstanding
the foregoing, a participant that holds a US Obligation shall be entitled to the
benefits, and bound by the obligations, of Section 5.04 as though it were a
Lender; provided, however, that such participant shall not be entitled to
receive any greater payment under Section 5.04 than the applicable Lender would
have been entitled to receive with respect to the participation transferred to
such participant.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Revolving
Loan Commitment and related outstanding Obligations (or, if the Revolving Loan
Commitment has terminated, outstanding Obligations) hereunder to (i) (A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $5,000,000
or the Equivalent Amount thereof in the aggregate for the assigning Lender or
assigning Lenders, of such Revolving Loan Commitments and related outstanding
Obligations (or, if the Revolving Loan Commitments have terminated, outstanding
Obligations) hereunder to one or more Eligible Transferees (treating any fund
that invests in loans and any other fund that invests in loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement, provided that (v) at such time, Schedule 1.01(a) shall
be deemed modified to reflect the Revolving Loan Commitments and/or outstanding
Revolving Loans, as the case may be, of such new Lender and of the existing
Lenders, (w) upon the surrender of the relevant Notes by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Borrowers for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrowers’ joint and several expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised Revolving
Loan Commitments and/or outstanding Revolving Loans, as the case may be, (x) the
consent of the Administrative Agent and, so long as no Event of Default then
exists and the Syndication Date shall have occurred, the US Company, shall be
required in connection with any such assignment pursuant to clause (y) above
(such consents, in any case, not to be unreasonably withheld, delayed or
conditioned), (y) the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (z) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Revolving Loan Commitment and outstanding
Revolving Loans. At the time of

-151-



--------------------------------------------------------------------------------



 



each assignment of a US Obligation pursuant to this Section 13.04(b) to a Person
which is not already a Lender hereunder which is a Non-U.S. Lender, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the US Company the appropriate Internal Revenue Service Forms (and,
if applicable, a Section 5.04(b)(ii) Certificate) described in Section 5.04(b).
To the extent that an assignment of all or any portion of a Lender’s Revolving
Loan Commitment and related outstanding Obligations pursuant to Section 2.13 or
this Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10, 3.06, 5.04 or 5.05 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrowers shall
not be obligated to pay such increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or US Company), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
          (d) Any Lender which assigns all of its Revolving Loan Commitment
and/or Loans hereunder in accordance with Section 13.04(b) shall cease to
constitute a “Lender” hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 3.06, 5.04, 5.05, 12.06, 13.01 and 13.06), which shall survive as to such
assigning Lender.
          (e) In case of assignment, transfer or novation by the assigning
Lender to the assignee of all or any part of its rights and obligations under
any of the Revolving Loan Commitment, the assigning Lender and the assignee
shall agree that, for the purposes of Article 1278 of the Luxembourg Civil Code
(to the extent applicable), the Securities created under the Luxembourg Security
Agreement, securing the rights assigned, transferred or novated thereby, will be
preserved for the benefit of the assignee.
                    13.05 No Waiver; Remedies Cumulative. No failure or delay on
the part of the Administrative Agent, the Collateral Agent, any Issuing Lender
or any Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between US Company or any other
Credit Party and the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.
                    13.06 Payments Pro Rata. (a) Except as otherwise provided in
this Agreement, the Administrative Agent agrees that promptly after its receipt
of each payment from or on behalf of any Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute

-152-



--------------------------------------------------------------------------------



 



such payment to the Lenders entitled thereto (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid US Drawings, Unpaid UK Drawings, Commitment Commission or
Letter of Credit Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
                    13.07 Calculations; Computations. (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by US Company to the Lenders); provided that, (i) except as otherwise
specifically provided herein, all computations shall utilize GAAP and policies
in conformity with those used to prepare the audited financial statements of US
Company referred to in Section 8.10(a) for the fiscal year ended December 31,
2007 and (ii) to the extent expressly provided herein, certain calculations
shall be made on a pro forma basis.
          (b) All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day; except that in the
case of Letter of Credit Fees and Facing Fees, the last day shall be included)
occurring in the period for which such interest, Commitment Commission or Fees
are payable; provided, however, all computations of interest on Base Rate Loans
determined by reference to the Prime Lending Rate shall be made on the basis of
a year of 365/366 days (as applicable) for the actual number of days occurring
in the period for which such interest is payable.
          (c) For purposes of the Interest Act (Canada), (i) whenever any
interest or fee under this Agreement or any Note is calculated using a rate
based on a year of 360 days, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days, (y) multiplied by the actual number of days in the
calendar year in which the period for which such interest or fee is payable (or
compounded) ends, and (z) divided by 360, (ii) the principle of deemed
reinvestment of interest does not apply to any interest or fee calculation under
this Agreement and any Note, and (iii) the rates of interest stipulated in this
Agreement and any Note are intended to be nominal rates and not effective rates
or yields.
                    13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
WAIVER OF JURY TRIAL. (a) THIS AGREEMENT AND THE OTHER

-153-



--------------------------------------------------------------------------------



 



CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH BORROWER. EACH BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY ISSUING LENDER ANY LENDER OR THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH BORROWER IN ANY OTHER
JURISDICTION.
          (b) EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
                    13.09 Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with US Company,
the Borrowers and the Administrative Agent. Delivery of an executed counterpart
hereof by facsimile or other electronic transmission shall be as effective as
delivery of an original executed counterpart hereof.

-154-



--------------------------------------------------------------------------------



 



               13.10 Effectiveness. This Agreement shall become effective on the
date (the “Effective Date”) on which US Company, the Borrowers, the
Administrative Agent and each of the Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent at the Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that the
same has been signed and mailed to it. The Administrative Agent will give US
Company, US Company, the other Borrowers and each Lender prompt written notice
of the occurrence of the Effective Date.
               13.11 Headings Descriptive. The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.
               13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor
any other Credit Document nor any terms hereof or thereof may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the respective Credit Parties party hereto
or thereto and the Required Lenders although additional parties may be added to
(and annexes may be modified to reflect such additions) and, other than as
further set forth below, Subsidiaries of the US Company may be deleted from, the
Guaranty and the Security Documents in accordance with the provisions hereof and
thereof without the consent of the other Credit Parties party thereto or the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)),
(i) extend the final scheduled maturity of any Loan or Note or extend the stated
expiration date of any Letter of Credit beyond the Final Maturity Date, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce (or forgive) the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents, (iii) amend,
modify or waive any provision of this Section 13.12(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Revolving Loan Commitments and the Loans on the
Effective Date), (iv) reduce the “majority” voting threshold specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Revolving Loan Commitments are included on
the Effective Date), (v) consent to the assignment or transfer by US Company or
any Borrower of any of their rights and obligations under this Agreement,
(vi) amend, change or modify this Agreement in any manner that would change the
effect of Section 5.03(d), (vii) amend, change or modify the provisions of
Section 2.17 or 5.02(a)(i), (ii), (iii) or (iv); provided further, that no such
change, waiver, discharge or termination shall (1) increase the Revolving Loan
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute an
increase of the Revolving Loan Commitment of any Lender, and that an increase in
the available portion of the Revolving Loan Commitment of any Lender shall not
constitute an increase of the Revolving Loan Commitment of such Lender),
(2) without the consent of each Issuing Lender, amend, modify or waive any
provision of Section 2 or alter its rights or obligations with respect to
Letters of Credit, (3) without the consent of the Swingline Lender, alter the
Swingline Lender’s rights or obligations with respect to Swingline Loans,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 12 or any other provision of this Agreement or any other
Credit Document as same

-155-



--------------------------------------------------------------------------------



 



relates to the rights or obligations of the Administrative Agent, (5) without
the consent of the Collateral Agent, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Agent, or (6) without
the consent of the Supermajority Lenders, (w) releases any Guarantor with assets
in the US Borrowing Base or UK Borrowing Base from any obligations arising under
the Guarantees, (x) amend the definition of Supermajority Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the extensions of Loans
and Revolving Loan Commitments are included on the Effective Date), (y) amend
the definition of Aggregate Borrowing Base, US Borrowing Base or UK Borrowing
Base (or, in each case, any defined terms as used therein) as such definitions
are set forth herein on the Effective Date (or as same may be amended from time
to time pursuant to this clause (y)) in any manner which would have the effect
of increasing availability thereunder as determined in good faith by the
Administrative Agent (it being understood that the establishment, modification
or elimination of Reserves and adjustment, establishment and elimination of
criteria for Eligible Accounts, Eligible Container Fleet Inventory, Eligible
Cabin Fleet Inventory, Eligible Container Inventory Held For Sale, Eligible
Goods Inventory, Eligible Machinery and Equipment, Eligible Raw Materials
Inventory, Eligible Real Property, Eligible Trailer Fleet Inventory and Eligible
Work-In-Process Container Inventory, in each case by the Administrative Agent or
the Collateral Agent in accordance with the terms hereof, will not be deemed
such an increase in advance rates) or (z) increase the percentage of the US
Borrowing Base for which Agent Advances may be made pursuant to Section 2.01(h).
          (b) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Revolving Loan Commitment and/or repay all outstanding Revolving Loans
of such Lender and/or cash collateralize its applicable RL Percentage of the
Letter of Credit of Outstandings in accordance with Sections 4.02(b) and/or
5.01(b), provided that, unless the Revolving Loan Commitments which are
terminated and Revolving Loans which are repaid pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Revolving Loan Commitments and/or outstanding
Revolving Loans of existing Lenders (who in each case must specifically consent
thereto), then in the case of any action pursuant to preceding clause (B), the
Required Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto, provided further, that the Borrowers shall not
have the right to replace a Lender, terminate its Revolving Loan Commitment or
repay its Revolving Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a).
               13.13 Survival. All indemnities set forth herein including,
without limitation, in Sections 2.10, 2.11, 3.06, 5.04, 5.05, 12.06 and 13.01
shall survive the execution, delivery and termination of this Agreement and the
Notes and the making and repayment of the Obligations.
               13.14 Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans pursuant to this Section 13.14 would, at the time of
such transfer, result in increased costs under Section 2.10, 2.11, 3.06, 5.04 or
5.05 from those being charged by the respective Lender prior to such transfer,
then the Borrowers shall not be

-156-



--------------------------------------------------------------------------------



 



obligated to pay such increased costs (although the Borrowers shall be jointly
and severally obligated to pay any other increased costs of the type described
above resulting from changes after the date of the respective transfer).
               13.15 Register. The Borrowers hereby designate the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Revolving Loan
Commitments from time to time of each of the Lenders, the Loans made by each of
the Lenders and each repayment in respect of the principal or interest amount of
the Loans of each Lender. Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrowers’ obligations in respect of such
Loans. With respect to any Lender, the transfer of the Revolving Loan Commitment
of such Lender and the rights to the principal of, and interest on, any Loan
made pursuant to such Revolving Loan Commitment shall not be effective until
such transfer is recorded on the Register maintained by the Administrative Agent
with respect to ownership of such Revolving Loan Commitment and Loans and prior
to such recordation all amounts owing to the transferor with respect to such
Revolving Loan Commitment and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Revolving Loan
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrowers jointly
and severally agree to indemnify the Administrative Agent from and against any
and all losses, claims, damages and liabilities of whatsoever nature which may
be imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15. Upon the request of any Lender,
the Administrative Agent shall provide such Lender with the Revolving Loan
Commitment and outstanding Loan amount of such Lender as such information has
been recorded in the Register.
               13.16 Confidentiality. (a) Subject to the provisions of clause
(b) of this Section 13.16, each Lender agrees that it will use its reasonable
efforts not to disclose without the prior consent of the US Company (other than
to its employees, auditors, advisors or counsel or to another Lender if such
Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender) any information with respect to US Company or any of
its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Revolving Loan Commitments

-157-



--------------------------------------------------------------------------------



 



or any interest therein by such Lender, provided that such prospective
transferee, pledgee or participant agrees to be bound by the confidentiality
provisions contained in this Section 13.16.
          (b) US Company and the Borrowers hereby acknowledge and agree that
each Lender may share with any of its affiliates, and such affiliates may share
with such Lender, any information related to US Company or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of US Company and its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.
               13.17 Patriot Act. Each Lender subject to the USA PATRIOT ACT
(Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies US Company and the Borrowers that pursuant to the
requirements of the Patriot Act, they are required to obtain, verify and record
information that identifies US Company, the Borrowers and the other Credit
Parties and other information that will allow such Lender to identify US
Company, the Borrowers and the other Credit Parties in accordance with the
Patriot Act.
               13.18 Release of Borrowers. In the event that all of the Equity
Interests of one or more Borrowers (other than the US Company) is sold or
otherwise disposed of or liquidated in compliance with the requirements of
Section 10.03 (or such sale, other disposition or liquidation has been approved
in writing by the Required Lenders (or all Lenders if required by
Section 13.12)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of Section 5.02(c), to the extent
applicable, such Borrower shall, upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to US Company
or any of its Wholly-Owned Subsidiaries), be released from this Agreement and
each remaining Borrower agrees that, with no action on its part required, the
remaining Borrowers shall remain jointly and severally liable for all
Obligations.
          SECTION 14. Nature of Borrower Obligations.
               14.01 Nature of Borrower Obligations. Notwithstanding anything to
the contrary contained elsewhere in this Agreement, it is understood and agreed
by the various parties to this Agreement that all Obligations to repay principal
of, interest on, and all other amounts with respect to, all Loans, Letters of
Credit and all other Obligations pursuant to this Agreement and each other
Credit Document (including, without limitation, all fees, indemnities, taxes and
other Obligations in connection therewith or in connection with the related
Revolving Loan Commitments) shall constitute the joint and several obligations
of each of the Borrowers. In addition to the direct (and joint and several)
obligations of the Borrowers with respect to Obligations as described above, all
such Obligations shall be guaranteed pursuant to, and in accordance with the
terms of, the Guaranties.
               14.02 Independent Obligation. The obligations of each Borrower
with respect to the Obligations are independent of the obligations of each other
Borrower or any Guarantor under the Guaranty of such Obligations, and a separate
action or actions may be brought and prosecuted against each Borrower, whether
or not any other Borrower or any Guarantor is joined in any such action or
actions. Each Borrower waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Borrower or other circumstance which
operates to toll any statute of limitations as to any Borrower shall, to the
fullest extent permitted by law, operate to toll the statute of limitations as
to each Borrower.
               14.03 Authorization. Each of the Borrowers authorizes the
Administrative Agent, the Issuing Lenders and the Lenders without notice or
demand (except as shall be

-158-



--------------------------------------------------------------------------------



 



required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to:
     (a) exercise or refrain from exercising any rights against any other
Borrower or any Guarantor or others or otherwise act or refrain from acting;
     (b) release or substitute any other Borrower, endorsers, Guarantors or
other obligors;
     (c) settle or compromise any of the Obligations of any other Borrower or
any other Credit Party, any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;
     (d) apply any sums paid by any other Borrower or any other Person,
howsoever realized to any liability or liabilities of such other Borrower or
other Person regardless of what liability or liabilities of such other Borrower
or other Person remain unpaid; and/or
     (e) consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.
               14.04 Reliance. It is not necessary for the Administrative Agent,
the Collateral Agent, any Issuing Lender or any Lender to inquire into the
capacity or powers of US Company, any Borrower or any of its Subsidiaries or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall constitute the joint and several obligations of
the Borrowers hereunder.
               14.05 Contribution; Subrogation. No Borrower shall have any
rights of contribution or subrogation with respect to any other Borrower as a
result of payments made by it hereunder, in each case unless and until the Total
Revolving Loan Commitment and all Letters of Credit have been terminated and all
Obligations have been paid in full in cash.
               14.06 Waiver. Each Borrower waives any right to require the
Administrative Agent, the Collateral Agent, the Issuing Lenders or the Lenders
to (i) proceed against any other Borrower, any Guarantor or any other party,
(ii) proceed against or exhaust any security held from any Borrower, any
Guarantor or any other party or (iii) pursue any other remedy in the
Administrative Agent’s, the Collateral Agent’s, any Issuing Lender’s or Lenders’
power whatsoever. Each Borrower waives any defense based on or arising out of
suretyship or any impairment of security held from any Borrower, any Guarantor
or any other party or on or arising out of any defense of any other Borrower,
any Guarantor or any other party other than payment in full in cash of the
Obligations, including, without limitation, any defense based on or arising out
of the disability of any other Borrower, any Guarantor or any other party, or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Borrower, in each
case other than as a result of the payment in full in cash of the Obligations.
          SECTION 15. Guarantee.
               15.01 The Guarantees. (a) The US Guarantors hereby jointly and
severally guarantee, as a primary obligor and not as a surety to each Secured
Creditor and their respective

-159-



--------------------------------------------------------------------------------



 



successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the US Revolving Loans made by the Lenders to, and
the corresponding Notes held by each Lender of, the US Borrowers, and all other
US Obligations from time to time owing to the Secured Creditors by any US Credit
Party (such obligations being herein collectively called the “US Guaranteed
Obligations”). The US Guarantors hereby jointly and severally agree that if any
US Borrower or any US Guarantor shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the US Guaranteed
Obligations, the US Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the US Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
          (b) The UK Guarantors hereby jointly and severally guarantee, as a
primary obligor and not as a surety to each Secured Creditor and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the UK Revolving Loans made by the Lenders to, and
the corresponding Notes held by each Lender of, each UK Borrower, and all other
UK Obligations from time to time owing to the Secured Creditors by any UK Credit
Party (such obligations being herein collectively called the “UK Guaranteed
Obligations”). The UK Guarantors hereby jointly and severally agree that if any
UK Borrower or other UK Guarantor shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the UK Guaranteed
Obligations, the UK Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the UK Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
               15.02 Obligations Unconditional. (a) The obligations of the US
Guarantors under Section 15.01(a) shall constitute a guaranty of payment (and
not of collection) and to the fullest extent permitted by Applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the US Guaranteed
Obligations under this Agreement, the corresponding Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the US
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or US Guarantor (except for payment in full). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the US Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
     (i) at any time or from time to time, without notice to the US Guarantors,
the time for any performance of or compliance with any of the US Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
     (ii) any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

-160-



--------------------------------------------------------------------------------



 



     (iii) the maturity of any of the US Guaranteed Obligations shall be
accelerated, or any of the US Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the US Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
     (iv) any Lien or security interest granted to, or in favor of, any US
Issuing Lender or any Lender or Collateral Agent as security for any of the US
Guaranteed Obligations shall fail to be perfected; or
     (v) the release of any other US Guarantor pursuant to Section 15.09(a).
          The US Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Secured Creditor exhaust any right, power or remedy or proceed against any
US Borrower under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the US Guaranteed Obligations. The
US Guarantors waive any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the US Guaranteed Obligations and
notice of or proof of reliance by any Secured Creditor upon this US Guarantee or
acceptance of this Guarantee, and the US Guaranteed Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred
in reliance upon this Guarantee, and all dealings between US Borrowers and the
Secured Creditors shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
(and not of collection) without regard to any right of offset with respect to
the US Guaranteed Obligations at any time or from time to time held by Secured
Creditors, and the obligations and liabilities of the US Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Creditors
or any other person at any time of any right or remedy against the US Borrowers
or against any other person which may be or become liable in respect of all or
any part of the US Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the US Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no US Guaranteed Obligations outstanding.
          (b) The obligations of the UK Guarantors under Section 15.01(b) shall
constitute a guaranty of payment (and not of collection) and to the fullest
extent permitted by Applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the UK Guaranteed Obligations under this Agreement, the
corresponding Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the UK Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or UK Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the UK Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
     (i) at any time or from time to time, without notice to the UK Guarantors,
the time for any performance of or compliance with any of the UK Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

-161-



--------------------------------------------------------------------------------



 



     (ii) any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
     (iii) the maturity of any of the UK Guaranteed Obligations shall be
accelerated, or any of the UK Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the UK Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
     (iv) any Lien or security interest granted to, or in favor of, any UK
Issuing Lender or any Lender or Collateral Agent as security for any of the UK
Guaranteed Obligations shall fail to be perfected; or
     (v) the release of any other UK Guarantor pursuant to Section 15.09(b).
          (c) The UK Guarantors hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Secured Creditor exhaust any right, power or remedy or proceed against the
UK Borrowers under this Agreement or the Notes, if any, or any other agreement
or instrument referred to herein or therein, or against any other person under
any other guarantee of, or security for, any of the UK Guaranteed Obligations.
The UK Guarantors waive any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the UK Guaranteed Obligations and
notice of or proof of reliance by any Secured Creditor upon this Guarantee or
acceptance of this Guarantee, and the UK Guaranteed Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred
in reliance upon this Guarantee, and all dealings between any UK Borrower and
the Secured Creditors shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment (and not of collection) without regard to any right of offset with
respect to the UK Guaranteed Obligations at any time or from time to time held
by Secured Creditors, and the obligations and liabilities of the UK Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Creditors or any other person at any time of any right or remedy against any UK
Borrower or against any other person which may be or become liable in respect of
all or any part of the UK Guaranteed Obligations or against any collateral
security or guarantee therefor or right of offset with respect thereto. This
Guarantee shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon the UK Guarantors and the successors
and assigns thereof, and shall inure to the benefit of the Lenders, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no UK Guaranteed Obligations
outstanding.
               15.03 Reinstatement. (a) The obligations of the US Guarantors
under this Section 15 shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of US Borrower or any US
Guarantor in respect of the US Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the US Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.
          (b) The obligations of the UK Guarantors under this Section 15 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any of the UK Borrower or any UK Guarantor in respect of the
UK Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the UK Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

-162-



--------------------------------------------------------------------------------



 



               15.04 Subrogation; Subordination. (a) Each US Guarantor hereby
agrees that until the indefeasible payment and satisfaction in full in cash of
all US Guaranteed Obligations and the expiration and termination of the
Revolving Loan Commitments of the Lenders under this Agreement it shall waive
any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 15.01(a),
whether by subrogation or otherwise, against US Borrower or any other US
Guarantor of any of the US Guaranteed Obligations or any security for any of the
US Guaranteed Obligations. Any Indebtedness of any US Credit Party permitted
pursuant to Section 10.05(e) shall be subordinated to such US Credit Party’s US
Obligations in the manner set forth in the intercompany note evidencing such
Indebtedness (in a form reasonably acceptable to the Administrative Agent).
          (b) Each UK Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all UK Guaranteed Obligations and
the expiration and termination of the Revolving Loan Commitments of the Lenders
to make UK Revolving Loans under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 15.01(b), whether by
subrogation or otherwise, against any of the UK Borrowers or any other UK
Guarantor of any of the UK Guaranteed Obligations or any security for any of the
UK Guaranteed Obligations. Any Indebtedness of any UK Credit Party permitted
pursuant to Section 10.05(e) shall be subordinated to such UK Credit Party’s UK
Obligations in the manner set forth in the intercompany note evidencing such
Indebtedness (in a form reasonably acceptable to the Administrative Agent).
               15.05 Remedies. (a) The US Guarantors jointly and severally agree
that, as between the US Guarantors and the Lenders, the obligations of a US
Borrower under this Agreement and the corresponding Notes, if any, may be
declared to be forthwith due and payable as provided in Section 11 (and shall be
deemed to have become automatically due and payable in the circumstances
provided in Section 11) for purposes of Section 15.01(a), notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against any US
Borrower and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by US Borrower) shall forthwith become due and payable by
the US Guarantors for purposes of Section 15.01(a).
          (b) The UK Guarantors jointly and severally agree that, as between the
UK Guarantors and the Lenders, the obligations of the UK Borrowers under this
Agreement and the corresponding Notes, if any, may be declared to be forthwith
due and payable as provided in Section 11 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 11) for
purposes of Section 15.01(b), notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any UK Borrower and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by a UK Borrower) shall forthwith become due and payable by the UK Guarantors
for purposes of Section 15.01(b).
               15.06 Instrument for Payment of Money. (a) Each US Guarantor
hereby acknowledges that the guarantee in this Section 15 constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Administrative Agent, at its sole option, in the event of a dispute by such US
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

-163-



--------------------------------------------------------------------------------



 



          (b) Each UK Guarantor hereby acknowledges that the guarantee in this
Section 15 constitutes an instrument for the payment of money, and consents and
agrees that any Lender or Administrative Agent, at its sole option, in the event
of a dispute by such UK Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion-action under New York CPLR Section 3213.
               15.07 Continuing Guarantee. (a) The guarantee in this
Section 15.01(a) is a continuing guarantee of payment (and not of collection),
and shall apply to all US Guaranteed Obligations whenever arising.
          (b) The guarantee in this Section 15.01(b) is a continuing guarantee
of payment (and not of collection), and shall apply to all UK Guaranteed
Obligations whenever arising.
               15.08 General Limitation on Guarantee Obligations. (a) In any
action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any US Guarantor under Section
15.01(a) would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 15.01(a), then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such US Guarantor, any US Credit Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 15.10(a)) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
          (b) In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any UK Guarantor under
Section 15.01(b) would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 15.01(b), then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such UK Guarantor, any UK Credit
Party or any other person, be automatically limited and reduced to the highest
amount (after giving effect to the right of contribution established in Section
15.10(b)) that is valid and enforceable and not subordinated to the claims of
other creditors as determined in such action or proceeding.
     (c) The guarantee provided under Section 15.01(b) by any UK Guarantor
organized under the laws of the Netherlands shall be limited to the extent
required so that such guarantee does not constitute a breach of the financial
assistance prohibitions contained in Section 2:98c or 2:207c of the Dutch Civil
Code. For the avoidance of any doubt it is expressly acknowledged that such UK
Guarantors will continue to provide a guarantee to the extent doing so does not
constitute a violation of aforementioned Dutch financial assistance
prohibitions.
     (d) The obligations of any UK Guarantor incorporated in England and Wales
under this Section 15 shall not extend beyond a point where they would cause the
infringement of any of sections 151 to 158 (inclusive) of the United Kingdom
Companies Act 1985 (as amended or otherwise re-enacted from time to time).
     (e) Notwithstanding any provision to the contrary contained in this
agreement or in any Credit Document, the liability of the Luxembourg Subsidiary
under this section 15 shall be limited at any time to a maximum aggregate amount
equal to 90 per cent. of the greater of the Luxembourg Subsidiary’s

-164-



--------------------------------------------------------------------------------



 



own funds (“capitaux propres”) as mentioned in its most recently approved
financial statements, or existing as at the date of this agreement.
               15.09 Release of Guarantors. (a) If, in compliance with the terms
and provisions of the Credit Documents, all or substantially all of the Equity
Interests or property of any US Guarantor are sold or otherwise transferred (a
“US Transferred Guarantor”) to a person or persons, none of which is a US
Borrower or a Domestic Subsidiary of US Company, such US Transferred Guarantor
shall, upon the consummation of such sale or transfer, be automatically released
from its obligations under this Agreement and its obligations to pledge and
grant any Collateral owned by it pursuant to any Security Document or Pledge
Agreement and, in the case of a sale of all or substantially all of the Equity
Interests of the US Transferred Guarantor, the pledge of such Equity Interests
to the Collateral Agent pursuant to the Security Agreements or Pledge Agreements
shall be automatically released, and the Collateral Agent shall take such
actions as are necessary to effect each release described in this Section 15.09
in accordance with the relevant provisions of the Security Documents or Pledge
Agreement, so long as US Company shall have provided the Administrative Agent
such certifications or documents as Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.
          (b) If, in compliance with the terms and provisions of the Credit
Documents, all or substantially all of the Equity Interests or property of any
UK Guarantor are sold or otherwise transferred (a “UK Transferred Guarantor”) to
a person or persons, none of which is a UK Borrower or a UK Credit Party, such
UK Transferred Guarantor shall, upon the consummation of such sale or transfer,
be automatically released from its obligations under this Agreement and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of a sale of all or substantially all of the
Equity Interests of the UK Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Agreements or Pledge
Agreement shall be automatically released, and the Collateral Agent shall take
such actions as are necessary to effect each release described in this
Section 15.09 in accordance with the relevant provisions of the Security
Documents or Pledge Agreement, so long as the applicable Borrower shall have
provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Agreement.
               15.10 Right of Contribution. (a) Each US Guarantor hereby agrees
that to the extent that a US Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other US
Guarantor hereunder which has not paid its proportionate share of such payment.
Each US Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 15.04(a). The provisions of this Section 15.10(a) shall in
no respect limit the obligations and liabilities of any US Guarantor to the
Secured Creditors, and each US Guarantor shall remain liable to the Secured
Creditors for the full amount guaranteed by such US Guarantor hereunder.
          (b) Each UK Guarantor hereby agrees that to the extent that a UK
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other UK Guarantor hereunder which has not paid its
proportionate share of such payment. Each UK Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 15.04(b). The provisions
of this Section 15.10(b) shall in no respect limit the obligations and
liabilities of any UK Guarantor to the Secured Creditors, and each UK Guarantor
shall remain liable to the Secured Creditors for the full amount guaranteed by
such UK Guarantor hereunder.

-165-



--------------------------------------------------------------------------------



 



Execution Copy
          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

              Address:   US BORROWERS    
 
                MOBILE MINI, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
  By:   /s/ Lawrence Trachtenberg    
Fax: (480) 894-6433
     
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President    
 
                UK BORROWERS    
 
           
Attention: Chief Financial Officer
  RAVENSTOCK MSG LIMITED    
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
            Attention: Chief Financial Officer   MOBILE MINI UK LIMITED    
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Director    

ABL Credit Agreement



--------------------------------------------------------------------------------



 



             
 
                US GUARANTORS    
 
                MSG WC HOLDINGS CORP.    
 
           
Attention: Chief Financial Officer
  By:   /s/ Allan A. Villegas    
Phone: (480) 894-6311
     
 
Name: Allan A. Villegas    
Fax: (480) 894-6433
      Title: Chief Financial Officer    
 
                MSG WC INTERMEDIARY CO.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
                MOBILE SERVICES GROUP, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
                CACTUS MERGER SUB, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President    
 
                MOBILE STORAGE GROUP, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
                MSG INVESTMENTS, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
                A BETTER MOBILE STORAGE COMPANY    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Allan A. Villegas    
 
   
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
           

[ABL Credit Agreement]



--------------------------------------------------------------------------------



 



                  MOBILE STORAGE GROUP (TEXAS), L.P.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   MOBILE STORAGE GROUP, INC., its General Partner    
 
           
 
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    

                  MOBILE MINI I, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President    
 
                DELIVERY DESIGN SYSTEMS, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President    
 
                MOBILE MINI, LLC    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
  By: MOBILE MINI, INC., its Sole Member    
Fax: (480) 894-6433
                 
 
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President    
 
                MOBILE MINI, LLC    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
  By: MOBILE MINI, INC., its Sole Member    
Fax: (480) 894-6433
         
 
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President    
 
                MOBILE MINI OF OHIO, LLC    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
  By: MOBILE MINI, INC., its Sole Member    
Fax: (480) 894-6433
         
 
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Executive Vice President    
 
           

[ABL Credit Agreement]



--------------------------------------------------------------------------------



 



                  A ROYAL WOLF PORTABLE STORAGE, INC.    
Attention: Chief Financial Officer
           
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Secretary    
 
            Attention: Chief Financial Officer   TEMPORARY MOBILE STORAGE, INC.
     
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Secretary    

[ABL Credit Agreement]



--------------------------------------------------------------------------------



 



                  UK GUARANTORS    
 
            Attention: Chief Financial Officer   MOBILE STORAGE (UK) LIMITED    
Phone: (480) 894-6311
           
Fax: (480) 894-6433
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
            Attention: Chief Financial Officer   RAVENSTOCK (TAM) HIRE LIMITED  
 
Phone: (480) 894-6311
           
Fax: (480) 894-6433
           
 
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
            Attention: Chief Financial Officer   MOBILE STORAGE UK FINANCE, LP  
 
Phone: (480) 894-6311
           
Fax: (480) 894-6433
      By: MOBILE STORAGE GROUP, INC., its    
 
      General Partner    
 
           
 
  By:   /s/ Allan A. Villegas    
 
     
 
Name: Allan A. Villegas    
 
      Title: Chief Financial Officer    
 
            Attention: Chief Financial Officer   LIKO LUXEMBOURG INTERNATIONAL  
  Phone: (480) 894-6311   S.A.R.L.    
Fax: (480) 894-6433
           
 
           
 
  By:   /s/ Douglas A. Waugaman    
 
     
 
Name: Douglas A. Waugaman    
 
      Title: Category B Manager    
 
            Attention: Chief Financial Officer   MOBILE MINI UK HOLDINGS LIMITED
   
Phone: (480) 894-6311
           
Fax: (480) 894-6433
           
 
           
 
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Director    
 
            Attention: Chief Financial Officer   BOX LEASE LIMITED    
Phone: (480) 894-6311
           
Fax: (480) 894-6433
           
 
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Director    

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



              Attention: Chief Financial Officer   MOBILE MINI HOLDING B.V.    
Phone: (480) 894-6311
           
Fax: (480) 894-6433
           
 
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Managing Director    
 
            Attention: Chief Financial Officer   MOBILE MINI B.V.    
Phone: (480) 894-6311
           
Fax: (480) 894-6433
           
 
  By:   /s/ Lawrence Trachtenberg    
 
     
 
Name: Lawrence Trachtenberg    
 
      Title: Managing Director    

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
Individually and as Administrative
Agent
      By:   /s/ Marguerite Sutton         Name:   Marguerite Sutton       
Title:   Director              By:   /s/ Carin Keegan         Name:   Carin
Keegan        Title:   Director     

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
as Lender
      By:   /s/ Dustin Craven         Name:   Dustin Craven        Title:  
Attorney-in-Fact        ALLIED IRISH BANKS, PLC
as Lender
      By:   /s/ Martin Chin         Name:   Martin Chin        Title:   SVP    
        By:   /s/ Mia Bolin         Name:   Mia Bolin        Title:   AVP       
HSBC BUSINESS CREDIT (USA) INC.
as Lender
      By:   /s/ Edward Chonko         Name:   Edward Chonko        Title:   Vice
President        SUMITOMO MITSUI BANKING CORPORATION
as Lender
      By:   /s/ Leo E. Pagarigan         Name:   Leo E. Pagarigan       
Title:   General Manager        BANK OF AMERICA, N.A.
as Lender
      By:   /s/ Jason Riley         Name:   Jason Riley        Title:   Senior
Vice President        FIFTH THIRD BANK
as Lender
      By:   /s/ John T. Penny         Name:   John T. Penny        Title:   Vice
President     

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BURDALE CAPITAL FINANCE, INC.
as Lender
      By:   /s/ Antimo Barbieri         Name:   Antimo Barbieri        Title:  
Senior Vice President              By:   /s/ Philip R. Webb         Name:  
Philip R. Webb        Title:   Director        JPMORGAN CHASE BANK, N.A.
as Lender
      By:   /s/ Timothy J. Whitefoot         Name:   Timothy J. Whitefoot       
Title:   Vice President        THE BANK OF NOVA SCOTIA
as Lender
      By:   /s/ Diane Emanuel         Name:   Diane Emanuel        Title:  
Director        NORTHERN TRUST BANK
as Lender
      By:   /s/ Morgan A. Lyons         Name:   Morgan A. Lyons        Title:  
Vice President        RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE,
INC.
as Lender
      By:   /s/ James H. Herzog, Jr.         Name:   James H. Herzog, Jr.       
Title:   Senior Vice President        WELLS FARGO FOOTHILL, LLC
as Lender
      By:   /s/ Rohan Damani         Name:   Rohan Damani        Title:   Vice
President     

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



            SIEMENS FINANCIAL SERVICES, INC.
as Lender
      By:   /s/ John Finore         Name:   John Finore        Title:   Vice
President              By:   /s/ David Kantes         Name:   David Kantes     
  Title:   Senior Vice President        ING CAPITAL LLC
as Lender
      By:   /s/ William C. Beddingfield         Name:   William C. Beddingfield 
      Title:   Managing Director        CAPITAL ONE LEVERAGE FINANCE CORP.
as Lender
      By:   /s/ Thomas F. Furst         Name:   Thomas F. Furst        Title:  
Vice President        ISRAEL DISCOUNT BANK OF NEW YORK
as Lender
      By:   /s/ Edward R. Behnen         Name:   Edward R. Behnen       
Title:   Assistant Vice President              By:   /s/ Jeffrey Ackerman      
  Name:   Jeffrey Ackerman        Title:   Senior Vice President        KBC BANK
N.V.
as Lender
      By:   /s/ Edward Eijlers         Name:    Edward Eijlers       Title:  
 Vice President             By:   /s/ Sandra T. Johnson         Name:   Sandra
T. Johnson        Title:   Managing Director     

[ABL Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UPS CAPITAL CORPORATION
as Lender
      By:   /s/ John P. Holloway         Name:   John P. Holloway       
Title:   Director of Portfolio Management        BANK OF ARIZONA, N.A.
as Lender
      By:   /s/ Christine A. Nowaczyk         Name:   Christine A. Nowaczyk     
  Title:   Senior Vice President        PNC BANK, NATIONAL ASSOCIATION
as Lender
      By:   /s/ Lawrence Weinstein         Name:   Lawrence Weinstein       
Title:   Vice President        BANK LEUMI USA
as Lender
      By:   /s/ Jacques Delvoye         Name:   Jacques Delvoye        Title:  
FVP        BANK OF THE WEST
as Lender
      By:   /s/ Cecile Segovia         Name:   Cecile Segovia        Title:  
Vice President     

[ABL Credit Agreement]

 